ACCEPTED
                                                                    07-15-00244-CV
                                                       SEVENTH COURT OF APPEALS
                                                                 AMARILLO, TEXAS
                                                               6/25/2015 3:42:37 PM
                                                                   Vivian Long, Clerk


                  NO. 07-15-00244-CV

             IN THE COURT OF APPEALS           FILED IN
                                        7th COURT OF APPEALS
        SEVENTH SUPREME JUDICIAL DISTRICT AMARILLO, TEXAS
                 AMARILLO, TEXAS        6/25/2015 3:42:37 PM
                                                VIVIAN LONG
                                                   CLERK
                       IN RE:

          MAKE READY CONTRACTORS, INC.,
                   RELATOR

                         V.

       HONORABLE DAN SCHAAP, RESPONDENT

ASAP AIR OF AMARILLO, LLC AND MICHAELWEATHERFORD,
              REAL PARTIES IN INTEREST


              ORIGINAL PROCEEDING
       FROM THE 47TH JUDICIAL DISTRICT COURT
             POTTER COUNTY, TEXAS


         PETITION FOR WRIT OF MANDAMUS


                       Frederic M. Wolfram
                       State Bar No. 21869900
                       Wolfram Law Firm, P.C.
                       Chase Tower, Suite 1406
                       600 S. Tyler, LB 12134
                       Amarillo, Texas 79101-2361
                       806-372-3449
                       Fax No. 806-372-3324
                       eric@wolframlaw.com

                       ATTORNEYS FOR RELATOR
                                REQUEST FOR ORAL ARGUMENT

         Relator requests oral argument since same will materially assist the Court in

reaching its decision in this case.




Petition for Writ of Mandamus                                                                Page i
I:\Clients\M\Make Ready Contractors, Inc\ASAP Air of Amarillo, LLC\Mandamus\Ma2814.001.wpd
                            IDENTITY OF PARTIES AND COUNSEL

The following is a complete list of all parties, as well as the names and addresses of
all counsel.

 PARTY                    NAME                                               COUNSEL

 Relator                  Make Ready Contractors, Inc.                       Wolfram Law Firm, P.C.
                                                                             Frederic M. Wolfram
                                                                             Chase Tower
                                                                             600 S. Tyler St. Suite 1406
                                                                             Amarillo, TX 79101-2361
                                                                             806-372-3449
                                                                             Fax 806-372-3324
                                                                             Email: eric@wolframlaw.com
 Respondent               Honorable Dan Schaap
                          47th District Court
                          501 S Fillmore St Rm 3A
                          Amarillo, TX 79101-2449
                          806-379-2350
                          Fax 806-379-6158
                          Email:
                          schaapd@pottercscd.org
 Real Parties             ASAP Air of Amarillo, L.L.C. Underwood Law Firm
 in Interest              and Michael Weatherford      C. Jason Fenton
                                                       PO Box 9158
                                                       Amarillo, TX 79105-9158
                                                       806-379-0304
                                                       Fax 806-379-0316
                                                       Email:
                                                       Jason.Fenton@uwlaw.com




Petition for Writ of Mandamus                                                                        Page ii
I:\Clients\M\Make Ready Contractors, Inc\ASAP Air of Amarillo, LLC\Mandamus\Ma2814.001.wpd
                                           TABLE OF CONTENTS

REQUEST FOR ORAL ARGUMENT.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . i

IDENTITY OF PARTIES AND COUNSEL. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ii

TABLE OF CONTENTS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iii

INDEX OF AUTHORITIES. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . v

STATEMENT OF THE CASE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

STATEMENT OF JURISDICTION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

ISSUES PRESENTED. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

ISSUE NUMBER 1:                        Whether mandamus is available as a remedy for the trial
                                       court’s failure to strike invalid mechanic’s liens; or,
                                       whether there is an adequate remedy at law.. . . . . . . . . . 3

ISSUE NUMBER 2:                        Whether the trail court abused its discretion in failing to
                                       strike invalid mechanic’s liens.. . . . . . . . . . . . . . . . . . . . 3

ISSUE NUMBER 3:                        Whether Texas Property Code § 53.026 applies to
                                       constitutional mechanic’s liens.. . . . . . . . . . . . . . . . . . . . 3

STATEMENT OF FACTS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

ARGUMENT AND AUTHORITIES. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
    ISSUE No. 1 [Restated]: Whether mandamus is available as a remedy for the
                            trial court’s failure to strike invalid mechanic’s
                            liens; or, whether there is an adequate remedy at
                            law.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
    ISSUE No. 2 [Restated]: Whether the trail court abused its discretion in
                            failing to strike invalid mechanic’s liens.                           .... 9
    ISSUE No. 3 [Restated]: Whether Texas Property Code § 53.026 applies to
                            constitutional mechanic’s liens... . . . . . . . . . . . . 15

Petition for Writ of Mandamus                                                                          Page iii
I:\Clients\M\Make Ready Contractors, Inc\ASAP Air of Amarillo, LLC\Mandamus\Ma2814.001.wpd
PRAYER. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18

CERTIFICATION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19

CERTIFICATE OF RULE 9 COMPLIANCE. . . . . . . . . . . . . . . . . . . . . . . . . . . . 20

APPENDIX. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21




Petition for Writ of Mandamus                                                                                   Page iv
I:\Clients\M\Make Ready Contractors, Inc\ASAP Air of Amarillo, LLC\Mandamus\Ma2814.001.wpd
                                         INDEX OF AUTHORITIES


TEXAS SUPREME COURT

Board of Insurance Commissioners v. Guardian Life Insurance Co., 180 S.W.2d
906 (Tex. 1944). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

Carpenter v. Cimarron Hydrocarbons Corp., 98 S.W.3d 682 (Tex.2002).. . . . . . 9

City of Rockwall v. Hughes, 246 S.W.3d 644 (Tex. 2008). . . . . . . . . . . . . . . 12, 14

Da-Col Paint Manufacturing Co. v. American Indemnity Co., 517 S.W.2d 270 (Tex.
1974). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10, 15-17

Energy Gulf States, Inc. v. Summers, 282 S.W.3d 433 (Tex. 2009). . . . . . . . . . 12

First National Bank v. Sledge, 653 S.W.2d 283 (Tex. 1983). . . . . . . . . . . . . . . . 10

Goldman v. Torres, 341 S.W.2d 154 (Tex. 1960). . . . . . . . . . . . . . . . . . . . . . . . . 13

Hayek v. Western Steel Co., 478 S.W.2d 786 (Tex. 1972).. . . . . . . . . . . . . . . . . . 13

In re Conner, 458 S.W.3d 532, 2015 Tex. LEXIS 272 (Tex. 2015). . . . . . . . . . . . 7

In re Essex Insurance Co., 450 S.W.3d 524 (Tex. 2014). . . . . . . . . . . . . . . . . . . . 9

In re Prudential Insurance Company of America, 148 S.W.3d 124 (Tex. 2004)
.................................................................. 7

Johnson v. Fourth Court of Appeals, 700 S.W.2d 916 (Tex. 1985).. . . . . . . . . . . 9

Texas Lottery Commission v. First State Bank of Dequeen, 325 S.W.3d 628 (Tex.
2010). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
Walker v. Packer, 827 S.W.2d 833 (Tex. 1992). . . . . . . . . . . . . . . . . . . . . . . . . . . 9


Petition for Writ of Mandamus                                                                                         Page v
I:\Clients\M\Make Ready Contractors, Inc\ASAP Air of Amarillo, LLC\Mandamus\Ma2814.001.wpd
TEXAS COURTS OF APPEALS

Conn, Sherrod & Co. v. Tri-Electric Supply Co., 535 S.W.2d 31
(Tex.Civ.App.—Tyler 1976, writ ref. n.r.e.).. . . . . . . . . . . . . . . . . . . . . . . . . . 13, 14

Helmsley-Spear of Texas, Inc. v. Blanton, 699 S.W.2d 643 (Tex. App.—Houston
[14th Dist.] 1985, no writ).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

Mathews Construction Co. v. Jasper Housing Construction Co., 528 S.W.2d 323
(Tex.Civ.App.—Beaumont 1975, writ ref. n.r.e.).. . . . . . . . . . . . . . . . . . . . . . . . . 13

Moss v. Tennant, 722 S.W.2d 762 (Tex. App.—Houston [14th Dist.] 1986, no writ
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . )7

Olbrich v. Touchy, 780 S.W.2d 6 (Tex. App.—Houston [14th Dist.] 1989, no writ)
.................................................................. 7

Prappas v. Meyerland Community Improvement Association, 795 S.W.2d 794
(Tex.App. —Houston [14th Dist.] 1990, writ den.). . . . . . . . . . . . . . . . . . . . . . . . . 8

Shaw v. McPhail Electric Co., 544 S.W.2d 497 (Tex.Civ.App.—Dallas 1976, writ
ref. n.r.e.). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

Southwest Properties, L.P. v. Lite-Dec of Tex., Inc., 989 S.W.2d 69 (Tex.App.—San
Antonio 1998, pet. den.). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15, 16

Trinity Drywall Systems, LLC v. TOKA General Contractors, Ltd., 416 S.W.3d 201
(Tex.App.—El Paso 2013, pet. den.). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15, 17

TEXAS CONSTITUTION, CODES AND STATUTES

Texas Constitution, Art. XVI, § 37. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9, 10, 15

Texas Government Code § 22.221(b)(1) (2001).. . . . . . . . . . . . . . . . . . . . . . . . . . . 2

Texas Government Code § 311.021(3). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12


Petition for Writ of Mandamus                                                                                             Page vi
I:\Clients\M\Make Ready Contractors, Inc\ASAP Air of Amarillo, LLC\Mandamus\Ma2814.001.wpd
Texas Property Code § 12.007(a). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

Texas Property Code § 53.001. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10, 15

Texas Property Code § 53.026. . . . . . . . . . . . . . . . . . . . . . . . . . . 4-6, 11, 13-15, 17

Texas Property Code § 53.026(a). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

Texas Property Code § 53.052(a). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

Texas Property Code § 53.160. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

Texas Property Code § 53.160(b)(2).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

Texas Revised Civil Statutes, art. 5453(1) (repealed). . . . . . . . . . . . . . . . . . . . . . 16

Texas Revised Civil Statutes, art. 5453(2) (repealed). . . . . . . . . . . . . . . . . . . . . . 16

TEXAS RULES OF APPELLATE PROCEDURE

9.4(i)(1).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20

52(k).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19




Petition for Writ of Mandamus                                                                                        Page vii
I:\Clients\M\Make Ready Contractors, Inc\ASAP Air of Amarillo, LLC\Mandamus\Ma2814.001.wpd
                                      STATEMENT OF THE CASE

         This is a mandamus proceeding. The underlying lawsuit is a declaratory

judgment action in which Realtor (“Make Ready”) seeks relief against ASAP Air of

Amarillo, LLC (“ASAP”) from contested invoices for repairs to certain rental houses

located in Amarillo, Texas. APP. 1. ASAP has recorded mechanic’s liens in support

of its invoices, APP. 7-103, which Make Ready seeks to remove by summary motion,

APP. 152.

         Respondent is the Honorable Dan Schaap, District Judge for the 47th District

Court, in and for Potter County, Texas.

         Make Ready filed a summary motion to remove liens, in support of its

declaratory judgment action. APP. 152. The summary motion was denied in full by

order of Judge Schaap on June 19, 2015. APP. 473 [the order complained of].

         Hence this petition for mandamus.




Petition for Writ of Mandamus                                                                Page 1
I:\Clients\M\Make Ready Contractors, Inc\ASAP Air of Amarillo, LLC\Mandamus\Ma2814.001.wpd
                                  STATEMENT OF JURISDICTION

         This court has jurisdiction over this petition for writ of mandamus under Texas

Government Code § 22.221(b).




Petition for Writ of Mandamus                                                                Page 2
I:\Clients\M\Make Ready Contractors, Inc\ASAP Air of Amarillo, LLC\Mandamus\Ma2814.001.wpd
                                             ISSUES PRESENTED


ISSUE NUMBER 1:                        Whether mandamus is available as a remedy for the trial
                                       court’s failure to strike invalid mechanic’s liens; or,
                                       whether there is an adequate remedy at law.


ISSUE NUMBER 2:                        Whether the trial court abused its discretion in failing to
                                       strike invalid mechanic’s liens.


ISSUE NUMBER 3:                        Whether Texas Property Code § 53.026 applies to
                                       constitutional mechanic’s liens.




Petition for Writ of Mandamus                                                                Page 3
I:\Clients\M\Make Ready Contractors, Inc\ASAP Air of Amarillo, LLC\Mandamus\Ma2814.001.wpd
                                          STATEMENT OF FACTS

         This is a mechanic’s lien case. Make Ready filed suit seeking declaratory

relief that it did not owe certain invoices sent to it by ASAP. APP. 1. Make Ready

later filed a summary motion to remove invalid statutory mechanic’s liens filed by

ASAP against properties on which ASAP claims to have worked. APP. 152. ASAP

has stipulated that the mechanic’s liens in question are invalid as statutory mechanic’s

liens. APP. 468 [Stipulation 16]. However, ASAP is claiming that these liens are

nonetheless valid as constitutional mechanic’s liens, by virtue of Texas Property Code

§ 53.026, the “sham contract” statute. APP. 295. The summary motion was tried on

stipulated facts. APP. 467-468.

         ASAP has filed mechanic’s liens on 32 rent houses in Amarillo, Texas. APP.

5-6. All of these houses except one are either owned by Dan Rogers individually, or

are owned by a corporation or limited liability company in which Dan Rogers is the

sole owner. APP. 467-468 [Stipulations 9, 11, 14]. The owners of all houses in

question have all contracted with Llano Estacado Management Company (“LEMC”)

for management of the rental units. APP. 467 [Stipulation 4]. LEMC has contracted

with Make Ready for repair and maintenance services. APP. 467 [Stipulation 5] .

Make Ready then hired ASAP, as a subcontractor, to perform the services which form



Petition for Writ of Mandamus                                                                Page 4
I:\Clients\M\Make Ready Contractors, Inc\ASAP Air of Amarillo, LLC\Mandamus\Ma2814.001.wpd
the basis of the dispute in this proceeding. APP. 467 [Stipulation 3], APP. 104-144.

         Dan Rogers owns all of the common stock of Make Ready and LEMC, and

except for the rental unit owned by Amarillo Investors, LLC, and thus “controls”

LEMC, Make Ready and the rental units (except for the unit owned by Amarillo

Residential, LLC) within the meaning of § 53.026 (assuming it applies, see Issue No.

3, infra). APP. 467 [Stipulations 7, 8, 13, 14].

         ASAP only contracted with Make Ready and did not contract with any owner

of a rental unit on which ASAP has filed a lien. APP. 467 [Stipulation 3], APP. 104-

144. Make Ready does not have any contract with any owner in this proceeding.

APP. 104-144. ASAP is a subcontractor who has not contracted with an owner.

APP. 104-144. However, ASAP claims the benefit of § 53.026 based on the fact that

Dan Rogers controls all but one rental unit, as well as LEMC and Make Ready,

through common ownership. If applicable, § 53.026 deems the contracts subject to

its provisions to be between the subcontractor service provider, ASAP, and the

owner, giving ASAP original contractor status, an absolute requisite for a

constitutional mechanic’s lien.

         However, the clear and unambiguous language of § 53.026(a) requires that

ASAP contract with Make Ready AND that Make Ready contract with each owner



Petition for Writ of Mandamus                                                                Page 5
I:\Clients\M\Make Ready Contractors, Inc\ASAP Air of Amarillo, LLC\Mandamus\Ma2814.001.wpd
in order for ASAP to get the benefit of § 53.026(a). APP. 474. That simply has not

happened in this case.

         A hearing on the summary motion to remove liens was held on June 12, 2015,

after which the trial court denied in full Make Ready’s summary motion to remove

invalid liens. APP. 473. Such ruling constitutes an abuse of discretion, since it

ignores the plain language of § 53.026, and there is no adequate remedy by appeal.

Hence this petition for mandamus.




Petition for Writ of Mandamus                                                                Page 6
I:\Clients\M\Make Ready Contractors, Inc\ASAP Air of Amarillo, LLC\Mandamus\Ma2814.001.wpd
                                  ARGUMENT AND AUTHORITIES

ISSUE No. 1 [Restated]:                          Whether mandamus is available as a remedy for
                                                 the trial court’s failure to strike invalid
                                                 mechanic’s liens; or, whether there is an
                                                 adequate remedy at law.

         Mandamus is available to correct the error of the trial court in this case.

         Mandamus will issue to correct such an abuse of discretion when there
         is no adequate remedy by appeal. In re Prudential Ins. Co. of Am., 148
S.W.3d 124, 136 (Tex. 2004).

In re Conner, 458 S.W.3d 532, 2015 Tex. LEXIS 272, *3 (Tex. 2015).

         The operative word, "adequate", has no comprehensive definition; it is
         simply a proxy for the careful balance of jurisprudential considerations
         that determine when appellate courts will use original mandamus
         proceedings to review the actions of lower courts.

In re Prudential, 148 S.W.3d at 136.

         Trial court rulings on removal of improper lis pendens are subject to

mandamus, since the trial court just has to see if the lis pendens is proper under one

of the reasons listed in the Texas Property Code. Flores v. Haberman, 915 S.W.2d
477, 477–478 (Tex. 1995)(per curiam).

         When there is no basis to support a lis pendens, the affected party may
         seek an appropriate order from the district court, with mandamus relief
         available in the event the district court refuses to order cancellation.
         See Olbrich v. Touchy, 780 S.W.2d 6 (Tex.App.—Houston [14th Dist.]
         1989, orig. proc.); Moss v. Tennant, 722 S.W.2d 762 (Tex.App.—
         Houston [14th Dist.] 1986, orig. proc.); Helmsley-Spear of Texas, Inc.
         v. Blanton, 699 S.W.2d 643 (Tex.App.—Houston [14th Dist.] 1985,
Petition for Writ of Mandamus                                                                Page 7
I:\Clients\M\Make Ready Contractors, Inc\ASAP Air of Amarillo, LLC\Mandamus\Ma2814.001.wpd
         orig. proc.). In order to determine whether a statutory basis existed for
         filing the notice in this case, we look to the requirements of § 12.007(a).

Prappas v. Meyerland Community Improvement Association, 795 S.W.2d 794, 796

(Tex.App.—Houston [14th Dist.] 1990, writ den.)(emphasis added).

         Trial court rulings on summary removal of improperly filed mechanic’s liens

are also be enforceable by mandamus since the trial court again must simply see if the

basis for lien removal falls within the reasons given in the Texas Property Code.

Failure to then follow the statute constitutes an abuse of discretion (see Issue No. 2,

infra) and Make Ready has no adequate remedy by appeal.




Petition for Writ of Mandamus                                                                Page 8
I:\Clients\M\Make Ready Contractors, Inc\ASAP Air of Amarillo, LLC\Mandamus\Ma2814.001.wpd
ISSUE No. 2 [Restated]:                          Whether the trial court abused its discretion in
                                                 failing to strike invalid mechanic’s liens.

         Mandamus standard.

         We only issue mandamus "to correct a clear abuse of discretion or the
         violation of a duty imposed by law when there is no other adequate
         remedy by law." Walker v. Packer, 827 S.W.2d 833, 839 (Tex. 1992)
         (quoting Johnson v. Fourth Court of Appeals, 700 S.W.2d 916, 917
         (Tex. 1985)).

In re Essex Insurance Co., 450 S.W.3d 524, 526 (Tex. 2014). The adequate remedy

by law prong has been addressed in Issue No. 1.

         An abuse of discretion occurs when a trial court rules “in an arbitrary or

unreasonable manner or without reference to guiding legal principles or rules.”

Carpenter v. Cimarron Hydrocarbons Corp., 98 S.W.3d 682, 687 (Tex.2002).

         The summary motion to remove liens was filed pursuant to Texas Property

Code § 53.160(b)(2). APP. 152. The factual basis for the motion was that all 32

liens were filed too late under Texas Property Code § 53.052(a). APP. 155-156 lists

all liens, the deadline dates and the filing dates. ASAP has stipulated that all liens

were filed late under the deadlines governing statutory mechanic’s liens. APP. 468

[Stipulation 16].            But, ASAP responded to the motion for summary removal by

asserting that its liens were in fact constitutional mechanic’s liens, authorized by

Texas Constitution, Art. XVI, § 37. APP. 295.


Petition for Writ of Mandamus                                                                Page 9
I:\Clients\M\Make Ready Contractors, Inc\ASAP Air of Amarillo, LLC\Mandamus\Ma2814.001.wpd
         A constitutional mechanic’s lien requires privity of contract between the

service provider and the owner of the property on which the work was done.

         Texas law recognizes two types of mechanic's liens: (1) a constitutional
         lien; and (2) a statutory lien. Tex. Const. art. XVI, § 37; Tex. Prop. Code
         Ann. § 53.001 (West 2007)... The constitutional lien is only available to
         those who contract directly with the property owner or its agent. Da-Col
         Paint Mfg. Co. v. American Indem. Co., 517 S.W.2d 270, 273 (Tex.
         1974).

Trinity Drywall Sys. v. TOKA Gen. Contrs., Ltd., 416 S.W.3d 201 (Tex App –El

Paso, 2013, pet. den.). A subcontractor has no constitutional lien.

         Because a subcontractor is a derivative claimant and, unlike a general
         contractor, has no constitutional, common law, or contractual lien on the
         property of the owner, a subcontractor's lien rights are totally dependent
         on compliance with the statutes authorizing the lien. Da-Col Paint
         Manufacturing Co. v. American Indemnity Co., 517 S.W.2d 270 (Tex.
         1974).

First National Bank v. Sledge, 653 S.W.2d 283, 285 (Tex. 1983).

         ASAP did not contract with any owner. APP. 104-144. ASAP has stipulated

that it did not comply with the mechanic’s lien statutes. APP. 468 [Stipulation 16].

Yet ASAP asserts, APP. 295, that its liens are validated by Texas Property Code §

53.026(a), which states:

         A person who labors, specially fabricates materials, or furnishes labor
         or materials under a direct contractual relationship with another person
         is considered to be in direct contractual relationship with the owner and
         has a lien as an original contractor, if:


Petition for Writ of Mandamus                                                                Page 10
I:\Clients\M\Make Ready Contractors, Inc\ASAP Air of Amarillo, LLC\Mandamus\Ma2814.001.wpd
                   (1) the owner contracted with the other person for the
                   construction or repair of a house, building, or
                   improvements and the owner can effectively control that
                   person through ownership of voting stock, interlocking
                   directorships, or otherwise;

                   (2) the owner contracted with the other person for the
                   construction or repair of a house, building, or
                   improvements and that other person can effectively control
                   the owner through ownership of voting stock, interlocking
                   directorships, or otherwise; or

                   (3) the owner contracted with the other person for the
                   construction or repair of a house, building, or
                   improvements and the contract was made without good
                   faith intention of the parties that the other person was to
                   perform the contract.

APP. 474.

         The sham contract statute, § 53.026, is unambiguous. It clearly provides when

a “person who labors,” ASAP, who has a direct contract with “another person,” Make

Ready, is deemed to be an original contractor, but only if Make Ready also contracted

with the owner. There is no evidence that any owner contracted with Make Ready.

APP. 104-144, 467 [Stipulation 5].

         Contrary to the ruling of the trial court, § 53.026 simply does not apply when

an owner contracts with a general management company (LEMC) and the general

management company (LEMC) hires a repair and maintenance company (Make

Ready), who then contracts with ASAP. See the chart attached as APP. 475.

Petition for Writ of Mandamus                                                                Page 11
I:\Clients\M\Make Ready Contractors, Inc\ASAP Air of Amarillo, LLC\Mandamus\Ma2814.001.wpd
         Since the sham contract statute is not ambiguous, it is not subject to further

interpretation, based on controlling Texas Supreme Court authority. The Texas

Supreme Court has established the method of interpretation applicable in this case:

         Where text is clear, text is determinative of [legislative] intent.

Energy Gulf States, Inc. v. Summers, 282 S.W.3d 433, 437 (Tex. 2009).

         We presume the Legislature intended a just and reasonable result by
         enacting the statute. TEX. GOV'T CODE § 311.021(3). [Fn 6 omitted]
         When a statute’s language is clear and unambiguous, it is inappropriate
         to resort to rules of construction or extrinsic aids to construe the
         language.

City of Rockwall v. Hughes, 246 S.W.3d 644, 652 (Tex. 2008)(emphasis added). The

trial court clearly resorted to rules of construction, even though the statutory language

is clear and unambiguous, and protestations to the contrary notwithstanding. APP.

471.

         In sum, [if] the [statutory] language … is clear; we need not use a canon
         of construction to construe it other than the prime canon: we construe
         statutes by first looking to the statutory language for the Legislature's
         intent, and only if we cannot discern legislative intent in the language
         of the statute itself do we resort to canons of construction or other aids
         such as which statute is more specific.

Texas Lottery Commission v. First State Bank of Dequeen, 325 S.W.3d 628, 639

(Tex. 2010)(emphasis added).

         The trial court in this case has enlarged the scope of contracts or fact patterns


Petition for Writ of Mandamus                                                                Page 12
I:\Clients\M\Make Ready Contractors, Inc\ASAP Air of Amarillo, LLC\Mandamus\Ma2814.001.wpd
to which § 53.026 applies. The effect of the trial court order is to enlarge the scope

of § 53.026 to include the Owner–LEMC–Make Ready–ASAP fact pattern, contrary

to the plain language of § 53.026.

         Courts may not enlarge the sham contract statute by interpretation.

         Even though these rules have been uniformly announced and followed,
         this court cannot, under the guise of liberal construction, usurp the
         power of the legislature by reading into the Act a provision that is not
         there.

Goldman v. Torres, 341 S.W.2d 154, 158 (Tex. 1960). There is simply no provision

in § 53.026 which can fairly be said to give rights as an original contractor to ASAP,

who admittedly did not contract with LEMC, the property manager for the owners.

         We recognize the rule that mechanic's and materialmen's lien statutes of
         this state will be liberally construed for the purpose of protecting
         laborers and materialmen. Hayek v. Western Steel Co., 478 S.W.2d 786
         (Tex. 1972). Nevertheless, the courts, possessing no legislative powers,
         may not enlarge or alter the plain meaning of statutory language.
         Wording in statutes is to be given its literal interpretation when that
         wording is clearly unambiguous. Mathews Construction Co. v. Jasper
         Housing Construction Co., 528 S.W.2d 323 (Tex.Civ.App.—Beaumont
         1975, writ ref'd n.r.e.); Goldman v. Torres, 161 Tex. 437, 341 S.W.2d
154 (1960); Board of Insurance Commissioners v. Guardian Life
         Insurance Co., 142 Tex. 630, 180 S.W.2d 906, 909 (1944).

Conn, Sherrod & Co. v. Tri-Electric Supply Co., 535 S.W.2d 31, 34

(Tex.Civ.App.—Tyler 1976, writ ref. n.r.e.)(emphasis added). The trial court has

erroneously enlarged § 53.026 to try to encompass the facts of the present case, under


Petition for Writ of Mandamus                                                                Page 13
I:\Clients\M\Make Ready Contractors, Inc\ASAP Air of Amarillo, LLC\Mandamus\Ma2814.001.wpd
the guise of interpretation.

         The trial court order, APP. 473, “inappropriate[ly] … resort[ed] to rules of

construction or extrinsic aids to construe the language,” City of Rockwall, 246
S.W.3d at 652, and “enlarg[ed] … the plain meaning of the statutory language,”

Conn, Sherrod, 535 S.W.2d at 34. There is no basis in law for the trial court’s ruling

denying the motion to remove liens and the mandamus should issue as requested.

         As a further note, Dan Rogers does not own the membership interest in

Amarillo Residential, LLC. APP. 468 [Stipulation 14]. Since Dan Rogers is not an

“owner” of Amarillo Residential, LLC, there is no theory under which ASAP can

claim it dealt with the owner (since no common ownership or control), as required by

§ 53.026. At a minimum, the lien against Amarillo Residential, LLC must be

removed.




Petition for Writ of Mandamus                                                                Page 14
I:\Clients\M\Make Ready Contractors, Inc\ASAP Air of Amarillo, LLC\Mandamus\Ma2814.001.wpd
ISSUE No. 3 [Restated]:                          Whether Texas Property Code § 53.026 applies to
                                                 constitutional mechanic’s liens.

         Until Trinity Drywall Systems, LLC v. TOKA General Contractors, Ltd., 416
S.W.3d 201, 212 (Tex.App.—El Paso 2013, pet. den.), no appellate court had held

that § 53.026 applies to constitutional liens. Trinity Drywall is simply wrong, even

though it states the correct starting point.

         Texas law recognizes two types of mechanic's liens: (1) a constitutional
         lien; and (2) a statutory lien. Tex. Const. art. XVI, § 37; Tex. Prop. Code
         Ann. § 53.001 (West 2007). … The constitutional lien is only available
         to those who contract directly with the property owner or its agent.
         Da-Col Paint Mfg. Co. v. American Indem. Co., 517 S.W.2d 270, 273
         (Tex. 1974).

Trinity Drywall, 416 S.W.3d at 208. Or, more bluntly: “A subcontractor does not

have a constitutional lien …” Da-Col Paint Manufacturing Co. v. American

Indemnity Co., 517 S.W.2d 270, 273 (Tex. 1974). The sham contract statute, §

53.026, then protects a subcontractor who otherwise complies with the requirements

for statutory mechanic’s lien laws, by giving to the subcontractor in such event

original contractor status.

         Applying this statute as only controlling lien requirements gives a
         subcontractor certain benefits that normally only an original contractor
         would receive.

Southwest Properties, L.P. v. Lite-Dec of Tex., Inc., 989 S.W.2d 69, 72

(Tex.App.—San Antonio 1998, pet. den.). Southwest Properties makes clear that the

Petition for Writ of Mandamus                                                                Page 15
I:\Clients\M\Make Ready Contractors, Inc\ASAP Air of Amarillo, LLC\Mandamus\Ma2814.001.wpd
sham contract statute give rights to a subcontractor within the framework of the

statutory mechanic’s lien laws (hence its focus on notice requirements and timing of

notice, which are inapplicable to constitutional liens as such): [the sham contract

statute is] “an effort to effectuate the timetables for filing liens.” Id.

         Shaw v. McPhail Electric Co., 544 S.W.2d 497 (Tex.Civ.App.—Dallas 1976,

writ ref. n.r.e.) also shows that the sham contract statute is to protect subcontractors

who otherwise comply with the statutory mechanic’s lien laws. In Shaw, the court

found a sham contract existed and treated the subcontractor as an original contractor.

Shaw, 544 S.W.2d at 500. However, the subcontractor, now deemed to be an original

contractor, still has to comply with the requirements for statutory mechanic’s liens

applicable to original contractors.

         Thus the trial court was authorized to treat appellee as a contractor in a
         direct contractual relationship with the owner and as entitled to perfect
         his lien against the property in the same manner as any other
         original contractor, that is, by taking the steps prescribed by article
         5453(1), without complying with the additional requirements applicable
         to subcontractors in article 5453(2). Da-Col Paint Manufacturing Co.
         v. American Indemnity Co., 517 S.W.2d 270, 272-73 (Tex. 1974).

         The statute requires only that notice be sent "to the owner." …
         Accordingly, we hold that appellee perfected its lien against appellant's
         property by timely filing of its affidavit with the county clerk and
         sending copies to the owner, appellant, by certified mail.

Shaw, 544 S.W.2d at 500(emphasis added). In other words, once a subcontractor


Petition for Writ of Mandamus                                                                Page 16
I:\Clients\M\Make Ready Contractors, Inc\ASAP Air of Amarillo, LLC\Mandamus\Ma2814.001.wpd
establishes a sham contract, it must then comply with the statutory mechanic’s liens

laws “in the same manner as any other original contractor.”

         Texas Property Code § 53.026 does not simply give a subcontractor the right

to file a constitutional lien if the literal terms of § 53.026 can otherwise be met. The

subcontractor simply has no constitutional lien rights. Da-Col Paint, 517 S.W.2d at

273. The sham contract statute only protects a subcontractor by giving it original

contractor status when the subcontractor otherwise complis with the statutory

mechanic’s lien laws. Trinity Drywall is wrong and should not be followed.

         ASAP has stipulated that it failed to comply with the statutory mechanic’s lien

laws. APP. 468 [Stipulation 16]. There is no basis in law for the court’s ruling

denying the motion to remove liens and the mandamus should issue as requested.




Petition for Writ of Mandamus                                                                Page 17
I:\Clients\M\Make Ready Contractors, Inc\ASAP Air of Amarillo, LLC\Mandamus\Ma2814.001.wpd
                                                        PRAYER

         Make Ready prays this Honorable Court to enter judgment vacating the June

22, 2015 trial court order denying the summary motion to remove liens with

instructions to the trial court to enter an order granting the summary motion to

remove liens, and for general relief.

                                                 Respectfully submitted,

                                                 THE WOLFRAM LAW FIRM, P.C.
                                                 Chase Tower
                                                 600 S. Tyler St.
                                                 Suite 1406
                                                 Amarillo, Texas 79101-2361
                                                 806-372-3449
                                                 Fax No. 806-372-3324
                                                 eric@wolframlaw.com



                                                 Frederic M. Wolfram
                                                 State Bar I.D. No. 21869900

                                                 ATTORNEYS FOR RELATOR




Petition for Writ of Mandamus                                                                Page 18
I:\Clients\M\Make Ready Contractors, Inc\ASAP Air of Amarillo, LLC\Mandamus\Ma2814.001.wpd
                                      CERTIFICATE OF SERVICE

      I hereby certify that on the 25th day of June, 2015, a true and correct copy of the
foregoing was served upon all counsel of record as follows:

                    (a)   by delivery in person;
                    (b)   by agent or courier receipted delivery;
                    (c)   by certified mail, return receipt requested;
                    (d)   by telephonic document transfer;
           xx       (e)   by email.

 C. Jason Fenton
 Underwood Law Firm
 PO Box 9158
 Amarillo TX 79105-9158



                                                           Frederic M. Wolfram

                          CERTIFICATE OF RULE 9 COMPLIANCE

         This certifies that this document was produced on a computer using

WordPerfect X6 and contains 2932 words, as determined by the computer software’s

word-count function, excluding any sections exempt by Texas Rule of Appellate

Procedure 9.4(i)(1). The body of the text is in 14-point font, and any footnotes are in

at least 12-point font.




                                                           Frederic M. Wolfram


Petition for Writ of Mandamus                                                                Page 20
I:\Clients\M\Make Ready Contractors, Inc\ASAP Air of Amarillo, LLC\Mandamus\Ma2814.001.wpd
                                                      APPENDIX

 No.       Document                                                                          File Date   Pages
    1      Make Ready First Amended Original Petition                                        05/06/15    1-144
    2      ASAP First Amended Answer and Counterclaim                                        06/11/15    145-151
    3      Make Ready Summary Motion to Remove Liens                                         04/14/15    152-294
    4      ASAP Response to Summary Motion to Remove                                         05/06/15    295-466
           Liens
    5      Stipulation                                                                       06/15/15    467-468
    6      Notice of Court Ruling                                                            06/19/15    469-472
    7      Order Denying Summary Motion to Remove                                            06/22/15    473
           Liens
    8      Texas Property Code § 53.026 Text                                                             474
    9      Texas Property Code § 53.026 Chart                                                            475




Petition for Writ of Mandamus                                                                              Page 21
I:\Clients\M\Make Ready Contractors, Inc\ASAP Air of Amarillo, LLC\Mandamus\Ma2814.001.wpd
                                                                                                              Filed
                                                                                                              Caroline Woodburn
                                                                                                              District Clerk
                                                                                                              5/6/2015 4:03:10 PM
                                                  Cause No. 102,171-A                                         Potter County, Texas
                                                                                                              By ________ Deputy
 Make Ready Contractors, Inc.,                                  *                In the 47th District Court
       Plaintiff,                                               *
                                                                *
 v.                                                             *                In and For
                                                                *
 ASAP Air of Amarillo, L.L.C. and Michael                       *
 Weatherford,                                                   *
       Defendants                                               *                Potter County, Texas

                      PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION

To the Honorable Judge of Said Court:

          Plaintiff complains of defendants and shows as follows:

          1.        Pursuant to Texas Rule of Civil Procedure. 190.1, discovery is intended to be

conducted under Level 3 of that rule.

          2.        Plaintiff is a Texas corporation in good standing. Pursuant to Texas Civil Practice

and Remedies Code § 30.015 (a),(c), the plaintiff’s name is Make Ready Contractors, Inc., and its

current address is 506 S Lipscomb St, Amarillo, Potter County, Texas 79101-1024. By virtue of an

assignment, ratification and limited power of attorney, plaintiff is asserting all claims herein on

behalf of all property owners affected by the conduct of defendants.

          3.        Defendant ASAP Air of Amarillo, L.L.C. is a Texas limited liability company which

has appeared and answered herein. Plaintiff would point out that at present, the right to do business

of ASAP Air has been forfeited. See attached notice from the Texas Comptroller. As such, ASAP

Air may neither sue nor defend until its right to do business is reinstated.

          4.        Defendant Michael Weatherford is an individual whose address is 4700 Hud Dr,

Amarillo, Potter County, Texas 79124-5895, where process may be served.



Plaintiff’s First Amended Original Petition
S:\Clients\M\Make Ready Contractors, Inc\ASAP Air of Amarillo, LLC\Pleadings\MA2814.011.wpd                   Page 1 of 4

                                                                                                       Appendix 000001
          5.        Pursuant to Rule 47(c), plaintiff seeks monetary relief (including penalties) over

$200,000.00, but under $1,000,000.00, and seeks non-monetary relief.

          6.        Defendant ASAP Air agreed to perform certain HVAC services for plaintiff, and to

bill for time and materials.

          7.        Defendant ASAP Air submitted invoices to plaintiff, which were paid by plaintiff.

          8.        Later, after plaintiff audited its invoices from defendant, plaintiff discovered that

Defendant ASAP Air had been charging plaintiff sales tax, which charges plaintiff paid, to its

damage.

          9.        Such conduct is a proximate cause of damages to the plaintiff within the jurisdictional

limits of this court.

          10.       Plaintiff is entitled to recover from Defendant ASAP Air the amount of sales tax

improperly paid to defendant.

          11.       Plaintiff also seeks declaratory relief that the amounts shown on the attached invoices,

Exhibit B, are not owed by plaintiff to Defendant ASAP Air.

          12.       Plaintiff seeks its attorney’s fees under the Texas Declaratory Judgments Act.

          13.       Defendant Weatherford filed a series of invalid liens, as shown on the attached exhibit

listing all liens, and as shown in attached Exhibit A.

          14.       Except for the two properties owned by Dan Rogers individually, such liens violate

the bluff lien statute.

          15.       Plaintiff seeks relief against Defendant Weatherford under Texas Civil Practice and

Remedies Code§12.002(b), which provides for the recovery of damages in the amount of:

                    (1) the greater of:

                              (A) $10,000; or
Plaintiff’s First Amended Original Petition
S:\Clients\M\Make Ready Contractors, Inc\ASAP Air of Amarillo, LLC\Pleadings\MA2814.011.wpd       Page 2 of 4

                                                                                              Appendix 000002
                              (B) the actual damages caused by the violation;

                    (2) court costs;

                    (3) reasonable attorney's fees; and

                    (4) exemplary damages in an amount determined by the court.

          16.       Plaintiff also seeks all relief in this case against both defendants, jointly and severally.

The contract for services was with Defendant ASAP Air and the invalid invoices were from

Defendant ASAP Air. Subsequently, the Defendant ASAP Air had its corporate rights forfeited.

Then Defendant Weatherford filed most, but not all, liens in an individual capacity. Because

restoration of corporate privileges is relates back, it is unclear at present who the correct defendant

is for each element of damage. However, regardless of liability for damages, the attached liens

(except for the liens on the two Dan Rogers properties) are invalid and cannot be fixed. Also,

Defendant Weatherford, regardless of any corporate shield issue, is liable for filing fraudulent liens,1

since an individual is not a different legal person from doing business under an assumed name.

          17.       All conditions precedent to the recovery by plaintiff have either been performed, or

have occurred.

          Wherefore, premises considered, plaintiff prays that Defendant Weatherford be cited to

appear and answer herein and that after final hearing hereof, plaintiff have judgment against

defendants, jointly and severally, for actual damages, statutory damages, including punitive damages,

reasonable attorney’s fees, all lawful interest, and costs of court.




          1
           See 11 U.S.C. § 523(a)(6) relating to claim for punitive damages.
Plaintiff’s First Amended Original Petition
S:\Clients\M\Make Ready Contractors, Inc\ASAP Air of Amarillo, LLC\Pleadings\MA2814.011.wpd         Page 3 of 4

                                                                                              Appendix 000003
                                                  Respectfully submitted,

                                                  THE WOLFRAM LAW FIRM, P.C.
                                                  Chase Tower
                                                  600 S. Tyler St.
                                                  Suite 1406
                                                  Amarillo, Texas 79101-2361
                                                  806-372-3449
                                                  Fax No. 806-372-3324
                                                  eric@wolframlaw.com



                                                  Frederic M. Wolfram
                                                  State Bar I.D. No. 21869900

                                                  ATTORNEYS FOR MAKE READY CONTRACTORS,
                                                  INC.

                                           CERTIFICATE OF SERVICE

        I hereby certify that on May 6, 2015, a true and correct copy of the foregoing was served upon
all counsel of record as follows:

                (a)     by delivery in person;
                (b)     by agent or courier receipted delivery;
                (c)     by certified mail, return receipt requested;
                (d)     by telephonic document transfer;
              X (e)     by email.

 C. Jason Fenton
 Underwood Law Firm
 PO Box 9158
 Amarillo TX 79105-9158



                                                            Frederic M. Wolfram




Plaintiff’s First Amended Original Petition
S:\Clients\M\Make Ready Contractors, Inc\ASAP Air of Amarillo, LLC\Pleadings\MA2814.011.wpd       Page 4 of 4

                                                                                              Appendix 000004
INVOICES AND LIENS

Owner                       Address            County    Clerk’s No.   Lien Amount     Invoice No.   Invoice Date   Deadline   Filed

4710 57th Street, LLC       4710 W 57th Ave    Randall                                       1677    11/26/13       03/15/14   05/13/2014

4710 57th Street, LLC       4710 W 57th Ave    Randall   2014007442        $3,451.28         1724    12/20/13       04/15/14   05/13/2014

Amberwood MHP, LLC          1321 Holbrook      Randall   2014007441        $3,095.06         1573    09/24/13       02/15/14   05/13/2014

2312 14th Avenue, LLC       2312 14th Ave      Randall                                       1657    11/15/13       03/15/14   05/13/2014

2312 14th Avenue, LLC       2312 14th Ave      Randall                                       1653    11/21/13       03/15/14   05/13/2014

2312 14th Avenue, LLC       2312 14th Ave      Randall                                       1675    11/23/13       03/15/14   05/13/2014

2312 14th Avenue, LLC       2312 14th Ave      Randall   2014007440        $1,441.63         1676    11/26/13       03/15/14   05/13/2014

Daniel L. Rogers            103 N Carolina     Potter    1255941            $733.66          1649    11/13/13       03/15/14   05/13/2014

Amarillo Residential, LLC   106 S Palo Duro    Potter    1255940            $372.21          1651    11/11/13       03/15/14   05/13/2014

Amberwood MHP, LLC          1135 Prescott      Randall                                       1673    11/06/13       03/15/14   05/12/2014

Amberwood MHP, LLC          1135 Prescott      Randall   2014007394        $5,242.53         1635    11/05/13       03/15/14   05/12/2014

Amberwood MHP, LLC          1310 Holbrook      Randall   2014007443        $2,843.25         1636    11/05/13       03/15/14   05/13/2014

Amberwood MHP, LLC          1314 Holbrook      Randall   2014007444        $2,685.04         1647    11/08/13       03/15/14   05/13/2014

107 28th Street, LLC        107 28th Ave       Randall                                       1648    11/12/13       03/15/14   05/13/2014

107 28th Street, LLC        107 28th Ave       Randall                                       1642    11/12/13       03/15/14   05/13/2014

107 28th Street, LLC        107 28th Ave       Randall                                       1684    11/22/13       03/15/14   05/13/2014

107 28th Street, LLC        107 28th Ave       Randall   2014007445        $1,092.88         1683    11/25/13       03/15/14   05/13/2014

Potter County Homes, LLC    715 S Lamar        Potter    1256629            $289.00          1632    11/05/13       03/15/14   05/22/2014

1002 S.W. 11th, LLC           1002 S.W. 11th Ave   Potter    1256630            $306.99          1656    11/20/13       03/15/14   05/22/2014

Daniel L. Rogers            612 S.W. 17th Ave    Potter    1256631            $254.27          1694    12/02/13       04/15/14   05/22/2014


                                                                                                                         Appendix 000005
Owner                       Address            County    Clerk’s No.   Lien Amount    Invoice No.   Invoice Date   Deadline   Filed

1410 Ponderosa, LLC         1410 Ponderosa     Randall   2014008110         $216.54         1637    11/14/13       03/15/14   05/22/2014

Amberwood MHP, LLC          1023 Tempe         Randall   2014008111         $216.54         1680    11/22/13       03/15/14   05/22/2014

1410 Ponderosa, LLC         1410 Ponderosa     Randall   2014008112         $217.77         1672    12/02/13       04/15/14   05/22/2014

Amberwood MHP, LLC          1143 Prescott      Randall                                      1681    11/23/13       03/15/14   05/22/2014

Amberwood MHP, LLC          1143 Prescott      Randall   2014008113         $511.47         1691    12/11/13       04/15/14   05/22/2014

Amberwood MHP, LLC          1229 Casa Grande   Randall   2014008114         $446.51         1329    06/05/13       11/15/13   05/22/2014

Randall County Homes, LLC   4110 S Tyler St    Randall   2014008115         $454.43         1621    10/29/13       02/15/14   05/22/2014

Amberwood MHP, LLC          1105 Prescott      Randall   2014008116         $552.68         1685    11/26/13       03/15/14   05/22/2014

2620 10th Avenue, LLC       2620 10th Ave      Randall   2014008117         $485.03         1692    12/06/13       04/15/14   05/22/2014

2618 10th Avene, LLC        2618 10th Ave      Randall   2014008118         $328.05         1679    11/25/13       03/15/14   05/22/2014

Amberwood MHP, LLC          1045 Tempe         Randall   2014008119         $263.74         1620    10/29/13       02/15/14   05/22/2014

Amberwood MHP, LLC          1313 Holbrook      Randall   2014008120         $287.39         1639    11/11/13       03/15/14   05/22/2014

Amberwood MHP, LLC          1103 Prescott      Randall   2014009121         $216.54         1640    11/13/13       03/15/14   05/22/2014

Amberwood MHP, LLC          1041 Tempe         Randall   2014008122         $250.35         1682    11/22/13       03/15/14   05/22/2014

Amberwood MHP, LLC          1243 Casa Grande   Randall   2014008123         $177.69         1686    11/22/13       03/15/14   05/22/2014

Amberwood MHP, LLC          1232 Casa Grande   Randall   2014008129         $177.69         1687    11/22/13       03/15/14   05/22/2014

2407 13th Avenue, LLC       2413 13th Ave      Randall   2014008124         $177.69         1655    11/21/13       03/15/14   05/22/2014

Amberwood MHP, LLC          1209 Casa Grande   Randall   2014008125         $177.69         1652    11/20/13       03/15/14   05/22/2014

Amberwood MHP, LLC          1128 Prescott      Randall   2014008126         $177.69         1688    11/28/13       03/15/14   05/22/2014

4710 57th Street, LLC       4710 S.W. 57th Ave   Randall   2014008127         $177.69         1674    11/21/13       03/15/14   05/22/2014

Amberwood MHP, LLC          1211 Casa Grande   Randall   2014008128         $177.69         1678    11/25/13       03/15/14   05/22/2014



                                                                                                                        Appendix 000006
Recording requested by: .\'\\\\~\    ~eo.--%:,cr~'fcl   Space above reserved for use by Recorder's Office
When recorded. mail to:                                 Document prepared by:                  .
Name: !X) \ (ti\JL~     ~"\Q{ \i\'\~                    Name  m\C 'rW~ \ A)--f?c,*~1e(t,l
Address: ~,(). n~ 3D6V')                                Address p. Q 6 U'& '503y)
                                                                         I


City/State/Zip:\\i\'{)S\\\~ \1\ '13 \\\P                City/State/Zip   Brvnrl/ 10 'T r /) qJJ~

Claim of Lien
State of   ~'fA S
County of        RQoI hereby, under the laws of the State of           -s
                                            ---£ '6Q\..s ')        , claim a lien against the above-
described property in the amount of money, stated above, which remains unpaid to me.



                                                                      fJ1ICIdA£L
                                                                      Name of Person Claiming Lien
                                                                                                  WEAmEREoR-O

NOTARY CERTIFICATION FOR CLAIM OF LIEN

State of"'--~c.. S

County of70--. V1        c\-", \ ,
On -S.- \;),_ \4-        (date),          fitc\rxxJ
                                               \JJgo__1\\Q.,M(name of claimant), came before me per-
sonally, and duly sworn on oath, and under penalty of perjury, stated that he or she is the claimant described
in the above claim of lien and that he or she has read the foregoing claim of lien and has knowledge of and
personally knows the foregoing statement of claim of lien which he or she subscribed is true and correct and
is not frivolous, nor clearly excessive, and is made with reasonable cause. Subscribed and sworn to before
me on the ab      noted te by the above noted claimant, and proved to me on the basis of satisfactory evi-
               e p ) on ho appeared before me.




Notary Public,       and for the County ~_~ct:~k {...."z_ _ _ __
                                                            ...
StateofT~~S                                                                                            •             DEREK PAUL BREWER
My commission expires: 4,..;) -/8                                                          Seal        f"''''~l Notary Public, State of Texas
                                                                                                       \i~~   l,    My Commission Expires
                                                                                                       ~~               April 02. 2018



CERTIFICATE OF MAILING

I,   fu\C \w..Q,~   \~(~\\Jl(-\ix-J                    , certiiY that on this date,   S -y:)-. \ '-\           , I have mailed a
copy of this Claim of Lien by USPS certified mail, return receipt requested, in accordance with the law, to:
Name:4
            r
                ))O 51+~ St(-e~                   LLC.
Address:        So \.D      S- L     j   fSC.Of't\ b      Am 0\.    T X ,,)ell 0 I
Date:&] T3~JV



 PickJtJ~
Signature of Person MailiiliClaim of Lien
                                                                       111/(J/AEL \J£AJ}l£Rf-OI2lJ
                                                                       Name of Person Mailing Claim of Lien



                                                                                                              Appendix 000008
                                                                                            *NOVA LFl36 Claim of U9n Pg.2 (07-11)




                                                                          Motion to Remove Exhibit A Page 2 of 97
                                                                                                               27 Pages
•   •

        fiLEO ANO RECOROEO




                                                  Appendix 000009

                             Motion to Remove Exhibit A Page 3 of 97
                                                                  27 Pages
                                                                                                Space above reserved for use by Recorder's Office
Recording requested          bY~\\('nQ{>\ \kWC?;%e\ ~'Q\,&-Q.(\cl'1
Address: ~. \> ~ "6D3f')
                     >
                                                                                                 City/State/Zip            AroMe III 0 IX                  'J&llIlo
City/State/Zip: ~~{\\\o 'Y"h t'\~\\ lo



 Claim of Lien
 State of        "''S.'f.C\.->
 County of           ~..oclcJ....\.
  I, fu\c~~ \h)g&ur&UfC,\ \)\\{\ f\~tW {V,r u. .k .. ,being duly sworn, state the following:
  In accordance with an agreement to provide labor andlor material, I did furnish the following labor andlor
  materials:                     \ ~ "0.r-~. \S\..Y.Jc;
                                   5\.ooaa ~'lD F\.A..(~L~
                                   ~'O;w- \\b"~\.\Oi"\ R'\ ~~ ~ \
                                                   l.o~ 0 ~ ~                  Q)\c:c~ aOo}
                                                                                                                        --\' \J()..~\e...\ L.              'lOClQ( ~
     which property is owned by                                        ~'s;:;N.c\J,\C\CA\. 2o,{'h L, 'Q                                                        ' whose address is(J
      _5~().L.::\o___",.,S:. .:. _L: ;:;.'\~ : :.;:S: ;. : (J~Q.L!." the date of     '\- ':J '-\ -       <3
1 hereby, under the laws of the State of                           , claim a lien against the above-
described property in the amount of money, stated above, which remains unpaid to me.


                                                                dlC/JAEL \d6A11-l£KFo'Z\j
Signature of Person Claiming Lien                               Name of Person Claiming Lien

Address of person claiming lien:         po   'BQ)('   sO 3'1-
                                         ~\\\O ~ {q'l~

NOTARY CERTIFICATION FOR CLAIM OF LIEN

State of TUCA..$

County of      R'Ai\cl~
On t? 11 ~ \-\...>-.l£..
                                                                 _ _ _ __
State of'-1;A.."tC..fkFILED AND RECORDED

2014007441
05/13/2014 09:22 AM
FeE:   20.00
Renee Calhoun, County Clerk
Randall County, Texas
LC




                                    Appendix 000012

               Motion to Remove Exhibit A Page 6 of 97
                                                    27 Pages
                    --------------------------------------




Recording requested by: "',(here\      \Den~-€c:\f,·fCl    Space above reserved for use by Recorder's Office
When recorded, mail to:                                    Document prepared by:
Name:   X'\\,cnnQl \}.,j£cc\-~{Wcl                         Name   In;cba'flJ \N~L~[.(:-t)n'A
Address:    ~I()\ ~(N ~3 63')                              Address ?IO     I b Cf'£ ';2)03 'J
City/State/Zip:   &'\Y':Md\\d     ----rt ')9.\\\0          City/State/Zip Pt\fP,l\\\o \1 '1911 Ie



Claim of Lien
State of \        ~ffi £)
County of     ~~~
I, {\\\tbC&.\     W£u-\\wtorrl 05&           Aj/& Air
                                                   LLqbeing duly sworn, state the following:
In accordance with an agreement to provide labor and/or material, I did furnish the following labor and/or
materials: . \ \ I     S"('5 LQ'bor                      \\ec,-", O{\\,-\\\'\9..r'(no5-\Q.~
               ~c.,,-~ \k,\ve...
                   &~I\ '1NL{Mb~C'4>\~
                   2>\0'1   Ikr~c.a-~-e
                    f\O'o~(-t f.)~vJ (0c\.S '\lc,,\\)~
                    ~'-\ \ I ~fYY\0         of ___
the date of_..:..\   \_---'a. . .
                                \p
                                .......... \:2~___
                                       - ......
               \ \..;...---'a""-\p-=---.......

I hereby, under the laws of the State of . ~ ,&u  -r
                                               '&.\h S             ' claim a lien against the above-
described property in the amount of money, stated above. which remains unpaid to me.


J!2?ckL ~~
Signature of Person Claiming Lien
                                                                      t?JJCJ/4£L
                                                                      t?JJCI/4£L        LJAT.J-FEKF®J
                                                                                        LJATH'EKF®J
                                                                      Name of Person Claiming Lien

Address of person claiming lien:          Po 'B01 So~1- I
                                          t1tn,qt6(/o l)C ni,?

NOTARY CERTIFICATION FOR CLAIM OF LIEN

       -:rUAftL S
State of

County of \FILED AND RECORDED

2014007440
05/13/2014 09:22 AM
Fee: 20.00
Re~ee Calhoun, County Clerk
Randall County, Texas
LC




                                  Appendix 000015

             Motion to Remove Exhibit A Page 9 of 97
                                                  27 Pages
                                                                              1255941                lC
                                                                              05/13/2014 09:55 AM Total Pages: 3
                                                                              Julie Smith, County Clerk - Potter County, Texas
                                                                              1111 W,lPJI'l" 1I~1 1.~:I~J (rl'~ ~'I~~~.'~~~ ~1!\I,~~r I¥M. 1111 \




                                                                                          Space above reserved for use by Recorder's Office
                                                                                           Document prepared by:
Name:
Name:                                       0.:                                           Namett\\~Q.~
                                                                                          Name~'\\~n~ ~a
Address:    ~.<0, '6c~ ~1                                                                 Address Q,C), ~, 2:0 b')
City/State/Zip:      '\\\Y'the date of     \ \- \ '?::>-~

I hereby. under the laws of the State of
                                             ~
                                            '&\-e   as.              claim a lien against the above-
described property in the amount of money, stated above, which remains unpaid to me.




Signature of Person Clanrung Lten
                                                               tJl;C)/)EL LJ.L4.fj,~(jQrcI
                                                              Name of Person Claiming Lien

Address of person claiming lien:      tb     ~~ -s(r~n
                                     \~e..\\\o"'-t~ {etl \~
NOTARY CERTIFICATION FOR CLAIM OF LIEN

State of     JeXCi ~
County of      ~tktl
On ~        12: 20'4 (date), OOiLWI~. L...h:t,u, ~torcJ. (name of claimant), came before me per-
sonally. and duly sworn on oath, and under penalty of perjury, stated that he or she is the claimant described
in the above claim of lien and that he or she has read the foregoing claim of lien and has knowledge of and
personally knows the foregoing statement of claim ofllen which he or she subscn"bed is true and correct and
is not frivolous, nor clearly excessive, and is made with reasonable cause. Subscribed and sworn to before


J
me on the above noted date by the above noted claimant, and proved to me on the basis of satisfactory evi-
            nbe,e     ISon   ~ before me.

               ture
Notary      ie, In and for the County of       Po +I:e._€____
State of ~7'?>ta..~


                                                                                           e
                                                                                              ~~.:
                                                                                                ~~        DEREK PAUL BREWER
My commission expires: 1~:l -          It>                                       Seal         :    '(1 Notary Public. State of Texas
                                                                                           ....
                                                                                            ~      ~!V     My CommlS$lon Expires
                                                                                              Ifcw..~         April 02.2018


    CERTIFICATE OF MAILING

    I,   !s\,cnoe\    Wec&~C%xrA               , certify that on this date,   5- J.? - } LJ         ,I   have mailed a
    copy of this Claim of Lien by USPS certified mail, return receipt requested, in accordance with the law, to:
    Name:  ~;cie\ L \ R.Qf,)~r.5
    Address: 50\0. L\\>f)CC>l))C S·t.                \\}'NAr'i\\()}) ,,OJ \O\"'l@~
    Date: 5- 1,;1-/{(



     J2Zd~LL 1d:L~/ '--
    Signature of Person Mailing Claim ~                        Name of Person Mailing Claim of Lien



                                                                                                   Appendix 000017
                                                                                  *NOVA LFl36 Cloim of Uen Pg.2 (07-11)



                                                                Motion to Remove Exhibit A Page 11 of 97
                                                                                                      27 Pages
                  FILED and RECORDED
Instrument Number: 1255941
Filing and Recording Date: 05/13/201409:55:05 AM Pages: 3 Recording Fee: $20.00
I hereby certify that this instrument was FILED on the date and time stamped hereon and
RECORDED in the OFFICIAL PUBLIC RECORDS of Potter County. Texas.




                               Julie Smith, County Clerk
                               PotterCounty,Texas




DO NOT DESTROY - This document is part of the Official Public Record.

Ihinojosa




                                                                               Appendix 000018

                                                Motion to Remove Exhibit A Page 12 of 97
                                                                                      27 Pages
                                                           Space above reserved for use by Recorder's Office
                                                           Document prepared by:
                                                           Name\\\,ilicl{d         \~*,Rrfo('cl
                                                           Address £,0, ~(Cf. W 31
                                                           City/State/Zip t\'j':\()\ G~er~-\Dr
                 ~~~~ O\\\~ \~trffi()~"\-Q'T


on the following described real property located in _2..L,a-=-..;+'--,;~'--,;e=[~
                                                    _2-,-a~+,-~,-e=[ _____ County, State of
                                                                   ______
 -)~0                             , commonly known as:
                 \0\0 S, ~\O            l:>\A('O


and legally described as:   C-r-e6+- v', e..v.J ~ ~
                            L01- 0 d.~ 6\ oc~ ceO$"
                                              .  J Lono LStcmc\.(!) fn~\i\+. ~o.
                                                              0:

which property is owned by ~'('\oJ'\\\o (\6;a~/'\\-;(;\\
                                           LP 10 f-    , whose address is
 ~SO,-[) S', L, PSC'QthD St, ltn:a(',\\o ;11 1510\- IOdY            ,ofa total value
of$ !3')~ .Q),           , of which there remains unpaid $  31 Q     I   ~J       , and I further state that I
furnished the first of the items on the date of ,\ - \ \ - \ )                 ,and the last of the items on
                                                                              *NOVA LFl36 Oairn of Lien Pg,l (07- JJ)
                                                                                               Appendix 000019

                                                            Motion to Remove Exhibit A Page 13 of 97
                                                                                                  27 Pages
the date of    \\- \ \ - \       '2>
I hereby, under the laws of the State o f \ '& C\  :e         :s   , claim a lien against the above-
described property in the amount of money, stated above, which remains unpaid to me.


t!tdu/ ~
t!tduL
Signature of Person Claiming Lien
                                                                    !l2dae/    d)u•                      FILED and RECORDED
    Instrument Number: 1255940
    Filing and Recording Date: 05/13/201409:55:05 AM Pages: 3 Recording Fee: $20.00
    I hereby certify that this instrument was FILED on the date and time stamped hereon and
    RECORDED in the OFFICIAL PUBLIC RECORDS of Potter County, Texas.




                                   Julie Smith, County Clerk
                                   Potter County, Texas




    DO NOT DESTROY - This document Is part of the Official Public Record.

    Ihinojosa




                                                                                 Appendix 000021

                                                   Motion to Remove Exhibit A Page 15 of 97
                                                                                         27 Pages
                                                    2014007394             LC      Total Pages: 3
                                                    1111 W}~J~&'II*,I\wr.I~ M~lr~ r~~..f.k'~,lIllh' W 11111


Recording requested by:   \1\\0,0 f\ WerA\.o{\t!fq
                                     \Ne~{\t!r1                     Space above reserved for use by Recorder's Office
When recorded, mail to:                                             Document prepared by:
Name:\'1\;cWJ.e\    \N~A(\a\ ~ ~ A!cILLc.                           Name    {{'la"               \bffv.W(
Address:\', a,     C:>o"'i '3c)-"3{)                                Address   '1\04.-';;1 L.e{\)\(\
City/State/Zip: ~l{
                ~.(      0\ X)   -:s)   '''H\ \r,                   City/State/Zip ~1'ij\Q),{,\o           J:A ')q \a\


Claim of Lien
State of   --
            \elSts
       of-=2~("'-)~~L-/_ _ _ _ __
County of   S?o%f
I, \\\\..1OCC\               \'the date of     \\-   lo - ) 7)
                                        :r
                                         e"1A5
I hereby, under the laws of the State of eAAS                      ' claim a lien against the above-
described property in the amount of money, stated above, which remains unpaid to me.



                                                              jJf/~1!.41£L IJEATII€etD~
                                                              jJf/~1!..41£L
                                                            Name of Person Claiming Lien

Address of person claiming lien:


NOTARY CERTIFICATION FOR CLAIM OF LIEN

State of \e'kU   FILED AND RECORDED
  OFFICIAL PUBLIC RECORDS
'Recording requested byt'\'W....~ 1                  \NRt.~(~           Space above reserved for use by Recorder's Office
When recorded, mail to:                                                Document prepared by:
Name: \)\\c'N.wv\           \l0etA,-\\'-Q.f\o\c\                       Name   m\U~ ~-\M r\orc1
Address: ~ . () , ~~               7.:>C    thedateof }\-         5-13
    I hereby, under the laws of the State of _ _---....;..)_~=_s.':&..>:.:Q~'_S..L-___ , claim a lien against the above-
    described property in the amount of money, stated above, which remains unpaid to me.


                                                                     111ICUA£L wtA-rHE~FoRD
                                                                     Name of Person Claiming Lien

    Address of person claiming lien:       90 Bar-    "3051-
                                            t\mlA1L\\\o \\( -AI (Cp

    NOTARY CERTIFICATION FOR CLAIM OF LIEN

     State of T~CL5

     County of "   (0Jn~c... \ \
 On '5- \2 - P-l            (date), iYhc-'\1c..g\        UJudht{Lvd (name of claimant), came before me per-
 sonally, and duly sworn on oath, and under penalty of perjury, stated that he or she is the claimant described
 in the above claim of lien and that he or she has read the foregOing claim of lien and has knowledge of and
 personally knows the foregoing statement of claim of lien which he or she subscribed is true and correct and
 is not frivolous, nor clearly excessive, and is made with reasonable cause. Subscribed and sworn to before
 me on the above noted date by the above noted claimant, and proved to me on the basis of satisfactory evi-
~ce to b             .son who appeared before me.


     Notary Si       e
     Notary Pub' ,In and for the County ofJ1_~t-l-k.u.-Jc}" r ~ L\ '0
     Address: 50\0 S \ L \ 9~ca0\b    l\1"DCA ' \ K ')q 10)
     Date:    :5::"JedY

                                                                      #2lcf/A£L t,A/£BmERFoRD
                                                                      Name of Person Mailing Claim of Lien



                                                                                                                 Appendix 000026
                                                                                         *NOVA LFl36Cloim of Uen Pg.2 (07-11)



                                                                       Motion to Remove Exhibit A Page 20 of 97
                                                                                                             27 Pages
                      Appendix 000027

Motion to Remove Exhibit A Page 21 of 97
                                      27 Pages
Recording requested by: \\\\C\)ClQ\               \),)ec~{\orc.\       Space above reserved for use by Recorder's Office
When recorded. mail to:                                                Document prepared by:
Name:\'t\)( 'tAR,\         ~~~{"\a((\                                  Name      %\ctitel We~fue{tJrJ
Address: ~. () .   ~c.5'b.       "b00J                                 Address     P. (),    fbc)'{ '3031
City/State/Zip:   ~\\\()=s-\                       rt\,\\\,            City/State/Zip     \4mG! ( ))l 0 Ix '1 qJ/lo

Claim of Lien
State of    "£~Q., S
County of     \\(~o..\\
I,futhe date of     ) \ - ~-    ,S
I hereby, under the laws of the State of\ ~A c'\             :>                ,
                                                                     claim a lien against the above-
described property in the amount of money, stated above, which remains unpaid to me,



                                                                   111/CU£AL vJE:ArHE-g,rDRn
                                                                   Name of Person Claiming Lien

Address of person claiming lien:     ':\>0"&'-,( 3037
                                    AMo...e' \\C) w            7 q 1\ ~

NOTARY CERTIFICATION FOR CLAIM OF LIEN

State ofTe'flA.$

County of     '?A,odo..\{
On5-1;b- 14                (date),M !(.Y\(XR \ L;\\{"-futlforJ (nameofclaimant),camebeforemeper-
sonally, and duly sworn on oath, and under penalty of perjury, stated that he or she is the claimant described
in the above claim of lien and that he or she has read the foregoing claim of lien and has knowledge of and
personally knows the foregoing statement of claim of lien which he or she subscribed is true and correct and
is not frivolous, nor clearly excessive, and is made with reasonable cause. Subscribed and sworn to before
me on the         noted date by the above noted claimant, and proved to me on the basis of satisfactory evi-
dence t be the p on who appeared before me.




               c, In and for the County of   :=t6--,-"",t~\t~,.\..,.'2_ _ __
State of =r::Q,,,?s; A- 'S
                                                                                             ~\~if~"        DEREK PAUL BREWER
My commission expires: _4-      ~ 2=--..f. .....
                           ..........      1)""'--_ _ __                           Seal     I~"      Notarv Public. State of Texas
                                                                                                    :'(0
                                                                                            ~c. .:~.   My Commission Expires
                                                                                            ~~$of'         April 02. 2018


CERTIFICATE OF MAILING

                                                , certifY that on this dare,   S - )'b- , Y            , I have mailed a
copy of this Claim of Lien by USPS certified mail, return receipt requested, in accordance with the law, to:
Name:J'-ltn~rWQcdn               Pg(K_LH; _______
Address: SO~       S,' ~'S\()'\Y'1 n...      tiro,\{'\ \\6   I ~     ,)0\ WI
Date:   5- 17)- Ilj


                                                                   i'ihwA£L W€ATI-l Be Fog!?
                                                                   Name of Person Mailing Claim of Lien



                                                                                                       Appendix 000029
                                                                                    *NOVA LFl36 CIoIm of uen Pg,2 (07-11)



                                                                     Motion to Remove Exhibit A Page 23 of 97
                                                                                                           27 Pages
FILED AND RECORDED
 OFFICIAL PUBLIC RECORDS
'r1f~\r;<
 ..m JJl                    /\ . . j l.. ...... -
'.~;                            chm
Recording requested by: \,                                                          ----------------------------------------~~--.---




the date of      "\ \- d- '5""- \~

I hereby, under the laws of the State of 'J%9 ,,)                  , claim a lien against the above-
described property in the amount of money, stated above, which remains unpaid to me.



mukLGJ~~
Signature of Person Claiming Lien                                            Name of Person Claiming Lien

Address of person claiming lien: ~ 0 \ ~ ~O
                                          I                                   D1
                                       ''t\'f'O,J''\\\O ,1-,                 i'\q\\ \a
NOTARY CERTIFICATION FOR CLAIM OF LIEN

State of'~KOt S"

County of     ~Y'c:t,,-) !
On  5---'a·  OIo't(        (date), (nLh:uL\                u  UkAJ4 {cJ
                                                                   (name of claimant), came before me per-
sonally, and duly sworn on oath, and under penalty of perjury, stated that he or she is the claimant described
in the above claim of lien and that he or she has read the foregoing claim of lien and has knowledge of and
personally knows the foregoing statement of claim oflien which he or she subscribed is true and correct and
is not frivolous, nor clearly excessive, and is made with reasonable cause. Subscribed and sworn to before
me on the a          ted date by the above noted claimant, and proved to me on the basis of satisfactory evi-
           e the pers n who appeared before me.


Notary Si        e                             '")
Notary PublIc, In and for the County of ~.....lI ....:...1k.u·..:.lRIO--_
                                        -r-;
                                     of-!...                    :lIi.R_ __
                                                         -I-.:....Lk..),,·_____
State ofrlQ..M,Ct 5                                                                                         ~~
                                                                                                       e~
                                                                                                                       DEREk PAUL BREWER
                        1I. ""'~_
My commission expires: _1I....:.-. ~.. .....166"'--____
                                            1....                                            Seal       ~:'   .I  Notarv Public. State Of Texas
                                                                                                        ~ '" '!~I   Mv Commission Expires
                                                                                                        !fOF::'          April 02. 2018


CERTIFICATE OF MAILING

                                                    , cenity that on this date.          5- I::r J-Y           ,I   have mailed a
copy of this Claim of Lien by USPS certified mail, return receipt requested, in accordance with the law, to:
Name:       JOf) !d..y]~ 'Sire~+ LL~.
                                 L;;:,...,.:L=-~=.,---_ __
Address:   50<0 S. L;p~                       Q-tv-.'o                 &®      TA 1)'1\0\
Date:   'S-) ~- \If
        S-)


 Signature of Person MainngaafmfLn


                                                                                                               Appendix 000032
                                                                                              *NOVA lfl36 Claim of Uen Pg.2 (07-11)



                                                                               Motion to Remove Exhibit A Page 26 of 97
                                                                                                                     27 Pages
             FILED AND RECORDED
             OFFICIAL PUBLIC RECORDS

       /::~~r;<
       ',.\~;fl                        ~ Jl.'- .... ,.~
        "~:~'::~(l'./               ,U\U... AU~
              2014007445
              05/13/2014 09:22 AM
              Fee: 20.00
              Re~ee Calhoun, County Clerk
              Randall County, Texas
                LC




...   ....   : ~ '''~-''   "   ."




                                             Appendix 000033

                Motion to Remove Exhibit A Page 27 of 97
                                                      27 Pages
                                                                                     1256628               LC
                                                                                    05/,22/2014 02: 45 PM                 Tota 1 Pages: 3
                                                                                     JulIe Smlth, County Clerk - Potter County, Texas
                                                                                    1111 WJ~J~I~~"I,rl~\ I~ 1~'~7.1W '\r'AI~.~I.fI:/'''i\'l 1111/




     Recording requested by:ff\i(\"{) Q                ~ ~\Q(~
                                                         ~\Q{~                               Space above reserved for use by Recorder's Office
   l. When recorded. mail to:                                                                Document prepared by:
~\ Name:\~\\T\tl!. 11                 \,\j Ecx.~Q.(fc){{t                                         'N\,cbn.2 ~ WfC~(~ah­
                                                                                             Name 'N\,Cnn.2
     Address:     ~.D!        DG4            '2:(>b'l                                        AddressfrO!              b~'P           2>031
     City/State/Zip:       B\{'c\the date of    \ ::J-- 5   - \3
I hereby, under the laws of the State of /Y~Q             S                 '
                                                                     claim a lien against the above-
described property in the amount of money, stated above, which remains unpaid to me.


                                                              ID\Cm\~             l\.\e~cforcl,
                                                              Name of Person Claiming Lien




NOTARYCER~C&nONFORCLAnMOFLffiN


State of ~a.S

Countyof      ?otb
On  ~.  <20-/4             (date),m~CLE. \       WlLA1WaCr) (name of claimant), came before me per-
                                                 WlA1WaCr)
sonally, and duly sworn on oath, and under penalty ofperjury, stated that he or she is the claimant described
in the above claim oflien and that he or she has read the foregoing claim oflien
                                                                           of lien and has knowledge of and
personally knows the foregoing statement of claim of lien which he or she subscribed is true and correct and
is not frivolous, nor clearly excessive, and is made with reasonable cause. Subscribed and sworn to before
me on the abo noted date by the above noted claimant, and proved to me on the basis of satisfactory evi-
   nce to b the pe on who appeared before me.


Notary Si ture                                      \ •
Notary PUblic, In and for the County   Of_Y~\"""»-'ct-+':tt:,-"A~
                                       Of_Y~\"""»-'ct~-+,,-,,A~_ __
      of "1:#C'LS
State off'.#C'LS                                                                            ,'''H~
                                                                                         .,~t!~ fp. -,        DEREK PAUL BREWER
My commission expires: _q.c-~.J:.P~'
                       _q.c-~J:.P~'....
                                     1_8
                                     ,-I_8____                                  Seal    f~!-\                Notary Public. State of Texas
                                                                                        i~~. l:i               My Commission Expires
                                                                                         ~4! ......~.~   ~$'
                                                                                                       ...
                                                                                           "'I,..,....,,,          April 02 ' 2018



CERTIFICATE OF MAILING

I,'ffi\~
I,'f\\\~ l\j~Soo1                            , certify that on this date,   Era ':)-\\\,                 , I have mailed a
copy of this Claim of Lien by USPS certified mail, return receipt requested, in accordance with the law, to:
Name: \Jxo~-e\ l.~C2f{5
Address: 60 ~ ~ , L\ p5Comb                 Pn'hCl~
                                            PU'ho«    n
                                                      U       /)Cj LO \
Date: 5-      ad -I~

Signature of Person Mailing C .   of Lien                     Name of Person Mailing Claim of Lien                               FILED and RECORDED
Instrument Number: 1256628
Filing and Recording Date: 05/22/2014 02:45:58 PM Pages: 3 Recording Fee: $20.00
I hereby certify that this instrument was FILED on the date and time stamped hereon and
RECORDED in the OFFICIAL PUBLIC RECORDS of Potter County, Texas.




                               Julie Smith, County Clerk
                               Potter County, Texas




DO NOT DESTROY - This document is part of the Official Public Record.

jmiller




                                                                             Appendix 000036

                                               Motion to Remove Exhibit A Page 30 of 97 Pages
                                                                           1256629            LC
                                                                           05l2212~14   02:45 PM Total Pages: 3
                                                                           Julie Smith, County Clerk - Potter County, Texas
                                                                           .111 MI~JVj:\I"~II,r.I~' ~111Iir\y.~~,·.~:~~Wll"fY!~lilli 11111




        Recording requested by:         «\ ihQ.g\   \t.)~&:xc\.
                                           iN;,.€'\ \t.)&fu&:xc\.                  Space above reserved for use by Recorder's Office
() ",XI. When recorded, mail to:                      f'                          Document prepared by:
'"""    Name:   'I\\\Chrl£\
                'I\\\Chcl£\             \0-er",,~(tord
                                        \0-erh'\~(tord                            Name     fu \ "'bo. Rl    ~)-€c.~hp(£or('A
        Address:    \>' Q.    'bUl. 3\):;)                                         Address f>, o. ()CI¥ 303 J
        City/State/Zip: 'ft\{W),
        County of        \>C)--\\-€.f"
        I, \)\\C~o\. \).Je~Qc&cd \)\){1 \\SA€ A;c L1..C t' being duly sworn, state the following:
        In accordance with an agreement to provide labor andlor material. I did furnish the following labor andlor
        materials:     ~ ~(::, \\Q~


                                                               ~-"'G   ~-'--'-'=-_ _ _ _ _ _ County, State of
                                                               ~..::..G'-~.>-.>..,;=-
                                                                . . . ....
        on the following described real property located in _ .......
               \'~o.. S                            , commonly known as:                ") \ 5        S . Lo...YY")a..r


        and legally described as:


                                                                                                    fJc,.", \ €..\ L. Ro WU'5
        which property is owned bY-.!~~~.L.....::~:!-.U..~~~L-!I&:lIo.c.:::u...
                                    by....,~Ioo.LL~~=.........,~IW.L!.J..........'"""""""-=c.:.£...+-_'
                                                                                                   +-_, whose address is
          50\0 ~. l:~                                                                                                        , of a total value
        of$$ ~13,
        of    ~~, C)Q , of which there remains unpaid $ !1.'6~ . 00                                                , and I further state that I
        furnished the first of the items on the date of \\-S-y)                                                ,and the last of the items on
                                                                                                        "*NOVA LFI36 Claim of Uen Pg.l (O7-1l)
                                                                                                                            Appendix 000037

                                                                                    Motion to Remove Exhibit A Page 31 of 97 Pages
the date of    \ \-   S: \3
                                         y-e...,&%
I hereby, under the laws of the State of y-e...'b-%                , claim a lien against the above-
described property in the amount of money, stated above, which remains unpaid to me.



Signature of Person Claiming Lien                               Name of Person Claiming Lien

Address of person claiming lien: ~{O ~ ~:
                                                                                                                 to:


Address:   5:0\..0 S. L~ p4:ocnh 'f\XY\CA -3'6 f)C\\O\
                                                  f)C\\.O\
Date: 5-dg-l~



                                                                Name of Person Mailing Claim of Lien


                                                                                  ~OVA LFl36 Claim of Uen Pg.2 (07-11)
                                                                                                       Appendix 000038

                                                                Motion to Remove Exhibit A Page 32 of 97 Pages
                  FILED and RECORDED
Instrument Number: 1256629
Filing and Recording Date: OS/221201402:45:58 PM Pages: 3 Recording Fee: $20.00
I hereby certify that this instrument was FILED on the date and time stamped hereon and
RECORDED in the OFFICIAL PUBLIC RECORDS of Potter County, Texas.




                               Julie Smith, County Clerk
                               PotterCoun~,Texas




DO NOT DESTROY - This document is part of the Official Public Record.

jrniller




                                                                            Appendix 000039

                                              Motion to Remove Exhibit A Page 33 of 97 Pages
Claim of Lien
State of . \ '~ s
County of    S?o¥reL
I,-ffi'{':{)QJ   "':VSQ.\\&{=\{)(x\ "\)~{\ '\\Sfl8 f\\( L~~eing duly sworn, state the following:
In accordance with an agreement to provide labor andlor material, I did furnish the following labor andlor

materials:   ~,S ""-\ ~, \0...\oCe
             ~ \...uo...",\ ~~-\-\--~
                 \-(A..'iY'\ \'   \~-\~V


 on the following described real property located in           \,O~                              County, State of
   ~            S                 ' commonly known as:              \   CO 'd- ;:, W \ \-\'r, ::,\-,


                                   "'" o..d..d ~ Mc\ f\J
                                    Lo\ 0J\ a::..,'l. ocoL\
  and legally described as:          \f}. o..-A.~     \~

    .            .           '                      "           \              L.   (!."      S\....)   \\*"   L\.C'.- 1 ~~e\ · whose address is
   ~         S, YiIfC"",b           '£'rrp,r',\\o:-\'I- '\G\m                                       ,ofa total vatoe
   of$ :5Dl    p
                 ,gq , of which there remains unpaid $              ';the date of       \ \-~a-\~

I hereby, under the laws of the State of        .\~ S                      , claim a lien against the above-
described property in the amount of money, stated above, which remains unpaid to me.




                       CblimilliUen
Signature of Person CblimilliUen                               Name of Person Claiming Lien

Address of person claiming lien:      ~   t   (J,   ~cr'f:. . 6()~1)
                                      ~~,[\\~ .\~ Y\C\\\~

NOTARY CERTIFICATION FOR CLAIM OF LIEN

State of ~tt S

County of         Grt±e~
On 5-20       r   /4       (date), f>1lckaJ           Ww..~cd(nameOfClaimant)'Camebeforemeper­
sonally, and duly sworn on oath, and under penalty of perjury, stated that he or she is the claimant described
in the above claim of lien and that he or she has read the foregoing claim of lien and has knowledge of and
personally knows the foregoing statement of claim of lien which he or she subscribed is true and correct and
is not frivolous, nor clearly excessive, and is made with reasonable cause. Subscribed and sworn to before
me on the abo          d date by the above noted claimant, and proved to me on the basis of satisfactory evi-
dence to be e perso who appeared before me .
.~



Notary Si a
             , In and for the County of_51-'..-
Notary Publi ,In                     of_51....:..·  ~+....;.~..=..;:=-
                                                    ~+-:..~=::::..-____
State of JJ'~fu (&e,ml
copy of this Claim of Lien by USPS certified mail, return receipt requested, in accordance with the law, to:

Name:     I~ ::'0 \\-\;h~LC-iO~L. ~~~,
Address:    -'-~\o S. L,_'SC;;;~b __ \"' __ L I
Date:    :;-r l z.. - \ '*


                                                                                                      Appendix 000041
                                                                                *NOVA LFl36 Claim of Uen Pg.2 (07-11)



                                                               Motion to Remove Exhibit A Page 35 of 97 Pages
                   FILED and RECORDED
Instrument Number: 1256630
Filing and Recording Date: 05/221201402:45:58 PM Pages: 3 Recording Fee: $20.00
I hereby certify that this instrument was FILED on the date and time stamped hereon and
RECORDED in the OFFICIAL PUBLIC RECORDS of Potter County. Texas.




                               Julie Smith. County Clerk
                               Potter County • Texas




DO NOT DESTROY - This document is part of the Official Public Record.

jmiller




                                                                              Appendix 000042

                                                Motion to Remove Exhibit A Page 36 of 97 Pages
........------------------
                                                                         1256631          LC
                                                                         05/22/2014 02:45 PM Total Pages: 3
                                                                         Julie Smith, County Clerk - Potter County, Texas
                                                                         1111 rtlrJ~.wr. \.'II\. ~P(:lr:I~If'lI) N~~.' !IPM ~...~~pl!t4ill~' 11111




             Recording requested by:        l\\lX\fl 0 ~ \;0R~VA~cl.. Space above reserved for use by Recorder's Office
           ~ When record~ mail to:
                    'tf\irn... \~ h~~,[ hxxi.                                       'ffi if ~ 1 \,0;Qcrl-hvwc1
    r.'\                                                                       Document prepared by:
    V        Name:                                                             Name
              Address: \>' a fXN;,L 0 ::-:>                                    Address ~ • (). ~(J\C 0
                                                                                                       0
                                                                                                         b"J
              City/State/Zip: bvnc~r\ \\~ \1 .')c\ \l ~                        City/State/zi;i\;;OS\\\~:sA "g \\\ ()

              Claim of Lien
                          -.
               State of     \ IOC 1;. $A   .s
               County of      \?C)~
               1. %Schp R~           \,    )f>~r:CyA 001\ f\SPr\l Aie, ! LC " being duly sworn, state the following:
               In accOrdance with an agreement to provide labor and/or material, 1 did furnish the following labor and/or

               materials:       ~~\S. L~\oC>{
                                ~ -~ -r.e. ~'-.l-..,\-L.~




                on the following described real property located in \Ja-\-W                        . . _ ~_ _ _ County, State of
                   ~-'o.A.c::...l.~O+-'=":'----=~-";::;'~-- , whose address is
                                                 \,-\)~-=~,-----,\:..-")",,--_
the date of _ _\_\)~-~=---"":,,\")--,,,--  _____

I hereby.
  hereby, under the laws of the State of:\R,}O                     S>
                                      of_·:1R--4-""-'}"p·.....c""'"_S>"------,   , claim a lien against the above-
described property in the amount of money, stated above,        above. which remains unpaid to me.




Signature of Person Claiming Lien                                            Name of Person Claiming Lien

Address of person claiming lien: \), (,),                  \':J ~       ~ 0~f
                                               ~~C'-{"\\\o              '"'t.      'l~\ \ \Q
NOTARY CERTIFICATION FOR CLAIM OF LIEN

State of ~a.S

County of      Q+-k«
On 5- 0.,  a        It!       (date),       mu,tte../
                                                  /!..J;'.cclhe:l-bd(name of claimant), came before me per-
                                                  m;'.cclhe:l-bd(name
sonally, and duly sworn on oath, and under penalty of perjury,
                                                          perjury. stated that he or she is the claimant described
in the above claim oflien and that he or she has read the foregoing claim of      lien and has knowledge of and
                                                                                oflien
personally knows the foregoing statement of claim of lien which he or she subscribed is true and correct and
is not frivolous, nor clearly excessive, and is made with reasonable cause. Subscribed and sworn to before
            ~'I'VP.-1lnted date by the above noted claimant, and proved to me on the basis of satisfactory evi-
            aAt\'Vl"!-1U'\ted
                         on who appeared before me.


Notary Si ature                                 )               t }
Notary    lie, In and for the County of_:ti--,-"D::;..~",-,-.;;....;.;:¥t=--
                                        of_:ti...J...:.D::".L..r~.L.;;;;...:.::¥t_ _ _ __
State of :l~c-s.                                                                                           "".II".!«4.
                                                                                                        l;."~Y f'~           DEREK PAUL BREWER
My commission expires:       '1>~ - I (                                                        Seal     :: :'      :i    Notary Public. State of Texas
                                                                                                         ~                 Mv CommiSSIon Expires
                                                                                                                               April 01, 1018


CERTIFICATE OF MAILING

I,t{\,('y)Qlll W,pcsfu&vd.
               \;'Jecsfurfs,vd.                                                      5-~'d.--
                                                         ,certify that on this date, ;; - ~'d.--       \\\
                                                                                                       \\\          .,Ihavemaileda
                                                                                                                      I have mailed a
copy of this Claim of Lien by USPS certified mail, return receipt requested, in accordance with the law, to:
Name:       bCl\o\=e\ L, Ro~cs
Address: 56 \Q 5. L, -pS001bn                                      ~ c \l
                                                        Xt'fnCAC " \\             Y)q \0)
       5-1.;1.-\"\
Date: 5-1.,                  FILED and RECORDED
Instrument Number: 1256631
Filing and Recording Date: 05/2212014 02:45:58 PM Pages: 3 Recording Fee: $20.00
I hereby certify that this instrument was FILED on the date and time stamped hereon and
RECORDED in the OFFICIAL PUBLIC RECORDS of Potter County, Texas.




                                Julie Smith, County Clerk
                                Potter County, Texas




DO NOT DESTROY - This document is part of the Official Public Record.


jmiller




                                                                              Appendix 000045

                                                Motion to Remove Exhibit A Page 39 of 97 Pages
Recording requested by:   '~\fuu\ \;.)~{~                    Space above reserved for use by Recorder's Office
                                                              Document prepared by:               t     ,...    \
When recorded. mail to:
                                                                                       h}Q(~'\()rC~
Name:  \,'\\\C~ \>~~                                          Name '{'i\\c)AQ\
                                                                            0, () ~ ~:.{)
Address:  2.\). (bU'{? 3Q:'>"1
City/StateJZip: )\\N{,\\ t> 1] ~) '1) \\P
                                          '                   Address
                                                              City/State/Zip
                                                                                I


                                                                                    L(=               n ') ,,\\\.0
Claim of Lien
State of :1~S
 County of    \\D..'{"'.ckSl...,R
 1,'\)\\"C \...L~, being duly sworn, state the following:
 In accordance with an agreement to proyide labor and/or material, I did furnish the following labor and/or
 materials:           \'   5 ~(S. '--0."oor



  on the following described real property located in        ~~                                        County, State of
          .~o.. S                       , commonly known as:         \ '-\\JJ       \'>Cl·~O ~o..




  and legally described as:     ~CJ'f\~OSCA-- ~~
                                 ~+ ~\cc¥... Q()\\
                                    \   \~(~ ~

                                \~\ 0 pQ£,(\'ci ,-. RO~~~se address is
   Sol:Jt. ~M'o.
  which property is owned by

   of $    =~!
                                !1mo.(,)\.r, '\)        :1Cjlb\
                            of which there remains unpaid $           ~\lp , s:\
                                                                                              .         ,of. total value
                                                                                           ' and I further state that 1
   furnished the first of the items on the date of     \\- \\..\.,   \:!>               . and the last of the items on
                                                                                       tNOVA LFl36 Claim of uen Pg.1 (07-11)
                                                                                                               Appendix 000046

                                                                     Motion to Remove Exhibit A Page 40 of 97 Pages
the date of       \ \ - \ ~- \ ' )

I hereby, under the laws of the State of \~5                       , claim a lien against the above-
described property in the amount of money, stated above, which remains unpaid to me.




                                                                  Name of Person Claiming Lien




NOTARY CERTIFICATION FOR CLAIM OF LIEN

Stateof~S

countyOf~\
On   ~.~ 2-0~ r Cf         (date),   Okc.l'(!1.J tUlalkttrJ
                                                      ,            (name of claimant), came before me per-
sonaIly, and duly sworn on oath, and under penalty of perjury, stated that he or she is the claimant described
in the above claim of lien and that he or she has read the foregoing claim of lien and has knowledge of and
personally knows the foregoing statement of claim of lien which he or she subscribed is true and correct and
is not frivolous, nor clearly excessive, and is made with reasonable cause. Subscribed and sworn to before
me on the above noted date by the above noted claimant, and proved to me on the basis of satisfactory evi-
    ce to be th          who appeared before me.


Notary Sign                                    0
Notary Public, In and for the County of_' ..J...-lOco-,j~'-'-_'--
                                     of_'...L...::..lOco_j~!....!..-_~_ _ __
Stateof:L~S                                                                                 ~'f.t;/,f.'t:,,,.     DEREK PAUL BREWER
My commission expires:       _q-Q..1.~rf(j rb
                                                                  Name of Person Mailing Claim of Lien



                                                                                   *NOVA LFl36 Claim ofUen Pg.2 (07-11)
                                                                                                                Appendix 000047

                                                                     Motion to Remove Exhibit A Page 41 of 97 Pages
•




     FILED AND RECORDED
     OFFICIAL PUBLIC RECORDS
    li~~~~  f':J
    ~~~ M.LN.L Q~
     2014008110
     05/22/2014 01:20 PM
     Fe.: 20.00
     Ren•• e.lhoun, County Clerk
     Randall County, Texas
     LC




                                                     Appendix 000048

                               Motion to Remove Exhibit A Page 42 of 97 Pages
Recording requested by:   \)\ili'!.~ ~~&~                      Space above reserved for use by Recorder's Office
When recorded, mail to:                                        Document prepared by:
Name~~ Y MJ:QQ&9..Cbnl                                         Name\'f\~lQi
                                                                         .. we~
Address: '() 10,   .~1l'Q ?i>~')                               Address   \?,(\ 
                                                                             I              -1>0   'S1
City/State/Zip: f\'(y\D"C;\\':'
                f\,(y\D"C ;\\,:,   IX "J9\\\P
                                      "]9\ \\,g                City/State/Zip .~~,\\C X'{ I)"\) \.0



Claim of Lien
State of "\~)
          ~,\pACH> II
County of £-{\pACH>

   'ffit~xu\. h\et~kc\
I, 'ffit~'(l.9\.                     S\t>f\ ffif\\J f\,( .lli..being duly sworn, state the following:
In accordance with an agreement to provide labor and/or material, I did furnish the following labor anellor
materials:        \ \ S· \'\ ('- ~ . LeA.'o0!




on the following described real property located in  b~                      County, State of
   .\~'b.o....:)                 , commonly known as: , DD ~ ~ \ ~'0\.~-.e..



and legally described as:


                                                                          f\\ e\ L.     ~Oflf?
which pr~perty
      property is owned by '~'i"OD9 n        !:(Cd
                                              'CCd ,{'{\J\Q
                                              !    '\1)J\Q      L\"~.)~          , whose address is
      5. L; Q~)s.omD
 :0\0 S.                           }\'1))c\f) \\ c   'n   ')9. \ a \                     .      , of a total value
of$ ~\.j).     b'-\      • of which there remains unpaid $ ~\ ~ , Sl.\                , and I further state that I
furnished the first of the items on the date of , \- Q..'J- \3                     1   and the last of the items on
                                                                                  *NOVA LFl36 Claim Of lien Pg.l (07:11)
                                                                                                     Appendix 000049

                                                                Motion to Remove Exhibit A Page 43 of 97 Pages
                                                          \_S-,--____
I hereby, under the laws of the State of_\~~-=:::\.±~C,,--\_S.J--
                                      of_\->.~_"-\.±.o>.C.....    _ _ _ _ ,' claim a lien against the above-
described property in the amount of money, stated above, which remains unpaid to me.




Signature of Person Claiming Lien                 tI                            Name of Person Claiming Lien

Address of person claiming lien:                   ' J. 0 \b~ 30~I}
                                                            I


                                                  v;.yy'o,-f\ \\0 '"\\ 1'1~\\\.o

NOTARY CERTIFICATION FOR CLAIM OF LIEN

State of 14a..S

County of          '~V\d~' ,
On fi- )......\W-\h,!1
                              \W::\h,!1   rfwJ..                , certify that on this date,    ~ - 22--\ !Is           ' I have mailed a
copy of this Claim of Lien by USPS certified mail, return receipt requested, in accordance with the law, to:

Name:       B-Mrucwcxyl mltP                           I    fh.    I ~t1iel L         /SdoeC5
Address: ':::01
         !::(H          a..s     L ;pscQm b                a)1:1o;
                                                           B-j1:1p; n         1q 10 I
Date:       s>-22.-IY                              .


Signature of PersonMa1lingcIOfLiei1                                             Name oman Mailing Claim of Lien



                                                                                                                            Appendix 000050
                                                                                                  *NOVA LFl36 ClaIm of Usn Pg.2 (07-11)




                                                                                   Motion to Remove Exhibit A Page 44 of 97 Pages
  FILED AND RECORDED
  OFFICIAL PUBLIC RECORDS
($~';:;~~
\:$;. !()i)
~).:::#I
              'K   A-'l."
               .... WIoiL
                            Q~
                             . Jld....... - .

  2014008111
  05/22/2014 01:20 PM
  F.e: 20.00
  Renee Calhoun, County Clerk
  Randall County, Texas
  L.C




                                                  Appendix 000051

                            Motion to Remove Exhibit A Page 45 of 97 Pages
Recording requested   b;~" '· :. .:!. !\C~\: J). ) 9~~=--W~d~.u.~II.l--;(~\~
                                     (.lo",;l                                  Space above reserved for use by Recorder's Office

                                                                                     P\f (~h(A oi l N{?ll__-\\r~ocrL
                                                                               Document prepared by:
                                                                               Nome
                                                                                Address £,0. 1&i\O 607)J            -
                                                                                City/State/ZiP]}YhO:v \ \\0   :n 1)9 II (P

 Claim of lien
  State ofS -e.pO (~
  County of hhN\n \.L_.__--
  I,:\}\>,e..\ L" ~~~ss
                                                         L\                                  --"-   --.. ---~~------~--------- --~---- ~---'-

  FILED AND RECORDED
4:J;~~
fq-"~\l
          ";.........--------------


                                                              Space above reserved for use by Recorder's Office
     Recording requested   by:\n~\ \..\£O%o&xd..              Document prepared by:
     When recorded, mail to:                                  Name ft\;( 'DCldll            \ 0«~fu (hl\CO\
     Name: m;s.\oC~e\ \JJEt)'W(kfd                            Address    \? Q.        Q)cc:L 3fbJ
     Address::y. Q. 'QQc. '"b 02->-')                         City/StatelZip ~'C'\ \\ Q                 :\:))   rJ      the date of      \ t;):-\\-   \3
      I hereby, under the laws of the State of     )€ '6(4:>                 , claim a lien against the above-
      described property in the amount of money, stated above, which remains unpaid to me.


                                                                 '\'\\,chQ,.1l ~ \N:e0k\\W~ c<1
      Signature of Person Clannmg LIe                           Name of Person Claiming Lien

      Address of person claiming lien:     cp ,D,    ~~ ~Ot/)
                                          f\'{Y'C~{\\\o ' ' ' ' .1~\\ \.0
      NOTARY CERTIFICATION FOR CLAIM OF LIEN

      State of~

      county:dOLn          dey' \
  On 6" ~ 20 -       (q      (date),      m!ckaJ leJc.a \klQ.~'fJ (name of claimant), came before me per-
  sonally, and dilly sworn on oath, and under penalty of perjury, stated that he or she is the claimant described
  in the above claim of lien and that he or she has read the foregoing claim of lien and has knowledge of and
  personally knows the foregoing statement of claim of lien which he or she subscribed is true and correct and
  is not frivolous, nor clearly excessive, and is made with reasonable cause. Subscribed and sworn to before
  me on t             oted date by the above noted claimant, and proved to me on the basis of satisfactory evi-
~nce            . e p son who appeared before me.

                              L.
      Notary Si ture                        ~
                                               rOo+-:...;
       State of -r~c-~                                                                     ~~~           DEREK PAUL BREWER
       My commission expires: _q~-;(:::.!-.,,L.1JoL{_ _ __                                11W.~~     Notarv Public. Stote of Texas
                                                                                 Seal     \t!C l~f     My Commission Expires
                                                                                           ~"t).'1         April 02. 2018



       CERTIFICATE OF MAILING

       I,   ffi \cbo {\ 1 ~{tn)(')i\. certify that on this date, ,5-;)''1 ... )4                  .I have mailed a
       copy of this Claim of Lien by USPS certified mail, return receipt requested, in accordance with the law, to:


       :=,~r1''t4!:~·I~:: ~~l
       Date:    S--J'd-N


       Signature of Person Mailing Clai     Lien


                                                                                  ~OVA LFl36Claim ofUen Pg.2 (07-11)
                                                                                                     Appendix 000055

                                                                   Motion to Remove Exhibit A Page 49 of 97 Pages
,

    FILED AND RECORDED
    OFFICIAL PUBLIC RECORDS
    ~~:;2~n

    ~ M~~uh.o-
    2014008113
    85/22/2814 81:20 PM
    Fee: 2•.••
    Renee Calhoun, County Clerk
    Randall County, rexas
    LC




                                                        Appendix 000056

                                  Motion to Remove Exhibit A Page 50 of 97 Pages
Recording requested by: Sf\, ~bSl \.      ~~~ Space above reserved for use by Recorder's Office
When recorded. mail to:                                        Document prepared by:
Name:   ~\())IbJ)\        \bN< o.-fux\C}( ch.                  Name               ~ W €(J...:-\wforrl
                                                                       \,, Ai C ll.c, being duly sworn, state the following:
 In accordance with an agreement to provide labor and/or material, I did furnish the following labor and/or
 materials:        ~ "('~. LQ~Qr
                   fd-,O ~ V. to-\- oS'\ 6\oc...~ OOO\~

    .'
  which property IS owned by~M.(\~                 \4,'l..   \4()
                                                                   1()o."'lC\
                                                                         .       L.     R~I5
                                                                                     • whose address is
   EcA..o S. l..;\?~c..oroh             £xn:..i,\\o    'r",    'V1'O\                                ,ofatotalvalue
  of$ 1..14\c i 5\         ,of which there remains unpaid $         '-11(0. S)             ,and I further state that I
  furnished the first of the items on the date of (,for S - I ')                        • and the last of the items on
                                                                                       *NOVA LFl36 Claim of Uen Po.l (07-11)
                                                                                                        Appendix 000057

                                                                    Motion to Remove Exhibit A Page 51 of 97 Pages
the date of ~- S -                \3
I hereby, under the laws of the State of \~C\ S                    ,claim a lien against the above-
described property in the amount of money, stated above. which remains unpaid to me.




Signature of Person Claimmg Ll                                         Name of Person Claiming Lien

Address of person claiming lien:              ~. ().    fJcrK.. ?JO ~1
                                               'f\'f{'Q(   '\\\0 ""\). "lC\.\\\...0
NOTARY CERTIFICATION FOR CLAIM OF LIEN

State of T c€..::rUt..5

County of   Qc..-~J.:t., I (
              'f
On t; - '2/) .. ,          (date),           d),~ I
                                                IJR            c.....1hu   Cd
                                                                   (name of claimant), came before me per-
sonally, and duly sworn on oath, and under penalty of perjury, stated that he or she is the claimant described
in the above claim of lien and that he or she has read the foregoing claim of lien and has knowledge of and
personally knows the foregoing statement of claim of lien which he or she subscribed is true and correct and
is not frivolous, nor clearly excessive, and is made with reasonable cause. Subscribed and sworn to before
                   noted date by the above noted claimant, and proved to me on the basis of satisfactory evi-
                  p rson who appeared before me.


Notary Si  ture                       '~ I I '"
Notary Pu lie, In and for the County of -ro~
StateofT~                                                                                             ""~                                                   t
                                                                                                     fR"~~
                                                                                                        r.~f;\
My commission expires:                    '!co} \b.ct LID) tYW\\e \ L, R,,%Q C5
Address:    -S-O l 0   ,        5 L) pE.(Qmb A[YYA ci II ()  FILED AND RECORDED

2014008114
05/22/2014 01:20 PM
Fee: 28.01
Rene. Calhoun, County Clerk
Randall County, rexas
LC




                                                    Appendix 000059

                              Motion to Remove Exhibit A Page 53 of 97 Pages
                          ~\(~ot \DQ(~rJ,..
                                                                        Space above reserved for use by Recorder's Office
Recording requested by:
                                                                        Document prepared by:
When recorded. mail to:
Name: 'S'\\\C'DO"os"      'v..)'ECr.;~££)rrl.                           Name    \'\\)iliCh~\ 'v..J'5'~(hd
                                                                        Address   ~,(),       ~(% 303t)
Address: \? () \\'wCi'''' 30"3{)                                        City/State/Zip ~~ &C> \ ) .            V\ C\\\ \0
City/State/Zip: ~..... -\\\() """l'f.. 1)r~~ M06('              A- d-"d-: -\-, 0 Ii
                                        \....0 -\-   t>\ oc...~   000    F-
  and legally described as:             f).,S Le fO W \ DF \
                                         f\\\<2."\. Rov...)


                                                                                    I
                                                                  ·~Q..~\ e.\ ,-. ~8-.(S
   which pro~rty is owned by Q,g't):\q.\\ \.Q,,,,,,·b\\\QU)      the date of     \   D-1),<1.- \')
      I hereby, under the laws of the State of : \~"'6)A)
                                                  ~"'6)A                      5
                                                                         , claim a lien against the above-
      described property in the amount of money, stated above, which remains unpaid to me.



                                                                                    \'f\\cbCAel W~r~
                                                                                   Name of Person Claiming Lien

      Address of person claiming lien:                   ~ . CJ.     DCI'f:- -;s (J "6'1
                                                         ~\\'00.:\·'\\'-() \~ 'l~ \ \ \p
      NOTARY CERTIFICATION FOR CLAIM OF LIEN

      Stateof~V
      County of     ?a;...t} i~) f
  On        ~'ZJ?~
                 )'-1        (date),d/;4a...eJ                        ld~{'d
                                                                     (name of claimant), came before me per-
  sonally, and du1y sworn on oath, and under penalty of perjury, stated that he or she is the claimant described
  in the above claim of lien and that he or she has read the foregoing claim of lien and has knowledge of and
  personally knows the foregoing statement of claim of lien which he or she subscribed is true and correct and
  is not frivolous, nor clearly excessive, and is made with reasonable cause. Subscribed and sworn to before
  me on the abo            date by the above noted claimant, and proved to me on the basis of satisfactory evi-
.~e to be e ers n who appeared before me .

            .             ~~

      Notary Sign                                           ""J II
      Notary Public, In and for the County of_iO,J..;o=-~.u.-,,--,=-_ _ _ __
      State of :r:::~S
      My commission expires:           p2    r       p   *  '
                                                                                                   Seal
                                                                                                               I?~"~
                                                                                                               i ........:  .'ro:
                                                                                                               \':'f',;;;~+~1
                                                                                                                     ""h''''''-
                                                                                                                                       DEREK PAUL 8REWER
                                                                                                                              :"i.. Notary Public. State of Te~as
                                                                                                                                      My Commission Expires
                                                                                                                                          April 02. 2018


      CERTIFICATE OF MAILING

      I,   !niX-WhQ \       \)j   ec4b (£occ~                      , certify that on this date,   S    }).r;).-) ~       , I have mailed a
      copy of this Claim of Lien by USPS certified mail, return receipt requested, in accordance with the law, to:
      Name:  fu@\\
      Address: '%"0\0
                                  C'()\j.o\",
                                         .       \
                                   S. L,\?,Sc.of"0.b
                                                     \\'m-e,5 LLe
                                                                    AYbO \
                                                                           I''t.cm
                                                                              C.cm €-\
                                                                                     i
                                                                                 X ']q
                                                                                           1... Rooa (5
                                                                                            10 I
      Date:     5- QQ~I~


                                                                                   Name of PersoD" Mailing Claim of Lien


                                                                                                      *NOVA LFI36 Claim of Uen Pg.2 (07-11)
                                                                                                                        Appendix 000061

                                                                                    Motion to Remove Exhibit A Page 55 of 97 Pages
                                    - -   ~----.-.-   --.-   ~---   -   ~-   -   --,.




  FILED AND RECORDED
  OFFICIAL PUBLIC RECORDS

~t1:.~)nA_
  }.l~/ -M .....
 .~,:~£

2014008115
          ."
                 .. "£AL
                       ~
                          __
                       ""'I.. \.:


05/22/2014 01:20 PM
Fee:           20.88
Renee Calhoun. County Clerk
Randall County, Texas
LC




                                                                        Appendix 000062

                              Motion to Remove Exhibit A Page 56 of 97 Pages
Recording requested by:   \'\\\~ \J~(Wd\                    Space above reserved for use by Recorder's Office
                                                            Document prepared by:
                                                                   fu,c)::.Qe\ W-eO,:~~t\o(J
When recorded. mail to:
Name:   \'S\\c"M-Q ~ WQD.'\\\.i\fWC\                        Name

Address:      ~. (') . ~u:&   tsr ,?->')                    Address 2. (') . ~(l& 3031
                                                            City/State/ZiP\\X«)S:\\\D T) f\f\ \\l,p
City/State/Zip: ~i ,\\ 0       ]'1 1).R~Ch=·~..:.-:>o'-"'oO.\x~,--_ _ _ _ County, State of
     '='~Th ~                       , commonly known as:          \\   0S      ~ r-€ ~*



  and legally described as:
                                  ~    the date of _ _\_\_-_~_\g_----,~"",,--
                   \_\_-_~_\g-=-----,~=--___

    I hereby, under the laws of the State of '3~ ~A 'S                 , claim a lien against the above-
    described property in the amount of money, stated above, which remains unpaid to me,




                                                                 Name of Person Claiming Lien

    Address of person claiming lien:     ~. (j, ~~ ~()~~
                                          ~ FILED AND RECORDED
r"'~"~'
'i.~1;
            '?
 OFFICIAL PUBLIC RECORDS
liP'jiiiA
                    1\ ~
              J.N.L l:
  2014008116
  85/22/2814 01:20 PM
  Fe.: 20.00
  Rene. Calhoun, County Clerk
  Randall County, Texas
  LC




                                                  Appendix 000065

                            Motion to Remove Exhibit A Page 59 of 97 Pages
Recording requested by:   lli{bp~ \De~.\orc\                 Space above reserved for use by Recorder'S Office
                                                             Document prepared by:
When recorded, mail to:
Name: \\(\WM Q\. \1,,'~(:\tV:J
                                                             Name      fu i r\oo..&b   \p -€c.w   (£ocJ..
                                                                        ~!O' ~C~ ~D-:!l"
Address: \J. C)!  0:/)
City/State/Zip:   ~.(, '\\ r\      '\         .
                                     'f. ")l\ \\,\"
                                                              Address
                                                              City/State/Zip   ~c \\0      ''t "\ G\\ \1..,
Claim of Lien
 State of   '\E'~CY6
 County of        ~N\ D U
 I, '{'f\\(j)(1"Q\ \N~Qr~rd %e-. \\-:'JlQ ~bcL\.lbeing duly sworn, state the following:
 In accordance with an apment to provide labor and/or material, I did furnish the following labor and/or
 materials:        L\   ,,or
                   ~oc:.\A") Qro 5000 ~~(yV"\o~\-




  on the following described real property located in   \lc~n \1...      County, State of
      '3~S                              ,commonlyknownas: ~\9~O \O~ A\.J€...
                                                                 'P()..('~\f\e.v.,) ~'*~.


                                    c:...trC\ (\-c.u\-nb !Wro.,'\\\O T'(\ ')<1, Q \                                         ,ofa total value
   of$ Y 85,03    , of which there remains unpaid $ '-\ f\5, 03                      ,and I further state that I
   furnished the first of the items on the date of     ):t-\.p'- \)                ,and the last of the items on
                                                                                  ~OVALFl36C1aimofUenPo.l (07-11)

                                                                                                  Appendix 000066

                                                                 Motion to Remove Exhibit A Page 60 of 97 Pages
     the date of       \~-\.o - \ ')

     I hereby. under the laws of the State of-'\:€.-1C 0\5              • claim a lien against the above-
     described property in the amount of money. stated above, which remains unpaid to me.



     Signature of Person Claiming LIen

     Address of person claiming lien: ~\ 0 , ~cf¥.., ~ 0 ~')
                                      ~i~\o \'f.. 'l~\\~

     NOTARY CERTIFICATION FOR CLAIM OF LIEN

     State of ~,gA-S

     County of '     l~~t\-fl
 On'::;-- 'ZOo I        ¥   (date),  '          olJn.a.l ~(cJ       (name of claimant), came before me per-
 sonally. and duly sworn on oath. and under penalty of perjury, stated that he or she is the claimant described
 in the above claim oflien and that he or she has read the foregoing claim of   lien and has knowledge of and
                                                                             oflien
 personally knows
             bows the foregoing statement of claim of  lien which he or she subscribed is true and correct and
                                                     oflien
 is not frivolous, nor clearly excessive. and is made with reasonable cause. Subscribed and sworn to before
 me on th        ve no d date by the above noted claimant, and proved to me on the basis of satisfactory evi-
~e               e ers n who appeared before me.

                                   t.l2..-
     Notary Si ture                         rjj
                                          of-i::QJJ~O.,L-L.i:V?...=;....;,--
     Notary Public, In and for the County of-i::QJJ.                                 _ _ __
                                                    . . :.-"'O. L-Ltv->..:::.. .;=---_
     State of   'Te#5                                                                                      ."....,,11:
                                                                                                         I~~.~y
                                                                                                             !'~i:\         DEREK PAUL BREWER
     My commission expires:              4:2, L{/                                             Seal      IJ          tl Notary Public. State of Texas
                                                                                                         \ ..~••• \~~It   My CommissIOn ExpIres
                                                                                                          ~.'"                April 02. 2018


     CERTIFICATE OF MAILING

     I.1X\S ~f\'€ \  \}"') £{~ (ford,          . certify that on this date. S - ~ ~ - \':)     , I have mailed a
     copy of this Claim of Lien by USPS certified mail, return receipt requested, in accordance with the law, to:
     Name::1\Q~,Q 1()-1-~ A\)f LI C / O(Af\,f I KOrg2C5
     Address50(a S. L',,,scQ'mb A'(Y'Cl:tx 0°\\Q\
     Date: ~- 22          -\ ""\




                                                                                              ~OVA LF136 Claim of Uen Pg,2 (07-11)
                                                                                                                 Appendix 000067

                                                                                   Motion to Remove Exhibit A Page 61 of 97 Pages
                              ~   --- ..._----- - - -


FILED AND RECORDED
OFFICIAL PUBLIC RECORDS
~f~'-;               1\
~1»~' ~J.r\U. l: ~
2014008117
8512212014  el;~G PM
Fee: 2111.00
Renee Calhoun, County Clerk
Randall County, Texas
 LC




                                                        Appendix 000068

                  Motion to Remove Exhibit A Page 62 of 97 Pages
Recording requested by:\,\\\C~.\                ~x-v\.                      Space above reserved for use by Recorder's Office
When recorded. mail to:                                                     Document prepared by:
Name:\'\\\(m~\            \D~~&cch                                          Name 'tr\'C'ro.~ hler..;fuo -~1
City/State/Zip: ~)'J' \\\ t> =S=\ 'Y\\\\.ft
                                  t)C\\\\.ft,                               City/State/Zip ~{'\\~ \ ' 'f. f)q,\\\0



Claim of Lien
           \L...::Q"-1-~C\:.t",..c:;'...J.-_ _ __
State of __\.L...::Q""'1-~C\:.t",.c:;'...,l.-
County of_-l-~~:rx:~;"Q!oA\.J.-,;\>t-j
       of_J..~~:{\C~;"Q..tl.\~\~j_ __

I, 'i)......Z::;.:.~'--'"'--=-~
                                                      ·tm~:,,!:;~--'" (Yl ~
and legally described as:             w i}~ 0\- .~               -t
                                                                 'f\\\ O~
                                     4.   -\-'c-.< U.    "6 ~\u~       E   30ft of
                                     'tt~N ()           'd-'t-\h s~.
                                                                                 \          l. Q..oc;R.,r:)
which property is owned byl\o\ cz., \t)-th ~:\\e!CUE' L\.C:. 1 Chf\~e.\ , whost¥address is
 50\0 S L'Q5r(\(!\.b \Aff'CI.;(',\\o \ ) f)C\\Q\                                        ,ofa total value
of$ 3d. '&. C) S'        , of which there remains unpaid $ 3B- 5: OS , and I further state that I
furnished the first of the items on the date of \ \- ~s- 3                   \
                                                                           ' and the last of the items on
                                                                          ;tNOVA LFl36 Claim of Uen Pg.1 (07-11)
                                                                                                              Appendix 000069

                                                                             Motion to Remove Exhibit A Page 63 of 97 Pages
,,
     the date of      \.\=~S- \'"")
                      \\=~S-

     I hereby, under the laws of the State of '\:e "G-CA 5              , claim a lien against the above-
     described property in the amount of money, stated above, which remains unpaid to me.




     Signature of Person Claiming Lien                            Name of Person Claiming Lien

     Address of person claiming lien:     ~. (). ~ 'SCJOt)
                                          ~c~"o'''f.- f\C\\\\o

     NOTARY CERTIFICATION FOR CLAIM OF LIEN

     State of f.e.&.q 5

     County of     Ktx.V1dt\ U
     On .5 20- }       'I       (date),  1YI:c..hx..e,} Ulo.Jfu.A~ecl   (name of claimant), came before me per-
     sonally, and duly sworn on oath, and under penalty of perjury, stated that he or she is the claimant described
     in the above claim oflien and that he or she has read the foregoing claim of lien and has knowledge of and
     personally knows the foregoing statement of claim of lien which he or she subscribed is true and correct and
     is not frivolous, nor clearly excessive. and is made with reasonable cause. Subscribed and sworn to before
                    ve n      date by the above noted claimant, and proved to me on the basis of satisfactory evi-
                     'pe on who appeared before me.




     Notary        : :In and for the County Of_?-'-..:>_tk'-'---"'"'--_
                                            Of_?-!-o.:>_tk'-'---=-"--_ _ __
     Stateof~Q.~AoS                                                                            ~~.~~               DEREK PAUL BREWER          l'
                                                                                               i~~'?)          Notary Public. State of Texas ;~
     My co~n expires:              1- 2. If                                        Seal        \').~!~.~.t       My Commission Expires        I
                                                                                                ~;'''i.;,;.,~$
                                                                                                     "..,n""·
                                                                                                                     April 02 2018
                                                                                                                             •               "
                                                                                                                                              r
                                                                                                                                             'f
                                                                                                                                             i~




     CERTIFICATE OF MAILING

     I, \'c\\C\xh9~    ~(:G)rJ                     ,certify that on this date.   5...- '::;~-l ':l          .I have mailed a
     copy of this Claim of Lien by USPS certified mail, return receipt requested, in accordance with the law, to:
     Name: d,\o)~ }()i"" Ave.     LLC           L, ~m ("5
                                          I Do Ole \
     Address:      Solo S, l;r;:CQl"rtb ~jt'h(1          n
                                                     tJglO)
     Date:    5- .D2-~)~

     Signature of Person Mailing CIa'    of Lien


                                                                                    ~OVA LFl36 Claim of Usn Pg.2 (07-11)
                                                                                                                Appendix 000070

                                                                     Motion to Remove Exhibit A Page 64 of 97 Pages
 FILED AND RECORDED
t$~}c1
~;!;-~~
        r;<
 OFFICIAL PUBLIC RECORDS
&.f~i~
              JAU.. \.: ~
                       "


 2014008118
 05/22/2014 01:20 PM
 Fee: 20.00
 Renee Calhoun, County Clerk
 Randall County, Texas
 L.C




                                                 Appendix 000071

                           Motion to Remove Exhibit A Page 65 of 97 Pages
Claim of Lien
       ~~ ,
County of:;
Smteof
            \
I, S\M6w.1" \.)es;,iMr£..oI. \,){)it!\-;M' !:\"C    w:..being duly sworn. state the following:
In accordance with an agreement to provide labor and/or materiaJ, I did furnish the following labor and/or

materials:      ~ \"\\~ \Q..\xJr
                rS A'('r\ \' ~\J..~


 on the following described rea1 property located in       {\u@\\                        County, State of
      ~:5::ho...S                  ,common1yknownas:          \ D'--\.5    '\-e.{Y)~~



  and legally described as:


   which property is
     fh\o
                       o~ ~ «m~}..u~
                              by
             S, L\'PS(l~~ (.\'1'I"'~



    the date of    \ \) -- d-.~ -   \ ::,
    I hereby, under the laws of the State of      :c
                                                ~,&Q':::>              , claim a lien against the above-
    described property in the amount of money, stated above, which remains unpaid to me.




    Signature of Person Claiming Li

    Address of person claiming lien:        .Q 0,
                                             I       eXS~      '3cJ~)
                                            ~~'\\\\c> \ " f)C\. \\\0
    NOTARY CERTIFICATION FOR CLAIM OF LIEN

    State of   ftx- tt..S
    County of     7~de-}/                                    ,l\   r
    On~ -zo~-
           ..     ILl-         (date),      [1lwd ~~~d.
                                                  ~~~cl                (name of claimant), came before me per-
    sonally, and duly sworn on oath, and under penalty of perjury, stated that he or she is the claimant described
    in the above claim of lien and that he or she has read the foregoing claim of lien and has knowledge of and
    personally knows the foregoing statement of claim oflien which he or she subscribed is true and correct and
    is not frivolous, nor clearly excessive, and is made with reasonable cause. Subscribed and sworn to before
                  ov noted date by the above noted claimant, and proved to me on the basis of satisfactory evi-
                   e rson who appeared before me.


              ature
                                         of_~~~_ _ _ __
    Notary Public, In and for the County of--"""""+""-"':.:..=
    State of   7'R                      Appendix 000074

Motion to Remove Exhibit A Page 68 of 97 Pages
Recording requested by: ffi\~l.             "")~Q&(C~             Space above reserved for use by Recorder's Office
When recorded, mail to:                                           Document prepared by:
Name:%~C\.O\ \~e~                                                       \n\~ \N~rb,:A
                                                                  Name \)\\~
Address: ~ ,a I (bv",& 3C\:--{)                                   Address 'V la, \b \.\;6 :SO"~1
City/State/Zip: \f\-'{Y'('A.,~\\t>   :r-\      '\ \3    \\0 \ 'a:('CO~


and legally described as:            Q..(}.'f'\qo{'\ R\d\.~ ~ \
                                     Lo-t- o~O ~\oc~ ()(:j(J \
                                                                         1·       'e\ \.-·RoWS
whi~h property is owned by {\'SY\~GA)ClO'\ \X-W,,< LTC 1 ID{\\                        ,whose a~dress is
 5)\0 Sf L~~o'))b 'hxY'Qc\\\c):t'f f)q\Q\                                                              ,ofa total value
of$   ;is'),3f\          ,of which there remains unpaid $             d.f$1. '3~             ,and I further state that I
furnished the first of the items on the date of           \ \ - \\-    13               '   and the last of the items on
                                                                                       *NOVA Lfl36 Claim of lien Pg.1 (07-11)
                                                                                                          Appendix 000075

                                                                       Motion to Remove Exhibit A Page 69 of 97 Pages
the date of     \\- \   \-\"?)

I hereby, under the laws of the State of '1..g :'.f,.O,S           , claim a lien against the above-
described property in the amount of money, stated above, which remains unpaid to me.



Signature of Person Claillli11gifell                           Name of Person Claiming Lien




NOTARY CERTIFICATION FOR CLAIM OF LIEN

State of'T"~

countyof2xJ.~\!
County of2vJ.~\!                                        ~
On ~2()"ltf
On                       (date),m/C)~JQ tLi4J?t3
                         (date),illt'chCitQ   tLJaJ~ J (nameofclaimant),camebeforemeper-
                                                                   (nameofclaimant),camebeforemeper-
sonally, and duly sworn on oath, and under penalty of perjury, stated that he or she is the claimant described
sonally, and duly sworn on oath, and under penalty of perjury, stated that he or she is the claimant described
in the above claim of lien and that he or she has read the foregoing claim of lien and has knowledge of and
personally knows the foregoing statement of claim of lien which he or she subscribed is true and correct and
is not fiivo         clearly excessive, and is made with reasonable cause. Subscribed and sworn to before
me on th above no       date by the above noted claimant, and proved to me on the basis of satisfactory evi-
               . pers n who appeared before me.


Notary Si ature                        \)I J
Notary    lie, In and for the County of'--,- ~~'~J.....!.-=.J
                                             ~~'~,--,-=->_
                                     of'_..J....Io            ___ _
                                                                 __ _____


State of --r:~     cS                                                                        ~,,,"~
                                                                                             '!,p.~\
                                                                                              '"'
My commission expires:           ({    ~   .   ,rtf                            Seal
                                                                                         ,#~~tJ~
                                                                                         ~~.J.
                                                                                         ~;
                                                                                                     ': j
                                                                                                 .... t£l
                                                                                                                DEREK PAUL BREWER
                                                                                                            Notary Public, State of Texas
                                                                                                                                 ofTexas
                                                                                                              My Commlaalon Expires
                                                                                            "'il.rn,~
                                                                                            "'il.rnl~             April 02. 2018


CERTIFICATE OF MAILING

I,   fu \rheA 91 It..}fX2d1 \)\l ({flYO\ , certify that on this date, S - ad -\~                        , I have mailed a
copy ofthis Claim of Lien by USPS certified mail, return receipt requested, in accordance with the law, to:
Name:?rro~nJ.)QcJ 'PeAr\. U()                         J 0SA""g\ L. RQ~.cs
Address:  50\0 S, L~ps FILED         AND
 OFFICIAL PUBLIC RECORDS
                        RECORDED
{1;P:;~   r-J
~~~ M.a.nu. Q~
 2014008120
 05/22/2014 01:20 PM
 F. . :   20.00
 Renee Calhoun, County Clerk
 Randall County, Texas
 LC




                                                     Appendix 000077

                               Motion to Remove Exhibit A Page 71 of 97 Pages
Recmding requested bY'    i'S\\C\:o.!)~ I..l~~            Space above reserved fm use by Recon!£r'S Offire
                                                          Document prepared b y : .                   ~
                                                          Name~~~)wh  ~~(-\()
                                                                J>«'A 3031
                                                          Address   ,f
                                                          City/State/Zip   ~ ,\\() \"'t t'f\\\ \p


 Claim of Lien
 State of   .~€.-,j.(A:>
  County of     <6oJ\AC\ \\
  \, ~~\ ~[-\;c,rA \:lUI ff{\Q 1\>(. lLtybeim duly sworn, state the following:
  In accordance with an agreement to provide labor and/or material, I did furnish the following labor and/or

  materials:              1.. 5   ~ ,-2> Lo.\:)o r



    on the following described real property located in    RCJ, cd 0. ~ ~                   County, State of
      :\-5"& Q ~                     , commonly known as:        \ \0      ~ \\-e~-\-\


     and legally described as:    ~u on \l...~~\t(...~
                                  ~ "\O'd.'l    c\ ~ aoo
                                                       %\
                                                          \
                                                                             Olr\\e\ L. Rc~6
     which property is owned      by~,        > - \'~
                      I
      furnished the first of the items on the date of                             *NOVA LFl36Claim of uen Pg.l (07-11)


                                                                                                   Appendix 000078

                                                                 Motion to Remove Exhibit A Page 72 of 97 Pages
                      Appendix 000079

Motion to Remove Exhibit A Page 73 of 97 Pages
Recording requested by: \l'llhlo
                        \'sYlhlo \.       \1 )£f&,Qf~
                                             )£f&,Qfk~        Space above reserved for use by Recorder's Office
When recorded, mail to:                                      Document prepared by:
Name:1N~L~
Name:1N~l~        \" le~Q,{c\CA
                     le~~Q,{ocA                              Name %\cbo.tl.j.,       W€c'S\~/fortl
Address: \\; D > ~ 3Q}{)                                     Address    \? () 6ay '"bo
                                                                             I        '"be. 3')
City/State/Zip: \AX'('(A.(\\\o:OS:-l       QC\\\ \0           City/State/Zip 'B-rroo.c.\\o :r '6 0'" '\ lp



Claim of Lien
        ·3::rs.'f,l\,
State of'=-Y"' r
                          j



                 \>the date of   \ \- "d-'d- \3

I hereby, under the laws of the State of    \ '~ S                 , claim a lien against the above-
described property in the amount of money, stated above, which remains unpaid to me.


                                                                \)\\chn.~ 9..        w~\e)«I\'
Signature of Person Claimmg Llen                                Name of Person Claiming Lien

Address of person claiming lien:    ~.t;    I    ~~ "bC)~)
                                     ~~; ~\.~                \1. '"'P\\ \ ~
NOTARY CERTIFICATION FOR CLAIM OF LIEN

Slateof   ~
County of ' - '-LII
                 LII                                                r
On    6"-ZlJ.,J            (date), {Y]~ ~~/tk:fJnameOfC1aimant)'Camebeforemeper­
sonally, and duly sworn on oath, and under penalty of perjury, stated that he or she is the claimant described
in the above claim oflien and that he or she has read the foregoing claim ofllen and has knowledge of and
personally knows the foregoing statement of claim oflien which he or she subscribed is true and correct and
is not frivolous, nor clearly excessive, and is made with reasonable cause. Subscribed and sworn to before
me on th      ove n ted date by the above noted claimant, and proved to me on the basis of satisfactory evi-
          be     pe on who appeared before me.




                                                                                                   ~
                                                                                                          f)iDEREK PAUL 8REWER
                                                                                                       "NOtary PubliC. State of Texoa
My commission expires:    _q.~""--"Z~-....,J'-Lr
                          _q.~""--,Z""-""';f-J-,,-r_____                          Seal             :..   . My Commission Expires
                                                                                                 ,\ .t,.1     April 02. 2018




CERTIFICATE OF MAILING

I,   %\Cm ~ ~ 'R<>.--\kr-\i lCC-h               , certify that on this date,   S-- ~ 'd - \'-\       , I have mailed a
copy of this Claim of Lien by USPS certified mail, return receipt requested, in accordance with the law, to:
Name:~b\)£\"WQd. \Y\\~e LLC .I Dol'lifl                           L.   R.o~(S
Address: 50\ Q~l; p'sc Qroh          I} rhO c: /I Q jX '1 q) () \
Date: S-- d~- l?j



                                                                Name of Person Mailing Claim of ien



                                                                                                     Appendix 000081
                                                                                   *NOVA LFl36 Clolm ofUen Pg.2 (07-11)



                                                                  Motion to Remove Exhibit A Page 75 of 97 Pages
FILED AND RECORDED
OffICIAL PUBLIC RECORDS
~f~i~n
%r~i' -f"",U\J.L ~ ~
 201.40081.22
 05/%%/%014 01:%0 PM
 Rene. %0.00
 Fe.:   Calhoun. county Clerk
 Ranoall County. Te~as
 \..C




                                               Appendix 000082

                         Motion to Remove Exhibit A Page 76 of 97 Pages
(




    Recording requested by: '\l\\~ il ~    ~efrfuw£c(t:l
                                           ~efrfuw£o.~              Space above reserved for use by Recorder's Office
    When recorded, mail to:                                         Document prepared by:
    Name: '\'r\\(NU k W:£Q.;..futfetr~                              Name    \"f\\ch1,j)l l\Ject\hwfor~
                                                                            m,ch:w>l
                 C \ \::>\f'b 30-3 ''J
    Address: \Jl C                                                  Address   P.O. '(Ssr& 303>'1
    City/State/Zip: ~C\\\o .\~ 'IOn \\0                             City/State/Zip 11rf\C\('\\()   'TY -1 qIIlp


    Claim of Lien
    State of   TJ(" 13.5
                    U.5
    County of     Rc\rd,ct\\
    (1\\\('b;~ \I ~ \;:J'ec&wfod Q{)fT '\1$f1f I1t [ l\.~ being duly sworn, state the following:
    (1\y~~
    In accordance with an agreement to provide labor andlor material, I did furnish the following labor andlor
    materials: \ ~('.~(', lo..\co (




    on the following described real property located in         @..,ord.QlQl                        County, State of
     ':r.~
     ':r~                                ,commonly known as:         \ YJ.'-\ 3   C'C\5C-\. G ('O:f'cU-



    and legally described as:      ~y\It On R, d. ~ 1:l \
                                  Lc-\- ()~"\ ~\()o...:xxx\ }\)C'L LTQ                                     address is
     Salo S. l ~ pg('\mb ~(j \\o:t¥ ~)CJI 01                                                         • ofa total value
    of$ )1')1). \Q'l         ' of which there remains unpaid $ \ 1-1. '-0 C\               , and I further state that I
    furnished the first of the items on the elate of I) - p.. d..-l2                   , and the last of the items on
                                                                                      *NOVA LFl36 Claim of Uen Pg.l <07-11)
                                                                                                          Appendix 000083

                                                                        Motion to Remove Exhibit A Page 77 of 97 Pages
1
    the date of     \ \- d-fJ.--\:.

    I hereby, under the laws of the State of "X,,£,O
                                             "-x.,,£,Oe' a, GJ C!~ ~o ~ ')
                                         ?rmru--"..\\('l \1-- t'\ q \ \ \0
    NOTARY CERTIFICATION FOR CLAIM OF LIEN

    Stateof ~5

    County of      24 V)Ac((,
    On :$-1.,2- tt{             ~te), 01lC~            \'uu'.!..thadaJnameofclaimant),Camebeforemeper-
    sonally, and duly sworn on oath, and under penalty of peJjury, stated that he or she is the claimant described
    in the above claim oflien and that he or she has read the foregoing claim of lien and has knowledge of and
    personally knows the foregoing statement of claim of lien which he or she subscribed is true and correct and
    is not frivolous, nor clearly excessive, and is made with reasonable cause. Subscribed and sworn to before
    me on the       end date by the above noted claimant, and proved to me on the basis of satisfactory evi-
                             who appeared before me.


                                                              ;i
    Notary Signa

                                           of
    :~:::;:t¢~:tr the County ~k~;;~ C y !k,(
                                                                                           ~~~~.
                                                                                          f:'m!t\    DEREK PAUL BREWER
    My commission expires:         it, ;;J.. f b                                  Seal
                                                                                                  Notary Public. State of Texas
                                                                                          ,*!~lll My Commission Expires
                                                                                              ~:;$"        April 02. 2018



    CERTIFICATE OF MAILING

    I, fu ~ Q, \"    \1\,)   e(~[feal
                             e FILED AND RECORDED
 OFFICIAL PUBLIC RECORDS
,*J~~~~
t{~~ ~J.rw. Q~
 2014008123
08/22/2014 01:20 PM
Fee:   20.00
Renee Calhoun, County Clerk
Randall County, Texas
LC




                                            Appendix 000085

                      Motion to Remove Exhibit A Page 79 of 97 Pages
............--------------


    Recording requested by: \l\\(X\o       ~rforcl
                            \l\)(M \11. \. 'Je:&orkycl         Space above reserved for use by Recorder's Office
    When recorded, mail to:                                    Document prepared by:
    Name: t\\,O\{l [It   V>fC~&ah                              Name      t1\\ilicu! ~ Na:ciborfcrJ
    Address: ~. Q.    Qsf$. ?:'o ~')                           Address     P,Q! ~\OC :6Cl!:>,)
    City/State/Zip: ftrco,.(\\\ () TI ")" \\ \.0                              'f:m:nr'~\[}
                                                               City/State/Zip 'f:m:nr'~\l)     TI '1 q lito

     Claim of Lien
    State of ' \--e't;L\   s
    County of     ¥-.U:f'.A.o..
                  ¥-.Q.e.A.o.. U.
    I, fu\c\'A~\ u')ecrlkfortl \)~8 ~~ B"iC L.\.t., being duly sworn, state the following:
    In accordance with an agreement to provide labor and/or material, I did furnish the following labor and/or
    materials:    \ \\(. \....Q '0 or




    on the following described real property located in     Rc\'orko. II                         County, State of
       "-I~s
       ~~S                            .. commonly known as:      , 1J.."2> ')..   ~~ ~cx (2,C'c.\                         ,and the last of the items on
                                                                                    *NOVA LFl36 Claim of Uen Pg.l (07-11)
                                                                                                          Appendix 000086

                                                                     Motion to Remove Exhibit A Page 80 of 97 Pages
the date of    J\- ~~-\3
I hereby, under the laws of the State of  :s
                                          '52); L.\,-S             , claim a lien against the above-
described property in the amount of money, stated above, which remains unpaid to me.



Signature of Person Claiming Lien                            Name of Person Claiming Lien

Address of person claiming lien:    \? 0 \
                                      i        6c.~        '601::/,
                                    ~W,,,~              \'( '1C\\\\v
NOTARY~TIFICATION FOR CLAIM OF LIEN

State 0"t           ' -7$..
        __ "': '-"--_--' . 4        cS
        4vuh I (
County of
On 5-Z 2-/ tf (date), tYbJw~ u.ll48)( [-'cd                        (name of claimant), came before me per-
sonally, and duly sworn on oath, and under penalty of perjury. stated that he or she is the claimant described
in the above claim of lien and that he or she has read the foregoing claim of lien and has knowledge of and
personally knows the foregoing statement of claim of lien which he or she subscribed is true and correct and
is not frivolous, nor clearly excessive, and is made with reasonable cause. Subscribed and sworn to before
me on the above noted date by the above noted claimant, and proved to me on the basis of satisfactory evi-
  ence to be e p on who appeared before me.


Notary Si                                 \=6~
Notary Public, In and for the County of             ~J
State of-\qc..~
                                                                                           ~~;;~~
My commission expires: (..{-    a -18:                                         Seal        i~~'1
                                                                                           \~.~.i~J
                                                                                                         DEREK PAUL SREWER
                                                                                                                    8REWER
                                                                                                    Notary Public. State of Texas
                                                                                                      My Commission ExPires
                                                                                           ~~..~t~          April 02. 2018


CERTIFICATE OF MAILING

I, fu\c~g l ~o r-\ea\                        , certify that on this date, 5. - :}'i ~ 14          • I have mailed a
copy of this Claim of Lien by USPS certified mail, return receipt requested, in accordance with the law, to:
Name:'£wnbA.cu.;.oocl      ffi~ LU'. } (Jo"ri,e\         RO~C5
                                                            l.
Address:    £0 -   ---------------------------------------------------,




                  FILED AND RECORDED
                  OFFICIAL PUBLIC RECORDS
                 ct~)r-J                AAAL ... _
                 ~~/
                  ....... f""..LrW...   l: ~
                  2014008129
                  05/22/2014 01:20 PM
                  Fee:   20.00
                  Renee Calhoun, County Clerk
                  Randall County, rexas
                  LC




                                                                  Appendix 000088

                                            Motion to Remove Exhibit A Page 82 of 97 Pages
                                                             Space above reserved for use by Recorder's Office

Recotg..,quested b}r.   tr'wSNl      l~" Document
                                             Namej'(\~ Iv..l~~c.\oi\
                                                      prepared by:


N_' ~f" g.\
When recorded. mail to:
                              \ ;w,\.,.&>cA
                                                              _~.D~ '}D5"J
                                                              City/StatelZiP\(,\\Q -D .f)0..\\\e
 Address:    (I      (£{{l.{..,   ?£6J
 City/State/Zip:    ~,\\ C> :1:1 1t1\' lo

  Claim of lien
   StateO
            f   ~   :C; \).
   County of                                 -=
         \i..)g.&.oAool \) N\ kAA {\;;( HS••])eing duly sworn. state the following:
    1n ~ with
    I. \'(\;('0     ,\
               an agreement to provide Jabor and/or material. I did furnish the following Jabor andlor
                0



     materials:          \ "',     Lo,~~r



       on the following described teal property located in        \?~                            county. State of
       _.-s -€;ffi.S                       •commonly known as:        f}..'-\ \~ \'6"*'         1\\110,




        and legally described as:




                                                                                                   Appendix 000089

                                                                  Motion to Remove Exhibit A Page 83 of 97 Pages
                  _ _\:..-\_-.....;:d.:"-\->--\..!...~-=---_ ___
             of_--:\:....:.\_-.....::d.::::.-\-L--\.l...~::>£-..
    the date of

    I hereby, under the laws of the State of  );-€...'fA)   -----      , claim a lien against the above-
    described property in the amount of money, stated above, which remains unpaid to me.




    Signature of Person Claunmg Lten                                       Name of Person Claiming Lien

    Address of person claiming lien:             ~::';~:$'          April 02.2018


    CERTIFICATE OF MAILING

            \CW;,I.""Q
    I, \\)J \CW:&.Q         \>-\.QR.iho.r@rJ                 . certify that on this date. If- ay-1Lf              • I have mailed a
    copy ofthis Claim of Lien by USPS certified mail, return receipt requested, in accordance with the law, to:
    Name:       ~gOf\ 13+ltt A\Je. LLC... ) Daniel l. ~O~f5
    Address: SOlQ              S. L;9SeJ)iY\'o                      &V'oC\ \~ '1FILED AND RECORDED
   OFFICIAL pUBLIC RECORDS
 /,~;~~~
      ""l''' ~.
~\"a~                    ~ IJhAu.-
,ffi"
f~~;i          .1I\.U.
  ......
  2014008124
  0S/22/2014 01:20 PM
  Fee:
  Renee 20.00
         Calhoun. County Clerk
  Randall County. Texas
  L.C




                                                       Appendix 000091

                                 Motion to Remove Exhibit A Page 85 of 97 Pages
                                                            Space above reserved for use by Recorder's Office
Recording requested by: ru,iho. 9     ~ \).,)pp,~dQrJ...    DoCUlllent prepared by:
When recorded. mail to:
                                                            Name    ~t   ,=0..       wro.wr.\oui
Name:   ~\cnLl ~l \L~0\M ;fAt-red..                         AddreSS O. ~cN. '7..,,0 ~...,
                                                                              ~:6\\l)             '\).   IV' \\ L -
Address: ~ t t>       \:),,~ 30-3,:1
                                                                                                                I
                                                             City/State/Zip
City/State/Zip:   ~r-.\\D n               )'\\\\"o


  Claim of lien
              ..-.-
  State of        \52:-6.0       S
  County of       S\a~~\\..:.-----
   1, \\\i~:w. :)                      ,
                                       commonly known as:            \ 'd,.O   ~    'ffi.3~ I.U.. ,
         hi h .'S, C,,,::w _~ Jjro;"o \~o \:1 'IC\,lQj
        w c property IS                                                       I \J , whose addreSS is
        50\.0                                                                  . , ofa total value1
        oU \ ') ') , ~ 0'\ , of whiCh there remains unpaid $ vi ') .\0 'I   ' and 1 further state that
                                                     __~~~-!--2....l---- ' and the last of the items on
                                                                          ~
                                                  _",",
         furnIshed the tir5t of the itetD5 on the date of   \\-   N)_ \
                                                                                       tNOVA l.F136 Claim of l/Qn PO,l (07·11)
                                                                                                         Appendix 000092

                                                                   Motion to Remove Exhibit A Page 86 of 97 Pages
               \.1-\'-~-LdO,,-=·_-~,
the date of _ _\.1....:\!.-~..L.dO~·        ___
                                         ~~_ __
                                     _-...:-,~=-

I hereby, under the laws of the State of~~Q5                       , claim a lien against the above-
described property in the amount of money, stated above, which remains unpaid to me.




Signature of Person Claiming Lien                                        Name of Person Claiming Lien

Address of person claiming lien:             '9f (j.~ ~() 2>'1
                                             \\,(Y'\())\\() \~ f\C\ '\\p




Notary Public, In and for the County                   Of_~-,-_~-,-,-_=--
                                                       Of_~-L-;""~...l-..!-":"'-~_ __
Stateof~      FILED AND RECORDED
      OFFICIAL PUBLIC RECORDS
    aP;~~
~~~ K.tn.u. Q~
     201400812!5
    05/22/2014 01:20 PM
    Fee: 28.00
    Renee Calhoun, County Clerk
    Randall County, rexas
    LC

-   --------------- ---- -- -------- ---- ------------- ---- - ---._----- ._---- --------




                                                                                            Appendix 000094

                                            Motion to Remove Exhibit A Page 88 of 97 Pages
                                  L W.g;t\\w{~rJ.....
                                                           Space above reserved for use by Recorder's Office
Recording requested by: \t\¢llQ
                                                            Document prepared by:
When recorded, mail to:                                            \n\c.-~ t \.;J a\.-fu (\e rcA
                    ~ \c> ec.AN>(~ J.
                                                            Name
Name: ('{\ "'\N\   Q
                                                            Address ~I   ().    7->0 ;Z{)
                                                                               \?C)"f;.
Address: ~ It> "  0)ci)i.. 3 0 z;)                          City/State/Zip ~(\\\9 "n '\1:\\\\0
City/State/Zip: ~'S'!'Cvc\\\~   \'& Q'\\\\, Il


 Claim of Lien
 State of      --r~ G\,5
 County of \\chCdn 9. &.
 I, \~\rAn ct \bWoM\J.lrt.qcr\ Qt\1t           l\.cyw I'1lr L\.~being duly sworn. state the following:
  In accordance with an agreement to provide labor andlor material, I did furnish the following labor andlor
  materials:       \ "'(.       LO-.V:Jor




   on the following described real property located in     9.p.ncl.ci U                            County, State of
     ~ a s ' commonly known as:                                  \ \ Q..'6     f   re. SCOT\-


   and legally descnoed as:


    which property is owned by\'lxv-.lcon .rrA     I'm~P
                                                     'L.LC \ tWi.e.\               l.: !g~'.lu.ss is
     50\..0  S! Lps:omb )4fdlil\\() T) f)'i 101'                                               . , ofa total value
                                                                                                                        1
    of$ 1'1']. La 9       ,of which there remains unpaid $ },)'1. \p S                      ,and I further state that
    furnished the firl;t of the items on the date of    11- 9.'1- )-;)                    ,and the last of the items on
                                                                                      tNOVA LFl36 Ooim of UQfl Pg.! (07·11)
                                                                                                       Appendix 000095

                                                                Motion to Remove Exhibit A Page 89 of 97 Pages
I hereby, under the laws of the State of            ~'\
                                           '\\~Q{'-\ \\6 , ) . ,\q\\~

NOTARY CERTIFICATION FOR CLAIM OF LIEN

State of    ...,-U~S
County of      :?a.crh \(                                                  fo
           z
On t5 . 1.--14             (date),      01r;h;rlY uJ?4lU                        vel
                                                                   (name of claimant), came before me per-
sonally, and duly sworn on oath, and under penalty of perjury, stated that he or she is the claimant described
in the above claim oflien and that he or she has read the foregoing claim oflien and has knowledge of and
personally knows the foregoing statement of claim oflien which he or she subscribed is true and correct and
is not frivolous, nor clearly excessive, and is made with reasonable cause. Subscribed and sworn to before
me on the ab           d date by the above noted claimant, and proved to me on the basis of satisfactory evi-
  ence to b          0 who appeared before me.



Notary Si                                           ')        ,.
Notary Public, In and for the County of_'-,-
                                     of_·-:....     ~..g ~ \"')£().:.fu&ercl
                 \",)£().:,fu&ercl                  ,certify that on this date•         .6 -aL\- \y               ,I have mailed a
copy of this Claim of Lien by USPS certified mail, return receipt requested, in accordance with the law, to:
Name:£\'\Y\bQCh            \CXx~
                               \'0.\:\£ L.Lt. ) C\rl\oie\ k' R'W-{5
Address:       :solQ       5, Li ~OC-Qm b           Arna
                                                 all Q TX t]q J0 i
Date:   S- 2-\..-\-\1..\


                                                                            QI i ch a eg W-€Ckl:h.o (fool
Signature of Person MailiJigC13ifLfeli                                    Namb of Person Mailing Claim of Lien



                                                                                            ~VA LFl36 Claim of USn Pg.2 (07-11)
                                                                                                                     Appendix 000096

                                                                              Motion to Remove Exhibit A Page 90 of 97 Pages
       FILED AND RECORDED
       OFFICIAL PUBLIC RECORDS
~~~~n
~~9· .y                                                                      Space above reserved for use by Recorder's Office
~,.quested by: ~,w""'\" \Nft~(J
                                                                      Name~\roJ.., W~(\orJ.-
                                                                      Document prepared by:

When recorded. mail to:
Name~ 'hN'>Dsb ~ b W.R(;J.>.\t),:CcO\                                                  .O~ pD:/'l
AddreSs: ~ a \    -~~)
                                                                       j\.d V\                  ffl ~ '*"'*     L.LL \ \:)o.(>;e)        \..:w~~
         ~c'j ) ~                                 ~" \\.
                                                                                                                       is
                 0   :::'. \.:,   1'''' ,.,."y,                :T'i    'I ""   0\                                    • ofa total vatue
        oU j       C'l.Yf'l        •ofwhich there remain> unpaid S j')I),lqG                               • arul I _or . - that I
        jiJn)ishe    'Signature of Person Claiming Lien                                    Name of Person Claiming Lien

     Address of person claiming lien:     Q C)
                                             I   I    Del'¥:     sO 7=> '1
                                           'f\'(Y\~f:' \\0     '"\; "f-   '1 C\ \ \ \.0
     NOTARY CERTIFICATION FOR CLAIM OF LIEN


              ~~
     State of-.4'-=:-~~'-_ _ _ __

     County of   ~J I                                                       ('
On fj-LZ-ltf               (date),        m;JxJJ          UA1aft                      Appendix 000100

Motion to Remove Exhibit A Page 94 of 97 Pages
Recording requested by:   %KxxllL
                          %Kr- c'r=& "3. 0 ~1                    Address ? 0, i'bc.t-c
                                                             Address\).Q.   ~ '2a3C)
City/State/Zip: ~(\\\Q TI 1C\U'R                             City/State/Zip   ktrnc\,-\\\0 \1            'JG\ \\ \p


Claim of Lien
State of:\% C\ ,)
County of \\0. Gel        Q   U
       ){"'del. Weq-%,o{.<20rJ 0f>/\ ASf\f ftc LLC. , being duly sworn, state the following:
I, f\) )(''''del.
In accordance with an agreement to provide labor and/or material, II did furnish the following labor and/or
                                                                                                     andlor
materials:                \ ~r. LCdJo ("




on the following described real property located in          \{CAf\d, oJl
                                                             \{CAf\d,        County. State of
     1 %\J, 3                     , commonly known as:          1~ \ \ LR~ G\t\~



and legally descnoed as:


                                                                    I (\   "e\ l.       Ro~rJ
which property is owned by frro's:»04>001 Pot'L LTC          lJ~f\\ t          •   whose aCldress is
..:blo S, L p5CQ ("r\b A-rxx.\C; II A 'T X ')v) IIQ \                                           , of a total value
of$ If}) ,\0 Ct      • of which there remains unpaid $ 11'1. tcf)                     , and I further state that!
furnished the first of the items on the date of   ) )-   gs:. t3                    • and the last of the items on
                                                                                   tNOVA U:136 ClaIm of /.iQn PO. I(07-11)
                                                                                                       Appendix 000101

                                                                   Motion to Remove Exhibit A Page 95 of 97 Pages
the date of        \\-'65- ,-:')

I hereby, under the laws of the State of :\g ~ r-. $               , claim a lien against the above-
described property in the amount of money, stated above, which remains unpaid to me.



Signature of Person Claiming LIen                          Name of Person Claiming Lien




NOTARY CERTIFICATION FOR CLAIM OF LIEN

State of    -&%.£
            -&%,['
County of         24-.   Xl   d(L\ 1
On 5··.22 - \1.{           (date),     ald%fpJ lAJ14   .¥tl(~{d    (name of claimant), came before me per-
sonally, and duly sworn on oath, and under penalty of perjury, stated that he or she is the claimant described
in the above claim of lien and that he or she has read the foregoing claim of lien and has knowledge of and
personally knows the foregoing statement of claim of lien which he or she subscribed is true and correct and
is not frivolous, nor clearly excessive, and is made with reasonable cause. Subscribed and sworn to before
me on the a e ted date by the above noted claimant, and proved to me on the basis of satisfactory evi-
   nce to be c_. e n who appeared before me.
                   V
                          .0---
Notary Si     ture                              () \ \ _
          lic, In and for the County of 'Ys
Notary PU lie,                          'Ys_ '\\ZI\
State of \~4. ~                                                                       ~'f.~'f:'.
                                                                                     (~~\
                                                                                                         DEREK PAUL BREWER
                                                                                             Notary Public. State of Texas
My commission expires: \..\. - ;),.       )'6                               Seal     \~,~l~E
                                                                                      ~~
                                                                                               My Commission Expires
                                                                                           ......,,+"1
                                                                                      -.",::",,;:t!'       April 02 2018
                                                                                                                  f




CERTIFICATE OF MAILING

   fu\C~
I, fuK\:w    1.. \i()a'.l~
              Q                           , certify that on this date. S-:;).'-\- \ \.\   • I have mailed a
copy of this Claim of Lien by USPS certified mail, return receipt requested, in accordance with the law, to:
Name;~'f:Dtw-Lu")cd \he¥- Up ) \JC\C\\€\ L. RO%Qd
Address: 50\.0 'S, L\9Scornb  Prtxo IX 'J9Dlo
Date:   5--Q.y -\ ~


                                                           Name of Person Mailing Claim of Lien


                                                                            *NOVALFl36ClaimofUen Pg.2 (07-11)
                                                                                                    Appendix 000102

                                                              Motion to Remove Exhibit A Page 96 of 97 Pages
FILED AND RECORDED
OFFICIAL PUBLIC RECORDS
~i~:itrn
~~9·
 .....
       M.tt\Ll. ~ ~
 2014008128
 OS/22/ 2014 01:%0 PM
 Fee: 20.00
 Renee Calhoun, County Clerk
 Randall County, Texas
 LC




                                                     Appendix 000103

                               Motion to Remove Exhibit A Page 97 of 97 Pages
                     ASAP AIR L.L.c.
                              L.L.C.                                                                               Invoice
                     P.O. BOX 3037
                                                                                                        Date           Invoice #
                     AMARILLO, TX 79116
                                                                                                      1112612013
                                                                                                      11/2612013         1677




           Bill To
         MAKE
         MAKE READY CONSTRUCTION CO
         506 S. LIPSCOMB
         AMARlLLO, TX 79101
         AMARILLO,     79\01
         TURNED OVER TO COLLECTIONS!I!!!!!!!
                          COLLECTIONS!!!!!!!!!




                                                                 P.O. No.               Terms                      Project

                                                                  30667              Due on receipt

   Quantity                                      Description                                    Rate                 Amount

                  Healing & Cooling Labor:CHECKED OUT UNIT AND FOUND THAT UNIT WAS
               It Heating                                                                                 70.00               70.00
                  LOCKED OUT. RESET SYSTEM AND FOUND FLAME SENSOR DIRTY,
                                                                       DlRTY,
                  CLEANED REALLY GOOD, CHECKED OPERATION AND ALL CHECKED OUT
                  GOOD.



                           5TfH #52
                 4710 S.W. 57TH
                 Sales Tax                                                                              8.25%                   0.00




Thank you for your business.
                   business.
                                                                                           Total                             $70.00

                                                                                                      Appendix 000104

                                                                  Motion to Remove Exhibit B Page 1 of 41 Pages
                     ASAP AIR L.L.C.                                                                               Invoice
                     P.O. BOX 3037
                                                                                                        Date           Invoice #
                     AMARILLO, TX 791\6
                                   79116
                                                                                                      12/20/2013
                                                                                                      1212012013         1724




           Bill To
         MAKE READY CONSTRUCTION CO
         506 S. LIPSCOMB
         AMARlLLO,
         AMARILLO, TX 79101
         TURNED OVER TO COLLECTIONS!!!!!!!!!




                                                                    P.O. No.             Terms                     Project

                                                                     30606           Due on receipt

   Quantity                                    Description                                       Rate                Amount

              9.5 Heating & Cooling Labor:INST ALLED COMBUSTION AIR
                                     Labor:INSTALLED            AiR HOOKED BACK UP                        70.00              665.00
                  AC. PULLED VACUUM AND CHECKED AND CLEANED. CHECKED UNIT    UNlT AND
                  ALL CHECKED OUT OK.
                  ALSO FINISHED DRAIN LINE.
                  Job Materials Cost:V
                                COSl:VACUUM, TORCH AND SODER, 3LBS R22 FREON, 8FT 13X3                   366.78          366.78T
                  DUCT, NITROGEN, PRO 6000 THERMOSTAT


                 4710 W 5ITH
                         57TH # 47
                 Sales Tax                                                                              8.25%                 30.26




Thank you for your business.
                                                                                           Total                         $1,062.04


                                                                                                      Appendix 000105

                                                                     Motion to Remove Exhibit B Page 2 of 41 Pages
                     ASAP AIR L.L.C.                                                                              Invoice
                     P.O. BOX 3037
                                                                                                        Date          Invoice #
                     AMARILLO, TX 79116
                                                                                                      912412013         1573
                                                                                                                        IS 73




           Bill To
           6illTo
         MAKE READY CONSTRUCTION CO
         S06 S. LIPSCOMB
         506
         AMARILLO. TX 79101
         AMARILLO,
         TURNED OVER TO COLLECTIONS!!!!!!!!!




                                                                 P .O. No.
                                                                 P.O.                   Terms                     Project

                                                                  30091              Due on receipt


   Quantity                                    Description                                      Rate                Amount

                 Heating & Cooling Labor:INST
                                    Labor:INSTALLED
                                              ALLED NEW FURNACE AND VENT. FlXED
                                                                          FIXED                        1,260.00
                                                                                                       1.260.00             1,260.00
                 THERMOSTAT WIRE, TIGHTENED BATHROOM KNOBS. KNOBS, GUESS BATHROOM
                                                                         BATIlROOM
                 KNOBS NEEDS REPLACED.
                 Job Materials Cost:S6000B70
                               Cost:56000B70 FURNACE                                                   1,292.15
                                                                                                       1.292.IS        1,292. 1ST
                                                                                                                       1.292. 15T
                 MOBILE HOME VENT
                 GAS FLEX




                 1321
                 IJ2IHOLLBROOK
                       HOLLBRooK
                 Sales Tax                                                                              8.25%                106.60




Thank you for your business.
Tbank
                                                                                           Total                        $2,658.75

                                                                                                      Appendix 000106

                                                                   Motion to Remove Exhibit B Page 3 of 41 Pages
                      ASAP AIR L.L.C.                                                                           Invoice
                      P.O. BOX 3037
                                                                                                     Date           Invoice #
                      AMARILLO, TXIX 79116
                                                                                                   1111512013         1657



            Bill To
         MAKE READY CONSTRUCTION CO
         506 S. LIPSCOMB
         AMARlLLO, TX 79101
         AMARILLO,
         TURNED OVER TO COLLECTIONS!!I!!!!!I
                         COLLECTIONS!!!!!!!!!




                                                                 P.O. No.            Terms                      Project

                                                                  30562           Due on receipt

   Quantity                                     Description                                  Rate                 Amount
               2 Heating & Cooling Labor:CHECK OUT UNIT,
                                                   UN1T, FOUND THERMOSTAT TO BE                        70.00               140.00
                 BAD. REPLACED THERMOSTAT AND LIT PILOT, CHECKED OPERATION
                 AND ALL CHECKED OUT OK. RETURNED UNIT TO SERVICE.
                 Job Materials Cost: HEAT ONLY THERMOSTAT                                              33.16              33.16T




                  2312 14TH AVE. #201
                  Sales Tax                                                                          8.25%                   2.74




Thank. you for your business.
Thank
                                                                                        Total                             $175.90

                                                                                                   Appendix 000107

                                                                   Motion to Remove Exhibit B Page 4 of 41 Pages
                     ASAP AIR L.L.C.                                                                        Invoice
                     P.O. BOX 3037                                                              Date            Invoice #
                               IX 79116
                     AMARILLO, TX
                                                                                              11121 /2013         1653




           Bill To
         MAKE READY CONSTRUCnON
                       CONSTRUCTION CO
         506 S. LIPSCOMB
         AMARILLO, TX 79101
                        79\01
         TURNED OVER TO COLLECTIONS!!!!!!!!!
                           COLLECTIONS!!!I!I!!!




                                                                P.O. No.        Terms                       Project

                                                                 30618       Due on receipt

   Quantity                                       Description                           Rate
                                                                                        Rale                  Amount
              3 Heating & Cooling Labor:CHECKED UNIT AND FOUND GAS VALVE AND                      70.00               2\0.00
                                                                                                                      210.00
                THERMOCOUPLE TO BE BAD. REPLACED BOTH AND DID A CARBON
                MONOXIDE CHECK, ALL CHECKED OUT OK. RETURNED UNIT TO SERVICE.
                Job Materials Cost: ROBERT SHAW GAS VALVE, 24" THERMOCOUPLE                      161.10           161.10T




                 2312 14TH AVE,
                           AVE. #114
                 Sales Tax                                                                      8.25%                    13.29




Thank you for your business.
                                                                                   Total                              $384.39


                                                                                              Appendix 000108

                                                                 Motion to Remove Exhibit B Page 5 of 41 Pages
                     ASAP AIR L.L.C.                                                                       Invoice
                     P.O. BOX 3037
                                                                                                Date           Invoice #
                     AMARILLO, TX 79116
                                                                                              11123/2013         1675




           Bill To
         MAKE READY CONSTRUCTION CO
         506 S. LIPSCOMB
                LI PSCOMB
         AMARILLO, TX 79101
         TURNED OVER TO COLLECTIONS!!!!!!!!!




                                                             P.O.
                                                             P .O. No.          Terms                      Project

                                                               30562         Due on receipt

   Quantity                                    Description                              Rate                 Amount

               I Heating & Cooling Labor: CHECKED OUT UNIT AND FOUND THAT                         70.00                70.00
                 THERMOCOUPLE TO BE BAD. REPLACED THERMOCOUPLE, LIT PILOT,
                 CHECKED OPERATION AND ALL CHECKED OUT OK.
                 (USE ORIGINAL WORK ORDER      #30562 FROM 11-15)
                                          ORDER#30562I'ROM
                               Cos1:36" THERMOCOUPLE
                 Job Materials Cost:36"                                                           12.08              12.0ST



                 2312 14TH #201
                 Sales Tax                                                                      8.25%                   LOO
                                                                                                                        1.00




Thank you for your business.
                                                                                   Total                              $83.08


                                                                                              Appendix 000109

                                                               Motion to Remove Exhibit B Page 6 of 41 Pages
                     ASAP AIR L.L.c.
                              L.L.C.                                                                             Invoice
                     P.O. BOX 3037
                                                                                                      Date           Invoice #
                     AMARILLO, TX 79116
                                                                                                    1112612013
                                                                                                    11126/2013         1676




           Bill To
         MAKE READY CONSTRUCfION
                       CONSTRUCTION CO
         506 S. LIPSCOMB
         AMARILLO, TX 79101
         TURNED OVER TO COLLECTIONS!!!!!!!!!
                          COLLECTIONS!!!!!!! !!




                                                                  P.O. No.
                                                                  P.O.                Terms                      Project

                                                                    30654          Due on receipt


   Quantity                                       Description                                 Rate                 Amount
              3.5 Heating & Cooling Labor:CHECKED UNIT AND FOUND GAS VALVE TO BE                        70.00                245.00
                  BAD, REPLACED GAS VALVE AND THERMOCOUPLE. CHECKED
                  OPERATION AND ALL CHECKED OUT OK.
                  Job Materials Cost:GAS VALVE, 24" THERMOCOUPLE                                       183.48              183.48T




                 2312 14TH #208
                 Sales Tax                                                                            8.25%                   15.14




Thank you for your business.
                                                                                         Total                              $443.62

                                                                                                    Appendix 000110

                                                                    Motion to Remove Exhibit B Page 7 of 41 Pages
                     ASAP AIR L.L.c.                                                                                Invoice
                     P.O. BOX 3037
                                                                                                           Date         Invoice #
                     AMARILLO, TX 79116
                                                                                                       11113/2013             1649




           Bill To
         MAKE READY CONSTRUCTTON
                       CONSTRUCTION CO
         506 S. LIPSCOMB
         AMARILLO, TX 79101
                          COLLECTIONS!!!!I!!!!
         TURNED OVER TO COLLECTIONS!!!!!!!!!




                                                                    P.O. No.              Terms
                                                                                          Teffils                   Project

                                                                      30550           Due on receipt

   Quantity                                      Description                                        Rate              Amount

              4.5 Heating & Cooling Labor:(11-12) CHECKED OUT UNIT AND FOUND A CRACK                        70.00               315.00
                  IN
                  rN THE HEAT EXCHANGER. LET DONNIE KNOW THAT UNIT NEEDS TO BE
                  REPLACED. PER DONNIE, REP   REPAIR
                                                  AIR UNIT. (11-13) PULLED UNIT OUT AND
                  REPLACED GAS VALVE AND THERMOSTAT. WASHED OUT UNIT, CHECKED
                  VENTS, ALL CHECKED OUT OK. RETURNED UNIT TO SERVICE.
                  Job Materials Cost: ROBERT SHAW MILLIVOLT
                                                     MlLLNOLT GAS VALVE. HEAT ONLY                         244.35         244.351'
                                                                                                                          244.35T
                  THERMOSTAT, CARBON MONOXIDE ALARM




                 103 N. CAROLINA
                        CAROLrNA
                 Sales Tax                                                                                 8.25%                 20.16




Thank you for your business.
                                                                                            Total                              $579.51


                                                                                                       Appendix 000111

                                                                      Motion to Remove Exhibit B Page 8 of 41 Pages
                     ASAP AIRL.L.C.
                          AIR L.L.C.                                                                                  Invoice
                     P.O. BOX 3037
                                                                                                         Date             Invoice #
                     AMARILLO, TX 79116
                                                                                                      11111
                                                                                                      11 / 11 /2013         1651




           Bill To
         MAKE READY CONSTRUCTION CO
         506 S. LIPSCOMB
         AMARILLO, TX 79101
         TURNED OVER TO COLLECTIONS!!!!!!!!!




                                                                 P .O.. No.
                                                                 P.O                    Terms                         Project

                                                                   30396             Due on receipt

   Quantity                                    Description                                      Rate                    Amount

               2 Heating & Cooling Labor: PULLED OUT UNIT AND FOUND PILOT GENERATOR                        70.00                  140.00
                 AND THERMOSTAT TO BE BAD. REPLACED BOTH, CHECKED OPERA nON
                 AND ALL CHECKED OUT OK. RETURNED UNIT TO SERVICE. (PER DONNIE,
                 USE OLD WIO #)
                 Job Materials Cost: PILOT GENERATOR AND HEAT ONLY THERMOSTAT                             100.66                100.66T




                 106 S. PALO DURO # A (ORIGINAL WIO FROM 10·23, PER DONNIE USE OLD
                 W/O#)
                 Sales Tax                                                                               8.25%                      8.30




Tbank you for your business.
                                                                                           Total                                 $248.96


                                                                                                      Appendix 000112

                                                                   Motion to Remove Exhibit B Page 9 of 41 Pages
                           AIRLLC.                                                                                       Invoice
                     P.O.   3037
                                                                                                               Date          Invoice #
                     AMARILLO, TX 79116
                                                                                                             11/612013         1673




           Bill To                                                                                           G~Dr;;\pnf\ nD~
        MAKE READY CONSTRUCTION CO
                                                                                                             I ~.r.'Wl=-LLUllill.L.'ll\
                                                                                                                                     I
                                                                                                             \ ~\ FEB 2 1 2014 ~
        506 S. LIPSCOMB
        AMARILLO, TX 7910 I
        TIJRNED OVER TO COtLECTIONS!!!llll!!
                                                                                                             UD~L5ITlTI5
                                                                                                             --~~------------------~




                                                                         P.C.No.                Terms                    Project

                                                                          30483             Due on receipt

   Quantity                                      Description                                            Rate                Amount

                         &:!?~~:~Lahor;
              14 Heating & COOI~lg Labor: (2 MAN LABOR:
                                                    r .AROln COMPLETE NEW INSTALL 2.5 TON                       105.00             1,470.00
                 PA YNE LUN~.~ \I~FR
                                  ,,.';"':: AND 77000 BTU GAS FURNACE. RAN NEW LINE SET,
                 PULLED VACUUM.

                 Job Materials Cost:2.5 TON PAYNE CONDENSER, nono BTU G()()DMAN                                3.07U5         3.071.15T
                 FURNACE, 3/4" GAS STOP, PRO 5000 THERMOSTAT, TORCH, VACUill.1,
                 NITROGEN, ARMOR:
                               AR1\.                           LUI'I'~I{. 7 POUNDS R·l2 FREON
                                             7/8" COPPER. 3/8" CUI'I't;I{,




                 1135 PRESCOrf
                       PRESCOTf
                 Sales Tax                                                                                     8.25%                253.37




Thank you fur your business.
                                                                                                  T "-

                                                                                                             Appendix 000113

                                                                         Motion to Remove Exhibit B Page 10 of 41 Pages
                     ASAP AIR LL.C.                                                                               Invoice
                     P.O.   3037                                                                        Date          Invoice#:
                     AMARILLO, TX 79116
                                                                                                    1115/2013           1635




           Bill To
        MAKE READY CONSTRUCTION CO
        506 S. LIPSCOMB
        AMARILLO, IX 7910 I
        TURNED OVER TO COLLECTIONS!!!!!!!!!
                                                                                                   -----------------------~~




                                                                  P.O. No.               Terms                    Project

                                                                    30483             Due on

   Quantity                                   Description                                        Rate               Amount

              to Heating & CoolingLabor:INSTALLED NEW 2.5 TON CONDENSER AND RAN                          105.00             1.050.00
                   NEW UNE SET. INSTALLED NEW 7700() BTU Gt\S FURNACE. {2 MAN LABOR)
                   Job MaterialsLCost:2.5 TON PAYNE CONDENSER. 77000 BTU GOODMAN                        3,07U5         3,07 l.l 5T
                 i•FURNM'E.
                   FURNACE. 3/4" GAS STOP, PRO 5000 THERMOSTAT, TORCH .;\;'1D SOLDER,
                                                  CUl'l'hK, 3/4" COPPER, R~22 FREON
                 VACUUM, NITROGEN, ARMAfLEX, 7/8" CUI'PhK,




                 1135 PRESCOT[
                 Sales Tax                                                                              8.25%                253J7




Thank you for your business.
                                                                                           Total
                                                                                                    Appendix 000114

                                                                   Motion to Remove Exhibit B Page 11 of 41 Pages
                     ASAP AIR L.L.C.                                                                                  Invoice
                     P.O. BOX 3037                                                                         Date           Invoice #
                     AMARILLO, TX 79116
                                                                                                         11 /512013         1636




           Bill To
         MAKE READY CONSTRUCTION CO
         506 S. LIPSCOMB
         AMARlLLO, TX 79101
         AMARILLO,
         TURNED OVER TO COLLECTIONS!!!!!!!!!




                                                                    P.O. No.              Terms                       Project

                                                                     30448             Due on receipt


   Quantity                                    Description                                        Rate                  Amount

                 Healing & Cooling Labor: I 0-29 CHECKED FURNACE AND LIT PILOT LIGHT
               6 Heating                                                                                    105.00              630.00
                 THEN FOUND A HOLE lNHEAT IN HEAT EXCHANGER. CONDEMNED UNIT. 10-30
                 REPLACE UNIT PER DONNIE. 10-31 REPLACED INDOOR FURNACE AND
                 VENT. OPERATION CHECKED OUT AND RETURNED UNIT TO SERVICE. (2
                 MAN LABOR)
                               Cost:77oo0 BTU MH FURNACE, MH OW
                 Job Materials Cost:77000                     DW VENT, MH OW DW                           1,735.64         1,735.64T
                 CAPACITOR, SILICONE, ROOF TAR, 2' GAS FLEX 3/4".
                                                                3/4", HEAT ONLY
                 THERMOSTAT




                  1310 HOLBROOK
                  Sales Tax                                                                                8.25%                143.19




Thank you for your business.
                                                                                             Total                          $2,508.83


                                                                                                        Appendix 000115

                                                                    Motion to Remove Exhibit B Page 12 of 41 Pages
                     ASAP AIR L.L.C.                                                                                 Invoice
                     P.O. BOX 3037
                                                                                                           Date          Invoice #
                     AMARILLO, TX 79116
                                                                                                        111812013          1647




           Bill To
         MAKE READY CONSTRUCTION CO
         506 S. LIPSCOMB
         AMARILLO, TX 7910 1I
         TURNED OVER TO COLLECTIONS!!!!!!!!!




                                                                     P.O. No.              Terms
                                                                                           Tenns                     Project

                                                                       30510           Due on receipt

   Quantity                                     Description                                        Rate                Amount

              8.5 Heating & Cooling Labor:( 11.7)
                                            11·7) PILOT LIGHT KEPT BLOWING OUT. CHECKED                     70.00                595.00
                  FURNACE AND HEAT EXCHANGER AND FOUND A PIN HOLE CAUSING THE
                  ISSUES. CONDEMNED UNIT, INSTALL NEW FURNACE PER DONNIE. (11-8)  (11·8)
                  CHANGED OUT INDOOR FURNACE AND VENTS, REWIRED AND
                  CONNECTED GAS. CHECKED OPERATION AND ALL CHECKED OUT OK.
                  Job Materials Cost: 70K BTU MH FURNACE, MH ROOF JACK, NITROGEN,                         1,636.83        1,636.83T
                                                                                                                          1,636.831'
                  SILICONE, ROOF TAR.



                  1314 HOLBROOK
                  Sales Tax                                                                                8.25%                 135.04




Thank you Jor
          for your business.
                   business.
                                                                                             Total                             $2,366.87


                                                                                                        Appendix 000116

                                                                     Motion to Remove Exhibit B Page 13 of 41 Pages
                              L.L.c.
                     ASAP AIR L.L.C.                                                                              Invoice
                     P.O. BOX 3037
                                                                                                      Date            Invoice #
                     AMARILLO, TXIX 79116
                                                                                                   11// 1212013
                                                                                                   11                       1648



           Bill To
         MAKE READY CONSTRUCTION CO
         506 S. LIPSCOMB
         AMARILLO, TX 79101
         TURNED OVER TO COLLECTIONS!!!!!!!!I
                         COLLECTlONS!!!!!!!!!




                                                                 P.O.
                                                                 P.O. No.            Terms                        Project

                                                                  30544           Due on receipt


   Quantity                                     Description                                  Rate                   Amount

              5 Heating & Cooling Labor: CHECKED UNIT AND FOUND GAS VALVE TO BE                         70.00                 350,00
                                                                                                                              350.00
                BAD, REPLACED GAS VALVE AND GENERATOR. CHECKED OUT
                OPERA  nON AND ALL CHECKED OUT GOOD.
                OPERATION
                Job Materials Cost ROBERT SHAW
                                           SHA W 710·410 MTLLIVOLT GAS
                                                 710-410 MILLIVOLT                                    200.00            200,OOT
                                                                                                                        200.00T
                VAL  VE,GENERATOR
                VALVE,GENERATOR




                 107 28TH ST. # 15
                 Sales Tax                                                                            8.25%                    16.50




Thank you for your business.
                   business.
                                                                                        Total                                $566.50


                                                                                                   Appendix 000117

                                                                 Motion to Remove Exhibit B Page 14 of 41 Pages
                     ASAP AIR L.L.C.                                                                              Invoice
                     P.O. BOX 3037
                                                                                                       Date           Invoice #
                     AMARILLO, IX 79116
                                                                                                    1111212013
                                                                                                    11 11212013             1642




           Bill To
         MAKE READY CONSTRUCTION CO
         506 S. LIPSCOMB
         AMARILLO, TX 79101
         TURNED OVER TO COLLECTIONS'!'!!!!!!
                         COLLECTIONS!!!!!!!!!




                                                                  P.O. No.            Tenns                       Project

                                                                   30555           Due on receipt

   Quantity                                     Description                                   Rate                  Amount
               I Heating & Cooling Labor:CHECKED OUT UNIT,
                                                     UNlT, UNIT WAS WORKING FINE                        70.00                  70.00
                 WHEN WE ARRIVED. OlD  DID A THOROUGH CHECK AND FOUND NO
                 PROBLEMS OR ISSUES WITH UNIT. RETURNED UNIT TO SERVICE,




                  10728TH#8
                  J0728TH#8
                  Sales Tax                                                                           8.25%                        0.00




Thank you for your business.
                                                                                         Total                                $70.00


                                                                                                    Appendix 000118

                                                                  Motion to Remove Exhibit B Page 15 of 41 Pages
                     ASAP AIR L.L.C.                                                                                  Invoice
                     P.O. BOX 3037
                                                                                                           Date           Invoice #
                     AMARILLO, IX 79116
                                                                                                         11/22/2013
                                                                                                         11122/2013         1684




           Bill To
         MAKE READY CONSTRUCTION CO
         506 S. LIPSCOMB
                UPSCOMB
         AMARILLO. TX 79101
         TURNED OVER TO COLLECTIONS!!!!!!!!!




                                                                   P.O. No.                Terms                      Project

                                                                     30632              Due on receipt

   Quantity                                    Description                                         Rate                 Amount
              2 Heating & Cooling Labor:(1l·21)
                                   Labor:(l 1·21) CHECKED OUT UNIT AND FOUND THAT THE                        70.00               140.00
                       GENERATOR
                PILOT GENERA     TOR WAS BAD. (11-22) REPLACED PILOT GENERATOR,
                CHECKED OUT OPERATION AND ALL CHECKED OUT OK.
                Job Materials Cost:PILOT
                              Cost:PlLOT GENERATOR                                                           56.85              56.85T



                 107 28TH ST. # 12
                                t2
                 Sales Tax                                                                                 8.25%                   4.69




Thank you for your business.
                                                                                              Total                             $201.54


                                                                                                         Appendix 000119

                                                                    Motion to Remove Exhibit B Page 16 of 41 Pages
                     ASAP AIR L.L.C.                                                                           Invoice
                     P.O. BOX 3037
                                                                                                    Date           Invoice #
                     AMARILLO, TX 79116
                                                                                                  1112512013         1683




           8illTo
           Bill To
         MAKE READY CONSTRUcnON
                       CONSTRUCfION CO
         506 S. LfPSCOMB
                LrPSCOMB
         AMARILLO, TX 79101
         TURNED OVER TO COLLECTIONS!!!!!!!!!




                                                                   P.D.No.
                                                                   P .O. No.        Tenns                      Project

                                                                     30655       Due on receipt

   Quantity                                    Description                                  Rate                 Amount

               I Heating & Cooling Labor:CHECKED OUT UNIT, LIT PILOT, CHECKED                         70.00               70.00
                 OPERATION AND ALL CHECKED OUT OK.



                 107 28TH #7
                 10728TH#7
                 Sales Tax                                                                          8.25%                   0.00




Thank you for your business.
                                                                                       Total                             $70.00


                                                                                                  Appendix 000120

                                                                    Motion to Remove Exhibit B Page 17 of 41 Pages
                     ASAP AIR L.L.C.                                                                               Invoice
                     P.O. BOX 3037
                                                                                                      Date             Invoice #
                     AMARlLLO, TX 79116
                     AMARILLO,
                                                                                                    11/512013
                                                                                                    I I IS120 13         1632



           Bill To
         MAKE READY CONSTRUcnON
                       CONSTRUCfION CO
         S06 S. LIPSCOMB
         506
         AMARILLO, TX 79101
         TURNED OVER TO COLLECfIONS!III1I1I!
                          COLLECTIONSIIIIIIII!




                                                                   P.O. No.           Terms                        Project

                                                                    30486          Due on receipt


   Quantity                                      Description                                  Rate                   Amount

              2 Electrical & Lighting: REPLACED 2 LIGHT FIXTURES, REPLACED DRYER                        70.00                 140.00
                PLUG, HAD TO LOCATED SWITCH FOR LIVING ROOM LIGHTS AND
                REPLACED SWITCH.
                Job Materials Cost:SP SWITCH, DRYER PLUG, 2G PLATE                                      28.00                28.00T




                 7ISS.LAMAR
                 715 S. LAMAR
                 Sales Tax                                                                            8.2S%
                                                                                                      8.25%                     2.31




Thank you for your business.
                   business.
                                                                                         Total                               $170JI
                                                                                                                             S170JI


                                                                                                    Appendix 000121

                                                                   Motion to Remove Exhibit B Page 18 of 41 Pages
                     ASAP AIR L.L.C.                                                                            Invoice
                     P.O. BOX 3037
                                                                                                     Date           Invoice #
                     AMARILLO, TX 79116
                                                                                                   1112012013         1656




           Bill To
         MAKE READY CONSTRUCTION CO
         506 S. LIPSCOMB
         AMARILLO, TX 79101
         TURNED OVER TO COLLECTIONS!!!!!!!!!




                                                                  P.O. No.           Terms                      Project

                                                                   30619          Due on receipt

   Quantity                                    Description                                   Rate                 Amount

               I Heating & Cooling Labor: CHECKED OUT UNIT, CYCLED UNIT SEVERAL                        70.00               70.00
                 TIMES WITH EACH TIME UNIT RUNNING FINE. OlD NOT DETECT ANY
                 PROBLEMS WITH UNIT, ALL CHECKED OUT OK.




                 1002 S.W. 11TH
                           II TH ST. #7
                 Sales Tax                                                                           8.25%                   0.00




Thank you for your business.
                                                                                        Total                             $70.00

                                                                                                   Appendix 000122

                                                                  Motion to Remove Exhibit B Page 19 of 41 Pages
                     ASAP AIR L.L.C.                                                                                    Invoice
                     P.O. BOX 3037
                                                                                                           Date             Invoice #
                     AMARILLO, TX 79116
                                                                                                         I 2f.U20 I 3         1694




           Bill To
         MAKE READY CONSlRUCTION
                       CONSTRUCflON CO
         506 S. LIPSCOMB
                LrPSCOMB
         AMARILLO, TX 79101
         TURNED OVER TO COLLECTIONS!!!!!!!!!




                                                                     P.O.
                                                                     P .O. No.            Tenns                         Project

                                                                      30704            Due on receipt

   Quantity                                    Description                                        Rate                    Amount

               2 Electrical & Lighting: ((12-2)
                                          12-2) NO POWER TO TWO PLUGS IN HOUSE. NEED                         70.00                 140.00
                 ACCESS TO ATTIC IN OTHER TENANTS HOUSE, UNIT A. HAD TO MAKE
                 ARRANGEMENTS WITH TENANT TO COME BACK ANOTHER DAY. (12-4)
                 FOUND LOOSE CONNECTION IN ATTIC, REPAIRED CONNECflON
                                                                    CONNECTION WITH
                 WIRE NUTS.
                               Cost:WIRE NUTS
               2 Job Materials Cost:                                                                           0.50               1.00T
                                                                                                                                  l.OOT



                         17TH #8.
                 612 SW 17TH#B.
                 Sales Tax                                                                                 8.25%                     0.08




Thank you for your business.
                                                                                             Total                                $141.08

                                                                                                        Appendix 000123

                                                                     Motion to Remove Exhibit B Page 20 of 41 Pages
                     ASAP AIR L.L.C.                                                                               Invoice
                     P.O. BOX 3037
                                                                                                        Date           Invoice #
                     AMARILLO, TX 79116
                     AMARlLLO,
                                                                                                      1111412013         1637




           Bill To
           8illTo
                       CONSTRUCTION CO
         MAKE READY CONSTRUCfION
         506 S. LIPSCOMB
         AMARILLO, TX 79101
                          COLLECTIONS'! Ii Ii Ii !
         TURNED OVER TO COLLECTIONS'!'!!'!'!




                                                                   P .O. No.
                                                                   P.O.                  Terms
                                                                                         Tenns                     Project

                                                                     30558           Due on receipt

   Quantity                                          Description                                 Rate                Amount

              1.5 Electrical & Lighting: REPLACED SCREW THAT MOUNTS COVER ON STOVE                        70.00               105.00
                  PLUG. CHECKED OPERA        nON AND ALL CHECKED OUT OK. LEFT NOTE FOR
                                      OPERATION
                  THE TENANT.




                 1410 PONDEROSA # 131
                 Sales Tax                                                                              8.25%                   0.00




Thank you for your business.
                                                                                           Total                             $105.00


                                                                                                      Appendix 000124

                                                                    Motion to Remove Exhibit B Page 21 of 41 Pages
                     ASAP AIR L.L.C.                                                                              Invoice
                     P.O. BOX 3037
                                                                                                       Date           Invoice #
                     AMARILLO, TX 79116
                                                                                                     1112212013         1680



           Bill To
                       CONSTRUCTION CO
         MAKE READY CONSTRUCT[ON
         506 S. LIPSCOMB
         AMARILLO,      79101
         AMARJLLO. TX 79[01
         TURNED OVER TO COLLECTIONS!!!!!!!!!




                                                                       No.
                                                                  P.O. No.             Terms                      Project

                                                                   30646            Due on receipt

   Quantity                                    Descoption
                                               Description                                     Rate                 Amount
              1.5 Heating & Cooling Labor:CHECKED DUCT WORK, REPAIRED DUCT IN                            70.00               105.00
                            BATH. CHECKED THE REST OF THE DUCT WITH CAMERA AND
                  MASTER BAnL
                  COULDN'T PINPOINT WHERE OR WHAT WAS CAUSING POOR AIR FLOW.FLOW.
                  ALL LOOKED GOOD.
                                GOOD.



                 1023 TEMPE
                 Sales Tax                                                                             8.25%                   0.00




Thank you for your business.
                   business_
                                                                                          Total                             $[05.00
                                                                                                                            $105.00


                                                                                                     Appendix 000125

                                                                  Motion to Remove Exhibit B Page 22 of 41 Pages
                              L.L.c.
                     ASAP AIR L.L.C.                                                                               Invoice
                     P.O. BOX 3037                                                                                     Invoice #
                                                                                                         Date
                                  79116
                     AMARILLO, TX 791 16
                                                                                                       12/212013
                                                                                                       12/2/2013         1672




           Bill To
         MAKE READY CONSTRUcnON
                       CONSTRUCTION CO
         506 S. LIPSCOMB
         AMARILLO, TX 79101
         TURNED OVER TO COLLECTIONS!!!!!!!!!




                                                                    P.O. No.            Terms                      Project

                                                                     30702           Due on receipt


   Quantity                                    Description                                      Rate                 Amount
              1.5 Electrical & Lighting: FOUND BURNED UP CONNEcnON
                                                         CONNECTION INSIDE HEATER.                        70.00               105.00
                 REPAIRED CONNECTION, CHECKED OUT UNIT AND ALL WORKING
                 PROPERLY.
                 Job Materials Cost: WIRE NUTS AND TAPE                                                    2.50              2.50T




                 1410 PONDEROSA #230
                 Sales Tax                                                                               8.25%                  0.21
                                                                                                                                0.2 1




Thank you for
          for your business.
                   business.
                                                                                           Total                             5107.71
                                                                                                                             $107.71


                                                                                                      Appendix 000126

                                                                    Motion to Remove Exhibit B Page 23 of 41 Pages
                     ASAP AIR L.L.C.                                                                                Invoice
                     P.O. BOX 3037                                                                                      Invoice #
                                                                                                         Date
                     AMARILLO, TX 79116
                                                                                                       11/2312013
                                                                                                       1112312013         1681




           Bill To
         MAKE READY CONSTRUcnON CO
         506 S. LIPSCOMB
                UPSCOMB
         AMARILLO. TX 79101
         TURNED OVER TO COLLECTIONS!!!!!!!!!




                                                                    P.O.
                                                                    P .O. No.             Terms                     Project

                                                                     30639            Due on receipt


   Quantity                                    Description                                        Rate                Amount
              2 Heating & Cooli ng Labor.(11-22)
                          Cooling  Labor:(11.22) CHECKED UNIT AND FOUND PILOT OFF.
                                                                               OFF, LIT
                                                                                    UT                     70.00               140.00
                PILOT AND CYCLED UNIT.  UNIT, ALL CHECKED OUT. (11-23) CHECKED UNIT AND
                FOUND TI-IERMOCOUPLE
                        THERMOCOUPLE BAD,    BAD. REPLACED,
                                                  REPLACED. LIT
                                                            UT PILOT, CHECKED
                OPERATION AND ALL CHECKED OUT OK.
                Job Materials Cost:48" THERMOCOUPLE                                                        14.18              14.18T



                 1143 PRESCOTT
                 Sales Tax                                                                               8.25%                   1.17




Thank you for your business.
                                                                                            Total                             $155.35


                                                                                                       Appendix 000127

                                                                    Motion to Remove Exhibit B Page 24 of 41 Pages
                     ASAP AIR L.L.C.                                                                                 Invoice
                     P.O. BOX 3037
                                                                                                          Date           Invoice #
                     AMARILLO, TX 79116
                                                                                                        1211112013         1691




           Bill To
         MAKE READY CONSTRUCTION CO
         506 S. LIPSCOMB
         AMARILLO, TX 79101
         AMARILLO.
         TURNED OVER TO COLLECTIONS!!!!!!!!!




                                                                  P.O. No.                Terms                      Project

                                                                    30639              Due on receipt

   Quantity                                    Description                                        Rate                 Amount

               3 Heating & Cooling Labor:(PER DONNLE.
                                              DONNIE, USE OLD WORK ORDER NUMBER                             70.00              210.00
                 30639 FOR THIS INVOICE). CHECKED OUT ENTIRE SYSTEM HEATER
                 REWIRED.
                 REWIRED, PULLED VENT CAP OFF.  OFF, CHECKED VENT, PILOT WAS BLOWING
                 OUT. POSSIBLE CRACK IN HEAT EXCHANGER. NEEDS A NEW UNIT, TECH
                 HAS DISABLED UNIT.




                 1143
                 I 143 PRESCOTT
                 Sales Tax                                                                                8.25%                   0.00




Thank you for your business.
                                                                                             Total                             $210.00


                                                                                                        Appendix 000128

                                                                   Motion to Remove Exhibit B Page 25 of 41 Pages
                     ASAP AIR L.L.C.                                                                              Invoice
                     P.O. BOX 3037
                                                                                                        Date          Invoice #
                     AMARILLO, TXIX 79116
                                                                                                       61512013         1329




           Bill To
         MAKE READY CONSTRUCTION
                       CONSTRUCfION CO
         506 S. LIPSCOMB
         AMARILLO, TX 79101
         TURNED OVER TO COLLECTIONS!!!!!!!!!




                                                                 P.O. No.               Terms                     Project

                                                                                     Due on receipt


   Quantity                                    DeSCription                                      Rate                Amount

                Heating & Cooling Labor: REPLACED CONTACT
              2 Healing                           CONTACf ON CONDENSING UNIT.
                                                                         UNIT. AND                        70.00               140.00
                THERMOSTAT, DUE TO STORM. (LIGHTING POWER SURGE). AND
                CHARGED WITH FREON
                    Malerials Cost:208 v.
                Job Materials          V. CONTRACfOR,
                                          CONTRACTOR, PRO 5000 HONEYWELL                                 t34.45
                                                                                                         134.45             134.45T
                THERMOSTAT, FREON




                 1229 CASA GRANDE
                 Sales Tax                                                                              8.25%                  11.09




Thank you for your business.
                                                                                           Total                             $285.54

                                                                                                      Appendix 000129

                                                                 Motion to Remove Exhibit B Page 26 of 41 Pages
                     ASAP AIR L.L.C.                                                                             Invoice
                     P.O. BOX 3037
                                                                                                      Date           Invoice #
                     AMARILLO, TX 79116
                                                                                                    10129/2013         1621




           Bill To
         MAKE READY CONSTRUCTION CO
         506 S. LIPSCOMB
         AMARILLO, TX 79101
         TURNED OVER TO COLLECTIONS!!!!!!!!!




                                                                  P.O.No.
                                                                  P.O. No.            Terms                      Project

                                                                   30428           Due on receipt

   Quantity                                    Description                                    Rate                 Amount
               4 Heating & Cooling Labor:CHECKED UNIT, PULLED HEATER OUT. WASHED                        70.00               280.00
                 HEAT EXCHANGER AND SCRAPED PLASTIC OFF HEAT EXCHANGER.
                 REPLACED THERMOSTAT AND WIRED UNIT BACK UP. CHECKED
                 OPERATION AND ALL WORKING PROPERLY.
                 Job Materials Cost:HEAT ONLY THERMOSTAT                                                3\.99
                                                                                                        31.99              31.99T




                 4110 S. TYLER # A
                 Sales Tax                                                                            8.25%                   2.64




Thank you for your business.
                                                                                         Total                             $314.63

                                                                                                    Appendix 000130

                                                                  Motion to Remove Exhibit B Page 27 of 41 Pages
                     ASAP AIR L.L.C.                                                                                   Invoice
                     P.O. BOX 3037
                                                                                                            Date           Invoice #
                     AMARILLO, IX 79116
                                                                                                          1112612013         1685




           Bill To
         MAKE READY CONSTRucnON
                       CONSTRUCIlON CO
         506 S. LIPSCOMB
         AMARILLO, TX 79101
         TURNED OVER TO COLLECTIONS!!!!!!!!!




                                                                     P.O. No.               Tenn.
                                                                                            Terms                      Project

                                                                       30644             Due on receipt


   Quantity                                     Description                                         Rate                 Amount

               4 Heating & Cool ing Labor:(
                           Cooling          11-22) CHECKED OUT UNIT AND DUCT WORK.
                                     Labor:(11-22)                                                            70.00              280.00
                 ADJUSTED BLOWER SPEED, CHECKED GAS PRESSURE STILL NOT
                 WARMING UP HOUSE. FOUND THAT THE BLOWER MOTOR WAS NOT
                 WORKING, NEEDS REPLAC          ED.(11-26) INSTALLED NEW BLOWER MOTOR,
                                       REPLACED.(11-26)
                 CHECKED OPERATION
                             OPERAnON AND ALL CHECKED OUT OK.
                 Job Materials Cost: BLOWER MOTOR                                                            I t8.13
                                                                                                             118. 13         118.I3T
                                                                                                                             t 18. 13T



                 1105 PRESCOTT
                 Sales Tax                                                                                  8.25%                   9.75




Thank you for your business.
                                                                                               Total                             $407.88


                                                                                                          Appendix 000131

                                                                     Motion to Remove Exhibit B Page 28 of 41 Pages
                     ASAP AIR L.L.C.                                                                                Invoice
                     P.O. BOX 3037                                                                        Date          Invoice #
                     AMARILLO, TX 79116
                                                                                                        IV6I20 13
                                                                                                        IV612013          1692




           Bill To
         MAKE READY CONSTRUCfION CO
                LIPSCOMB
         506 S. LlPSCOMB
         AMARILLO, TX 79101
         TURNED OVER TO COLLECTIONS!!!!!!!!!




                                                                   P.O.
                                                                   P .O. No.             Terms                      Project

                                                                    30731             Due on receipt

   Quantity                                    Description                                       Rate                 Amount

              4 Heating & Cooling Labor:(l2-5)
                                  Labor:( 12-5) CHECKED OUT UNIT AND FOUND THAT THE                        70.00               280.00
                HEATER AND NC RUNNING AT THE SAME TIME. NEEDS A NEW
                 THERMOSTAT. (12-6) INSTALLED NEW FOCUS PRO 5000 THERMOSTAT.
                 CHECKED OUT OPERATION AND ALL CHECKED OUT OK.
               I Job Materials Cost
                               Cost:FOCUS
                                    FOCUS PRO 5000 THERMOSTAT                                              66.63              66.63T
                                                                                                                              66.631'



                                   PARKVIEW APTS.
                 2620 10TH AVE #20 PARKVLEW
                 Sales Tax                                                                                8.25%                   5.50




Thank you for your business.
                                                                                            Total                             $352.13


                                                                                                       Appendix 000132

                                                                  Motion to Remove Exhibit B Page 29 of 41 Pages
                     ASAP AIR L.L.C.                                                                               Invoice
                     P.O. BOX 3037
                                                                                                        Date           Invoice #
                     AMARILLO, TX 79116
                                                                                                      11125/2013
                                                                                                      1112512013         1679



           Bill To
         MAKE READY CONSTRUCTION CO
                LLPSCOMB
         506 S. LIPSCOMB
         AMARILLO, TX 79101
         AMARILLO.
         TURNED OVER TO COLLECTIONS!!!!!!!!!




                                                                  P.O. No.              Terms                      Project

                                                                   30651             Due on receipt

   Quantity                                    Description                                      Rate                 Amount
               2 Heating & Cooling Labor:(11·23)CHECKED
                                    Labor:(11-23)CHECKED UNIT AND FOUND THERMOSTAT                        70.00               140.00
                 TO BE BAD. INSTALLED TEMP. THERMOSTAT UNTIL COULD COME BACK
                 WITH NEW ONE.(11·25)
                              ONE.(I 1-25) REPLACED NEW THERMOSTAT, CHECKED
                                                                      CI'lECKED
                 OPERAnON AND ALL CHECKED OUT GOOD.
                 Job Materials Cost:FOCUS PRO 5000 HONEYWELL THERMOSTAT                                   60.49              60.49T



                 2618 10TH #9
                 Sales Tax                                                                              8.25%                   4.99




Thank you for your business.
                                                                                           Total                             $205.48


                                                                                                      Appendix 000133

                                                                  Motion to Remove Exhibit B Page 30 of 41 Pages
                     ASAP AIR L.L.C.                                                                            Invoice
                     P.O. BOX 3037
                                                                                                     Date           Invoice
                                                                                                                    tnvoice##
                     AMARILLO, TXIX 79116
                                                                                                   10/2912013         1620




           Bill To
         MAKE READY CONSTRUCTION CO
         506 S. LIPSCOMB
         AMARILLO, TX 7910 I
         TURNED OVER TO COLLECTIONS!!!!!!!!!
                         COLLECTlONS!!!!!!!!!




                                                                 P .O. No.
                                                                 P.O.  No.           Terms
                                                                                     Tenns                      Project

                                                                  30447           Due on receipt

   Quantity                                     Description                                  Rate                 Amount

              2 Healing & Cooling Labor:CHECKED UNIT AND FOUND 5 AMP FUSE TO BE                        70.00               140.00
                BAD.
                BAD. REPLACED FUSE, CHECKED OPERATION, ALL CHECKED OUT OK.
                Job Materials Cost:5 AMP FUSE                                                           4.95              4.95T




                 J.045TEMPE
                 1045  TEMPE
                 SaJes Tax
                 Sales                                                                               8.25%                   0.41




      you for your business.
Thank you          business.
                                                                                        Total                             $145.36

                                                                                                   Appendix 000134

                                                                 Motion to Remove Exhibit B Page 31 of 41 Pages
                     ASAP AIR L.L.C.                                                                              Invoice
                     P.O. BOX 3037
                                                                                                      Date            Invoice #
                     AMARILLO, TX 79116
                                                                                                    lIlI
                                                                                                    1111112013
                                                                                                         112013             1639




           8iliTo
           Bill To
         MAKE READY CONSTRUCTION CO
         50.6 s. LIPSCOMB
         506 S.
         AMARILLO, TX 79101
         AMARILLO.
         TURNED OVER TO COLLECTIONS!!!!!!!!!




                                                                 P.O. No.             Terms
                                                                                      Tenns                       Project

                                                                  30514            Due on receipt

   Quantity                                    Description                                    Rate                  Amount

              2 Heating & Cooling Labor: CHECKED UNIT AND FOUND THE PANEL ON THE                        70.00                 140.00
                                                                                                                              140..00
                FURNACE NOT IN PLACE AND NOT ALLOWING AIR FLOW TO RUN
                THROUGH VENTS. PULLED BLOWER MOTOR OUT AND CLEANED IT
                REALLY GOOD. REPLACED FILTERS (CUSTOMER PROVIDED), CHECKED
                OUT OPERATION AND ALL CHECKED OUT OK.
                Job Materials Cost:NITROGEN, FOIL TAPE                                                  27.50
                                                                                                        27.50.              27.50T
                                                                                                                            27.5o.T




                 1313 HOLBROOK
                 Sales Tax                                                                            8.2.5%                       2.27




Thank you for your business.
                                                                                         Total                               $169.77


                                                                                                    Appendix 000135

                                                                 Motion to Remove Exhibit B Page 32 of 41 Pages
                     ASAP AIR L.L.C.                                                                              Invoice
                     P.O. BOX 3037
                                                                                                      Date            Invoice #
                     AMARILLO, TX 79116
                                                                                                        13120I3
                                                                                                   11 / 13n013              1640




           Bill To
         MAKE READY CONSTRUCTION CO
         506 S. LIPSCOMB
         AMARILLO, TX 79101
         TURNED OVER TO COLLECTIONS!!!!!!!!!




                                                                 P.O.
                                                                 P .O. No.           Tenns
                                                                                     Terms                        Project

                                                                  30560           Due on receipt

   Quantity                                    Description                                   Rate                   Amount

              I.5 Heating & Cooling Labor:CHECKED UNIT, ADJUSTED WATER COLUMN
              1.5                                                                                       70.00                 105.00
                                      V ALVE. CHECKED OPERATION AND ALL CHECKED
                  PRESSURE ON GAS VALVE.
                  OUT OK. RETURNED UNIT TO SERVICE.




                 1103 PRESCOrr
                       PRESCOn
                 Sales Tax                                                                            8.25%                        0.00




Thank you for
          tor your business.
                   business.
                                                                                        Total                                S105.oo
                                                                                                                             $105.00

                                                                                                   Appendix 000136

                                                                 Motion to Remove Exhibit B Page 33 of 41 Pages
                     ASAP AIR L.L.C.                                                                               Invoice
                     P.O. BOX 3037
                                                                                                        Date           Invoice #
                     AMARlLLO, TX79116
                     AMARILLO,   TX 79116
                                                                                                      1112212013         1682



           Bill To
         MAKE READY CONSTRUCTION
                       CONSTRUcnON CO
         506 S. LIPSCOMB
         AMARJLLO, TX 79101
         TURNED OVER TO COLLECTIONS!!!!!!!!!




                                                                 P.O.
                                                                 P .O. No.              Tenns                      Project

                                                                  30638              Due on receipt


   Quantity                                    Description                                      Rate                 Amount
               I Heating & Cooling Labor:CHECK UNIT AND FOUND THE THERMOSTAT TO BE                        70.00                70.00
                 BAD. REPLACED THERMOSTAT,
                                    THERMOSTAT. CHECKED OPERATION AND ALL
                 CHECKED OUT OK.
                 Job Materials Cost:PRO 5000 HONEYWELL THERMOSTAT                                         60.49              60.49T



                 1041 TEMPE
                 Sales Tax                                                                              8.25%                   4.99




Thank you for your business.
                                                                                           Total                             $135.48


                                                                                                      Appendix 000137

                                                                 Motion to Remove Exhibit B Page 34 of 41 Pages
                          AIR L.L.C.
                     ASAP AlR                                                                                  Invoice
                     P.O. BOX 3037                                                                  Date
                                                                                                    Dale           Invoice #
                     AMARILLO, TX 79116
                                                                                                  11122/2013         1686




           Bill To
         MAKE READY CONSTRUCfION CO
         506 S. LIPSCOMB
                       79101
         AMARILLO, TX 7910t
         TURNED OVER TO COLLECTIONS!!!!!!!!!




                                                                P .O. No.
                                                                P.O.                Terms                      Project

                                                                 30636           Due on receipt

   Quantity                                    Description                                  Rate                 Amount

               I Heating & Cooling Labor: CHECKED UNIT, LIT PILOT, CYCLED UNIT                        70.00               70.00
                 THROUGH A FEW TIMES TO MAKE SURE IT WAS WORKING PROPERLY,
                 ALL CHECKED OUT OK, RETURNED UNIT  UNlT TO SERVICE.



                 1243 CASA GRANDE
                       CASAGRANDE
                 Sales Tax                                                                          8.25%                   0.00




Thank you for your business_
                   business.
                                                                                       Total                             $70.00


                                                                                                  Appendix 000138

                                                                Motion to Remove Exhibit B Page 35 of 41 Pages
                     ASAP AIR L.L.C.                                                                                 Invoice
                     P.O. BOX 3037                                                                        Date           Invoice #
                     AMARILLO, TX 79116
                                                                                                       I1112212013
                                                                                                         In2120 13         1687




           Bill To
         MAKE READY CONSTRUCTION CO
         506 S. LIPSCOMB
         AMARILLO, TX 79 101
                       79101
         TURNED OVER TO COLLECTIONS!!
                          COLLECTIONS!!!!!!!!!
                                       !!!! !!!




                                                                   P.O. No.              Teffils
                                                                                         Tenns                       Project

                                                                    30637             Due on receipt

   Quantity                                       Description                                      Rate                Amount

               I Heating & Cooling Labor:CHECKED OUT UNlT,
                                                     UNIT, LIT PILOT, CYCLED UNIT                          70.00                70.00
                 THOUGH, CHECKED AIR  AIRFLOW
                                           FLOW AND FOUND THAT
                                                           TI-lAT AIR FLOW WAS VERY
                 POOR AND UNIT IS LOUD BECAUSE ITS AN OLD UNlT. UNIT.



                 1232 CASA GRANDE
                 Sales Tax                                                                                8.25%                   0.00




Thank you for your business.
                                                                                            Total                              $70.00


                                                                                                       Appendix 000139

                                                                   Motion to Remove Exhibit B Page 36 of 41 Pages
                     ASAP AIR L.L.C.                                                                               Invoice
                     P.O. BOX 3037                                                                      Date           Invoice #
                     AMARILLO, TX 79116
                                                                                                      1112112013             1655




           Bill To
         MAKE READY CONSTRUCTION CO
         506 S. LIPSCOMB
         AMARILLO. TX 79101
         AMARILLO,
         TURNED OVER TO COLLECTIONS!!!!!!!!!




                                                                   P.O. No.             Terms                      Project

                                                                    30633            Due on receipt

   Quantity                                    Description                                      Rate                 Amount

               I Heating & Cooling Labor:CHECKED UNIT, LIT PILOT, CYCLED FURNACE A                        70.00                 70.00
                 FEW TIMES AND DID A CARBON MONOXIDE CHECK, NO TRACES OF CO
                 WERE DETECTED. UNIT IS WORKING PROPERLY.




                 2413 13TH #13
                 Sales Tax                                                                              8.25%                       0.00




Thank you for your business.
                                                                                           Total                               $70.00


                                                                                                      Appendix 000140

                                                                   Motion to Remove Exhibit B Page 37 of 41 Pages
                     ASAP AIR L.L.C.                                                                              Invoice
                     P.O. BOX 3037                                                                     Date           Invoice #
                     AMARILLO, TX 79116
                                                                                                     11120/2013         1652




           Bill To
         MAKE READY CONSTRUCfION
                       CONSTRUcnON CO
         506 S. LIPSCOMB
         AMARJLLO, TX 79101
         TURNED OVER TO COLLECTIONS!!!!!!!!!
                          COLLECTIONS!!!!I!I!!




                                                                   P.O.
                                                                   P .O. No.           Terms                      Project

                                                                    30621           Due on receipt

   Quantity                                      Description                                   Rate                 Amount

               I Heating & Cooling Labor:CHECKED UNlT,
                                                 UNIT, OLD
                                                       DID A CO TEST WITH FURNACE                        70.00               70.00
                 RUNNING AND DIDN'T GET ANY TRACES, HOWEVER AS SOON AS I
                 ENTERED THE PROPERTY I COULD SMELL A MUSTY SMELL. UNIT
                 CHECKED OUT OK.




                 1209 CASA GRANDE
                 Sales Tax                                                                             8.25%                   0.00




Thank you for your business.
                                                                                          Total                             $70.00


                                                                                                     Appendix 000141

                                                                   Motion to Remove Exhibit B Page 38 of 41 Pages
                     ASAP AlR
                          AIR L.L.C.                                                                                  Invoice
                     P.O. BOX 3037
                                                                                                          Date            Invoice #
                     AMARILLO, TX 79116
                                                                                                        11 /27/2013
                                                                                                        1112712013          1688




           Bill To
         MAKE READY CONSTRUCTION
                       CONSTRUcnON CO
         506 S. LIPSCOMB
         AMARILLO, TX 7910
                        79101I
         TURNED OVER TO COLLECTIONS!!!!!!!!!




                                                                    P.O. No.              Terms                       Project

                                                                     30680             Due on receipt

   Quantity                                    Description                                        Rate                  Amount

               1I Heating & Cooling Labor:CHECKED UNIT.
                                                  UNIT, LIT PILOT, CHECKED OPERATION                        70.00                70.00
                  AND ALL CHECKED OUT OK. RETURNED
                                               RETURN ED UNIT TO SERVICE.




                 1128 PRESCOTT
                 Sales Tax                                                                                8.25%                    0.00




Thank you for your business.
                                                                                             Total                              $70.00


                                                                                                        Appendix 000142

                                                                    Motion to Remove Exhibit B Page 39 of 41 Pages
                     ASAP AIR L.L.C.                                                                                    Invoice
                     P.O. BOX 3037                                                                           Date           Invoice #
                     AMARILLO, TX 79116
                                                                                                          11/21
                                                                                                          11121/2013
                                                                                                                /2013         1674




           Bill To
         MAKE READY CONSTRUCTION
                       CONSTRUCT10N CO
         506 S. LIPSCOMB
         AMARILLO, TX 79101
         TURNED OVER TO COLLECTIONS!!!!!!!!!




                                                                       P.O. No.              Terms                      Project

                                                                        30606            Due on receipt

   Quantity                                     Description                                          Rate                 Amount

               8 Heating & Cooling Labor:(2 MAN JOB) (11·19) CHECKED UNlT,
                                                                        UNIT, CONDEMNED                      105.00               840.00
                 FURNACE, NEEDS REPLACED. (11-21) REPLACED FURNACE, BUILT NEW
                       FDRM. WIRED UP UNIT.
                 PLAT FORM,                UNIT, OPERATION GOOD.
                 Job Materials Cost: 70000 BTU PAYNE FURNACE.
                                                        FURNACE, 16XI5XI FILTER BASE,                       1,074.24         1,074.24T
                                                                                                                             1.074.24T
                 16X25X I FILTERS, PIGTAIL,    5" DOUBLE WALL 90 VENTS, 8' 2X4S, GAS FLEX,
                                      PIGTAIL,S"
                 4" DRAFT HOOD CONNECTOR, 1/2"                 112 BLACK PIPE 90, ROMEX
                                                  112" NIPPLE, 1/2
                                 SILICONE/SCREWS, CARBON MONOXIDE DETECTOR,
                 CONNECTOR, SILICONFJSCREWS,
                 DIGITAL PROGRAMMABLE THERMOSTAT,
                                              l1ffiRMOSTAT, 10' METAL 14X3 FRESH AIR,
                 INSPECTION


                 4710 W. 57TH #47
                 Sales Tax                                                                                  8.25%                  88.62




1l1ank
Thank you for your business_
                                                                                               Total                          $2,002.86


                                                                                                          Appendix 000143

                                                                       Motion to Remove Exhibit B Page 40 of 41 Pages
                     ASAP AIR L.L.C.                                                                                 Invoice
                     P.O. BOX 3037                                                                                       Invoice #
                                                                                                          Date
                     AMARILLO, TX 79116
                                                                                                        1112512013         1678




           Bill To
         MAKE READY CONSTRUCTION CO
         506 S. LIPSCOMB
         AMARILLO, TX 79101
         TURNED OVER TO COLLECTIONS!!!!!!!I!




                                                                   P.O. No.               Terms                      Project

                                                                    30650              Due on receipt

   Quantity                                    Description                                        Rate                 Amount

               I Heating & Cooling Labor:CHECKED UNIT, LIT PILOT, CHECKED FOR CARBON                        70.00               70.00
                 MONOXIDE AND CHECKED AIR FLOW, ALL CHECKED OUT OK.
                 OPERATION GOOD.



                 1211 CASAGRANDE
                 Sales Tax                                                                                8.25%                   0.00




                                                                                                         Filed
                                                                                                         Caroline Woodburn
                                                                                                         District Clerk
                                                                                                         5/6/2015 4:03:10 PM
                                                                                                         Potter County, Texas
                                                                                                         By ________ Deputy



Thank you for your business.
                                                                                             Total                             $70.00


                                                                                                        Appendix 000144

                                                                  Motion to Remove Exhibit B Page 41 of 41 Pages
                                   CAUSE NO. 102171-A

MAKE READY CONTRACTORS,                         §    IN THE 47th DISTRICT COURT
INC.,                                           §
               Plaintiff,                       §
                                                §
vs.                                             §                          IN AND FOR
                                                §
ASAP AIR OF AMARILLO, L.L.C.                    §
and MICHAEL WEATHERFORD,                        §
         Defendants.                            §         POTTER COUNTY, TEXAS

                FIRST AMENDED ANSWER AND COUNTERCLAIMS

TO THE HONORABLE JUDGE OF THIS COURT:

       COME NOW,            ASAP AIR OF AMARILLO, L.L.C.                   and    MICHAEL

WEATHERFORD, Defendants in the above-entitled and numbered cause, and for answer

herein says:

                                     I. GENERAL DENIAL

        1.       As authorized by Rule 92 of the Texas Rules of Civil Procedure,

Defendants deny each and every allegation made and contained in Plaintiff's First

Amended Original Petition and demands strict proof of same.

                                 II. AFFIRMATIVE DEFENSES

        2.       Pleading further, and in the alternative if necessary, Plaintiff's claims are

barred in whole or in part or any recovery sought is barred or reduced by Plaintiff's

percentage of comparative responsibility under Texas Civil Practice and Remedies Code

Section 33.003.

        3.       Pleading further, and in the alternative if necessary, any damages awarded

to Plaintiff should be reduced as an offset for the amounts due and owed by Plaintiff to

Defendants.




Defendant's First Amended Answer and Counterclaim                                  Appendix1 000145
       4.      Pleading further, and in the alternative if necessary, Defendants plead the

afftrmative defense of unclean hands.

                                     m.COUNTERCLAIM

       5.      Defendant ASAP Air of Amarillo, LLC ("ASAP Air"), as Counter-

Plaintiff, ftles this counterclaim against Make Ready Contractors, Inc. ("Make Ready"),

and would show the Court as follows:

                                 A. Discovery Control Plan

        6.      Counter Plaintiff intends to conduct discovery under Level 2 pursuant to

Tex. R. Civ. P. 190.3

                                           B. Parties

        7.      Counter-Plaintiff, ASAP Air, is a Texas Domestic Limited Liability

Company, which has already appeared in this suit and may be served through its attorneys

of record.

        8.      Counter-Defendant Make Ready is a Texas Corporation with its principle

place of business at 506 S. Lipscomb Street, Amarillo, Potter County, Texas 79101-1024,

which has already appeared in this suit and may be served through its attorneys of record.

                                 C. Jurisdiction and Venue

        9.      The amount in controversy is within the jurisdictional limits of this Court.

        10.     Pursuant to Texas Rule of Civil Procedure 47(c), Counter-Plaintiff ASAP

Air seeks monetary relief of $100,000 or less, including damages of any kind, penalties,

costs, expenses, pre-judgment interest, and attorney's fees.

        11.     Venue is proper in Potter County, Texas as a lawsuit has already been ftled

by the Counter-Defendant in Potter County. TEx. CN. PRAe. & REM. CODE § 153062(a).




Defendant's First Amended Answer and Counterclaim                                 Appendix
                                                                                         2 000146
                                  D. Factual Background

       12.     On or about May 17, 2013, Counter-Plaintiff entered a contractual

relationship to perform work on HVAC systems at various properties around Potter

County and Randall County, Texas (the "Contract"). Pursuant to the Contract, ASAP Air

was to provide HVAC services for Counter-Defendant, acting as agent of several entities

that own property in Potter and Randall Counties, and bill for time and materials. While

Counter-Defendant Make Ready purported to be a general contractor hiring ASAP Air as

a subcontractor, Dan Rogers ("Rogers"), Counter-Defendant's sole shareholder, is the

president, member, manager, or otherwise in control of each entity that owns the

properties on which ASAP Air performed services under the Agreement. Thus, Counter-

Defendant can effectively control each of the entities that own the properties upon which

ASAP Air performed services through ownership of voting stock, interlocking

directorships, or otherwise. In the same manner, the entities that own the properties upon

which ASAP Air performed services can effectively control Counter-Defendant through

ownership of voting stock, interlocking directorships, or otherwise. Alternatively,

Counter-Defendant is an agent of these entities.

        13.     ASAP Air provided work under the Contract through December 2013.

These services and materials were provided pursuant to a series of work orders delivered

to ASAP Air by Counter-Defendant. After performing the work requested in a work

order, ASAP Air sent an invoice to Counter-Defendant requesting payment for the

services and materials provided. The majority of these invoices were paid in a timely

manner. When payment was made, the checks came not from Counter-Defendant, but

from the various entities that own the properties Counter-Defendant requested ASAP Air




Defendant's First Amended Answer and Counterclaim                              Appendix
                                                                                      3 000147
service. Each of these checks was signed by Rog~rs on behalf of the entity that owns the

property, not Counter-Defendant.

        14.    Despite many outstanding invoices, Counter-Defendant refused to make

any further payments to ASAP Air after December 9,2013. To date, Counter-Defendant

continues to refuse to pay ASAP Air for the labor and materials provided under the

Contract.

        15.     ASAP Air fully performed under the Contract and provided all services

and materials identified in the Invoices.

                                   E. Breach of Contract

        16.     The Contract is a valid and enforceable contract between ASAP Air and

Counter-Defendant.

        17.     ASAP Air, as a party to the Contract, has standing to sue under the

Contract.

        18.     ASAP Air performed its obligations under the Contract.

        19.     Counter-Defendant breached the Contract by refusing to pay ASAP Air the

balance due and owing under the Contract.

        20.     ASAP Air has been harmed by Counter-Defendant's breach of the

Contract through the loss of the amounts indicated in the Invoices.

                                      F. Attorneys' Fees

        21.     As a result of Counter-Defendant's breach, ASAP Air has been forced to

engage legal counsel to represent it in this proceeding. ASAP Air has agreed to pay its

counsel reasonable and necessary attorneys' fees, as well as all costs in defending and

prosecuting this suit.




Defendant's First Amended Answer and Counterclaim                             Appendix
                                                                                     4 000148
       22.      ASAP Air is entitled to recover reasonable and necessary attorneys' fees

under Texas Civil Practice & Remedies Code Chapter 38 because this is a suit for breach

of a written or oral contract.

                                 G. Demand for .Jury Trial

       23.      ASAP Air demands a jury trial in this matter and will tender the

appropriate fee.

                                         ill. PRAYER

       WHEREFORE PREMISES CONSIDERED, Defendant/Counter-Plaintiff, ASAP

AIR OF AMARILLO, L.L.C., prays that upon fmal trial of this matter a judgment that

PlaintifflCounter-Defendant take nothing by its claims against Defendant be entered,

taxing all costs of defense relating to this matter against Plaintiff and that Defendant

receive such other and further relief, general and special, at law and equity, to which it is

entitled. ASAP Air further asks that Plaintiff/Counter-Defendant be cited to appear and

answer and that upon final trial, ASAP Air have judgment against PlaintifflCounter-

Defendant for the following:

    1. Actual damages as set forth in this First Amended Answer and Counterclaim;

    2. Pre-judgment and post-judgment interest as allowed by law;

    3. Attorneys' fees;

   4. Court Costs; and

    5. All other relief, in law or in equity, to which ASAP Air may show itself justly

        entitled.

                       {Remainder of Page IntentionaUy Left Blank'




Defendant's First Amended Answer and Counterclaim                                 Appendix
                                                                                         5 000149
                                                Respectfully submitted.

                                                UNDERWOOD LAW FIRM. P.C.
                                                Mike Smiley
                                                State Bar No. 18526550
                                                Mike.Smiley@uwlaw.com
                                                C. Jason Fenton
                                                State Bar No. 24087505
                                                Jason.Fenton@uwlaw.com
                                                500 South Taylor. Suite 1200
                                                P.O. Box 9158
                                                Amarillo. TX 79105
                                                Telephone: (806) 376-5613
                                                Fax: (8     73-0316




Defendant's First Amended Answer and Counterclaim                              Appendix
                                                                                      6 000150
                              CERTIFICATE OF SERVICE


       I hereby certify that on the 11th day of June, 2015, a true and correct copy of the
above and foregoing document was served via email to the following:

Eric M. Wolfram
The Wolfram Law Firm, P.C.
Chase Tower
600 S. Tyler St.
Suite 1406
Amarillo, TX 79101-2361
eric@wolframlaw.com

Attorney for Plaintiff/Counter-Defendant




Defendant's First Amended Answer and Counterclaim                               Appendix
                                                                                       7 000151
                                                                                                              Filed
                                                                                                              Caroline Woodburn
                                                                                                              District Clerk
                                                                                                              4/14/2015 11:08:35 AM
                                                                                                              Potter County, Texas
                                                                                                              By ________ Deputy
                                                   Cause No. 102,171-A
 Make Ready Contractors, Inc.,                                   *               In the 47th District Court
       Plaintiff,                                                *
                                                                 *
 v.                                                              *               In and For
                                                                 *
 ASAP Air of Amarillo, L.L.C.,                                   *
      Defendant                                                  *               Potter County, Texas

      SUMMARY MOTION TO REMOVE INVALID OR UNENFORCEABLE LIENS

To the Honorable Judge of Said Court:

          Plaintiff moves the court to remove certain invalid liens and show as follows:

          1.        This motion is filed pursuant to Texas Property Code § 53.160(a).

          2.        Plaintiff is the assignee of all of the rights to seek relief against the defendant, by

virtue of an assignment of rights from the various owners of the properties subject to this motion to

remove liens, to wit, 4710 57th Street, LLC, Amberwood MHP, LLC, 2312 14th Avenue, LLC,

Daniel L. Rogers, Amarillo Residential, LLC, Potter County Homes, LLC, 107 28th Street, LLC,

1410 Ponderosa, LLC, 1002 S.W. 11th, LLC, 4710 57th Street, LLC, 2407 13th Avenue, LLC, 2620

10th Avenue, LLC, 2618 10th Avene, LLC, 1410 Ponderosa, LLC, and Randall County Homes,

LLC, including the right to seek declaratory, monetary or other relief, file this motion, and puruse

collection activities against defendant..

          3.        Plaintiff has previously brought suit herein to declare claims under certain contracts

and accounts of the defendant invalid.

          4.        Defendant has since filed certain liens which are invalid or unenforceable, described

on the attached spreadsheet titled Invoices and Liens.

          5.        True and correct copies of the liens are attached to this motion as Exhibit A.

Motion to Remove Lien
S:\Clients\M\Make Ready Contractors, Inc\ASAP Air of Amarillo, LLC\Pleadings\Ma2814.003.wpd                   Page 1 of 3

                                                                                                      Appendix 000152
          6.        The liens are invalid or unenforceable for the following reasons: An affidavit

claiming a lien was not filed as required by Section 53.052. Texas Property Code § 53.160(b)(2).

          Texas Property Code § 53.052(a). Except as provided by Subsection (b), the person
          claiming the lien must file an affidavit with the county clerk of the county in which
          the property is located or into which the railroad extends not later than the 15th day
          of the fourth calendar month after the day on which the indebtedness accrues.

Specifically, the liens were filed too late. The invoices are attached to this motion as Exhibit B.

          7.        Plaintiffs are entitled to reasonable attorney’s fees under Texas Property Code

§53.156.

          8.        Plaintiff requests a hearing on this motion on at least 21 days notice to defendant.

Texas Property Code § 53.160(c).

          Wherefore, premises considered, plaintiffs pray for relief in accordance with the above

allegations and further pray for general relief.

                                                            Respectfully submitted,

                                                            WOLFRAM LAW FIRM, P.C.
                                                            1060 Amarillo National Bank Plaza II
                                                            500 S. Taylor, LB 219
                                                            Amarillo, Texas 79101-2445
                                                            (806) 372-3449
                                                            (806) 372-3324 Fax



                                                            Frederic M. Wolfram
                                                            State Bar No. 21869900

                                                            ATTORNEY FOR PLAINTIFF




Motion to Remove Lien
S:\Clients\M\Make Ready Contractors, Inc\ASAP Air of Amarillo, LLC\Pleadings\Ma2814.003.wpd        Page 2 of 3

                                                                                              Appendix 000153
 STATE OF TEXAS                             *
                                            *
COUNTY OF POTTER                            *
         I, the undersigned, state under oath that I am the attorney for plaintiff in the foregoing motion
and that the facts and allegations stated therein are within my personallmowle ge and are true and
correct.




           SWORN TO AND SUBSCRIBED before me, the
2015.

          "'~~~"~i:;',,      RITA SAlDIERNA
         h',:::1bS~ Notary Public, State of ,Te xas
         ~~;" ~ )~~       My Commission Expires
          ""':;~'oi '~~+/   Octobe r 15, 2018
           ""1111\\\\                                            Notary Public, In and For
                                                                 The State ofT E X AS

                                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on April ~, 2015 , a true and conect copy of the
foregoing instrument was served as follows:

           _ _ (a)              by hand delivery;
           _ _ (b)              by agent or courier receipted delivery;
            X (c)               by certified mail, return receipt requested;
           _ _ (d)              by fax, or other electronic transmission.


  ASAP Air of Amarillo, L.L.c.                                          ASAP Air of Amarillo, L.L.c.
  By it Registered Agent                                                PO Box 3037
  Michael Edward Weatherford                                            Amarillo, Texas 79116-3037
  4700 Hud Dr
  Amarillo, Texas 79124-5895




                                                                Frederic M. Wolfram




Motion to Remove Lien
S:\Clients\M\Ma ke Ready Contractors, Inc\ASAP Ai r of Amarillo, LLC\p leadin gs\Ma28 14,003 .wpd         Page 3 of 3



                                                                                                       Appendix 000154
INVOICES AND LIENS

Owner                       Address            County    Clerk’s No.   Lien Amount     Invoice No.   Invoice Date   Deadline   Filed

4710 57th Street, LLC       4710 W 57th Ave    Randall                                       1677    11/26/13       03/15/14   05/13/2014

4710 57th Street, LLC       4710 W 57th Ave    Randall   2014007442        $3,451.28         1724    12/20/13       04/15/14   05/13/2014

Amberwood MHP, LLC          1321 Holbrook      Randall   2014007441        $3,095.06         1573    09/24/13       02/15/14   05/13/2014

2312 14th Avenue, LLC       2312 14th Ave      Randall                                       1657    11/15/13       03/15/14   05/13/2014

2312 14th Avenue, LLC       2312 14th Ave      Randall                                       1653    11/21/13       03/15/14   05/13/2014

2312 14th Avenue, LLC       2312 14th Ave      Randall                                       1675    11/23/13       03/15/14   05/13/2014

2312 14th Avenue, LLC       2312 14th Ave      Randall   2014007440        $1,441.63         1676    11/26/13       03/15/14   05/13/2014

Daniel L. Rogers            103 N Carolina     Potter    1255941            $733.66          1649    11/13/13       03/15/14   05/13/2014

Amarillo Residential, LLC   106 S Palo Duro    Potter    1255940            $372.21          1651    11/11/13       03/15/14   05/13/2014

Amberwood MHP, LLC          1135 Prescott      Randall                                       1673    11/06/13       03/15/14   05/12/2014

Amberwood MHP, LLC          1135 Prescott      Randall   2014007394        $5,242.53         1635    11/05/13       03/15/14   05/12/2014

Amberwood MHP, LLC          1310 Holbrook      Randall   2014007443        $2,843.25         1636    11/05/13       03/15/14   05/13/2014

Amberwood MHP, LLC          1314 Holbrook      Randall   2014007444        $2,685.04         1647    11/08/13       03/15/14   05/13/2014

107 28th Street, LLC        107 28th Ave       Randall                                       1648    11/12/13       03/15/14   05/13/2014

107 28th Street, LLC        107 28th Ave       Randall                                       1642    11/12/13       03/15/14   05/13/2014

107 28th Street, LLC        107 28th Ave       Randall                                       1684    11/22/13       03/15/14   05/13/2014

107 28th Street, LLC        107 28th Ave       Randall   2014007445        $1,092.88         1683    11/25/13       03/15/14   05/13/2014

Potter County Homes, LLC    715 S Lamar        Potter    1256629            $289.00          1632    11/05/13       03/15/14   05/22/2014

1002 S.W. 11th, LLC           1002 S.W. 11th Ave   Potter    1256630            $306.99          1656    11/20/13       03/15/14   05/22/2014

Daniel L. Rogers            612 S.W. 17th Ave    Potter    1256631            $254.27          1694    12/02/13       04/15/14   05/22/2014


                                                                                                                         Appendix 000155
Owner                       Address            County    Clerk’s No.   Lien Amount    Invoice No.   Invoice Date   Deadline   Filed

1410 Ponderosa, LLC         1410 Ponderosa     Randall   2014008110         $216.54         1637    11/14/13       03/15/14   05/22/2014

Amberwood MHP, LLC          1023 Tempe         Randall   2014008111         $216.54         1680    11/22/13       03/15/14   05/22/2014

1410 Ponderosa, LLC         1410 Ponderosa     Randall   2014008112         $217.77         1672    12/02/13       04/15/14   05/22/2014

Amberwood MHP, LLC          1143 Prescott      Randall                                      1681    11/23/13       03/15/14   05/22/2014

Amberwood MHP, LLC          1143 Prescott      Randall   2014008113         $511.47         1691    12/11/13       04/15/14   05/22/2014

Amberwood MHP, LLC          1229 Casa Grande   Randall   2014008114         $446.51         1329    06/05/13       11/15/13   05/22/2014

Randall County Homes, LLC   4110 S Tyler St    Randall   2014008115         $454.43         1621    10/29/13       02/15/14   05/22/2014

Amberwood MHP, LLC          1105 Prescott      Randall   2014008116         $552.68         1685    11/26/13       03/15/14   05/22/2014

2620 10th Avenue, LLC       2620 10th Ave      Randall   2014008117         $485.03         1692    12/06/13       04/15/14   05/22/2014

2618 10th Avene, LLC        2618 10th Ave      Randall   2014008118         $328.05         1679    11/25/13       03/15/14   05/22/2014

Amberwood MHP, LLC          1045 Tempe         Randall   2014008119         $263.74         1620    10/29/13       02/15/14   05/22/2014

Amberwood MHP, LLC          1313 Holbrook      Randall   2014008120         $287.39         1639    11/11/13       03/15/14   05/22/2014

Amberwood MHP, LLC          1103 Prescott      Randall   2014009121         $216.54         1640    11/13/13       03/15/14   05/22/2014

Amberwood MHP, LLC          1041 Tempe         Randall   2014008122         $250.35         1682    11/22/13       03/15/14   05/22/2014

Amberwood MHP, LLC          1243 Casa Grande   Randall   2014008123         $177.69         1686    11/22/13       03/15/14   05/22/2014

Amberwood MHP, LLC          1232 Casa Grande   Randall   2014008129         $177.69         1687    11/22/13       03/15/14   05/22/2014

2407 13th Avenue, LLC       2413 13th Ave      Randall   2014008124         $177.69         1655    11/21/13       03/15/14   05/22/2014

Amberwood MHP, LLC          1209 Casa Grande   Randall   2014008125         $177.69         1652    11/20/13       03/15/14   05/22/2014

Amberwood MHP, LLC          1128 Prescott      Randall   2014008126         $177.69         1688    11/28/13       03/15/14   05/22/2014

4710 57th Street, LLC       4710 S.W. 57th Ave   Randall   2014008127         $177.69         1674    11/21/13       03/15/14   05/22/2014

Amberwood MHP, LLC          1211 Casa Grande   Randall   2014008128         $177.69         1678    11/25/13       03/15/14   05/22/2014



                                                                                                                        Appendix 000156
Recording requested by: .\'\\\\~\    ~eo.--%:,cr~'fcl   Space above reserved for use by Recorder's Office
When recorded. mail to:                                 Document prepared by:                  .
Name: !X) \ (ti\JL~     ~"\Q{ \i\'\~                    Name  m\C 'rW~ \ A)--f?c,*~1e(t,l
Address: ~,(). n~ 3D6V')                                Address p. Q 6 U'& '503y)
                                                                         I


City/State/Zip:\\i\'{)S\\\~ \1\ '13 \\\P                City/State/Zip   Brvnrl/ 10 'T r /) qJJ~

Claim of Lien
State of   ~'fA S
County of        RQoI hereby, under the laws of the State of           -s
                                            ---£ '6Q\..s ')        , claim a lien against the above-
described property in the amount of money, stated above, which remains unpaid to me.



                                                                      fJ1ICIdA£L
                                                                      Name of Person Claiming Lien
                                                                                                  WEAmEREoR-O

NOTARY CERTIFICATION FOR CLAIM OF LIEN

State of"'--~c.. S

County of70--. V1        c\-", \ ,
On -S.- \;),_ \4-        (date),          fitc\rxxJ
                                               \JJgo__1\\Q.,M(name of claimant), came before me per-
sonally, and duly sworn on oath, and under penalty of perjury, stated that he or she is the claimant described
in the above claim of lien and that he or she has read the foregoing claim of lien and has knowledge of and
personally knows the foregoing statement of claim of lien which he or she subscribed is true and correct and
is not frivolous, nor clearly excessive, and is made with reasonable cause. Subscribed and sworn to before
me on the ab      noted te by the above noted claimant, and proved to me on the basis of satisfactory evi-
               e p ) on ho appeared before me.




Notary Public,       and for the County ~_~ct:~k {...."z_ _ _ __
                                                            ...
StateofT~~S                                                                                            •             DEREK PAUL BREWER
My commission expires: 4,..;) -/8                                                          Seal        f"''''~l Notary Public, State of Texas
                                                                                                       \i~~   l,    My Commission Expires
                                                                                                       ~~               April 02. 2018



CERTIFICATE OF MAILING

I,   fu\C \w..Q,~   \~(~\\Jl(-\ix-J                    , certiiY that on this date,   S -y:)-. \ '-\           , I have mailed a
copy of this Claim of Lien by USPS certified mail, return receipt requested, in accordance with the law, to:
Name:4
            r
                ))O 51+~ St(-e~                   LLC.
Address:        So \.D      S- L     j   fSC.Of't\ b      Am 0\.    T X ,,)ell 0 I
Date:&] T3~JV



 PickJtJ~
Signature of Person MailiiliClaim of Lien
                                                                       111/(J/AEL \J£AJ}l£Rf-OI2lJ
                                                                       Name of Person Mailing Claim of Lien



                                                                                                              Appendix 000158
                                                                                            *NOVA LFl36 Claim of U9n Pg.2 (07-11)




                                                                          Motion to Remove Exhibit A Page 2 of 97
                                                                                                               27 Pages
•   •

        fiLEO ANO RECOROEO




                                                  Appendix 000159

                             Motion to Remove Exhibit A Page 3 of 97
                                                                  27 Pages
                                                                                                Space above reserved for use by Recorder's Office
Recording requested          bY~\\('nQ{>\ \kWC?;%e\ ~'Q\,&-Q.(\cl'1
Address: ~. \> ~ "6D3f')
                     >
                                                                                                 City/State/Zip            AroMe III 0 IX                  'J&llIlo
City/State/Zip: ~~{\\\o 'Y"h t'\~\\ lo



 Claim of Lien
 State of        "''S.'f.C\.->
 County of           ~..oclcJ....\.
  I, fu\c~~ \h)g&ur&UfC,\ \)\\{\ f\~tW {V,r u. .k .. ,being duly sworn, state the following:
  In accordance with an agreement to provide labor andlor material, I did furnish the following labor andlor
  materials:                     \ ~ "0.r-~. \S\..Y.Jc;
                                   5\.ooaa ~'lD F\.A..(~L~
                                   ~'O;w- \\b"~\.\Oi"\ R'\ ~~ ~ \
                                                   l.o~ 0 ~ ~                  Q)\c:c~ aOo}
                                                                                                                        --\' \J()..~\e...\ L.              'lOClQ( ~
     which property is owned by                                        ~'s;:;N.c\J,\C\CA\. 2o,{'h L, 'Q                                                        ' whose address is(J
      _5~().L.::\o___",.,S:. .:. _L: ;:;.'\~ : :.;:S: ;. : (J~Q.L!." the date of     '\- ':J '-\ -       <3
1 hereby, under the laws of the State of                           , claim a lien against the above-
described property in the amount of money, stated above, which remains unpaid to me.



                                                                dlC/JAEL \d6A11-l£KFo'Z\j
Signature of Person Claiming Lien                               Name of Person Claiming Lien

Address of person claiming lien:         po   'BQ)('   sO 3'1-
                                         ~\\\O ~ {q'l~

NOTARY CERTIFICATION FOR CLAIM OF LIEN

State of TUCA..$

County of      R'Ai\cl~
On t? 11 ~ \-\...>-.l£..
                                                                 _ _ _ __
      of");A.."tC..fkFILED AND RECORDED

2014007441
05/13/2014 09:22 AM
FeE:   20.00
Renee Calhoun, County Clerk
Randall County, Texas
LC




                                    Appendix 000162

               Motion to Remove Exhibit A Page 6 of 97
                                                    27 Pages
                    --------------------------------------




Recording requested by: "',(here\      \Den~-€c:\f,·fCl    Space above reserved for use by Recorder's Office
When recorded, mail to:                                    Document prepared by:
Name:   X'\\,cnnQl \}.,j£cc\-~{Wcl                         Name   In;cba'flJ \N~L~[.(:-t)n'A
Address:    ~I()\ ~(N ~3 63')                              Address ?IO     I b Cf'£ ';2)03 'J
City/State/Zip:   &'\Y':Md\\d     ----rt ')9.\\\0          City/State/Zip Pt\fP,l\\\o \1 '1911 Ie



Claim of Lien
State of \        ~ffi £)
County of     ~~~
I, {\\\tbC&.\     W£u-\\wtorrl 05&           Aj/& Air
                                                   LLqbeing duly sworn, state the following:
In accordance with an agreement to provide labor and/or material, I did furnish the following labor and/or
materials: . \ \ I     S"('5 LQ'bor                      \\ec,-", O{\\,-\\\'\9..r'(no5-\Q.~
               ~c.,,-~ \k,\ve...
                   &~I\ '1NL{Mb~C'4>\~
                   2>\0'1   Ikr~c.a-~-e
                    f\O'o~(-t f.)~vJ (0c\.S '\lc,,\\)~
                    ~'-\ \ I ~fYY\0         of ___
         of_..:..\
the date of_..:-\       \_---'a. . .
                                \p
                                .......... \:2~
                                       - ......
               \ \..;...---'a""-\p-=---.......    ___
I hereby, under the laws of the State of .         -r
                                               '&.\h S
                                            ~ '&.\h,.5>
                                               ,&u                 ', claim a lien against the above-
                                                  above. which remains unpaid to me.
described property in the amount of money, stated above,



J!2?ckL ~~
Signature of Person Claiming Lien
                                                                      t?l/CII4£L
                                                                      t?JJCJ/4£L
                                                                      t?JJCI/4£L        LJAT.J-FEKF®J
                                                                                        LJATH'EKF®J
                                                                      Name of Person Claiming Lien

Address of person claiming lien:                         So~1- I
                                              Po 'B01 SQ'fj1-
                                                              ni,?
                                              t1tn,qt6(/o l)C RII?
NOTARY CERTIFICATION FOR CLAIM OF LIEN

       -:rUAftL S
State of

County of \FILED AND RECORDED

2014007440
05/13/2014 09:22 AM
Fee: 20.00
Re~ee Calhoun, County Clerk
Randall County, Texas
LC




                                  Appendix 000165

             Motion to Remove Exhibit A Page 9 of 97
                                                  27 Pages
                                                                               1255941                lC
                                                                               05/13/2014 09:55 AM Total Pages: 3
                                                                               Julie Smith, County Clerk - Potter County, Texas
                                                                               1111 W,lPJI'l" 1I~1 1.~:I~J (rl'~ ~'I~~~.'~~~ ~1!\I,~~r I¥M. 1111 \




                                                                                           Space above reserved for use by Recorder's Office
                                                                                            Document prepared by:
Name:
Name:                                        0.:                                           Name~'\\~n~ ~a
                                                                                           Namett\\~Q.~
Address:    ~.<0, '6c~ ~1                                                                  Address Q,C), ~, 2:0 b')
City/State/Zip:      '\\\Y'..-..:L=-=-. ---'-..,;~-\=!.-=:=:.._
                                                                    --'-~+=--=-           _____

 ..........,=::::::\.o"Z-::-'~""7-'-.--=L:. . . ~~fn:....::..!.J~--L..u..l...3oa.l('w·
 ~:::::::,.:\.o~,.....:~~.--=L:~"
 ~::::::;.:\.o~......:~~.--=L:~"                ~=:o.the date of     \ \- \ '?::>-~

I hereby. under the laws of the State of
                                             ~
                                            '&\-e   as.              claim a lien against the above-
described property in the amount of money, stated above, which remains unpaid to me.




Signature of Person Clanrung Lten
                                                               tJl;C)/)EL LJ.L4.fj,~(jQrcI
                                                              Name of Person Claiming Lien

Address of person claiming lien:      tb     ~~ -s(r~n
                                     \~e..\\\o"'-t~ {etl \~
NOTARY CERTIFICATION FOR CLAIM OF LIEN

State of     JeXCi ~
County of      ~tktl
On ~        12: 20'4 (date), OOiLWI~. L...h:t,u, ~torcJ. (name of claimant), came before me per-
sonally. and duly sworn on oath, and under penalty of perjury, stated that he or she is the claimant described
in the above claim of lien and that he or she has read the foregoing claim of lien and has knowledge of and
personally knows the foregoing statement of claim ofllen which he or she subscn"bed is true and correct and
is not frivolous, nor clearly excessive, and is made with reasonable cause. Subscribed and sworn to before


J
me on the above noted date by the above noted claimant, and proved to me on the basis of satisfactory evi-
            nbe,e     ISon   ~ before me.

               ture
Notary      ie, In and for the County of       Po +I:e._€____
State of ~7'?>ta..~


                                                                                           e
                                                                                              ~~.:
                                                                                                ~~        DEREK PAUL BREWER
My commission expires: 1~:l -          It>                                       Seal         :    '(1 Notary Public. State of Texas
                                                                                           ....
                                                                                            ~      ~!V     My CommlS$lon Expires
                                                                                              Ifcw..~         April 02.2018


    CERTIFICATE OF MAILING

    I,   !s\,cnoe\    Wec&~C%xrA               , certify that on this date,   5- J.? - } LJ         ,I   have mailed a
    copy of this Claim of Lien by USPS certified mail, return receipt requested, in accordance with the law, to:
    Name:  ~;cie\ L \ R.Qf,)~r.5
    Address: 50\0. L\\>f)CC>l))C S·t.                \\}'NAr'i\\()}) ,,OJ \O\"'l@~
    Date: 5- 1,;1-/{(



     J2Zd~LL 1d:L~/ '--
    Signature of Person Mailing Claim ~                        Name of Person Mailing Claim of Lien



                                                                                                   Appendix 000167
                                                                                  *NOVA LFl36 Cloim of Uen Pg.2 (07-11)



                                                                Motion to Remove Exhibit A Page 11 of 97
                                                                                                      27 Pages
                  FILED and RECORDED
Instrument Number: 1255941
Filing and Recording Date: 05/13/201409:55:05 AM Pages: 3 Recording Fee: $20.00
I hereby certify that this instrument was FILED on the date and time stamped hereon and
RECORDED in the OFFICIAL PUBLIC RECORDS of Potter County. Texas.




                               Julie Smith, County Clerk
                               PotterCounty,Texas




DO NOT DESTROY - This document is part of the Official Public Record.

Ihinojosa




                                                                               Appendix 000168

                                                Motion to Remove Exhibit A Page 12 of 97
                                                                                      27 Pages
                                                           Space above reserved for use by Recorder's Office
                                                           Document prepared by:
                                                           Name\\\,ilicl{d         \~*,Rrfo('cl
                                                           Address £,0, ~(Cf. W 31
                                                           City/State/Zip t\'j':\()\ G~er~-\Dr
                 ~~~~ O\\\~ \~trffi()~"\-Q'T


on the following described real property located in _2..L,a-=-..;+'--,;~'--,;e=[~
                                                    _2-,-a~+,-~,-e=[ _____ County, State of
                                                                   ______
 -)~0                             , commonly known as:
                 \0\0 S, ~\O            l:>\A('O


and legally described as:   C-r-e6+- v', e..v.J ~ ~
                            L01- 0 d.~ 6\ oc~ ceO$"
                                              .  J Lono LStcmc\.(!) fn~\i\+. ~o.
                                                              0:

which property is owned by ~'('\oJ'\\\o (\6;a~/'\\-;(;\\
                                           LP 10 f-    , whose address is
 ~SO,-[) S', L, PSC'QthD St, ltn:a(',\\o ;11 1510\- IOdY            ,ofa total value
of$ !3')~ .Q),           , of which there remains unpaid $  31 Q     I   ~J       , and I further state that I
furnished the first of the items on the date of ,\ - \ \ - \ )                 ,and the last of the items on
                                                                              *NOVA LFl36 Oairn of Lien Pg,l (07- JJ)
                                                                                               Appendix 000169

                                                            Motion to Remove Exhibit A Page 13 of 97
                                                                                                  27 Pages
the date of    \\- \ \ - \       '2>
I hereby, under the laws of the State o f \ '& C\  :e         :s   , claim a lien against the above-
described property in the amount of money, stated above, which remains unpaid to me.


t!tdu/ ~
t!tduL
Signature of Person Claiming Lien
                                                                    !l2dae/    d)u•                      FILED and RECORDED
    Instrument Number: 1255940
    Filing and Recording Date: 05/13/201409:55:05 AM Pages: 3 Recording Fee: $20.00
    I hereby certify that this instrument was FILED on the date and time stamped hereon and
    RECORDED in the OFFICIAL PUBLIC RECORDS of Potter County, Texas.




                                   Julie Smith, County Clerk
                                   Potter County, Texas




    DO NOT DESTROY - This document Is part of the Official Public Record.

    Ihinojosa




                                                                                 Appendix 000171

                                                   Motion to Remove Exhibit A Page 15 of 97
                                                                                         27 Pages
                                                    2014007394             LC      Total Pages: 3
                                                    1111 W}~J~&'II*,I\wr.I~ M~lr~ r~~..f.k'~,lIllh' W 11111


Recording requested by:   \1\\0,0 f\ WerA\.o{\t!fq
                                     \Ne~{\t!r1                     Space above reserved for use by Recorder's Office
When recorded, mail to:                                             Document prepared by:
Name:\'1\;cWJ.e\    \N~A(\a\ ~ ~ A!cILLc.                           Name    {{'la"               \bffv.W(
Address:\', a,     C:>o"'i '3c)-"3{)                                Address   '1\04.-';;1 L.e{\)\(\
City/State/Zip: ~l{
                ~.(      0\ X)   -:s)   '''H\ \r,                   City/State/Zip ~1'ij\Q),{,\o           J:A ')q \a\


Claim of Lien
State of   --
            \elSts
       of-=2~("'-)~~L-/_ _ _ _ __
County of   S?o%f
I, \\\\..1OCC\               \'the date of     \\-   lo - ) 7)
                                        :r
                                         e"1A5
I hereby, under the laws of the State of eAAS                      ' claim a lien against the above-
described property in the amount of money, stated above, which remains unpaid to me.



                                                              jJf/~1!.41£L IJEATII€etD~
                                                              jJf/~1!..41£L
                                                            Name of Person Claiming Lien

Address of person claiming lien:


NOTARY CERTIFICATION FOR CLAIM OF LIEN

State of \e'kU   FILED AND RECORDED
  OFFICIAL PUBLIC RECORDS
'Recording requested byt'\'W....~ 1                  \NRt.~(~           Space above reserved for use by Recorder's Office
When recorded, mail to:                                                Document prepared by:
Name: \)\\c'N.wv\           \l0etA,-\\'-Q.f\o\c\                       Name   m\U~ ~-\M r\orc1
Address: ~ . () , ~~               7.:>C    thedateof }\-         5-13
    I hereby, under the laws of the State of _ _---....;..)_~=_s.':&..>:.:Q~'_S..L-___ , claim a lien against the above-
    described property in the amount of money, stated above, which remains unpaid to me.


                                                                     111ICUA£L wtA-rHE~FoRD
                                                                     Name of Person Claiming Lien

    Address of person claiming lien:       90 Bar-    "3051-
                                            t\mlA1L\\\o \\( -AI (Cp

    NOTARY CERTIFICATION FOR CLAIM OF LIEN

     State of T~CL5

     County of "   (0Jn~c... \ \
 On '5- \2 - P-l            (date), iYhc-'\1c..g\        UJudht{Lvd (name of claimant), came before me per-
 sonally, and duly sworn on oath, and under penalty of perjury, stated that he or she is the claimant described
 in the above claim of lien and that he or she has read the foregOing claim of lien and has knowledge of and
 personally knows the foregoing statement of claim of lien which he or she subscribed is true and correct and
 is not frivolous, nor clearly excessive, and is made with reasonable cause. Subscribed and sworn to before
 me on the above noted date by the above noted claimant, and proved to me on the basis of satisfactory evi-
~ce to b             .son who appeared before me.


     Notary Si       e
     Notary Pub' ,In and for the County ofJ1_~t-l-k.u.-Jc}" r ~ L\ '0
     Address: 50\0 S \ L \ 9~ca0\b    l\1"DCA ' \ K ')q 10)
     Date:    :5::"JedY

                                                                      #2lcf/A£L t,A/£BmERFoRD
                                                                      Name of Person Mailing Claim of Lien



                                                                                                                 Appendix 000176
                                                                                         *NOVA LFl36Cloim of Uen Pg.2 (07-11)



                                                                       Motion to Remove Exhibit A Page 20 of 97
                                                                                                             27 Pages
                      Appendix 000177

Motion to Remove Exhibit A Page 21 of 97
                                      27 Pages
Recording requested by: \\\\C\)ClQ\               \),)ec~{\orc.\       Space above reserved for use by Recorder's Office
When recorded. mail to:                                                Document prepared by:
Name:\'t\)( 'tAR,\         ~~~{"\a((\                                  Name      %\ctitel We~fue{tJrJ
Address: ~. () .   ~c.5'b.       "b00J                                 Address     P. (),    fbc)'{ '3031
City/State/Zip:   ~\\\()=s-\                       rt\,\\\,            City/State/Zip     \4mG! ( ))l 0 Ix '1 qJ/lo

Claim of Lien
State of    "£~Q., S
County of     \\(~o..\\
I,futhe date of    ) \ - ~-     ,S
I hereby, under the laws of the State of\ ~A c'\            :>                ,
                                                                     claim a lien against the above-
described property in the amount of money, stated above, which remains unpaid to me,



                                                                  111/CU£AL vJE:ArHE-g,rDRn
                                                                  Name of Person Claiming Lien

Address of person claiming lien:    ':\>0"&'-,( 3037
                                    AMo...e' \\C) w          7 q 1\ ~
NOTARY CERTIFICATION FOR CLAIM OF LIEN

State ofTe'flA.$

County of'?A,odo..\{
On5-1;b- 14                (date),M !(.Y\(XR \ L;\\{CL-\\-t«forJ
                                                  L;\\{"-futlforJ (nameofclaimant),camebeforemeper-
sonally, and duly sworn on oath, and under penalty of perjury, stated that he or she is the claimant described
in the above claim of lien and that he or she has read the foregoing claim of lien and has knowledge of and
personally knows the foregoing statement of claim of lien which he or she subscribed is true and correct and
is not frivolous, nor clearly excessive, and is made with reasonable cause. Subscribed and sworn to before
me on the         noted date by the above noted claimant, and proved to me on the basis of satisfactory evi-
dence t be the p on who appeared before me.




              c, In and for the County of   :=t6--,-"",t~\t~,1..,.'
                                                            .\..,.'2_ _ __
State of =r::Q,,,?s; A- 'S
                                                                                            ~\~if~"        DEREK PAUL BREWER
My commission expires: _4-      ~ 2=--...f.1)'--_
                           ..........      .....
                                           1)""'--_ _ __                          Seal     I~"      Notarv Public. State of Texas
                                                                                                   :'(0
                                                                                           ~c. .:~.   My Commission Expires
                                                                                           ~~$of'         April 02. 2018


CERTIFICATE OF MAILING

                                               , certifY that on this dare,   S - )'b- , Y            , I have mailed a
copy of this Claim of Lien by USPS certified mail, return receipt requested, in accordance with the law, to:
Name:J'-ltn~rWQcdn                        ________
                                 Pg(K_LH; ______
Address: SO~       S,' ~'S\()'\Y'1 n...     tiro,\{'\ \\6   I ~    ,)0\ WI
Date:   5- 17)- Ilj


                                                                  i'ihwA£L W€ATI-l Be Fog!?
                                                                  Name of Person Mailing Claim of Lien



                                                                                                      Appendix 000179
                                                                                   *NOVA LFl36 CIoIm of uen Pg,2 (07-11)



                                                                    Motion to Remove Exhibit A Page 23 of 97
                                                                                                          27 Pages
FILED AND RECORDED
 OFFICIAL PUBLIC RECORDS
'r1f~\r;<
 ..m JJl                    /\ . . j l.. ...... -
'.~;                            chm
Recording requested by: \,                                                              --------------------~~-                      ~-
                                                              ----------------------------------------~~--.---




the date of       "\ \- d- '5""- \~

I hereby, under the laws of the State of 'J%9 ,,)                  , claim a lien against the above-
described property in the amount of money, stated above, which remains unpaid to me.
                                                                                  me,



mukLGJ~~
Signature of Person Claiming Lien                                                  Name of Person Claiming Lien

Address of person claiming lien: ~ 0 \ ~ ~O   I                                     D1
                                          ''t\'f'O,J''\\\O ,1-,                    i'\q\\ \a
NOTARY CERTIFICATION FOR CLAIM OF LIEN

State of'~KOt S"

County of      ~Y'c:t,,-) !
On   5---'a· OIo't(        (date), (nLh:uL\                u      UkAJ4
                                                                  UkA.:f-4           {cJ
                                                                   (name of claimant), came before me per-
sonally, and duly sworn on oath, and under penalty of perjury, stated that he or she is the claimant described
in the above claim of lien and that he or she has read the foregoing claim of lien and has knowledge of and
personally knows the foregoing statement of claim ofllen
                                                    oflien which he or she subscribed is true and correct and
is not frivolous, nor clearly excessive, and is made with reasonable cause. Subscribed and sworn to before
me on the a          ted date by the above noted claimant, and proved to me on the basis of satisfactory evi-
           e the pers n who appeared before me.


Notary Si         e                                '")
                                     of  ~.....lI ....;...1
                                         ~",,-lI
                                         -r-;
Notary PublIc, In and for the County of-.:....
                                     of-!...      ....:...1k
                                                           . .·. ......:.lRIO--_
                                                           k.u·         R______
                                                                   :lIi.R  _ __
                                                             -I-.:....Lk..),,·   ____
                                                                                   _
State ofrlQ..M,Ct 5                                                                                               ~~
                                                                                                             e~
                                                                                                                             DEREk PAUL BREWER
                                   ""'~_
                         1I. o:..:~_
My commission expires: _lI....:.-'
                       _1I....:.-.      .....16
                                   ~.•. .....  6"'--____
                                            1.....
                                             ....                                                  Seal       ~:'   .I  Notarv Public. State Of Texas
                                                                                                              ~ '" '!~I   Mv Commission Expires
                                                                                                              !fOF::'          April 02. 2018


CERTIFICATE OF MAILING

                                                        , cenity that on this date.            5- I::r J-Y           ,I   have mailed a
copy of this Claim of Lien by USPS certified mail, return receipt requested, in accordance with the law, to:
Name:                            L;;:,...,.:L=-~=.,---_ __
            JOf) !d..y]~ 'Sire~+ LL~.
Address:   50<0 S,  S. L;p~                       Q-tv-.'o                 &!Y\Q
                                                                           &®        TA 1)'1\0\
Date:   'S-) ~- \If
        S-)


 Signature of Person MainngaafmfLn


                                                                                                                     Appendix 000182
                                                                                                    *NOVA lfl36 Claim of Uen Pg.2 (07-11)



                                                                                     Motion to Remove Exhibit A Page 26 of 97
                                                                                                                           27 Pages
             FILED AND RECORDED
             OFFICIAL PUBLIC RECORDS

       /::~~r;<
       ',.\~;fl                        ~ Jl.'- .... ,.~
        "~:~'::~(l'./               ,U\U... AU~
              2014007445
              05/13/2014 09:22 AM
              Fee: 20.00
              Re~ee Calhoun, County Clerk
              Randall County, Texas
                LC




...   ....   : ~ '''~-''   "   ."




                                             Appendix 000183

                Motion to Remove Exhibit A Page 27 of 97
                                                      27 Pages
                                                                                     1256628               LC
                                                                                    05/,22/2014 02: 45 PM                 Tota 1 Pages: 3
                                                                                     JulIe Smlth, County Clerk - Potter County, Texas
                                                                                    1111 WJ~J~I~~"I,rl~\ I~ 1~'~7.1W '\r'AI~.~I.fI:/'''i\'l 1111/




     Recording requested by:ff\i(\"{) Q                ~ ~\Q(~
                                                         ~\Q{~                               Space above reserved for use by Recorder's Office
   l. When recorded. mail to:                                                                Document prepared by:
~\ Name:\~\\T\tl!. 11                 \,\j Ecx.~Q.(fc){{t                                         'N\,cbn.2 ~ WfC~(~ah­
                                                                                             Name 'N\,Cnn.2
     Address:     ~.D!        DG4            '2:(>b'l                                        AddressfrO!              b~'P           2>031
     City/State/Zip:       B\{'c\the date of    \ ::J-- 5   - \3
I hereby, under the laws of the State of /Y~Q             S                 '
                                                                     claim a lien against the above-
described property in the amount of money, stated above, which remains unpaid to me.


                                                              ID\Cm\~             l\.\e~cforcl,
                                                              Name of Person Claiming Lien




NOTARYCER~C&nONFORCLAnMOFLffiN


State of ~a.S

Countyof      ?otb
On  ~.  <20-/4             (date),m~CLE. \       WlLA1WaCr) (name of claimant), came before me per-
                                                 WlA1WaCr)
sonally, and duly sworn on oath, and under penalty ofperjury, stated that he or she is the claimant described
in the above claim oflien and that he or she has read the foregoing claim oflien
                                                                           of lien and has knowledge of and
personally knows the foregoing statement of claim of lien which he or she subscribed is true and correct and
is not frivolous, nor clearly excessive, and is made with reasonable cause. Subscribed and sworn to before
me on the abo noted date by the above noted claimant, and proved to me on the basis of satisfactory evi-
   nce to b the pe on who appeared before me.


Notary Si ture                                      \ •
Notary PUblic, In and for the County   Of_Y~\"""»-'ct-+':tt:,-"A~
                                       Of_Y~\"""»-'ct~-+,,-,,A~_ __
      of "1:#C'LS
State off'.#C'LS                                                                            ,'''H~
                                                                                         .,~t!~ fp. -,        DEREK PAUL BREWER
My commission expires: _q.c-~.J:.P~'
                       _q.c-~J:.P~'....
                                     1_8
                                     ,-I_8____                                  Seal    f~!-\                Notary Public. State of Texas
                                                                                        i~~. l:i               My Commission Expires
                                                                                         ~4! ......~.~   ~$'
                                                                                                       ...
                                                                                           "'I,..,....,,,          April 02 ' 2018



CERTIFICATE OF MAILING

I,'ffi\~
I,'f\\\~ l\j~Soo1                            , certify that on this date,   Era ':)-\\\,                 , I have mailed a
copy of this Claim of Lien by USPS certified mail, return receipt requested, in accordance with the law, to:
Name: \Jxo~-e\ l.~C2f{5
Address: 60 ~ ~ , L\ p5Comb                 Pn'hCl~
                                            PU'ho«    n
                                                      U       /)Cj LO \
Date: 5-      ad -I~

Signature of Person Mailing C .   of Lien                     Name of Person Mailing Claim of Lien                               FILED and RECORDED
Instrument Number: 1256628
Filing and Recording Date: 05/22/2014 02:45:58 PM Pages: 3 Recording Fee: $20.00
I hereby certify that this instrument was FILED on the date and time stamped hereon and
RECORDED in the OFFICIAL PUBLIC RECORDS of Potter County, Texas.




                               Julie Smith, County Clerk
                               Potter County, Texas




DO NOT DESTROY - This document is part of the Official Public Record.

jmiller




                                                                             Appendix 000186

                                               Motion to Remove Exhibit A Page 30 of 97 Pages
                                                                           1256629            LC
                                                                           05l2212~14   02:45 PM Total Pages: 3
                                                                           Julie Smith, County Clerk - Potter County, Texas
                                                                           .111 MI~JVj:\I"~II,r.I~' ~111Iir\y.~~,·.~:~~Wll"fY!~lilli 11111




        Recording requested by:         «\ ihQ.g\   \t.)~&:xc\.
                                           iN;,.€'\ \t.)&fu&:xc\.                  Space above reserved for use by Recorder's Office
() ",XI. When recorded, mail to:                      f'                          Document prepared by:
'"""    Name:   'I\\\Chcl£\
                'I\\\Chrl£\             \0-erh'\~(tord
                                        \0-er",,~(tord                            Name     fu \ "'bo. Rl    ~)-€c.~hp(£or('A
        Address:    \>' Q.    'bUl. 3\):;)                                         Address f>, o. ()CI¥ 303 J
        City/State/Zip: 'ft\{W),
        County of        \>C)--\\-€.f"
        I, \)\\C~o\. \).Je~Qc&cd \)\){1 \\SA€ A;c L1..C t' being duly sworn, state the following:
        In accordance with an agreement to provide labor andlor material. I did furnish the following labor andlor
        materials:     ~ ~(::, \\Q~


                                                               ~-"'G   ~-'--'-'=-_ _ _ _ _ _ County, State of
                                                               ~..::..G'-~.>-.>..,;=-
                                                                . . . ....
        on the following described real property located in _ .......
               \'~o.. S                            , commonly known as:                ") \ 5        S . Lo...YY")a..r


        and legally described as:


                                                                                                    fJc,.", \ €..\ L. Ro WU'5
        which property is owned bY-.!~~~.L.....::~:!-.U..~~~L-!I&:lIo.c.:::u...
                                    by....,~Ioo.LL~~=.........,~IW.L!.J..........'"""""""-=c.:.£...+-_'
                                                                                                   +-_, whose address is
          50\0 ~. l:~                                                                                                        , of a total value
        of$$ ~13,
        of    ~~, C)Q , of which there remains unpaid $ !1.'6~ . 00                                                , and I further state that I
        furnished the first of the items on the date of \\-S-y)                                                ,and the last of the items on
                                                                                                        "*NOVA LFI36 Claim of Uen Pg.l (O7-1l)
                                                                                                                            Appendix 000187

                                                                                    Motion to Remove Exhibit A Page 31 of 97 Pages
the date of    \ \-   S: \3
                                         y-e...,&%
I hereby, under the laws of the State of y-e...'b-%                , claim a lien against the above-
described property in the amount of money, stated above, which remains unpaid to me.



Signature of Person Claiming Lien                               Name of Person Claiming Lien

Address of person claiming lien: ~{O ~ ~:
                                                                                                                 to:


Address:   5:0\..0 S. L~ p4:ocnh 'f\XY\CA -3'6 f)C\\O\
                                                  f)C\\.O\
Date: 5-dg-l~



                                                                Name of Person Mailing Claim of Lien


                                                                                  ~OVA LFl36 Claim of Uen Pg.2 (07-11)
                                                                                                       Appendix 000188

                                                                Motion to Remove Exhibit A Page 32 of 97 Pages
                  FILED and RECORDED
Instrument Number: 1256629
Filing and Recording Date: OS/221201402:45:58 PM Pages: 3 Recording Fee: $20.00
I hereby certify that this instrument was FILED on the date and time stamped hereon and
RECORDED in the OFFICIAL PUBLIC RECORDS of Potter County, Texas.




                               Julie Smith, County Clerk
                               PotterCoun~,Texas




DO NOT DESTROY - This document is part of the Official Public Record.

jrniller




                                                                            Appendix 000189

                                              Motion to Remove Exhibit A Page 33 of 97 Pages
Claim of Lien
State of . \ '~ s
County of    S?o¥reL
I,-ffi'{':{)QJ   "':VSQ.\\&{=\{)(x\ "\)~{\ '\\Sfl8 f\\( L~~eing duly sworn, state the following:
In accordance with an agreement to provide labor andlor material, I did furnish the following labor andlor

materials:   ~,S ""-\ ~, \0...\oCe
             ~ \...uo...",\ ~~-\-\--~
                 \-(A..'iY'\ \'   \~-\~V


 on the following described real property located in           \,O~                              County, State of
   ~            S                 ' commonly known as:              \   CO 'd- ;:, W \ \-\'r, ::,\-,


                                   "'" o..d..d ~ Mc\ f\J
                                    Lo\ 0J\ a::..,'l. ocoL\
  and legally described as:          \f}. o..-A.~     \~

    .            .           '                      "           \              L.   (!."      S\....)   \\*"   L\.C'.- 1 ~~e\ · whose address is
   ~         S, YiIfC"",b           '£'rrp,r',\\o:-\'I- '\G\m                                       ,ofa total vatoe
   of$ :5Dl    p
                 ,gq , of which there remains unpaid $              ';the date of       \ \-~a-\~

I hereby, under the laws of the State of        .\~ S                      , claim a lien against the above-
described property in the amount of money, stated above, which remains unpaid to me.




                       CblimilliUen
Signature of Person CblimilliUen                               Name of Person Claiming Lien

Address of person claiming lien:      ~   t   (J,   ~cr'f:. . 6()~1)
                                      ~~,[\\~ .\~ Y\C\\\~

NOTARY CERTIFICATION FOR CLAIM OF LIEN

State of ~tt S

County of         Grt±e~
On 5-20       r   /4       (date), f>1lckaJ           Ww..~cd(nameOfClaimant)'Camebeforemeper­
sonally, and duly sworn on oath, and under penalty of perjury, stated that he or she is the claimant described
in the above claim of lien and that he or she has read the foregoing claim of lien and has knowledge of and
personally knows the foregoing statement of claim of lien which he or she subscribed is true and correct and
is not frivolous, nor clearly excessive, and is made with reasonable cause. Subscribed and sworn to before
me on the abo          d date by the above noted claimant, and proved to me on the basis of satisfactory evi-
dence to be e perso who appeared before me .
.~



Notary Si a
             , In and for the County of_51-'..-
Notary Publi ,In                     of_51....:..·  ~+....;.~..=..;:=-
                                                    ~+-:..~=::::..-____
State of JJ'~fu (&e,ml
copy of this Claim of Lien by USPS certified mail, return receipt requested, in accordance with the law, to:

Name:     I~ ::'0 \\-\;h~LC-iO~L. ~~~,
Address:    -'-~\o S. L,_'SC;;;~b __ \"' __ L I
Date:    :;-r l z.. - \ '*


                                                                                                      Appendix 000191
                                                                                *NOVA LFl36 Claim of Uen Pg.2 (07-11)



                                                               Motion to Remove Exhibit A Page 35 of 97 Pages
                   FILED and RECORDED
Instrument Number: 1256630
Filing and Recording Date: 05/221201402:45:58 PM Pages: 3 Recording Fee: $20.00
I hereby certify that this instrument was FILED on the date and time stamped hereon and
RECORDED in the OFFICIAL PUBLIC RECORDS of Potter County. Texas.




                               Julie Smith. County Clerk
                               Potter County • Texas




DO NOT DESTROY - This document is part of the Official Public Record.

jmiller




                                                                              Appendix 000192

                                                Motion to Remove Exhibit A Page 36 of 97 Pages
........------------------
                                                                         1256631          LC
                                                                         05/22/2014 02:45 PM Total Pages: 3
                                                                         Julie Smith, County Clerk - Potter County, Texas
                                                                         1111 rtlrJ~.wr. \.'II\. ~P(:lr:I~If'lI) N~~.' !IPM ~...~~pl!t4ill~' 11111




             Recording requested by:        l\\lX\fl 0 ~ \;0R~VA~cl.. Space above reserved for use by Recorder's Office
           ~ When record~ mail to:
                    'tf\irn... \~ h~~,[ hxxi.                                       'ffi if ~ 1 \,0;Qcrl-hvwc1
    r.'\                                                                       Document prepared by:
    V        Name:                                                             Name
              Address: \>' a fXN;,L 0 ::-:>                                    Address ~ • (). ~(J\C 0
                                                                                                       0
                                                                                                         b"J
              City/State/Zip: bvnc~r\ \\~ \1 .')c\ \l ~                        City/State/zi;i\;;OS\\\~:sA "g \\\ ()

              Claim of Lien
                          -.
               State of     \ IOC 1;. $A   .s
               County of      \?C)~
               1. %Schp R~           \,    )f>~r:CyA 001\ f\SPr\l Aie, ! LC " being duly sworn, state the following:
               In accOrdance with an agreement to provide labor and/or material, 1 did furnish the following labor and/or

               materials:       ~~\S. L~\oC>{
                                ~ -~ -r.e. ~'-.l-..,\-L.~




                on the following described real property located in \Ja-\-W                        . . _ ~_ _ _ County, State of
                   ~-'o.A.c::...l.~O+-'=":'----=~-";::;'~-- , whose address is
                                  the date of _ _\_\)~-~=---"":,,\")--,,,--
               \,-\)~-=~,-----,\:..-")",,--_
                                           _____

I hereby,
  hereby. under the laws of the State of:\R,}O                     S>
                                      of_·:1R--4-""-'}"p·.....c""'"_S>"------,   , claim a lien against the above-
described property in the amount of money, stated above,        above. which remains unpaid to me.




Signature of Person Claiming Lien                                       Name of Person Claiming Lien

Address of person claiming lien: \), (,),              \':J ~      ~ 0~f
                                            ~~C'-{"\\\o             '"'t.     'l~\ \ \Q
NOTARY CERTIFICATION FOR CLAIM OF LIEN

State of ~a.S

County of     Q+-k«
On 5- 0., a        It!        (date),    mu,tte..//!..J;'.cclhe:l-bd(name of claimant), came before me per-
                                                  m;'.cclhe:l-bd(name
                                                          perjury. stated that he or she is the claimant described
sonally, and duly sworn on oath, and under penalty of perjury,
in the above claim oflien and that he or she has read the foregoing claim of      lien and has knowledge of and
                                                                                oflien
personally knows the foregoing statement of claim of lien which he or she subscribed is true and correct and
is not frivolous, nor clearly excessive, and is made with reasonable cause. Subscribed and sworn to before
            ~'I'VP.-1lnted date by the above noted claimant, and proved to me on the basis of satisfactory evi-
            aAt\'Vl"!-1U'\ted
                         on who appeared before me.


Notary Si ature                              )               t }
Notary                               of_:ti--,-"D::;..~",-,-.;;....;.;:¥t=--
                                     of_:ti...J...:.D::".L..r~.L.;;;;...:.::¥t
          lie, In and for the County of_:ti--,-=D=-~        .........=¥t=--___     _
                                                                            _ _ _ __
State of :l~c-s.                                                                                      "".II".!«4.
                                                                                                   l;."~Y f'~           DEREK PAUL BREWER
My commission expires:              '1>~ - I (                                            Seal     :: :'      :i    Notary Public. State of Texas
                                                                                                    ~                 Mv CommiSSIon Expires
                                                                                                                          April 01, 1018


CERTIFICATE OF MAILING

I,t{\,('y)Qlll W,pcsfu&vd.
               \;'Jecsfurfs,vd.                       ,certify that on this date, ;; - ~'d.--
                                                                                  5-~'d.--        \\\
                                                                                                  \\\          .,Ihavemaileda
                                                                                                                 I have mailed a
copy of this Claim of Lien by USPS certified mail, return receipt requested, in accordance with the law, to:
Name:       bCl\o\=e\ L, Ro~cs
Address: 56 \Q 5. L, -pS001bn                                  ~ c \l
                                                    Xt'fnCAC " \\            Y)q \0)
       5-1.;1.-\"\
Date: 5-1.,                  FILED and RECORDED
Instrument Number: 1256631
Filing and Recording Date: 05/2212014 02:45:58 PM Pages: 3 Recording Fee: $20.00
I hereby certify that this instrument was FILED on the date and time stamped hereon and
RECORDED in the OFFICIAL PUBLIC RECORDS of Potter County, Texas.




                                Julie Smith, County Clerk
                                Potter County, Texas




DO NOT DESTROY - This document is part of the Official Public Record.


jmiller




                                                                              Appendix 000195

                                                Motion to Remove Exhibit A Page 39 of 97 Pages
Recording requested by:   '~\fuu\ \;.)~{~                    Space above reserved for use by Recorder's Office
                                                              Document prepared by:               t     ,...    \
When recorded. mail to:
                                                                                       h}Q(~'\()rC~
Name:  \,'\\\C~ \>~~                                          Name '{'i\\c)AQ\
                                                                            0, () ~ ~:.{)
Address:  2.\). (bU'{? 3Q:'>"1
City/StateJZip: )\\N{,\\ t> 1] ~) '1) \\P
                                          '                   Address
                                                              City/State/Zip
                                                                                I


                                                                                    L(=               n ') ,,\\\.0
Claim of Lien
State of :1~S
 County of    \\D..'{"'.ckSl...,R
 1,'\)\\"C \...L~, being duly sworn, state the following:
 In accordance with an agreement to proyide labor and/or material, I did furnish the following labor and/or
 materials:           \'   5 ~(S. '--0."oor



  on the following described real property located in        ~~                                        County, State of
          .~o.. S                       , commonly known as:         \ '-\\JJ       \'>Cl·~O ~o..




  and legally described as:     ~CJ'f\~OSCA-- ~~
                                 ~+ ~\cc¥... Q()\\
                                    \   \~(~ ~

                                \~\ 0 pQ£,(\'ci ,-. RO~~~se address is
   Sol:Jt. ~M'o.
  which property is owned by

   of $    =~!
                                !1mo.(,)\.r, '\)        :1Cjlb\
                            of which there remains unpaid $           ~\lp , s:\
                                                                                              .         ,of. total value
                                                                                           ' and I further state that 1
   furnished the first of the items on the date of     \\- \\..\.,   \:!>               . and the last of the items on
                                                                                       tNOVA LFl36 Claim of uen Pg.1 (07-11)
                                                                                                               Appendix 000196

                                                                     Motion to Remove Exhibit A Page 40 of 97 Pages
the date of       \ \ - \ ~- \ ' )

I hereby, under the laws of the State of \~5                       , claim a lien against the above-
described property in the amount of money, stated above, which remains unpaid to me.




                                                                  Name of Person Claiming Lien




NOTARY CERTIFICATION FOR CLAIM OF LIEN

Stateof~S

countyOf~\
On   ~.~ 2-0~ r Cf         (date),   Okc.l'(!1.J tUlalkttrJ
                                                      ,            (name of claimant), came before me per-
sonaIly, and duly sworn on oath, and under penalty of perjury, stated that he or she is the claimant described
in the above claim of lien and that he or she has read the foregoing claim of lien and has knowledge of and
personally knows the foregoing statement of claim of lien which he or she subscribed is true and correct and
is not frivolous, nor clearly excessive, and is made with reasonable cause. Subscribed and sworn to before
me on the above noted date by the above noted claimant, and proved to me on the basis of satisfactory evi-
    ce to be th          who appeared before me.


Notary Sign                                    0
Notary Public, In and for the County of_' ..J...-lOco-,j~'-'-_'--
                                     of_'...L...::..lOco_j~!....!..-_~_ _ __
Stateof:L~S                                                                                 ~'f.t;/,f.'t:,,,.     DEREK PAUL BREWER
My commission expires:       _q-Q..1.~rf(j rb
                                                                  Name of Person Mailing Claim of Lien



                                                                                   *NOVA LFl36 Claim ofUen Pg.2 (07-11)
                                                                                                                Appendix 000197

                                                                     Motion to Remove Exhibit A Page 41 of 97 Pages
•




     FILED AND RECORDED
     OFFICIAL PUBLIC RECORDS
    li~~~~  f':J
    ~~~ M.LN.L Q~
     2014008110
     05/22/2014 01:20 PM
     Fe.: 20.00
     Ren•• e.lhoun, County Clerk
     Randall County, Texas
     LC




                                                     Appendix 000198

                               Motion to Remove Exhibit A Page 42 of 97 Pages
Recording requested by:   \)\ili'!.~ ~~&~                      Space above reserved for use by Recorder's Office
When recorded, mail to:                                        Document prepared by:
Name~~ Y MJ:QQ&9..Cbnl                                         Name\'f\~lQi
                                                                         .. we~
Address: '() 10,   .~1l'Q ?i>~')                               Address   \?,(\ 
                                                                             I              -1>0   'S1
City/State/Zip: f\'(y\D"C;\\':'
                f\,(y\D"C ;\\,:,   IX "J9\\\P
                                      "]9\ \\,g                City/State/Zip .~~,\\C X'{ I)"\) \.0



Claim of Lien
State of "\~)
          ~,\pACH> II
County of £-{\pACH>

   'ffit~xu\. h\et~kc\
I, 'ffit~'(l.9\.                     S\t>f\ ffif\\J f\,( .lli..being duly sworn, state the following:
In accordance with an agreement to provide labor and/or material, I did furnish the following labor anellor
materials:        \ \ S· \'\ ('- ~ . LeA.'o0!




on the following described real property located in  b~                      County, State of
   .\~'b.o....:)                 , commonly known as: , DD ~ ~ \ ~'0\.~-.e..



and legally described as:


                                                                          f\\ e\ L.     ~Oflf?
      pr~perty is owned by '~'i"OD9 n
which property                               !:(Cd
                                              'CCd '\1)J\Q
                                              !    ,{'{\J\Q     L\"~.)~          , whose address is
      5. L; Q~)s.omD
 :0\0 S.                           }\'1))c\f) \\ c   'n   ')9. \ a \
                                                          ')9.                           .      , of a total value
of$ ~\.j).     b'-\      • of which there remains unpaid $ ~\ ~ , Sl.\                , and I further state that I
furnished the first of the items on the date of , \- Q..'J- \3                     1   and the last of the items on
                                                                                  *NOVA LFl36 Claim Of lien Pg.l (07:11)
                                                                                                     Appendix 000199

                                                                Motion to Remove Exhibit A Page 43 of 97 Pages
                                                          \_S-,--____
I hereby, under the laws of the State of_\~~-=:::\.±~C,,--\_S.J--
                                      of_\->.~_"-\.±.o>.C.....    _ _ _ _ ,' claim a lien against the above-
described property in the amount of money, stated above, which remains unpaid to me.




Signature of Person Claiming Lien                 tI                            Name of Person Claiming Lien

Address of person claiming lien:                   ' J. 0 \b~ 30~I}
                                                            I


                                                  v;.yy'o,-f\ \\0 '"\\ 1'1~\\\.o

NOTARY CERTIFICATION FOR CLAIM OF LIEN

State of 14a..S

County of          '~V\d~' ,
On fi- )......\W-\h,!1    rfwJ..                , certify that on this date,    ~ - 22--\ !Is           ' I have mailed a
copy of this Claim of Lien by USPS certified mail, return receipt requested, in accordance with the law, to:

Name:       B-Mrucwcxyl mltP                           I    fh.    I ~t1iel L         /SdoeC5
Address: ':::01
         !::(H          a..s     L ;pscQm b                a)1:1o;
                                                           B-j1:1p; n         1q 10 I
Date:       s>-22.-IY                              .


Signature of PersonMa1lingcIOfLiei1                                             Name oman Mailing Claim of Lien



                                                                                                                            Appendix 000200
                                                                                                  *NOVA LFl36 ClaIm of Usn Pg.2 (07-11)




                                                                                   Motion to Remove Exhibit A Page 44 of 97 Pages
  FILED AND RECORDED
  OFFICIAL PUBLIC RECORDS
($~';:;~~
\:$;. !()i)
~).:::#I
              'K   A-'l."
               .... WIoiL
                            Q~
                             . Jld....... - .

  2014008111
  05/22/2014 01:20 PM
  F.e: 20.00
  Renee Calhoun, County Clerk
  Randall County, Texas
  L.C




                                                  Appendix 000201

                            Motion to Remove Exhibit A Page 45 of 97 Pages
Recording requested   b;~" '· :. .:!. !\C~\: J). ) 9~~=--W~d~.u.~II.l--;(~\~
                                     (.lo",;l                                  Space above reserved for use by Recorder's Office

                                                                                     P\f (~h(A oi l N{?ll__-\\r~ocrL
                                                                               Document prepared by:
                                                                               Nome
                                                                                Address £,0. 1&i\O 607)J            -
                                                                                City/State/ZiP]}YhO:v \ \\0   :n 1)9 II (P

 Claim of lien
  State ofS -e.pO (~
  County of hhN\n \.L_.__--
  I,:\}\>,e..\ L" ~~~ss
                                                         L\                                  --"-   --.. ---~~------~--------- --~---- ~---'-

  FILED AND RECORDED
4:J;~~
fq-"~\l
          ";.........--------------


                                                              Space above reserved for use by Recorder's Office
     Recording requested   by:\n~\ \..\£O%o&xd..              Document prepared by:
     When recorded, mail to:                                  Name ft\;( 'DCldll            \ 0«~fu (hl\CO\
     Name: m;s.\oC~e\ \JJEt)'W(kfd                            Address    \? Q.        Q)cc:L 3fbJ
     Address::y. Q. 'QQc. '"b 02->-')                         City/StatelZip ~'C'\ \\ Q                 :\:))   rJ      the date of      \ t;):-\\-   \3
      I hereby, under the laws of the State of     )€ '6(4:>                 , claim a lien against the above-
      described property in the amount of money, stated above, which remains unpaid to me.


                                                                 '\'\\,chQ,.1l ~ \N:e0k\\W~ c<1
      Signature of Person Clannmg LIe                           Name of Person Claiming Lien

      Address of person claiming lien:     cp ,D,    ~~ ~Ot/)
                                          f\'{Y'C~{\\\o ' ' ' ' .1~\\ \.0
      NOTARY CERTIFICATION FOR CLAIM OF LIEN

      State of~

      county:dOLn          dey' \
  On 6" ~ 20 -       (q      (date),      m!ckaJ leJc.a \klQ.~'fJ (name of claimant), came before me per-
  sonally, and dilly sworn on oath, and under penalty of perjury, stated that he or she is the claimant described
  in the above claim of lien and that he or she has read the foregoing claim of lien and has knowledge of and
  personally knows the foregoing statement of claim of lien which he or she subscribed is true and correct and
  is not frivolous, nor clearly excessive, and is made with reasonable cause. Subscribed and sworn to before
  me on t             oted date by the above noted claimant, and proved to me on the basis of satisfactory evi-
~nce            . e p son who appeared before me.

                              L.
      Notary Si ture                        ~
                                               rOo+-:...;
       State of -r~c-~                                                                     ~~~           DEREK PAUL BREWER
       My commission expires: _q~-;(:::.!-.,,L.1JoL{_ _ __                                11W.~~     Notarv Public. Stote of Texas
                                                                                 Seal     \t!C l~f     My Commission Expires
                                                                                           ~"t).'1         April 02. 2018



       CERTIFICATE OF MAILING

       I,   ffi \cbo {\ 1 ~{tn)(')i\. certify that on this date, ,5-;)''1 ... )4                  .I have mailed a
       copy of this Claim of Lien by USPS certified mail, return receipt requested, in accordance with the law, to:


       :=,~r1''t4!:~·I~:: ~~l
       Date:    S--J'd-N


       Signature of Person Mailing Clai     Lien


                                                                                  ~OVA LFl36Claim ofUen Pg.2 (07-11)
                                                                                                     Appendix 000205

                                                                   Motion to Remove Exhibit A Page 49 of 97 Pages
,

    FILED AND RECORDED
    OFFICIAL PUBLIC RECORDS
    ~~:;2~n

    ~ M~~uh.o-
    2014008113
    85/22/2814 81:20 PM
    Fee: 2•.••
    Renee Calhoun, County Clerk
    Randall County, rexas
    LC




                                                        Appendix 000206

                                  Motion to Remove Exhibit A Page 50 of 97 Pages
Recording requested by: Sf\, ~bSl \.      ~~~ Space above reserved for use by Recorder's Office
When recorded. mail to:                                        Document prepared by:
Name:   ~\())IbJ)\        \bN< o.-fux\C}( ch.                  Name               ~ W €(J...:-\wforrl
                                                                       \,, Ai C ll.c, being duly sworn, state the following:
 In accordance with an agreement to provide labor and/or material, I did furnish the following labor and/or
 materials:        ~ "('~. LQ~Qr
                   fd-,O ~ V. to-\- oS'\ 6\oc...~ OOO\~

    .'
  which property IS owned by~M.(\~                 \4,'l..   \4()
                                                                   1()o."'lC\
                                                                         .       L.     R~I5
                                                                                     • whose address is
   EcA..o S. l..;\?~c..oroh             £xn:..i,\\o    'r",    'V1'O\                                ,ofatotalvalue
  of$ 1..14\c i 5\         ,of which there remains unpaid $         '-11(0. S)             ,and I further state that I
  furnished the first of the items on the date of (,for S - I ')                        • and the last of the items on
                                                                                       *NOVA LFl36 Claim of Uen Po.l (07-11)
                                                                                                        Appendix 000207

                                                                    Motion to Remove Exhibit A Page 51 of 97 Pages
the date of ~- S -                \3
I hereby, under the laws of the State of \~C\ S                    ,claim a lien against the above-
described property in the amount of money, stated above. which remains unpaid to me.




Signature of Person Claimmg Ll                                         Name of Person Claiming Lien

Address of person claiming lien:              ~. ().    fJcrK.. ?JO ~1
                                               'f\'f{'Q(   '\\\0 ""\). "lC\.\\\...0
NOTARY CERTIFICATION FOR CLAIM OF LIEN

State of T c€..::rUt..5

County of   Qc..-~J.:t., I (
              'f
On t; - '2/) .. ,          (date),           d),~ I
                                                IJR            c.....1hu   Cd
                                                                   (name of claimant), came before me per-
sonally, and duly sworn on oath, and under penalty of perjury, stated that he or she is the claimant described
in the above claim of lien and that he or she has read the foregoing claim of lien and has knowledge of and
personally knows the foregoing statement of claim of lien which he or she subscribed is true and correct and
is not frivolous, nor clearly excessive, and is made with reasonable cause. Subscribed and sworn to before
                   noted date by the above noted claimant, and proved to me on the basis of satisfactory evi-
                  p rson who appeared before me.


Notary Si  ture                       '~ I I '"
Notary Pu lie, In and for the County of -ro~
StateofT~                                                                                             ""~                                                   t
                                                                                                     fR"~~
                                                                                                        r.~f;\
My commission expires:                    '!co} \b.ct LID) tYW\\e \ L, R,,%Q C5
Address:    -S-O l 0   ,        5 L) pE.(Qmb A[YYA ci II ()  FILED AND RECORDED

2014008114
05/22/2014 01:20 PM
Fee: 28.01
Rene. Calhoun, County Clerk
Randall County, rexas
LC




                                                    Appendix 000209

                              Motion to Remove Exhibit A Page 53 of 97 Pages
                          ~\(~ot \DQ(~rJ,..
                                                                        Space above reserved for use by Recorder's Office
Recording requested by:
                                                                        Document prepared by:
When recorded. mail to:
Name: 'S'\\\C'DO"os"      'v..)'ECr.;~££)rrl.                           Name    \'\\)iliCh~\ 'v..J'5'~(hd
                                                                        Address   ~,(),       ~(% 303t)
Address: \? () \\'wCi'''' 30"3{)                                        City/State/Zip ~~ &C> \ ) .            V\ C\\\ \0
City/State/Zip: ~..... -\\\() """l'f.. 1)r~~ M06('              A- d-"d-: -\-, 0 Ii
                                        \....0 -\-   t>\ oc...~   000    F-
  and legally described as:             f).,S Le fO W \ DF \
                                         f\\\<2."\. Rov...)


                                                                                    I
                                                                  ·~Q..~\ e.\ ,-. ~8-.(S
   which pro~rty is owned by Q,g't):\q.\\ \.Q,,,,,,·b\\\QU)      the date of     \   D-1),<1.- \')
      I hereby, under the laws of the State of : \~"'6)A)
                                                  ~"'6)A                      5
                                                                         , claim a lien against the above-
      described property in the amount of money, stated above, which remains unpaid to me.



                                                                                    \'f\\cbCAel W~r~
                                                                                   Name of Person Claiming Lien

      Address of person claiming lien:                   ~ . CJ.     DCI'f:- -;s (J "6'1
                                                         ~\\'00.:\·'\\'-() \~ 'l~ \ \ \p
      NOTARY CERTIFICATION FOR CLAIM OF LIEN

      Stateof~V
      County of     ?a;...t} i~) f
  On        ~'ZJ?~
                 )'-1        (date),d/;4a...eJ                        ld~{'d
                                                                     (name of claimant), came before me per-
  sonally, and du1y sworn on oath, and under penalty of perjury, stated that he or she is the claimant described
  in the above claim of lien and that he or she has read the foregoing claim of lien and has knowledge of and
  personally knows the foregoing statement of claim of lien which he or she subscribed is true and correct and
  is not frivolous, nor clearly excessive, and is made with reasonable cause. Subscribed and sworn to before
  me on the abo            date by the above noted claimant, and proved to me on the basis of satisfactory evi-
.~e to be e ers n who appeared before me .

            .             ~~

      Notary Sign                                           ""J II
                                              iO,J..;o=-~.u.-,,--,=-_ _ _ ___
      Notary Public, In and for the County of_iO,J..;o::;..~.u....;:.....=.
      State of :r:::~S
      My commission expires:           p2    r       p   *  '
                                                                                                   Seal
                                                                                                               I?~"~
                                                                                                               i ........:
                                                                                                               ~"'.         .'ro:
                                                                                                               \':'f',;;;~+~1
                                                                                                                .z.'i·o;"'t.+~1
                                                                                                                            .'''-

                                                                                                                     ""h''''''-
                                                                                                                                         DEREK PAUL 8REWER
                                                                                                                              :"i.. Notary Public. State of Te~as
                                                                                                                                      lot.. Com I
                                                                                                                                      My        m sslon Expires
                                                                                                                                      "'J Commission
                                                                                                                                            April 02. 2018
                                                                                                                                                                  I




      CERTIFICATE OF MAILING

      I,   !niX-WhQ \       \)j   ec4b (£occ~                      , certify that on this date,   S    }).r;).-) ~       , I have mailed a
      copy of this Claim of Lien by USPS certified mail, return receipt requested, in accordance with the law, to:
      Name:  fu@\\
      Address: '%"0\0
                                  C'()\j.o\",
                                         .       \
                                   S. L,\?,Sc.of"0.b
                                                     \\'m-e,5 LLe
                                                                    AYbO \
                                                                           I''t.cm
                                                                              C.cm €-\
                                                                                     i
                                                                                 X ']q
                                                                                           1... Rooa (5
                                                                                            10 I
      Date:     5- QQ~I~


                                                                                   Name of PersoD" Mailing Claim of Lien


                                                                                                      *NOVA LFI36 Claim of Uen Pg.2 (07-11)
                                                                                                                        Appendix 000211

                                                                                    Motion to Remove Exhibit A Page 55 of 97 Pages
                                    - -   ~----.-.-   --.-   ~---   -   ~-   -   --,.




  FILED AND RECORDED
  OFFICIAL PUBLIC RECORDS

~t1:.~)nA_
  }.l~/ -M .....
 .~,:~£

2014008115
          ."
                 .. "£AL
                       ~
                          __
                       ""'I.. \.:


05/22/2014 01:20 PM
Fee:           20.88
Renee Calhoun. County Clerk
Randall County, Texas
LC




                                                                        Appendix 000212

                              Motion to Remove Exhibit A Page 56 of 97 Pages
Recording requested by:   \'\\\~ \J~(Wd\                    Space above reserved for use by Recorder's Office
                                                            Document prepared by:
                                                                   fu,c)::.Qe\ W-eO,:~~t\o(J
When recorded. mail to:
Name:   \'S\\c"M-Q ~ WQD.'\\\.i\fWC\                        Name

Address:      ~. (') . ~u:&   tsr ,?->')                    Address 2. (') . ~(l& 3031
                                                            City/State/ZiP\\X«)S:\\\D T) f\f\ \\l,p
City/State/Zip: ~i ,\\ 0       ]'1 1).R~Ch=·~..:.-:>o'-"'oO.\x~,--_ _ _ _ County, State of
     '='~Th ~                       , commonly known as:          \\   0S      ~ r-€ ~*



  and legally described as:
                                  ~                   \_\_-_~_\g-=-----,~=--___
    the date of _ _\_\_-_~_\g_----,~"",,--

    I hereby, under the laws of the State of '3~ ~A 'S                 , claim a lien against the above-
    described property in the amount of money, stated above, which remains unpaid to me,




                                                                 Name of Person Claiming Lien

    Address of person claiming lien:     ~. (j, ~~ ~()~~
                                          ~ FILED AND RECORDED
r"'~"~'
'i.~1;
            '?
 OFFICIAL PUBLIC RECORDS
liP'jiiiA
                    1\ ~
              J.N.L l:
  2014008116
  85/22/2814 01:20 PM
  Fe.: 20.00
  Rene. Calhoun, County Clerk
  Randall County, Texas
  LC




                                                  Appendix 000215

                            Motion to Remove Exhibit A Page 59 of 97 Pages
Recording requested by:   lli{bp~ \De~.\orc\                 Space above reserved for use by Recorder'S Office
                                                             Document prepared by:
When recorded, mail to:
Name: \\(\WM Q\. \1,,'~(:\tV:J
                                                             Name      fu i r\oo..&b   \p -€c.w   (£ocJ..
                                                                        ~!O' ~C~ ~D-:!l"
Address: \J. C)!  0:/)
City/State/Zip:   ~.(, '\\ r\      '\         .
                                     'f. ")l\ \\,\"
                                                              Address
                                                              City/State/Zip   ~c \\0      ''t "\ G\\ \1..,
Claim of Lien
 State of   '\E'~CY6
 County of        ~N\ D U
 I, '{'f\\(j)(1"Q\ \N~Qr~rd %e-. \\-:'JlQ ~bcL\.lbeing duly sworn, state the following:
 In accordance with an apment to provide labor and/or material, I did furnish the following labor and/or
 materials:        L\   ,,or
                   ~oc:.\A") Qro 5000 ~~(yV"\o~\-




  on the following described real property located in   \lc~n \1...      County, State of
      '3~S                              ,commonlyknownas: ~\9~O \O~ A\.J€...
                                                                 'P()..('~\f\e.v.,) ~'*~.


                                    c:...trC\ (\-c.u\-nb !Wro.,'\\\O T'(\ ')<1, Q \                                         ,ofa total value
   of$ Y 85,03    , of which there remains unpaid $ '-\ f\5, 03                      ,and I further state that I
   furnished the first of the items on the date of     ):t-\.p'- \)                ,and the last of the items on
                                                                                  ~OVALFl36C1aimofUenPo.l (07-11)

                                                                                                  Appendix 000216

                                                                 Motion to Remove Exhibit A Page 60 of 97 Pages
     the date of        \~-\.o - \ ')

     I hereby. under the laws of the State of-'\:€.-1C 0\5              • claim a lien against the above-
     described property in the amount of money. stated above, which remains unpaid to me.



     Signature of Person Claiming LIen

     Address of person claiming lien: ~\ 0 , ~cf¥.., ~ 0 ~')
                                      ~i~\o \'f.. 'l~\\~

     NOTARY CERTIFICATION FOR CLAIM OF LIEN

     State of ~,gA-S

     County of '      l~~t\-fl
 On'::;-- 'ZOo I          ¥ (date),     '           olJn.a.l ~(cJ   (name of claimant), came before me per-
 sonally. and duly sworn on oath. and under penalty of perjury, stated that he or she is the claimant described
 in the above claim oflien and that he or she has read the foregoing claim ofoflien
                                                                                lien and has knowledge of and
 personally knows
             bows the foregoing statement of claim of  lien which he or she subscribed is true and correct and
                                                     oflien
 is not frivolous, nor clearly excessive. and is made with reasonable cause. Subscribed and sworn to before
 me on th        ve no d date by the above noted claimant, and proved to me on the basis of satisfactory evi-
~e               e ers n who appeared before me.

                                     t.l2..-
     Notary Si ture                         rjj
                                          of-i::QJJ~O.,L-L.i:V?...=;....;,--
     Notary Public, In and for the County of-i::QJJ... .:.-."'J::O.
                                                               O. L.L-Ltv->.
                                                                      -Ltv->-=.
                                                                            .:::... ;:.=---__ _ __
                                                                                        . --_
     State of    'Te#5                                                                                              ."....,,11:
                                                                                                                      !'~i:\
                                                                                                                  I~~.~y             DEREK PAUL BREWER          t
     My commission expires:                 4:2, L{/                                                 Seal         IJ         tl Notary Public. State of Texas
                                                                                                                  \ ..~••• \~~It   My CommissIOn ExpIres
                                                                                                              I    ~.'"                April 02. 2018


     CERTIFICATE OF MAILING

     I.1X\S ~f\'€ \  \}"') £{~ (ford,          . certify that on this date. S - ~ ~ - \':)     , I have mailed a
     copy of this Claim of Lien by USPS certified mail, return receipt requested, in accordance with the law, to:
     Name::1\Q~,Q 1()-1-~ A\)f LI C / O(Af\,f I KOrg2C5
     Address50(a S. L',,,scQ'mb A'(Y'Cl:tx 0°\\Q\
     Date: ~- 22           -\ ""\




                                                                                                     ~OVA LF136 Claim of Uen Pg,2 (07-11)
                                                                                                                          Appendix 000217

                                                                                         Motion to Remove Exhibit A Page 61 of 97 Pages
                              ~   --- ..._----- - - -


FILED AND RECORDED
OFFICIAL PUBLIC RECORDS
~f~'-;               1\
~1»~' ~J.r\U. l: ~
2014008117
8512212014  el;~G PM
Fee: 2111.00
Renee Calhoun, County Clerk
Randall County, Texas
 LC




                                                        Appendix 000218

                  Motion to Remove Exhibit A Page 62 of 97 Pages
Recording requested by:\,\\\C~.\                ~x-v\.                      Space above reserved for use by Recorder's Office
When recorded. mail to:                                                     Document prepared by:
Name:\'\\\(m~\            \D~~&cch                                          Name 'tr\'C'ro.~ hler..;fuo -~1
City/State/Zip: ~)'J' \\\ t> =S=\ 'Y\\\\.ft
                                  t)C\\\\.ft,                               City/State/Zip ~{'\\~ \ ' 'f. f)q,\\\0



Claim of Lien
State of __\.L...::Q""'1-~C\:.t",.c:;'...,l.-
           \L...::Q"-1-~C\:.t",..c:;'...J.-_ _ __

County of_-l-~~:rx:~;"Q!oA\.J.-,;\>t-j
       of_J..~~:{\C~;"Q..tl.\~\~j_ __

I, 'i)......Z::;.:.~'--'"'--=-~
                                                                                    .~_---.;:--_
on the following described real property located in __·tm..)......l£::.!:.~~-=-~:....L~_~:--_
                                                                                     ...    __ County, State of
-~'hQ ~
-~Q                              , commonly known as: 'd..\.Q\ '& \a~


                                      C:(W,\y)Q.r
                                      L dT e:+.oc..'4.  (Yl ~
and legally described as:             w i}~ 0\- .~               -t
                                                                 'f\\\ O~
                                     4.   -\-'c-.< U.    "6 ~\u~       E   30ft of
                                     'tt~N ()           'd-'t-\h s~.
                                                                                 \          l. Q..oc;R.,r:)
which property is owned byl\o\ cz., \t)-th ~:\\e!CUE' L\.C:. 1 Chf\~e.\ , whost¥address is
 50\0 S L'Q5r(\(!\.b \Aff'CI.;(',\\o \ ) f)C\\Q\                                        ,ofa total value
of$ 3d. '&. C) S'        , of which there remains unpaid $ 3B- 5: OS , and I further state that I
furnished the first of the items on the date of \ \- ~s- 3                   \
                                                                           ' and the last of the items on
                                                                          ;tNOVA LFl36 Claim of Uen Pg.1 (07-11)
                                                                                                              Appendix 000219

                                                                             Motion to Remove Exhibit A Page 63 of 97 Pages
,,
     the date of      \.\=~S- \'"")
                      \\=~S-

     I hereby, under the laws of the State of '\:e "G-CA 5              , claim a lien against the above-
     described property in the amount of money, stated above, which remains unpaid to me.




     Signature of Person Claiming Lien                            Name of Person Claiming Lien

     Address of person claiming lien:     ~. (). ~ 'SCJOt)
                                          ~c~"o'''f.- f\C\\\\o

     NOTARY CERTIFICATION FOR CLAIM OF LIEN

     State of f.e.&.q 5

     County of     Ktx.V1dt\ U
     On .5 20- }       'I       (date),  1YI:c..hx..e,} Ulo.Jfu.A~ecl   (name of claimant), came before me per-
     sonally, and duly sworn on oath, and under penalty of perjury, stated that he or she is the claimant described
     in the above claim oflien and that he or she has read the foregoing claim of lien and has knowledge of and
     personally knows the foregoing statement of claim of lien which he or she subscribed is true and correct and
     is not frivolous, nor clearly excessive. and is made with reasonable cause. Subscribed and sworn to before
                    ve n      date by the above noted claimant, and proved to me on the basis of satisfactory evi-
                     'pe on who appeared before me.




     Notary        : :In and for the County Of_?-'-..:>_tk'-'---"'"'--_
                                            Of_?-!-o.:>_tk'-'---=-"--_ _ __
                                            Of_?-'-o.:>_tk'-'---"""--_
     Stateof~Q.~AoS                                                                            ~~.~~               DEREK PAUL BREWER          l'
                                                                                               i~~'?)          Notary Public. State of Texas ;~
     My co~n expires:              1- 2. If                                        Seal        \').~!~.~.t       My Commission Expires        I
                                                                                                ~;'''i.;,;.,~$
                                                                                                     "..,n""·
                                                                                                                     April 02 2018
                                                                                                                             •               "
                                                                                                                                              r
                                                                                                                                             'f
                                                                                                                                             i~
                                                                                                                                             ,~




     CERTIFICATE OF MAILING

     I, \'c\\C\xh9~    ~(:G)rJ                     ,certify that on this date.   5...- '::;~-l ':l          .I have mailed a
     copy of this Claim of Lien by USPS certified mail, return receipt requested, in accordance with the law, to:
     Name: d,\o)~ }()i"" Ave.     LLC           L, ~m ("5
                                          I Do Ole \
     Address:      Solo S, l;r;:CQl"rtb ~jt'h(1          n
                                                     tJglO)
     Date:    5- .D2-~)~

     Signature of Person Mailing CIa'    of Lien


                                                                                    ~OVA LFl36 Claim of Usn Pg.2 (07-11)
                                                                                                                Appendix 000220

                                                                     Motion to Remove Exhibit A Page 64 of 97 Pages
 FILED AND RECORDED
t$~}c1
~;!;-~~
        r;<
 OFFICIAL PUBLIC RECORDS
&.f~i~
              JAU.. \.: ~
                       "


 2014008118
 05/22/2014 01:20 PM
 Fee: 20.00
 Renee Calhoun, County Clerk
 Randall County, Texas
 L.C




                                                 Appendix 000221

                           Motion to Remove Exhibit A Page 65 of 97 Pages
Claim of Lien
       ~~ ,
County of:;
Smteof
            \
I, S\M6w.1" \.)es;,iMr£..oI. \,){)it!\-;M' !:\"C    w:..being duly sworn. state the following:
In accordance with an agreement to provide labor and/or materiaJ, I did furnish the following labor and/or

materials:      ~ \"\\~ \Q..\xJr
                rS A'('r\ \' ~\J..~


 on the following described rea1 property located in       {\u@\\                        County, State of
      ~:5::ho...S                  ,common1yknownas:          \ D'--\.5    '\-e.{Y)~~



  and legally described as:


   which property is
     fh\o
                       o~ ~ «m~}..u~
                              by
             S, L\'PS(l~~ (.\'1'I"'~



    the date of    \ \) -- d-.~ -   \ ::,
    I hereby, under the laws of the State of      :c
                                                ~,&Q':::>              , claim a lien against the above-
    described property in the amount of money, stated above, which remains unpaid to me.




    Signature of Person Claiming Li

    Address of person claiming lien:        .Q 0,
                                             I       eXS~      '3cJ~)
                                            ~~'\\\\c> \ " f)C\. \\\0
    NOTARY CERTIFICATION FOR CLAIM OF LIEN

    State of   ftx- tt..S
    County of     7~de-}/                                    ,l\   r
    On~ -zo~-
           ..     ILl-         (date),      [1lwd ~~~d.
                                                  ~~~cl                (name of claimant), came before me per-
    sonally, and duly sworn on oath, and under penalty of perjury, stated that he or she is the claimant described
    in the above claim of lien and that he or she has read the foregoing claim of lien and has knowledge of and
    personally knows the foregoing statement of claim oflien which he or she subscribed is true and correct and
    is not frivolous, nor clearly excessive, and is made with reasonable cause. Subscribed and sworn to before
                  ov noted date by the above noted claimant, and proved to me on the basis of satisfactory evi-
                   e rson who appeared before me.


              ature
                                         of_~~~_ _ _ __
    Notary Public, In and for the County of--"""""+""-"':.:..=
    State of   7'R                      Appendix 000224

Motion to Remove Exhibit A Page 68 of 97 Pages
Recording requested by: ffi\~l.             "")~Q&(C~             Space above reserved for use by Recorder's Office
When recorded, mail to:                                           Document prepared by:
Name:%~C\.O\ \~e~                                                       \n\~ \N~rb,:A
                                                                  Name \)\\~
Address: ~ ,a I (bv",& 3C\:--{)                                   Address 'V la, \b \.\;6 :SO"~1
City/State/Zip: \f\-'{Y'('A.,~\\t>   :r-\      '\ \3    \\0 \ 'a:('CO~


and legally described as:            Q..(}.'f'\qo{'\ R\d\.~ ~ \
                                     Lo-t- o~O ~\oc~ ()(:j(J \
                                                                         1·       'e\ \.-·RoWS
whi~h property is owned by {\'SY\~GA)ClO'\ \X-W,,< LTC 1 ID{\\                        ,whose a~dress is
 5)\0 Sf L~~o'))b 'hxY'Qc\\\c):t'f f)q\Q\                                                              ,ofa total value
of$   ;is'),3f\          ,of which there remains unpaid $             d.f$1. '3~             ,and I further state that I
furnished the first of the items on the date of           \ \ - \\-    13               '   and the last of the items on
                                                                                       *NOVA Lfl36 Claim of lien Pg.1 (07-11)
                                                                                                          Appendix 000225

                                                                       Motion to Remove Exhibit A Page 69 of 97 Pages
the date of     \\- \   \-\"?)

I hereby, under the laws of the State of '1..g :'.f,.O,S           , claim a lien against the above-
described property in the amount of money, stated above, which remains unpaid to me.



Signature of Person Claillli11gifell                           Name of Person Claiming Lien




NOTARY CERTIFICATION FOR CLAIM OF LIEN

State of'T"~

countyof2xJ.~\!
County of2vJ.~\!                                        ~
On ~2()"ltf
On                       (date),m/C)~JQ tLi4J?t3
                         (date),illt'chCitQ   tLJaJ~ J (nameofclaimant),camebeforemeper-
                                                                   (nameofclaimant),camebeforemeper-
sonally, and duly sworn on oath, and under penalty of perjury, stated that he or she is the claimant described
sonally, and duly sworn on oath, and under penalty of perjury, stated that he or she is the claimant described
in the above claim of lien and that he or she has read the foregoing claim of lien and has knowledge of and
personally knows the foregoing statement of claim of lien which he or she subscribed is true and correct and
is not fiivo         clearly excessive, and is made with reasonable cause. Subscribed and sworn to before
me on th above no       date by the above noted claimant, and proved to me on the basis of satisfactory evi-
               . pers n who appeared before me.


Notary Si ature                        \)I J
Notary    lie, In and for the County of'--,- ~~'~J.....!.-=.J
                                             ~~'~,--,-=->_
                                             ~~'~L-!-=.J
                                     of'_..J....Io
                                     of'_...I...Jo            ___ _
                                                                 __ _____


State of --r:~     cS                                                                           ' '"'
                                                                                           ~,,,"~


My commission expires:           ({    ~   .   ,rtf                            Seal
                                                                                          ;,#~~tJ~
                                                                                          ~;
                                                                                             ' !,p.~\
                                                                                         ~~.J.
                                                                                                 ..~

                                                                                              .... t£l
                                                                                                         DEREK PAUL BREWER
                                                                                                 ': j Notary Public, State of
                                                                                                        My Commlaalon Expires
                                                                                                                              Texas
                                                                                                                           ofTexas

                                                                                           "'il.rn,~
                                                                                           "'il.rnl~            April 02. 2018


CERTIFICATE OF MAILING

I,   fu \rheA 91 It..}fX2d1 \)\l ({flYO\ , certify that on this date, S - ad -\~                        , I have mailed a
copy ofthis Claim of Lien by USPS certified mail, return receipt requested, in accordance with the law, to:
Name:?rro~nJ.)QcJ 'PeAr\. U()                         J 0SA""g\ L. RQ~.cs
Address:  50\0 S, L~ps FILED         AND
 OFFICIAL PUBLIC RECORDS
                        RECORDED
{1;P:;~   r-J
~~~ M.a.nu. Q~
 2014008120
 05/22/2014 01:20 PM
 F. . :   20.00
 Renee Calhoun, County Clerk
 Randall County, Texas
 LC




                                                     Appendix 000227

                               Motion to Remove Exhibit A Page 71 of 97 Pages
Recmding requested bY'    i'S\\C\:o.!)~ I..l~~            Space above reserved fm use by Recon!£r'S Offire
                                                          Document prepared b y : .                   ~
                                                          Name~~~)wh  ~~(-\()
                                                                J>«'A 3031
                                                          Address   ,f
                                                          City/State/Zip   ~ ,\\() \"'t t'f\\\ \p


 Claim of Lien
 State of   .~€.-,j.(A:>
  County of     <6oJ\AC\ \\
  \, ~~\ ~[-\;c,rA \:lUI ff{\Q 1\>(. lLtybeim duly sworn, state the following:
  In accordance with an agreement to provide labor and/or material, I did furnish the following labor and/or

  materials:              1.. 5   ~ ,-2> Lo.\:)o r



    on the following described real property located in    RCJ, cd 0. ~ ~                   County, State of
      :\-5"& Q ~                     , commonly known as:        \ \0      ~ \\-e~-\-\


     and legally described as:    ~u on \l...~~\t(...~
                                  ~ "\O'd.'l    c\ ~ aoo
                                                       %\
                                                          \
                                                                             Olr\\e\ L. Rc~6
     which property is owned      by~,        > - \'~
                      I
      furnished the first of the items on the date of                             *NOVA LFl36Claim of uen Pg.l (07-11)


                                                                                                   Appendix 000228

                                                                 Motion to Remove Exhibit A Page 72 of 97 Pages
                      Appendix 000229

Motion to Remove Exhibit A Page 73 of 97 Pages
Recording requested by: \l'llhlo
                        \'sYlhlo \.       \1 )£f&,Qf~
                                             )£f&,Qfk~        Space above reserved for use by Recorder's Office
When recorded, mail to:                                      Document prepared by:
Name:1N~L~
Name:1N~l~        \" le~Q,{c\CA
                     le~~Q,{ocA                              Name %\cbo.tl.j.,       W€c'S\~/fortl
Address: \\; D > ~ 3Q}{)                                     Address    \? () 6ay '"bo
                                                                             I        '"be. 3')
City/State/Zip: \AX'('(A.(\\\o:OS:-l       QC\\\ \0           City/State/Zip 'B-rroo.c.\\o :r '6 0'" '\ lp



Claim of Lien
        ·3::rs.'f,l\,
State of'=-Y"' r
                          j



                 \>the date of   \ \- "d-'d- \3

I hereby, under the laws of the State of    \ '~ S                 , claim a lien against the above-
described property in the amount of money, stated above, which remains unpaid to me.


                                                                \)\\chn.~ 9..        w~\e)«I\'
Signature of Person Claimmg Llen                                Name of Person Claiming Lien

Address of person claiming lien:    ~.t;    I    ~~ "bC)~)
                                     ~~; ~\.~                \1. '"'P\\ \ ~
NOTARY CERTIFICATION FOR CLAIM OF LIEN

Slateof   ~
County of ' - '-LII
                 LII                                                r
On    6"-ZlJ.,J            (date), {Y]~ ~~/tk:fJnameOfC1aimant)'Camebeforemeper­
sonally, and duly sworn on oath, and under penalty of perjury, stated that he or she is the claimant described
in the above claim oflien and that he or she has read the foregoing claim ofllen and has knowledge of and
personally knows the foregoing statement of claim oflien which he or she subscribed is true and correct and
is not frivolous, nor clearly excessive, and is made with reasonable cause. Subscribed and sworn to before
me on th      ove n ted date by the above noted claimant, and proved to me on the basis of satisfactory evi-
          be     pe on who appeared before me.




                                                                                                   ~
                                                                                                          f)iDEREK PAUL 8REWER
                                                                                                       "NOtary PubliC. State of Texoa
My commission expires:    _q.~""--"Z~-....,J'-Lr
                          _q.~""--,Z""-""';f-J-,,-r_____                          Seal             :..   . My Commission Expires
                                                                                                 ,\ .t,.1     April 02. 2018




CERTIFICATE OF MAILING

I,   %\Cm ~ ~ 'R<>.--\kr-\i lCC-h               , certify that on this date,   S-- ~ 'd - \'-\       , I have mailed a
copy of this Claim of Lien by USPS certified mail, return receipt requested, in accordance with the law, to:
Name:~b\)£\"WQd. \Y\\~e LLC .I Dol'lifl                           L.   R.o~(S
Address: 50\ Q~l; p'sc Qroh          I} rhO c: /I Q jX '1 q) () \
Date: S-- d~- l?j



                                                                Name of Person Mailing Claim of ien



                                                                                                     Appendix 000231
                                                                                   *NOVA LFl36 Clolm ofUen Pg.2 (07-11)



                                                                  Motion to Remove Exhibit A Page 75 of 97 Pages
FILED AND RECORDED
OffICIAL PUBLIC RECORDS
~f~i~n
%r~i' -f"",U\J.L ~ ~
 201.40081.22
 05/%%/%014 01:%0 PM
 Rene. %0.00
 Fe.:   Calhoun. county Clerk
 Ranoall County. Te~as
 \..C




                                               Appendix 000232

                         Motion to Remove Exhibit A Page 76 of 97 Pages
(




    Recording requested by: '\l\\~ il ~   ~efrfuw£o.~
                                          ~efrfuw£c(t:l            Space above reserved for use by Recorder's Office
    When recorded, mail to:                                        Document prepared by:
    Name: '\'r\\(NU k W:£Q.;..futfetr~                             Name    m,ch1.J)l l\Ject\hwfor~
                                                                           m,ch:w>l
                                                                           \"f\\ch1,j)l
                 C\ \::>\f'b 30-3 ''J
    Address: \Jl C                                                 Address   P.O. '(Ssr& 303>'1
    City/State/Zip: ~C\\\o .\~ 'IOn \\0                            City/State/Zip 11rf\C\('\\()   'TY -1 qIIlp


    Claim of Lien
    State of   TJ(" 13.5
                    U.5
    County of     Rc\rd,ct\\
    (1\\\('b;~ \I ~ \;:J'ec&wfod Q{)fT '\1$f1f I1t [ L\.~
    (1\y~~                                              l\.~ being duly sworn, state the following:
    In accordance with an agreement to provide labor andlor material, I did furnish the following labor andlor
    materials: \ ~('.~(', lo..\co (




    on the following described real property located in      ~rd.Ql Ql
                                                             @..,ord.QlQl                          County, State of
     ':r.~
     ':r~                             ,commonly known as:          \ YJ.'-\ 3   C'C\5C-\. G ('O:f'cU-



    and legally described as:   ~y\It On R, d. ~ 1:l \
                                Lc-\- ()~"\ ~\()o...:xxx\    }\)C'L   L'TQ
                                                            LTQ         '(JO\.o·j-e..\ ,whose address is
     Sal  o S. l ~ pg('\mb ~(j \\o:t¥ ~cJl              ~)CJI 01                                    • ofa total value
    of$ )1')1). \Q'l         ' of which there remains unpaid $ \ 1-1. '-0 C\              , and I further state that I
    furnished the first of the items on the elate of I) - p.. d..-l2                  , and the last of the items on
                                                                                     *NOVA LFl36 Claim of Uen Pg.l <07-11)
                                                                                                           Appendix 000233

                                                                        Motion to Remove Exhibit A Page 77 of 97 Pages
1
    the date of     \ \- d-fJ.--\:.

    I hereby, under the laws of the State of "X,,£,O
                                             "-x.,,£,Oe' a, GJ C!~ ~o ~ ')
                                         ?rmru--"..\\('l \1-- t'\ q \ \ \0
    NOTARY CERTIFICATION FOR CLAIM OF LIEN

    Stateof ~5

    County of      24 V)Ac((,
    On :$-1.,2- tt{             ~te), 01lC~            \'uu'.!..thadaJnameofclaimant),Camebeforemeper-
    sonally, and duly sworn on oath, and under penalty of peJjury, stated that he or she is the claimant described
    in the above claim oflien and that he or she has read the foregoing claim of lien and has knowledge of and
    personally knows the foregoing statement of claim of lien which he or she subscribed is true and correct and
    is not frivolous, nor clearly excessive, and is made with reasonable cause. Subscribed and sworn to before
    me on the       end date by the above noted claimant, and proved to me on the basis of satisfactory evi-
                             who appeared before me.


                                                              ;i
    Notary Signa

                                           of
    :~:::;:t¢~:tr the County ~k~;;~ C y !k,(
                                                                                           ~~~~.
                                                                                          f:'m!t\    DEREK PAUL BREWER
    My commission expires:         it, ;;J.. f b                                  Seal
                                                                                                  Notary Public. State of Texas
                                                                                          ,*!~lll My Commission Expires
                                                                                              ~:;$"        April 02. 2018



    CERTIFICATE OF MAILING

    I, fu ~ Q, \"    \1\,)   e(~[feal
                             e FILED AND RECORDED
 OFFICIAL PUBLIC RECORDS
,*J~~~~
t{~~ ~J.rw. Q~
 2014008123
08/22/2014 01:20 PM
Fee:   20.00
Renee Calhoun, County Clerk
Randall County, Texas
LC




                                            Appendix 000235

                      Motion to Remove Exhibit A Page 79 of 97 Pages
............--------------


    Recording requested by: \l\\(X\o       ~rforcl
                            \l\)(M \11. \. 'Je:&orkycl         Space above reserved for use by Recorder's Office
    When recorded, mail to:                                    Document prepared by:
    Name: t\\,O\{l [It   V>fC~&ah                              Name      t1\\ilicu! ~ Na:ciborfcrJ
    Address: ~. Q.    Qsf$. ?:'o ~')                           Address     P,Q! ~\OC :6Cl!:>,)
    City/State/Zip: ftrco,.(\\\ () TI ")" \\ \.0               City/State/Zip 'f:m:nr'~\l)
                                                                              'f:m:nr'~\[}     TI '1 q lito

     Claim of Lien
    State of ' \--e't;L\   s
    County of     ~o..e.d.o.. U.
                  ¥-.U:f'.A.o..
                  ¥-.Q.e.A.o..  tl.
    I, fu\c\'A~\ u')ecrlkfortl \)~8 ~~ B"iC L.\.t., being duly sworn, state the following:
    In accordance with an agreement to provide labor and/or material, I did furnish the following labor and/or
    materials:    \ \\(. \....Q '0 or




    on the following described real property located in     Rc\'orko. II                         County, State of
       "-I~s
       ~~S                            .. commonly known as:      , 1J.."2> ')..   ~~ ~cx (2,C'c.\                         ,and the last of the items on
                                                                                    *NOVA LFl36 Claim of Uen Pg.l (07-11)
                                                                                                          Appendix 000236

                                                                     Motion to Remove Exhibit A Page 80 of 97 Pages
the date of    J\- ~~-\3
I hereby, under the laws of the State of  :s
                                          '52); L.\,-S             , claim a lien against the above-
described property in the amount of money, stated above, which remains unpaid to me.



Signature of Person Claiming Lien                            Name of Person Claiming Lien

Address of person claiming lien:    \? 0 \
                                      i        6c.~        '601::/,
                                    ~W,,,~              \'( '1C\\\\v
NOTARY~TIFICATION FOR CLAIM OF LIEN

State 0"t           ' -7$..
        __ "': '-"--_--' . 4        cS
        4vuh I (
County of
On 5-Z 2-/ tf (date), tYbJw~ u.ll48)(
                             u.ll4 Bu [-'cd
                                      r:Crd                        (name of claimant), came before me per-
sonally, and duly sworn on oath, and under penalty of perjury. stated that he or she is the claimant described
in the above claim of lien and that he or she has read the foregoing claim of lien and has knowledge of and
personally knows the foregoing statement of claim of lien which he or she subscribed is true and correct and
is not frivolous, nor clearly excessive, and is made with reasonable cause. Subscribed and sworn to before
me on the above noted date by the above noted claimant, and proved to me on the basis of satisfactory evi-
  ence to be e p on who appeared before me.


Notary Si                                 \=6~
Notary Public, In and for the County of             ~J
State of-\qc..~
                                                                                           ~~;;~~
My commission expires: (..{-    a -18:                                         Seal        i~~'1
                                                                                           \~.~.i~J
                                                                                                         DEREK PAUL SREWER
                                                                                                                    8REWER
                                                                                                    Notary Public. State of Texas
                                                                                                      My Commission ExPires
                                                                                           ~~..~t~          April 02. 2018


CERTIFICATE OF MAILING

I, fu\c~g l ~o r-\ea\                        , certify that on this date, 5. - :}'i ~ 14          • I have mailed a
copy of this Claim of Lien by USPS certified mail, return receipt requested, in accordance with the law, to:
Name:'£wnbA.cu.;.oocl     ffi~ LU'. } (Jo"ri,e\          RO~C5
                                                            l.
Address:    £0 -   ---------------------------------------------------,




                  FILED AND RECORDED
                  OFFICIAL PUBLIC RECORDS
                 ct~)r-J                AAAL ... _
                 ~~/
                  ....... f""..LrW...   l: ~
                  2014008129
                  05/22/2014 01:20 PM
                  Fee:   20.00
                  Renee Calhoun, County Clerk
                  Randall County, rexas
                  LC




                                                                  Appendix 000238

                                            Motion to Remove Exhibit A Page 82 of 97 Pages
                                                             Space above reserved for use by Recorder's Office

Recotg..,quested b}r.   tr'wSNl      l~" Document
                                             Namej'(\~ Iv..l~~c.\oi\
                                                      prepared by:


N_' ~f" g.\
When recorded. mail to:
                              \ ;w,\.,.&>cA
                                                              _~.D~ '}D5"J
                                                              City/StatelZiP\(,\\Q -D .f)0..\\\e
 Address:    (I      (£{{l.{..,   ?£6J
 City/State/Zip:    ~,\\ C> :1:1 1t1\' lo

  Claim of lien
   StateO
            f   ~   :C; \).
   County of                                 -=
         \i..)g.&.oAool \) N\ kAA {\;;( HS••])eing duly sworn. state the following:
    1n ~ with
    I. \'(\;('0     ,\
               an agreement to provide Jabor and/or material. I did furnish the following Jabor andlor
                0



     materials:          \ "',     Lo,~~r



       on the following described teal property located in        \?~                            county. State of
       _.-s -€;ffi.S                       •commonly known as:        f}..'-\ \~ \'6"*'         1\\110,




        and legally described as:




                                                                                                   Appendix 000239

                                                                  Motion to Remove Exhibit A Page 83 of 97 Pages
             of_--:\:....:.\_-.....::d.::::.-\-L--\.l...~::>£-..
    the date of   _ _\:..-\_-.....;:d.:"-\->--\..!...~-=---_ __

    I hereby, under the laws of the State of  );-€...'fA)   -----      , claim a lien against the above-
    described property in the amount of money, stated above, which remains unpaid to me.




    Signature of Person Claunmg Lten                                       Name of Person Claiming Lien

    Address of person claiming lien:             ~::';~:$'          April 02.2018


    CERTIFICATE OF MAILING

            \CW;,I.""Q
    I, \\)J \CW:&.Q         \>-\.QR.iho.r@rJ                 . certify that on this date. If- ay-1Lf              • I have mailed a
    copy ofthis Claim of Lien by USPS certified mail, return receipt requested, in accordance with the law, to:
    Name:       ~gOf\ 13+ltt A\Je. LLC... ) Daniel l. ~O~f5
    Address: SOlQ              S. L;9SeJ)iY\'o                      &V'oC\ \~ '1FILED AND RECORDED
   OFFICIAL pUBLIC RECORDS
 /,~;~~~
      ""l''' ~.
~\"a~                    ~ IJhAu.-
,ffi"
f~~;i          .1I\.U.
  ......
  2014008124
  0S/22/2014 01:20 PM
  Fee:
  Renee 20.00
         Calhoun. County Clerk
  Randall County. Texas
  L.C




                                                       Appendix 000241

                                 Motion to Remove Exhibit A Page 85 of 97 Pages
                                                            Space above reserved for use by Recorder's Office
Recording requested by: ru,iho. 9     ~ \).,)pp,~dQrJ...    DoCUlllent prepared by:
When recorded. mail to:
                                                            Name    ~t   ,=0..       wro.wr.\oui
Name:   ~\cnLl ~l \L~0\M ;fAt-red..                         AddreSS O. ~cN. '7..,,0 ~...,
                                                                              ~:6\\l)             '\).   IV' \\ L -
Address: ~ t t>       \:),,~ 30-3,:1
                                                                                                                I
                                                             City/State/Zip
City/State/Zip:   ~r-.\\D n               )'\\\\"o


  Claim of lien
              ..-.-
  State of        \52:-6.0       S
  County of       S\a~~\\..:.-----
   1, \\\i~:w. :)                      ,
                                       commonly known as:            \ 'd,.O   ~    'ffi.3~ I.U.. ,
         hi h .'S, C,,,::w _~ Jjro;"o \~o \:1 'IC\,lQj
        w c property IS                                                       I \J , whose addreSS is
        50\.0                                                                  . , ofa total value1
        oU \ ') ') , ~ 0'\ , of whiCh there remains unpaid $ vi ') .\0 'I   ' and 1 further state that
                                                     __~~~-!--2....l---- ' and the last of the items on
                                                                          ~
                                                  _",",
         furnIshed the tir5t of the itetD5 on the date of   \\-   N)_ \
                                                                                       tNOVA l.F136 Claim of l/Qn PO,l (07·11)
                                                                                                         Appendix 000242

                                                                   Motion to Remove Exhibit A Page 86 of 97 Pages
the date of _ _\.1....:\!.-~..L.dO~·
               \.1-\'-~-LdO,,-=·_-~,          ___
                                     _-...:-,~=-
                                         ~~_ __

I hereby, under the laws of the State of~~Q5                       , claim a lien against the above-
described property in the amount of money, stated above, which remains unpaid to me.




Signature of Person Claiming Lien                                            Name of Person Claiming Lien

Address of person claiming lien:               '9f (j.~ ~() 2>'1
                                               \\,(Y'\())\\() \~ f\C\ '\\p




Notary Public, In and for the County                   Of_~-,-_~-,-,-_=--
                                                       Of_~-L-;""~...l-..!-":"'-~_ __
                                                       Of_~-t-,;....~...!-..!....:...-=--
Stateof~      FILED AND RECORDED
      OFFICIAL PUBLIC RECORDS
    aP;~~
~~~ K.tn.u. Q~
     201400812!5
    05/22/2014 01:20 PM
    Fee: 28.00
    Renee Calhoun, County Clerk
    Randall County, rexas
    LC

-   --------------- ---- -- -------- ---- ------------- ---- - ---._----- ._---- --------




                                                                                            Appendix 000244

                                            Motion to Remove Exhibit A Page 88 of 97 Pages
                                  L W.g;t\\w{~rJ.....
                                                           Space above reserved for use by Recorder's Office
Recording requested by: \t\¢llQ
                                                            Document prepared by:
When recorded, mail to:                                            \n\c.-~ t \.;J a\.-fu (\e rcA
                    ~ \c> ec.AN>(~ J.
                                                            Name
Name: ('{\ "'\N\   Q
                                                            Address ~I   ().    7->0 ;Z{)
                                                                               \?C)"f;.
Address: ~ It> "  0)ci)i.. 3 0 z;)                          City/State/Zip ~(\\\9 "n '\1:\\\\0
City/State/Zip: ~'S'!'Cvc\\\~   \'& Q'\\\\, Il


 Claim of Lien
 State of      --r~ G\,5
 County of \\chCdn 9. &.
 I, \~\rAn ct \bWoM\J.lrt.qcr\ Qt\1t           l\.cyw I'1lr L\.~being duly sworn. state the following:
  In accordance with an agreement to provide labor andlor material, I did furnish the following labor andlor
  materials:       \ "'(.       LO-.V:Jor




   on the following described real property located in     9.p.ncl.ci U                            County, State of
     ~ a s ' commonly known as:                                  \ \ Q..'6     f   re. SCOT\-


   and legally descnoed as:


    which property is owned by\'lxv-.lcon .rrA     I'm~P
                                                     'L.LC \ tWi.e.\               l.: !g~'.lu.ss is
     50\..0  S! Lps:omb )4fdlil\\() T) f)'i 101'                                               . , ofa total value
                                                                                                                        1
    of$ 1'1']. La 9       ,of which there remains unpaid $ },)'1. \p S                      ,and I further state that
    furnished the firl;t of the items on the date of    11- 9.'1- )-;)                    ,and the last of the items on
                                                                                      tNOVA LFl36 Ooim of UQfl Pg.! (07·11)
                                                                                                       Appendix 000245

                                                                Motion to Remove Exhibit A Page 89 of 97 Pages
I hereby, under the laws of the State of            ~'\
                                           '\\~Q{'-\ \\6 , ) . ,\q\\~

NOTARY CERTIFICATION FOR CLAIM OF LIEN

State of    ...,-U~S
County of      :?a.crh \(                                                  fo
           z
On t5 . 1.--14             (date),      01r;h;rlY uJ?4lU                        vel
                                                                   (name of claimant), came before me per-
sonally, and duly sworn on oath, and under penalty of perjury, stated that he or she is the claimant described
in the above claim oflien and that he or she has read the foregoing claim oflien and has knowledge of and
personally knows the foregoing statement of claim oflien which he or she subscribed is true and correct and
is not frivolous, nor clearly excessive, and is made with reasonable cause. Subscribed and sworn to before
me on the ab           d date by the above noted claimant, and proved to me on the basis of satisfactory evi-
  ence to b          0 who appeared before me.



Notary Si                                           ')        ,.
Notary Public, In and for the County of_'-,-
                                     of_·-:...
                                     of_·-:....     ~..g ~ \"')£().:.fu&ercl
                 \",)£().:,fu&ercl
                 \"')£r&fu&ercl           ,certify that on this date• .6 -aL\- \y         ,I have mailed a
copy of this Claim of Lien by USPS certified mail, return receipt requested, in accordance with the law, to:
Name:£\'\Y\bQCh            \CXx~
                               \'0.\:\£ L.Lt. ) C\rl\oie\ k' R'W-{5
Address:       :solQ       5, Li ~OC-Qm b           Arna
                                                 all Q TX t]q J0 i
Date:   S- 2-\..-\-\1..\


                                                                            QI i ch a eg W-€Ckl:h.o (fool
Signature of Person MailiJigC13ifLfeli                                    Namb of Person Mailing Claim of Lien



                                                                                           ~VA LFl36 Claim of USn Pg.2 (07-11)
                                                                                                                   Appendix 000246

                                                                              Motion to Remove Exhibit A Page 90 of 97 Pages
       FILED AND RECORDED
       OFFICIAL PUBLIC RECORDS
~~~~n
~~9· .y                                                                      Space above reserved for use by Recorder's Office
~,.quested by: ~,w""'\" \Nft~(J
                                                                      Name~\roJ.., W~(\orJ.-
                                                                      Document prepared by:

When recorded. mail to:
Name~ 'hN'>Dsb ~ b W.R(;J.>.\t),:CcO\                                                  .O~ pD:/'l
AddreSs: ~ a \    -~~)
                                                                       j\.d V\                  ffl ~ '*"'*     L.LL \ \:)o.(>;e)        \..:w~~
         ~c'j ) ~                                 ~" \\.
                                                                                                                       is
                 0   :::'. \.:,   1'''' ,.,."y,                :T'i    'I ""   0\                                    • ofa total vatue
        oU j       C'l.Yf'l        •ofwhich there remain> unpaid S j')I),lqG                               • arul I _or . - that I
        jiJn)ishe    'Signature of Person Claiming Lien                                    Name of Person Claiming Lien

     Address of person claiming lien:     Q C)
                                             I   I    Del'¥:     sO 7=> '1
                                           'f\'(Y\~f:' \\0     '"\; "f-   '1 C\ \ \ \.0
     NOTARY CERTIFICATION FOR CLAIM OF LIEN


              ~~
     State of-.4'-=:-~~'-_ _ _ __

     County of   ~J I                                                       ('
On fj-LZ-ltf               (date),        m;JxJJ          UA1aft                      Appendix 000250

Motion to Remove Exhibit A Page 94 of 97 Pages
Recording requested by:   %KxxllL \A.1ec~~
                          %Kr- c'r=& "3. 0 ~1                    Address ? 0, i'bc.t-c
                                                             Address\).Q.   ~ '2a3C)
City/State/Zip: ~(\\\Q TI 1C\U'R                             City/State/Zip   ktrnc\,-\\\0 \1            'JG\ \\ \p


Claim of Lien
State of:\% C\ ,)
County of \\0. Gel        Q   U
       ){"'del. Weq-%,o{.<20rJ 0f>/\ ASf\f ftc LLC. , being duly sworn, state the following:
I, f\) )(''''del.
                                                 and/or material, II did furnish the following labor and/or
In accordance with an agreement to provide labor andlor                                              andlor
materials:                \ ~r. LCdJo ("




on the following described real property located in    \{CAf\d, oJl
                                                       \{CAf\d,        County. State of
     1 %\J, 3                     , commonly known as:    1~ \ \ LR~ G\t\~



and legally descnoed as:


                                                                    I (\   "e\ l.       Ro~rJ
which property is owned by frro's:»04>001 Pot'L LTC          lJ~f\\ t          •   whose aCldress is
..:blo S, L p5CQ ("r\b A-rxx.\C; II A 'T X ')v) IIQ \                                           , of a total value
of$ If}) ,\0 Ct      • of which there remains unpaid $ 11'1. tcf)                     , and I further state that!
furnished the first of the items on the date of   ) )-   gs:. t3                    • and the last of the items on
                                                                                   tNOVA U:136 ClaIm of /.iQn PO. I(07-11)
                                                                                                       Appendix 000251

                                                                   Motion to Remove Exhibit A Page 95 of 97 Pages
the date of        \\-'65- ,-:')

I hereby, under the laws of the State of :\g ~ r-. $               , claim a lien against the above-
described property in the amount of money, stated above, which remains unpaid to me.



Signature of Person Claiming LIen                          Name of Person Claiming Lien




NOTARY CERTIFICATION FOR CLAIM OF LIEN

State of    -&%.£
            -&%,['
County of         24-.   Xl   d(L\ 1
On 5··.22 - \1.{           (date),     ald%fpJ lAJ14   .¥tl(~{d    (name of claimant), came before me per-
sonally, and duly sworn on oath, and under penalty of perjury, stated that he or she is the claimant described
in the above claim of lien and that he or she has read the foregoing claim of lien and has knowledge of and
personally knows the foregoing statement of claim of lien which he or she subscribed is true and correct and
is not frivolous, nor clearly excessive, and is made with reasonable cause. Subscribed and sworn to before
me on the a e ted date by the above noted claimant, and proved to me on the basis of satisfactory evi-
   nce to be c_. e n who appeared before me.
                   V
                          .0---
Notary Si     ture                              () \ \ _
          lic, In and for the County of 'Ys
Notary PU lie,                          'Ys_ '\\ZI\
State of \~4. ~                                                                       ~'f.~'f:'.
                                                                                     (~~\
                                                                                                         DEREK PAUL BREWER
                                                                                             Notary Public. State of Texas
My commission expires: \..\. - ;),.       )'6                               Seal     \~,~l~E
                                                                                      ~~
                                                                                               My Commission Expires
                                                                                           ......,,+"1
                                                                                      -.",::",,;:t!'       April 02 2018
                                                                                                                  f




CERTIFICATE OF MAILING

   fu\C~
I, fuK\:w    1.. \i()a'.l~
              Q                           , certify that on this date. S-:;).'-\- \ \.\   • I have mailed a
copy of this Claim of Lien by USPS certified mail, return receipt requested, in accordance with the law, to:
Name;~'f:Dtw-Lu")cd \he¥- Up ) \JC\C\\€\ L. RO%Qd
Address: 50\.0 'S, L\9Scornb  Prtxo IX 'J9Dlo
Date:   5--Q.y -\ ~


                                                           Name of Person Mailing Claim of Lien


                                                                            *NOVALFl36ClaimofUen Pg.2 (07-11)
                                                                                                    Appendix 000252

                                                              Motion to Remove Exhibit A Page 96 of 97 Pages
FILED AND RECORDED
OFFICIAL PUBLIC RECORDS
~i~:itrn
~~9·
 .....
       M.tt\Ll. ~ ~
 2014008128
 OS/22/ 2014 01:%0 PM
 Fee: 20.00
 Renee Calhoun, County Clerk
 Randall County, Texas
 LC




                                                     Appendix 000253

                               Motion to Remove Exhibit A Page 97 of 97 Pages
                     ASAP AIR L.L.c.
                              L.L.C.                                                                                 Invoice
                     P.O. BOX 3037
                                                                                                          Date           Invoice #
                     AMARILLO, TX 79116
                                                                                                        1112612013
                                                                                                        11/2612013         1677




           Bill To
         MAKE READY CONSTRUCTION CO
         MAKE
         506 S. LIPSCOMB
         AMARlLLO,
         AMARILLO, TX 79101
                       7910 1
                       79\01
         TURNED OVER TO COLLECTIONS!I!!!!!!!
                          COLLECfIONS!I!!!!!!!
                          COLLECTIONS!!!!!!!!!




                                                                  P.O. No.
                                                                  P.O.                    Terms                      Project

                                                                    30667              Due on receipt

   Quantity                                      Description                                      Rate                 Amount
               IIt Heating                         OlIT UNIT AND FOUND THAT UNIT WAS
                   Healing & Cooling Labor:CHECKED OUT                                                      70.00               70.00
                   LOCKED OUT. RESET SYSTEM AND FOUND FLAME SENSOR DIRTY,DlRTY,
                   CLEANED REALLY GOOD, CHECKED OPERATION AND ALL CHECKED OUT
                   GOOD.



                 4710 S.W. 57TH
                           5TfH #52
                 Sales Tax                                                                                8.25%                   0.00




Thank you
      you for your business.
                   business.
                                                                                             Total                             $70.00

                                                                                                        Appendix 000254

                                                                    Motion to Remove Exhibit B Page 1 of 41 Pages
                     ASAP AIR L.L.C.                                                                               Invoice
                     P.O. BOX 3037
                                                                                                        Date           Invoice #
                     AMARILLO, TX 791\6
                                   79116
                                                                                                      12/20/2013
                                                                                                      1212012013         1724




           Sill
           Bill To
         MAKE READY CONSTRUCTION CO
         506 S. LIPSCOMB
                LfPSCOMB
         AMARILLO, TX 79101
         AMARlLLO,
         TURNED OVER TO COLLECTIONS!!!!!!!!!




                                                                    P.O. No.             Terms                     Project

                                                                     30606           Due on receipt

   Quantity                                    DescripUon
                                               Description                                       Rate                Amount
              9.5 Heating & Cooling Labor:INSTALLED             AiR HOOKED BACK UP
                                     Labor:INSTALLED COMBUSTION AIR                                       70.00              66S.00
                                                                                                                             665.00
                  AC. PULLED VACUUM AND CHECKED AND CLEANED.
                                                           CLEANED. CHECKED UNIT
                                                                             UNlT AND
                  ALL CHECKED OUT OK.
                  ALSO FINISHED DRAIN LINE.
                  Job Materials Cost:V
                                COSl:VACUUM, TORCH AND SODER, 3LBS R22 FREON, 8FT 13X3                   366.78          366.78T
                  DUCT, NITROGEN, PRO 6000 THERMOSTAT


                 47lO W STrH
                 4710    57TH # 47
                         5ITH
                 Sales Tax                                                                              8.2S%
                                                                                                        8.25%                 30.26




Thank you for your business.
                                                                                           Total                         SI,062.04
                                                                                                                         $1,062.04


                                                                                                      Appendix 000255

                                                                     Motion to Remove Exhibit B Page 2 of 41 Pages
                     ASAP AIR
                          Am L.L.C.                                                                               Invoice
                     P.O. BOX 3037                                                                      Date          Invoice #
                     AMARILLO, TX 79116
                                                                                                      912412013         1573
                                                                                                                        IS 73




           Bill To
           6illTo
         MAKE READY CONSTRUCTION CO
         506
         S06 S. LIPSCOMB
         AMARILLO. TX 79
         AMARILLO,       101
                       79101
         TURNED OVER TO COLLECTIONS!!!!!!!!!




                                                                 P .O. No.
                                                                 P.O.                   Terms                     Project

                                                                  30091              Due on receipt


   QuanUty
   Quantity                                    DescripUon
                                               Description                                      Rate                Amount
                 Heating & Cooling Labor:INST
                                    L.bor:JNSTALLED NEW FURNACE AND VENT. FlXED
                                    Labor:INSTALLED                       FIXED                        1.260.00
                                                                                                       1,260.00             1,260.00
                 TIffiRMOSTAT
                 THERMOSTAT W£RE,WIRE, TIGHTENED BATHROOM KNOBS.
                                                            KNOBS, GUESS BATHROOM
                                                                         BATIlROOM
                 KNOBS NEEDS REPLACED.
                                  REPLACED.
                 Job Materials CoSl:56000B70
                               Cost:S6000B70
                               Cost:56000B70 FURNACE                                                   1.292.15
                                                                                                       1,292.15
                                                                                                       1.292.IS        1,292. 15T
                                                                                                                       1.292. 1ST
                 MOBILE HOME VENT
                 GAS FLEX




                 1321  HOLLBRooK
                 IJ2IHOLLBROOK
                 Sales Tax                                                                              8.25%                106.60




Tbank you for
Thank     for your business.
                                                                                           Total                        $2,658.75
                                                                                                                        $2.658.75

                                                                                                      Appendix 000256

                                                                   Motion to Remove Exhibit B Page 3 of 41 Pages
                      ASAP AIR L.L.C.                                                                             Invoice
                      P.O. BOX 3037
                                                                                                       Date           Invoice #
                      AMARILLO, TXIX 79116
                                                                                                     1111512013         1657



            Bill To
         MAKE READY CONSTRUCTION CO
         MAKE
         506 S. LIPSCOMB
         AMARlLLO, TX 79101
         AMARILLO,
         TURNED OVER TO COLLEcnONS!!!I!!!11
                         COLLECTIONS!!I!!!!!I
                         COLLECTIONS!!!!!!!!!




                                                                   P.O. No.            Terms                      Project

                                                                    30562           Due on receipt

   Quantity                                     Description                                    Rate                 Amount
                                                     UN1T, FOUND THERMOSTAT TO BE
               2 Heating & Cooling Labor:CHECK OUT UNIT,                                                 70.00                140.00
                 BAD. REPLACED THERMOSTAT AND LIT PILOT, CHECKED OPERATION
                 BAD.
                 AND ALL CHECKED OUT OK. RETURNED UNIT TO SERVICE.
                 Job Materials Cost: HEAT ONt.
                                          ONLY Y THERMOSTAT                                              33.16
                                                                                                         33. 16             33.16T
                                                                                                                            33 . 16T




                  2312 14TH AVE. #201
                  Sales Tax                                                                            8.25%                    2.74




Thank
Thank. you for your business.
                    business.
                                                                                          Total                             $175.90

                                                                                                     Appendix 000257

                                                                    Motion to Remove Exhibit B Page 4 of 41 Pages
                     ASAP AIR L.L.C.                                                                         Invoice
                     P.O. BOX 3037                                                               Date            Invoice #
                     AMARILLO, TXTIC 79116
                                 IX
                                                                                               11121 /2013
                                                                                               1112112013          1653




           Bill To
         MAKE READY CONSTRUCnON
                       CONSTRUCfION
                       CONSTRUCTION CO
         506 S. LIPSCOMB
         AMARILLO, TX 79101
                        79\01
         TURNED OVER TO COLLECTIONS!!!!!!!!!
                           COLLECTIONS!!!I!I!!!
                           COLLECflONS!!!I!I!!!




                                                                P.O. No.          Terms                      Project

                                                                 30618        Due on receipt

   Quantity                                       Description                             Rale
                                                                                          Rate                 Amount
              3 Heating & Cooling Labor:CHECKED UNIT AND FOUND GAS VALVE AND                       70.00               2\0.00
                                                                                                                       210.00
                THERMOCOUPLE TO BE BAD. REPLACED BOTH AND OlD      DID A CARBON
                MONOXIDE CHECK, ALL CHECKED OUT OK. RETURNED UNIT TO SERVICE.
                Job Materials Cost: ROBERT SHAW GAS VALVE, 24" THERMOCOUPLE
                                                               TIlERMOCOUPLE                      161.10           161.10T
                                                                                                                   161.10T




                 2312 14TH AVE,
                           AVE. #114
                 Sales Tax                                                                       8.25%                    13.29




Thank you for your business.
                                                                                    Total                              $384.39


                                                                                               Appendix 000258

                                                                 Motion to Remove Exhibit B Page 5 of 41 Pages
                     ASAP AIR L.L.C.
                          AIRL.L.C.                                                                              Invoice
                     P.O. BOX 3037
                                                                                                      Date           Invoice #
                     AMARILLO, TX 79116
                                                                                                    1112312013
                                                                                                    11123/2013         1675




           Bill To
         MAKE READY CONSTRUCTION CO
         506 S. LIPSCOMB
                LI PSCOMB
         AMARILLO, TX 79101
         TURNED OVER TO COLLECTIONS!!!!!!!!!




                                                                  P.O.
                                                                  P .O. No.           Terms                      Project

                                                                   30562           Due on receipt

   Quantity                                    Description                                    Rate                 Amount
               I Heating & Cooling Labor: CHECKED OUT UNIT AND FOUND THAT                               70.00                70.00
                 THERMOCOUPLE TO BE BAD. REPLACED THERMOCOUPLE, LIT PLLOT,PILOT,
                 CHECKED OPERATION AND ALL CHECKED OUT OK.
                 (USE ORIGINAL WORK ORDER      #30562 FROM 11-15)
                                          ORDER#30562I'ROM
                 Job Materials Cost:36"
                               Cos1:36" THERMOCOUPLE                                                    12.08              12.0ST



                 2312 14TH #201
                 Sales Tax                                                                            8.25%                   LOO
                                                                                                                              1.00




Thank you for your business.
                                                                                         Total                              S83.08
                                                                                                                            $83.08


                                                                                                    Appendix 000259

                                                                    Motion to Remove Exhibit B Page 6 of 41 Pages
                     ASAP AIR L.L.c.
                              L.L.C.                                                                             Invoice
                     P.O. BOX 3037
                                                                                                      Date           Invoice #
                     AMARILLO, TX 79116
                                                                                                    1112612013
                                                                                                    1112612013
                                                                                                    11126/2013         1676




           Bill To
                       CONSTRUCfION
         MAKE READY CONSTRUcnON
                       CONSTRUCTION CO
                LIPSCOMB
         506 S. LfPSCOMB
         AMARILLO, TX 79101
         AMARILLO.
                          COLLECTIONS!!!!!!! !!
         TURNED OVER TO COLLECTIONS!!!!!!!!!




                                                                  P.O. No.
                                                                  P.O.                Terms                      Project

                                                                   30654           Due on receipt


   Quantity                                       Description                                 Rate                 Amount
              3.5 Heating & Cooling Labor:CHECKED UNIT AND FOUND GAS VALVE TO BE                        70.00                245.00
                  BAD, REPLACED GAS VALVE AND THERMOCOUPLE. CHECKED
                  OPERATION AND ALL CHECKED OUT OK.
                                Cost:GAS VALVE.
                  Job Materials CostGAS  VALVE, 24" THERMOCOUPLE                                       183.48              183.48T
                                                                                                                           183.48T




                 2312 14TH #208
                 Sales Tax                                                                            8.25%                   15.14




TIlank
Thank you for your business.
                                                                                         Total                              $443.62

                                                                                                    Appendix 000260

                                                                    Motion to Remove Exhibit B Page 7 of 41 Pages
                     ASAP AIR L.L.c.                                                                                Invoice
                     P.O. BOX 3037
                                                                                                           Date         Invoice #
                     AMARILLO, TX 79116
                                                                                                       11113/2013             1649




           Bill To
         MAKE READY CONSTRUCTTON
                       CONSTRUCTION CO
         506 S. LIPSCOMB
         AMARILLO, TX 79101
                          COLLECTIONS!!!!I!!!!
         TURNED OVER TO COLLECTIONS!!!!!!!!!




                                                                    P.O. No.              Terms
                                                                                          Teffils                   Project

                                                                      30550           Due on receipt

   Quantity                                      Description                                        Rate              Amount

              4.5 Heating & Cooling Labor:(11-12) CHECKED OUT UNIT AND FOUND A CRACK                        70.00               315.00
                  IN
                  rN THE HEAT EXCHANGER. LET DONNIE KNOW THAT UNIT NEEDS TO BE
                  REPLACED. PER DONNIE, REP   REPAIR
                                                  AIR UNIT. (11-13) PULLED UNIT OUT AND
                  REPLACED GAS VALVE AND THERMOSTAT. WASHED OUT UNIT, CHECKED
                  VENTS, ALL CHECKED OUT OK. RETURNED UNIT TO SERVICE.
                  Job Materials Cost: ROBERT SHAW MILLIVOLT
                                                     MlLLNOLT
                                                     MlLLIVOLT GAS VALVE.
                                                                      VALVE, HEAT ONLY                     244.35         244.351'
                                                                                                                          244.35T
                  THERMOSTAT, CARBON MONOXIDE ALARM




                 103 N. CAROLINA
                        CAROLrNA
                 Sales Tax                                                                                 8.25%                 20.16




Thank you for your business.
                                                                                            Total                              $579.51


                                                                                                       Appendix 000261

                                                                      Motion to Remove Exhibit B Page 8 of 41 Pages
                     ASAP AIRL.L.C.
                          AIR L.L.C.                                                                                  Invoice
                     P.O. BOX 3037
                                                                                                         Date             Invoice #
                     AMARILLO, TX 79116
                                                                                                      11111
                                                                                                      11 / 11 /2013         1651
                                                                                                                            J651




           Bill To
         MAKE READY CONSTRUCTION
                       CONSTRUcnON CO
         506 S. LIPSCOMB
         AMARILLO, TX 79101
         TURNED OVER TO COLLECTIONS!!!!!!!!!




                                                                  P .O.. No.
                                                                  P.O                   Terms                         Project

                                                                   30396             Due on receipt

   Quantity                                    Description                                      Rate                    Amount

               2 Heating & Cooling Labor: PULLED OUT UNIT AND FOUND PILOT GENERATOR                        70.00                  140.00
                 AND THERMOSTAT TO BE BAD. REPLACED BOTH, CHECKED OPERA nON
                 AND ALL CHECKED OUT OK. RETURNED UNIT TO SERVICE. (PER DONNIB,
                                                                             DONNIE,
                 USE OLD WIO #)
                 Job Materials Cost: PILOT GENERATOR AND HEAT ONLY THERMOSTAT                             100.66                100.66T




                 106 S. PALO DURO # A (ORIGINAL WIO FROM 10·23, PER DONNIE USE OLD
                 W/O#)
                 Sales Tax                                                                               8.25%                      8.30




Tbank you for your business.
                                                                                           Total                                 $248.96


                                                                                                      Appendix 000262

                                                                    Motion to Remove Exhibit B Page 9 of 41 Pages
                           AIRLLC.                                                                                       Invoice
                     P.O.   3037
                                                                                                               Date          Invoice #
                     AMARILLO, TX 79116
                                                                                                             11/612013         1673




           Bill To                                                                                           G~Dr;;\pnf\ nD~
        MAKE READY CONSTRUCTION CO
                                                                                                             I ~.r.'Wl=-LLUllill.L.'ll\
                                                                                                                                     I
                                                                                                             \ ~\ FEB 2 1 2014 ~
        506 S. LIPSCOMB
        AMARILLO, TX 7910 I
        TIJRNED OVER TO COtLECTIONS!!!llll!!
                                                                                                             UD~L5ITlTI5
                                                                                                             --~~------------------~




                                                                         P.C.No.                Terms                    Project

                                                                          30483             Due on receipt

   Quantity                                      Description                                            Rate                Amount

                         &:!?~~:~Lahor;
              14 Heating & COOI~lg Labor: (2 MAN LABOR:
                                                    r .AROln COMPLETE NEW INSTALL 2.5 TON                       105.00             1,470.00
                 PA YNE LUN~.~ \I~FR
                                  ,,.';"':: AND 77000 BTU GAS FURNACE. RAN NEW LINE SET,
                 PULLED VACUUM.

                 Job Materials Cost:2.5 TON PAYNE CONDENSER, nono BTU G()()DMAN                                3.07U5         3.071.15T
                 FURNACE, 3/4" GAS STOP, PRO 5000 THERMOSTAT, TORCH, VACUill.1,
                 NITROGEN, ARMOR:
                               AR1\.                           LUI'I'~I{. 7 POUNDS R·l2 FREON
                                             7/8" COPPER. 3/8" CUI'I't;I{,




                 1135 PRESCOrf
                       PRESCOTf
                 Sales Tax                                                                                     8.25%                253.37




Thank you fur your business.
                                                                                                  T "-

                                                                                                             Appendix 000263

                                                                         Motion to Remove Exhibit B Page 10 of 41 Pages
                     ASAP AIR LL.C.                                                                               Invoice
                     P.O.   3037                                                                        Date          Invoice#:
                     AMARILLO, TX 79116
                                                                                                    1115/2013           1635




           Bill To
        MAKE READY CONSTRUCTION CO
        506 S. LIPSCOMB
        AMARILLO, IX 7910 I
        TURNED OVER TO COLLECTIONS!!!!!!!!!
                                                                                                   -----------------------~~




                                                                  P.O. No.               Terms                    Project

                                                                    30483             Due on

   Quantity                                   Description                                        Rate               Amount

              to Heating & CoolingLabor:INSTALLED NEW 2.5 TON CONDENSER AND RAN                          105.00             1.050.00
                   NEW UNE SET. INSTALLED NEW 7700() BTU Gt\S FURNACE. {2 MAN LABOR)
                   Job MaterialsLCost:2.5 TON PAYNE CONDENSER. 77000 BTU GOODMAN                        3,07U5         3,07 l.l 5T
                 i•FURNM'E.
                   FURNACE. 3/4" GAS STOP, PRO 5000 THERMOSTAT, TORCH .;\;'1D SOLDER,
                                                  CUl'l'hK, 3/4" COPPER, R~22 FREON
                 VACUUM, NITROGEN, ARMAfLEX, 7/8" CUI'PhK,




                 1135 PRESCOT[
                 Sales Tax                                                                              8.25%                253J7




Thank you for your business.
                                                                                           Total
                                                                                                    Appendix 000264

                                                                   Motion to Remove Exhibit B Page 11 of 41 Pages
                     ASAP AIR L.L.C.                                                                                    Invoice
                     P.O. BOX 3037                                                                           Dale
                                                                                                             Date           Invoice #
                     AMARILLO, TX 79116
                                                                                                           11 /512013         1636




           Bill To
         MAKE READY CONSTRUcnON
                       CONSTRUCTION CO
         506 S. LIPSCOMB
         AMARlLLO, TX 79101
         AMARILLO,
         TURNED OVER TO COLLECTIONS!!!!!!!!!




                                                                      P.O. No.               Terms                      Project

                                                                       30448              Due on receipt


   Quantity                                     Description                                          Rate                 Amount

                 Healing & Cooling Labor: I10-29
               6 Heating                    0-29 CHECKED FURNACE AND LIT PILOT LIGHT                          105.00              630.00
                 THEN FOUND A HOLE IN         HEAT EXCHANGER. CONDEMNED UNIT. 10-30
                                          lNHEAT
                 REPLACE UNIT PER DONNIE. 10-31 REPLACED INDOOR FURNACE AND
                 VENT. OPERATION CHECKED OUT AND RETURNED UNIT       UNlTTO
                                                                         TO SERVICE. (2
                 MAN LABOR)
                 Job Materials Cost:77000
                               Cost:77oo0 BTU MH FURNACE, MH OWDW VENT, MJl  DW
                                                                         MH OW                              1,735.64         1,735.64T
                 CAPACITOR, SILICONE, ROOF TAR, 2' GAS FLEX 3/4".
                                                                3/4", HEAT ONLY
                 THERMOSTAT




                  13 10 HOLBROOK
                  1310
                  Sales Tax                                                                                  8.25%                143.19




Thank you for your business.
                                                                                                Total                         $2,508.83


                                                                                                           Appendix 000265

                                                                      Motion to Remove Exhibit B Page 12 of 41 Pages
                     ASAP AIR L.L.C.                                                                                 Invoice
                     P.O. BOX 3037
                                                                                                           Date          Invoice #
                     AMARILLO, TX 79116
                                                                                                        111812013          1647




           Bill To
         MAKE READY CONSTRUCTION CO
         506 S. LIPSCOMB
         AMARILLO, TX 7910 1I
         TURNED OVER TO COLLECTIONS!!!!!!!!!




                                                                     P.O. No.              Terms
                                                                                           Tenns                     Project

                                                                       30510           Due on receipt

   Quantity                                     Description                                        Rate                Amount

              8.5 Heating & Cooling Labor:( 11.7)
                                            11·7) PILOT LIGHT KEPT BLOWING OUT. CHECKED                     70.00                595.00
                  FURNACE AND HEAT EXCHANGER AND FOUND A PIN HOLE CAUSING THE
                  ISSUES. CONDEMNED UNIT, INSTALL NEW FURNACE PER DONNIE. (11-8)  (11·8)
                  CHANGED OUT INDOOR FURNACE AND VENTS, REWIRED AND
                  CONNECTED GAS. CHECKED OPERATION AND ALL CHECKED OUT OK.
                  Job Materials Cost: 70K BTU MH FURNACE, MH ROOF JACK, NITROGEN,                         1,636.83        1,636.83T
                                                                                                                          1,636.831'
                  SILICONE, ROOF TAR.



                  1314 HOLBROOK
                  Sales Tax                                                                                8.25%                 135.04




Thank you Jor
          for your business.
                   business.
                                                                                             Total                             $2,366.87


                                                                                                        Appendix 000266

                                                                     Motion to Remove Exhibit B Page 13 of 41 Pages
                              L.L.c.
                     ASAP AIR L.L.C.                                                                              Invoice
                     P.O. BOX 3037
                                                                                                      Date            Invoice #
                     AMARILLO, TXIX 79116
                                                                                                   11// 1212013
                                                                                                   11
                                                                                                   11/1212013               1648




           Bill To
         MAKE READY CONSTRUCTION CO
         506 S. LIPSCOMB
         AMARILLO, TX 7910
                       79101I
         TURNED OVER TO COLLECTIONS!!!!!!!II
                          COLLECTIONS!!!!!!!!I
                          COLLECTlONS!!!!!!!!!




                                                                 P.O.
                                                                 P.O. No.            Terms                        Project

                                                                  30544           Due on receipt

   Quantity                                      Description                                 Rate                   Amount

              5 Heating & Cooling Labor: CHECKED UNIT AND FOUND GAS VALVE TO BE                         70.00                 350,00
                                                                                                                              350.00
                BAD, REPLACED GAS VALVE AND GENERATOR. CHECKED OUT
                BAD.
                OPERAnON AND ALL CHECKED OUT GOOD.
                OPERATION
                Job Materials CostROBERT SHAW
                                           SHA W 710-410
                                                 710·410 MILLIVOLT
                                                         MTLLIVOLT GAS                                200.00            200,OOT
                                                                                                                        200.00T
                VAL VE,GENERATOR
                VALVE,GENERATOR




                 10728TH
                 107 28TH ST. #15
                 Sales Tax                                                                            8.25%                    16.50




Thank you for your business.
                   business.
                                                                                        Total                                $566.50


                                                                                                   Appendix 000267

                                                                 Motion to Remove Exhibit B Page 14 of 41 Pages
                     ASAP AIR L.L.C.                                                                              Invoice
                     P.O. BOX 3037
                                                                                                       Date           Invoice #
                     AMARILLO, IX 79116
                                                                                                    1111212013
                                                                                                    11 11212013             1642




           Bill To
         MAKE READY CONSTRUCTION CO
         506 S. LIPSCOMB
         AMARILLO, TX 79101
         TURNED OVER TO COLLECTIONS'!'!!!!!!
                         COLLECTIONS!!!!!!!!!




                                                                  P.O. No.            Tenns                       Project

                                                                   30555           Due on receipt

   Quantity                                     Description                                   Rate                  Amount
               I Heating & Cooling Labor:CHECKED OUT UNIT,
                                                     UNlT, UNIT WAS WORKING FINE                        70.00                  70.00
                 WHEN WE ARRIVED. OlD  DID A THOROUGH CHECK AND FOUND NO
                 PROBLEMS OR ISSUES WITH UNIT. RETURNED UNIT TO SERVICE,




                  10728TH#8
                  J0728TH#8
                  Sales Tax                                                                           8.25%                        0.00




Thank you for your business.
                                                                                         Total                                $70.00


                                                                                                    Appendix 000268

                                                                  Motion to Remove Exhibit B Page 15 of 41 Pages
                     ASAP AIR L.L.C.                                                                                  Invoice
                     P.O. BOX 3037
                                                                                                           Date           Invoice #
                     AMARILLO, IX 79116
                                                                                                         11/22/2013
                                                                                                         11122/2013         1684




           Bill To
         MAKE READY CONSTRUCTION CO
         506 S. LIPSCOMB
                UPSCOMB
         AMARILLO, TX 79101
         AMARILLO.
         TURNED OVER TO COLLECTIONS!!!!!!!!!




                                                                   P.O. No.                Terms                      Project

                                                                     30632              Due on receipt

   Quantity                                    Description                                         Rate                 Amount
              2 Heating & Cooling Labor:(11·21)
                                   Labor:(1l·21)
                                   Labor:(l 1·21) CHECKED OUT UNIT AND FOUND THAT THE                        70.00               140.00
                       GENERATOR
                PILOT GENERA     TOR WAS BAD. (11-22) REPLACED PILOT GENERATOR,
                CHECKED OUT OPERATION AND ALL CHECKED OUT OK.
                Job Materials Cost:PILOT
                              Cost:PlLOT GENERATOR                                                           56.85              56.85T



                 10728TH
                 107 28TH ST. ##12
                                t2
                                12
                 Sales Tax                                                                                 8.25%                   4.69




Thank you
      you for your business.
                                                                                              Total                             $201.54


                                                                                                         Appendix 000269

                                                                    Motion to Remove Exhibit B Page 16 of 41 Pages
                     ASAP AIR L.L.C.                                                                           Invoice
                     P.O. BOX 3037
                                                                                                    Date           Invoice #
                     AMARILLO, TX 79116
                                                                                                  1112512013         1683




           Bill To
           8illTo
         MAKE READY CONSTRUcnON
                       CONSTRUCfION CO
         506 S. LfPSCOMB
                LIPSCOMB
                LrPSCOMB
         AMARILLO, TX 79101
         TURNED OVER TO COLLECTIONS!!!!!!!!!




                                                                   P.O.
                                                                   P .O. No.
                                                                   P.D.No.          Tenn.
                                                                                    Tenns                      Project

                                                                     30655       Due on receipt

   Quantity                                    Description                                  Rate                 Amount

               I Heating & Cooling Labor:CHECKED OUT UNIT, LIT PILOT, CHECKED                         70.00               70.00
                 OPERAnON AND ALL CHECKED OUT OK.
                 OPERATION



                 10728TH#7
                 107 28TH #7
                 Sales Tax                                                                          8.25%                   0.00




                                                                                                                            .




Thank you for your business.
                                                                                       Total                             $70.00

                                                                                                  Appendix 000270

                                                                    Motion to Remove Exhibit B Page 17 of 41 Pages
                     ASAP AIR L.L.C.                                                                              Invoice
                     P.O. BOX 3037
                                                                                                      Date            Invoice #
                     AMARILLO,
                     AMARlLLO, TX 79116
                                                                                                    11/512013
                                                                                                    11
                                                                                                    I I/512013
                                                                                                       IS120 13         1632



           Bill To
         MAKE READY CONSTRUCflON
                       CONSTRUCfION CO
                       CONSTRUcnON
         S06 S. LIPSCOMB
         506
         AMARILLO, TX 79101
         AMARILLO.
         TURNED OVER TO COLLECTIONSIIIIIII!!
                          COLLECfIONS!III1I1I!
                          COLLECTIONSIIIIIIII!




                                                                   P.O. No.           Terms                       Project

                                                                    30486          Due on receipt

   Quantity                                      Description                                  Rate                  Amount
                ElectTical & Lighting: REPLACED 2 LIGHT FIXTURES,
              2 Electrical                              FIXTURES. REPLACED DRYER                        70.00                140.00
                PLUG, HAD TO LOCATED SWITCH FOR LIVING ROOM LIGHTS AND
                PLUG.
                REPLACED SWITCH.
                    Matcrials Cost:SP SWITCH.
                Job Materials                        PLUG. 2G PLATE
                                       SWITCH, DRYER PLUG,                                              28.00               28.00T




                 7ISS.LAMAR
                 715 S. LAMAR
                 Sales Tax                                                                            8.2S%
                                                                                                      8.25%                    2.31




Thank you for your business.
                   business.
                                                                                         Total                              $170JI
                                                                                                                            S170Jl
                                                                                                                            S170JI


                                                                                                    Appendix 000271

                                                                   Motion to Remove Exhibit B Page 18 of 41 Pages
                     ASAP AIR L.L.C.                                                                            Invoice
                     P.O. BOX 3037
                                                                                                     Date           Invoice #
                     AMARILLO, TX 79116
                                                                                                   1112012013         1656




           Bill To
         MAKE READY CONSTRUCTION CO
         506 S. LIPSCOMB
         AMARILLO, lXTX 79101
         TURNED OVER TO COLLECTIONS!!!!!!!!!




                                                                  P .O. No.
                                                                  P.O.               Terms                      Project

                                                                   30619          Due on receipt


   Quantity                                    Description                                   Rate                 Amount

               I Heating & Coollng
                           Cooling Labor: CHECKED OUT UNIT, CYCLED UNIT SEVERAL                        70.00               70.00
                 TlMES WITH EACH TIME UNIT RUNNING FINE. OlD
                 TIMES                                       DID NOT DETECT ANY
                 PROBLEMS WITH UNIT, ALL CHECKED OUT OK.




                           II TH ST. #7
                 1002 S.W. 11TH
                 Sales Tax                                                                           8.25%                   0.00




Thank you for your business.
                                                                                        Total                             $70.00

                                                                                                   Appendix 000272

                                                                  Motion to Remove Exhibit B Page 19 of 41 Pages
                     ASAP AIR L.L.C.                                                                                     Invoice
                     P.O. BOX 3037
                     P.o.
                                                                                                            Date             Invoice #
                     AMARILLO, TX 79116
                                                                                                            2f.U20 I 3
                                                                                                          I 2r.V20             1694




           Bill To
         MAKE READY CONSTRUcnON
                       CONSlRUCTION
                       CONSTRUCflON CO
         506 S. LIPSCOMB
                LrPSCOMB
         AMARILLO, TX 79101
         TURNED OVER TO COLLECTIONS!!!!!!!!!




                                                                      P.O.
                                                                      P .O.
                                                                        .O . No.           Tenns                         Project

                                                                       30704            Due on receipt

   Quantity                                     Description                                        Rate                    Amount

               2 Electrical & Lighting: ((12-2)
                                          12-2) NO POWER TO TWO PLUGS IN HOUSE. NEED                          70.00                 140.00
                 ACCESS TO ATTIC IN OTHER TENANTS HOUSE, UNIT A. HAD TO MAKE
                 ARRANGEMENTS WITH    WlTH TENANT TO COME BACK ANOTHER DAY. (12-4)
                 FOUND LOOSE CONNECTION IN ATTIC, REPAIRED CONNECTION
                                                                    CONNECflON WIlli
                                                                                 WITH
                 WIRE NUTS.
               2 Job Materials Cost:WIRE NUTS
                     Malerial, Cost:
                               Cost:WIRE                                                                        0.50               1.00T
                                                                                                                                   l.OOT
                                                                                                                                   I.OOT



                         17TH #8.
                 612 SW 17TH#B.
                 Sales Tax                                                                                  8.25%                     0.08




Thank you for your business.
                                                                                              Total                                $141.08
                                                                                                                                   $l41.08


                                                                                                         Appendix 000273

                                                                      Motion to Remove Exhibit B Page 20 of 41 Pages
                     ASAP AIR L.L.C.                                                                                 Invoice
                     P.O. BOX 3037
                                                                                                         Date            Invoice #
                     AMARILLO, TX 79116
                     AMARlLLO,
                                                                                                      11 / 1412013
                                                                                                      1111412013           1637




           Bill To
           8illTo
                       CONSTRUCTION CO
         MAKE READY CONSTRUCfION
         506 S. LIPSCOMB
         AMARILLO, TX 79101
                                        Ii Ii Ii !
                          COLLECTIONS! !!!!'!!
         TURNED OVER TO COLLECTIONS'!'!!'!'!
                          COLLECTIONS'!




                                                                   P .O. No.
                                                                   P.O.                  Terms
                                                                                         Tenns                       Project

                                                                     30558           Due on
                                                                                         on receipt

   Quantity                                          Description                                 Rate                  Amount

              1.5 Electrical & Lighting: REPLACED SCREW THAT MOUNTS COVER ON STOVE                         70.00                105.00
                  PLUG. CHECKED OPERA        nON AND ALL CHECKED OUT OK. LEFT NOTE FOR
                                      OPERATION
                  THE TENANT.




                 1410 PONDEROSA # 131
                 Sales Tax                                                                               8.25%                    0.00




Thank you for your business.
                                                                                           Total                               $105.00


                                                                                                      Appendix 000274

                                                                    Motion to Remove Exhibit B Page 21 of 41 Pages
                     ASAP AIR L.L.C.                                                                              Invoice
                     P.O. BOX 3037
                                                                                                       Date           Invoice #
                     AMARILLO, TX 79116
                                                                                                     1112212013         1680




           Bill To
                       CONSTRUCTION CO
         MAKE READY CONSTRUCT[ON
         506 S. LIPSCOMB
                LlPSCOMB
         AMARILLO,
         AMARILLO.
         AMARJLLO. TIC  79101
                     TX 79[01
         TURNED OVER TO COLLECTIONS!!!!!!!!!




                                                                  P.O. No.
                                                                  P.O. No.             Terms                      Project

                                                                   30646            Due on receipt

   Quantity                                    Descoption
                                               Description                                     Rate                 Amount
                  Healing & Cooling Labor:CHECKED DUCT WORK, REPAIRED DUCT IN
              1.5 Heating                                                                                70.00               105.00
                            BATH. CHECKED THE REST OF THE DUCT WITH CAMERA AND
                  MASTER BAnL
                  COULDN'T PINPOINT WHERE OR WHAT WAS CAUSING POOR AIR FLOW.FLOW.
                                GOOD.
                  ALL LOOKED GOOD.



                 1023 TEMPE
                 Sales Tax                                                                             8.25%                   0.00




Thank you for your business.
                   business_
                                                                                          Total                             $[05.00
                                                                                                                            $105.00


                                                                                                     Appendix 000275

                                                                  Motion to Remove Exhibit B Page 22 of 41 Pages
                              L.L.c.
                     ASAP AIR L.L.C.                                                                               Invoice
                     P.O. BOX 3037                                                                                     Invoice #
                                                                                                         Date
                     AMARILLO,
                     AMARll..LO, TX 79116
                                    791 16
                                                                                                       12/212013
                                                                                                       12/2/2013
                                                                                                       121212013         1672




           Bill To
         MAKE READY CONSTRUcnON
                       CONSTRUCTION CO
         506 S. LIPSCOMB
                UPSCOMB
         AMARILLO, TX 79101
         AMARILLO.
         TURNED OVER TO COLLECTIONS!!!!!!!!!




                                                                    P.O. No.            Terms                      Project

                                                                     30702           Due on receipt


   Quantity                                    Description                                      Rate                 Amount
              1.5 Electrical & Lighting: FOUND BURNED UP CONNEcnON
                                                         CONNECTION INSIDE HEATER.                        70.00               105.00
                  REPAIRED CONNECTION, CHECKED OUT UNIT AND ALL WORKING
                  PROPERLY.
                  Job Materials Cost: WIRE NUTS AND TAPE                                                   2.50              2.50T




                 1410 PONDEROSA #230
                 Sales Tax                                                                               8.25%                  0.2 1
                                                                                                                                0.21




Thank you for
          for your business.
                   business.
                                                                                           Total                             5107.71
                                                                                                                             $107.71
                                                                                                                             S107.71


                                                                                                      Appendix 000276

                                                                    Motion to Remove Exhibit B Page 23 of 41 Pages
                     ASAP AIR L.L.C.                                                                                Invoice
                     P.O. BOX 3037                                                                       Date           Invoice #
                     AMARILLO, TX 79116
                                                                                                       11/2312013
                                                                                                       1112312013         1681




           Bill To
         MAKE READY CONSTRUcnON CO
         506 S. LIPSCOMB
                UPSCOMB
         AMARlLLO. TX 79101
         AMARILLO.
                         COLLECTIONS!!!!!!!!!
         TURNED OVER TO COLLECTlONS!!!!!!!!1




                                                                    P.O.
                                                                    P .O. No.             Terms                     Project

                                                                     30639            Due on receipt


   Quantity                                     Description                                       Rate                Amount
                          Cooli
              2 Heating & Cool  ng Labor.(11-22)
                               ing
                          Cooling                                              OFF. LIT
                                   Labor:(11.22) CHECKED UNIT AND FOUND PILOT OFF,  UT                     70.00               140.00
                PILOT AND CYCLED UNIT,  UNIT. ALL CHECKED OUT. (11-23) CHECKED UNIT AND
                        TI-IERMOCOUPLE BAD,
                FOUND THERMOCOUPLE           BAD. REPLACED,
                                                  REPLACED. LIT
                                                            UT PILOT, CHECKED
                OPERATION AND ALL CHECKED OUT OK.
                Job Materials Cost:48" THERMOCOUPLE                                                        14.18              14.18T
                                                                                                                              l4.18T



                 1143 PRESCOTT
                 Sales Tax                                                                               8.25%                   1.17




Thank you for your business.
                                                                                            Total                             $155.35


                                                                                                       Appendix 000277

                                                                    Motion to Remove Exhibit B Page 24 of 41 Pages
                     ASAP AIR L.L.C.                                                                                Invoice
                     P.O. BOX 3037
                                                                                                         Date           Invoice #
                     AMARILLO, TX 79116
                                                                                                       1211112013         16911
                                                                                                                          169




           Bill To
         MAKE READY CONSTRUCTION CO
         506 S. LIPSCOMB
         AMARILLO, TX 79101
         AMARILLO.
         TURNED OVER TO COLLECTIONS!!
                         COLLECTIONS!!!!!!!!!
                                      !!!!!!!




                                                                 P.O. No.                Terms                      Project

                                                                   30639              Due on receipt

   Quantity                                     Description                                      Rate                 Amount

              3 Heating & Cooling Labor:(PER
                                  Labor:{PER DONN[£,
                                             DONNIE, USE OLD WORK ORDER NUMBER
                                             DONNLE.                                                       70.00              210.00
                30639 FOR THIS INVOICE). CHECKED OUT ENTIRE SYSTEM HEATER
                REWIRED.
                REWIRED, PULLED VENT CAP OFF.  OFF, CHECKED VENT, PILOT WAS BLOWING
                OUT. POSSIBLE CRACK IN HEAT EXCHANGER. NEEDS A NEW UNIT, TECH
                HAS DISABLED UNIT.




                 1143
                 I 143 PRESCOTT
                 Sales Tax                                                                               8.25%                    0.00




Thank you for
          for your business.
                                                                                            Total                             $210.00


                                                                                                       Appendix 000278

                                                                  Motion to Remove Exhibit B Page 25 of 41 Pages
                     ASAP AIR L.L.C.                                                                               Invoice
                     P.O. BOX 3037
                                                                                                         Date          Invoice #
                     AMARILLO, TXIX 79116
                                                                                                        61512013         1329




           Bill To
         MAKE READY CONSIlWCfION
                       CONSTRUCfION CO
                       CONSTRUCTION
         506 S. LIPSCOMB
         AMARILLO, TX 79101
         TURNED OVER TO COLLECTIONS!!!!!!!!!




                                                                  P.O. No.               Terms                     Project

                                                                                      Due on receipt


   Quantity                                    Description
                                               DeSCription                                       Rate                Amount

              2 Healing            Labo~ REPLACED CONTACT
                Heating & Cooling Labor:          CONT
                                                  CONTACf
                                                        ACf ON CONDENSING UNIT.
                                                                          UNIT. AND                        70.00               140.00
                THERMOSTAT, DUE TO STORM. (LIGHTING POWER SURGE). AND
                CHARGED WITH FREON
                Job Materials Cost208 v.
                    Malerials Cost:208 V. CONTRACfOR,
                                          CONTRACTOR, PRO 5000 HONEYWELL                                  t34.45
                                                                                                          134.45             134.45T
                THERMOSTAT, FREON




                 1229 CASA GRANDE
                 Sales Tax                                                                               8.25%                  11.09




Thank you for your business.
                                                                                            Total                             $285.54

                                                                                                       Appendix 000279

                                                                  Motion to Remove Exhibit B Page 26 of 41 Pages
                     ASAP AIR L.L.C.                                                                             Invoice
                     P.O. BOX 3037
                                                                                                      Date           Invoice #
                     AMARlILO, TX 79116
                     AMARILLO,
                                                                                                    1012912013
                                                                                                    10129/2013         1621




           Bill To
                       CONSTRUCTION CO
         MAKE READY CONSTRUcnON
         506 S. LIPSCOMB
         AMARILLO, TX 79101
                        79\01
         TURNED OVER TO COLLECTIONS!
                           COLLECTIONS!!!!!!!!!
                                       !!!!!!!!




                                                                  P.D. No.
                                                                  P.O.No.
                                                                  P.O.                Terms                      Project

                                                                   30428           Due on receipt

   Quantity                                       Description                                 Rate                 Amount
               4 Heating & Cooling Labor:CHECKED UNIT, PULLED HEATER OUT. WASHED                        70.00               280.00
                 HEAT EXCHANGER AND SCRAPED PLASTIC OFF HEAT EXCHANGER.
                 REPLACED THERMOSTAT AND WlRED  WIRED UNIT BACK UP. CHECKED
                 OPERATION AND ALL WORKING PROPERLY.
                 Job Materials Cost:HEAT ONLY THERMOSTAT                                                3\.99
                                                                                                        31.99              31.99T




                 4110
                 41 \0 S. TYLER # A
                 Sales Tax                                                                            8.25%                   2.64




Thank you
      you for your business.
                                                                                         Total                             $314.63

                                                                                                    Appendix 000280

                                                                  Motion to Remove Exhibit B Page 27 of 41 Pages
                     ASAP AIRL.L.C.
                          AIR L.L.C.                                                                                   Invoice
                     P.O. BOX 3037
                                                                                                            Date           Invoice #
                     AMARllLO, TX
                     AMARILLO,   IX 79116
                                                                                                          1112612013         1685




           Bill To
         MAKE READY CONSTRUCIlON
                       CONSTRucnON CO
         506 S. LIPSCOMB
         AMARILLO, TX 79101
         TURNED OVER TO COLLECTIONS!!!!!!!!!




                                                                     P .O. No.
                                                                     P.O.  No.              Tenns
                                                                                            Tenn.
                                                                                            Terms                      Project

                                                                       30644             Due on receipt


   Quantity                                     Description                                         Rate                 Amount
               4 Heating & Cooling
                           Cool ing Labor:( 11-22) CHECKED OUT UNIT AND DUCT WORK.
                                     Labor:(11-22)                                                            70.00              280.00
                 ADJUSTED BLOWER SPEED, CHECKED GAS PRESSURE STILL NOT
                 WARMING UP HOUSE. FOUND THAT THE BLOWER MOTOR WAS NOT
                 WORKING, NEEDS REPLACED.(11-26)
                                      REPLAC    ED.(11-26) INSTALLED NEW BLOWER MOTOR,
                                       REPLACED.(11-26)
                 CHECKED OPERATION
                             OPERAnON AND ALL CHECKED OUT OK.
                 Job Materials Cost: BLOWER MOTOR                                                            118.13
                                                                                                             I t8.13
                                                                                                             118. 13         118.I3T
                                                                                                                             t 18. 13T



                 I 105 PRESCOTT
                 1105
                 Sales Tax                                                                                  8.25%                   9.75




Thank you for your business.
                                                                                               Total                             $407.88


                                                                                                          Appendix 000281

                                                                     Motion to Remove Exhibit B Page 28 of 41 Pages
                     ASAP AIR L.L.C.                                                                                   Invoice
                     P.O. BOX 303
                              30377                                                                          Date          Invoice #
                     AMARILLO, TX 79116
                                                                                                           IV6/20
                                                                                                            V6I20 13
                                                                                                           IV612013          1692




           Bill To
         MAKE READY CONSTRUCTION
                       CONSTRUCfION CO
         506 S. LIPSCOMB
                LlPSCOMB
         AMARILLO, TX 79101
         AMARJLLO,
         TURNED OVER TO COLLECTIONS!!  !!!!!!!
                          COLLECTIONS!!!!!!!!!




                                                                     P.O.
                                                                     P .O. No.              Terms                      Project

                                                                      30731              Due on receipt

   Quantity                                      Description                                        Rate                 Amount

              4 Heating & Cooling Labor:(l2-5)
                                     Labor:( 12-5) CHECKED OUT UNIT AND FOUND THAT THE                        70.00               280.00
                 HEATER AND NC RUNNING AT THE SAME TIME. NEEDS A NEW
                                  ( 12-6) INSTALLED NEW FOCUS PRO 5000 THERMOSTAT.
                 THERMOSTAT. (12-6)
                 CHECKED OUT OPERATION AND ALL CHECKED OUT OK.
              II Job Materials Cost
                               Cost:FOCUS
                                     FOCUS PRO 5000 THERMOSTAT                                                66.63              66.631'
                                                                                                                                 66.63T



                                   PARKVlEW APTS.
                                   PARKVIEW
                 2620 10TH AVE #20 PARKVLEW
                 Sales Tax                                                                                   8.25%                   5.50




Thank.             business.
Thank you for your business.
                                                                                               Total                             $352. 13
                                                                                                                                 $352.13


                                                                                                          Appendix 000282

                                                                     Motion to Remove Exhibit B Page 29 of 41 Pages
                     ASAP AIRL.L.C.
                          AIR L.L.C.                                                                              Invoice
                     P.O. BOX 3037
                                                                                                       Date           Invoice #
                     AMARllLO,
                     AMARILLO, TX 79116
                                                                                                     11125/2013
                                                                                                     1112512013         1679



           Bill To
         MAKE READY CONSTRUCTION CO
             S. LlPSCOMB
         506 S. LLPSCOMB
                LIPSCOMB
         AMARILLO. TX 79101
         AMARILLO,
         TURNED OVER TO COLLECTIONS!!!!!!!!!




                                                                 P.O. No.              Terms                      Project

                                                                  30651             Due on receipt

   Quantity                                    Description                                     Rate                 Amount
                Heating & Cooling Labor:(11·23)CHECKED
              2 Healing            Labor:(11-23)CHECKED UNIT AND FOUND THERMOSTAT                        70.00               140.00
                TO BE BAD. lNST
                              INSTALLED
                                   ALLED TEMP. THERMOSTAT UNTIL COULD COME BACK
                WITH NEW ONE.(11·25)
                WIn·1        ONE.(I
                             ONE.( 11·25)
                                    1-25) REPLACED NEW THERMOSTAT, CHECKED
                                                                     CI'lECKED
                OPERAnON AND ALL CHECKED OUT GOOD.    GOOD.
                Job Materials Cost:FOCUS PRO 5000 HONEYWELL THERMOSTAT                                   60.49              60.49T



                 2618 10TH #9
                 Sales Tax                                                                             8.25%                   4.99




Thank you for your business.
                                                                                          Total                             $205.48


                                                                                                     Appendix 000283

                                                                 Motion to Remove Exhibit B Page 30 of 41 Pages
                     ASAP AIR L.L.C.                                                                            Invoice
                     P.O. BOX 3037
                                                                                                     Date           Invoice
                                                                                                                    tnvoice##
                     AMARILLO, TXIX 79116
                                                                                                   10/2912013
                                                                                                   10/29/2013         1620




           Bill To
         MAKE READY CONSTRUCTION CO
         506 S. LIPSCOMB
         AMARILLO, TX 7910 I
         TURNED OVER TO COLLECTIONS!!!!!!!!!
                         COLLECTlONS!!!!!!!!!




                                                                 P.O.
                                                                 P.O.
                                                                 P .O. No.           Terms
                                                                                     Tenns                      Project

                                                                  30447           Due on receipt

   Quantity                                     Description                                  Rate                 Amount

              2 Heating
                Healing & Cooling Labor:CHECKED UNIT AND FOUND 5 AMP FUSE TO BE                        70.00               140.00
                BAD.
                BAD. REPLACED FUSE, CHECKED OPERATION, ALL CHECKED OUT OK.
                Job Materials Cost:5
                              Cost5 AMP FUSE                                                            4.95              4.95T




                 [045
                 J.045TEMPE
                 1045  TEMPE
                 Sales Tax
                 SaJes                                                                               8.25%                   0.41




Thank you          business.
      you for your business.
                                                                                        Total                             S145.36
                                                                                                                          $145.36

                                                                                                   Appendix 000284

                                                                 Motion to Remove Exhibit B Page 31 of 41 Pages
                     ASAP AIR L.L.C.                                                                              Invoice
                     P.O. BOX 3037
                                                                                                      Date            Invoice #
                     AMARILLO, IXTX 79116
                                                                                                    lIlI
                                                                                                    1111112013
                                                                                                         112013             1639




           8iliTo
           Bill To
         MAKE READY CONSTRUCTION CO
         50.6 s. LIPSCOMB
         506 S.
         AMARILLO, TX 79101
         AMARILLO.
         TURNED OVER TO COLLECTIONS!!!!!!!!!




                                                                 P.O. No.             Terms
                                                                                      Tenns                       Project

                                                                  30514            Due on receipt

   Quantity                                    Description                                    Rate                  Amount

              2 Heating & Cooling Labor: CHECKED UNIT AND FOUND THE PANEL ON THE                        70.00                 140.00
                                                                                                                              140..00
                FURNACE NOT IN PLACE AND NOT ALLOWING AIR FLOW TO RUN
                THROUGH VENTS. PULLED BLOWER MOTOR OUT AND CLEANED IT
                REALLY GOOD. REPLACED FILTERS (CUSTOMER PROVIDED), CHECKED
                OUT OPERATION AND ALL CHECKED OUT OK.
                Job Materials Cost:NITROGEN, FOIL TAPE                                                  27.50
                                                                                                        27.50.              27.50T
                                                                                                                            27.5o.T




                 1313 HOLBROOK
                 Sales Tax                                                                            8.2.5%
                                                                                                      8.25%                        2.27




Thank you for your business.
                                                                                         Total                               $169.77


                                                                                                    Appendix 000285

                                                                 Motion to Remove Exhibit B Page 32 of 41 Pages
                     ASAP AIR L.L.C.                                                                              Invoice
                     P.O. BOX 3037
                                                                                                      Date            Invoice #
                     AMARILLO, TX 79116
                                                                                                        13120I3
                                                                                                   11 / 13n013
                                                                                                        1312013             1640




           Bill To
         MAKE READY CONSTRUCTION CO
         506 S. LIPSCOMB
         AMARILLO, TX 79101
         TURNED OVER TO COLLECTIONS!!!!!!!!!




                                                                 P.O.
                                                                 P .O. No.           Terms
                                                                                     Tenns                        Project

                                                                  30560           Due 00
                                                                                      on receipt

   Quantity                                    Description                                   Rate                   Amount
              I.5 Heating & Cooling Labor:CHECKED UNIT, ADJUSTED WATER COLUMN
              1.5                                                                                       70.00                 105.00
                  PRESSURE ON GAS V   V ALVE. CHECKED OPERATION AND ALL CHECKED
                                      VALVE.
                  OUT OK. RETURNED UNIT TO SERVICE.
                                               SERVICE.




                 1103 PRESCOrr
                       PRESCOlT
                       PRESCOn
                 Sales Tax                                                                            8.25%                        0.00




          tor your business.
Thank you for      business.
                                                                                        Total                                S105.oo
                                                                                                                             SI05.00
                                                                                                                             $105.00

                                                                                                   Appendix 000286

                                                                 Motion to Remove Exhibit B Page 33 of 41 Pages
                      ASAP AIR L.L.C.                                                                               Invoice
                      P.O. BOX 3037
                                                                                                         Date           Invoice #
                      AMARILLO,   TIC 79116
                      AMARlLLO, TX79116
                                  TX
                                                                                                       1112212013         1682



            Bill To
         MAKE READY CONSTRUCTION
                       CONSTRUcnON CO
         506 S. LIPSCOMB
         AMARJLLO, TX 79101
         TURNED OVER TO COLLECTIONS!!!!!!!!!




                                                                  P.O.
                                                                  P .O. No.              Terms
                                                                                         Tenns                      Project

                                                                   30638              Due on receipt

   Quantity                                    Description                                       Rate                 Amount
               I Heating & Cooling Labor:CHECK UNlT
                                                UNIT AND FOUND THE THERMOSTAT TO BE                        70.00                70.00
                 BAD. REPLACED THERMOSTAT,
                                    THERMOSTAT. CHECKED OPERATION AND ALL
                 CHECKED OUT OK.
                 Job Materials Cost:PRO 5000 HONEYWELL THERMOSTAT                                          60.49              60.49T



                  1041 TEMPE
                  Sales Tax                                                                              8.25%                   4.99




Thank you for your business.
                   bus iness.
                                                                                            Total                             $135.48


                                                                                                       Appendix 000287

                                                                  Motion to Remove Exhibit B Page 34 of 41 Pages
                          AIR L.L.C.
                     ASAP AlR                                                                                   Invoice
                     P.O. BOX 3037                                                                  Date
                                                                                                    Dale            Invoice #
                     AMARILLO, TX 79116
                                                                                                  11122120 J3
                                                                                                  11122/2013          1686




           Bill To
         MAKE READY CONSTRUcnON
                       CONSTRUCfION CO
         506 S. LIPSCOMB
         AMARlLLO, TX 7910t
         AMARILLO,      79101
         TURNED OVER TO COLLEcnONS!!!!!!!!!
                           COLLECTIONS!!!!!!!!!




                                                                P.O.
                                                                P .O. No.           Terms                       Project

                                                                 30636           Due on receipt

   Quantity                                       Description                               Rate                  Amount

               I Heating & Cooling Labor: CHECKED UNIT, LIT PLLOT,
                                                            PILOT, CYCLED UNIT                        70.00                70.00
                 THROUGH A FEW TIMES TO MAKE SURE IT WAS WORKING PROPERLY,
                 ALL CHECKED OUT OK, RETURNED UNIT  UNlT TO SERVICE.



                 1243 CASA GRANDE
                       CASAGRANDE
                 Sales Tax                                                                           8.25%                   0.00




Thank you for your business_
                   business.
                                                                                       Total                              $70.00


                                                                                                  Appendix 000288

                                                                Motion to Remove Exhibit B Page 35 of 41 Pages
                     ASAP AIR L.L.C.                                                                                 Invoice
                     P.O. BOX 3037                                                                        Date           Invoice #
                     AMARILLO, TX 79116
                                                                                                       I1112212013
                                                                                                         In2120 13         1687




           Bill To
         MAKE READY CONSTRUCTION
                       CONSTRUCfION CO
         506 S. LIPSCOMB
         AMARILLO, TX 79  101
                        79101
         TURNED OVER TO COLLECfIONS!!!!!!!!!
                           COLLECTIONS!!!!!!!!!
                           COLLECTIONS!! !!!! !!!




                                                                   P.O. No.              Tenns
                                                                                         Teffils                     Project

                                                                    30637             Due on receipt


   Quantity                                         Description                                    Rate                Amount

                 Heating & Cooling Laoor:CHECKED
               I Healing                             UNlT, LIT PILOT, CYCLED UNIT
                                   Labor:CHECKED OUT UNIT,                                                 70.00                70.00
                 THOUGH, CHECKED AIRFLOW       ANDFOUNDTIlAT
                                      AIR FLOW AND         TI-lAT AIR FLOW WAS VERY
                                                   FOUND THAT
                 POOR AND UNIT IS LOUD BECAUSE ITS AN OLD UNIT. UNlT.



                 1232 CASA GRANDE
                 Sales Tax                                                                                8.25%                   0.00




Thank you for your business.
                                                                                            Total                              $70.00


                                                                                                       Appendix 000289

                                                                   Motion to Remove Exhibit B Page 36 of 41 Pages
                     ASAP AIR L.L.C.                                                                                 Invoice
                     P.O. BOX 3037                                                                       Date            Invoice #
                     AMAR.ILLO, TX 79116
                     AMARILLO,
                                                                                                       11121 /2013
                                                                                                       1112112013              1655




           Bill To
         MAKE READY CONSTRUCTION CO
         506 S. LIPSCOMB
         AMARILLO.
         AMARILLO, TX 79101
         TURNED OVER TO COLLECTIONS!!!!!!!!!




                                                                   P.O. No.              Terms                       Project

                                                                     30633            Due on receipt


   Quantity                                    Description                                       Rate                  Amount

               II Heating & Cooling Labor:CHECKED UNIT, LIT PILOT, CYCLED FURNACE A
                                                                                  A                        70.00                  70.00
                  FEW TIMES AND DID A CARBON MONOXIDE CHECK, NO TRACES OF CO
                  WERE DETECTED. UNIT IS WORKING PROPERLY.




                       13m #13
                 2413 13TH
                 Sales Tax                                                                               8.25%                        0.00




Thank you for your business.
                                                                                            Total                                $70.00


                                                                                                       Appendix 000290

                                                                    Motion to Remove Exhibit B Page 37 of 41 Pages
                     ASAP AIR L.L.C.                                                                               Invoice
                     P.O. BOX 3037                                                                      Date           Invoice #
                     AMARILLO, TX 79116
                                                                                                      11120/2013         1652




           Bill To
         MAKE READY CONSTRUCfION
                       CONSTRUcnON CO
         506 S. LIPSCOMB
         AMARJLLO, TX 79101
         TURNED OVER TO COLLECTIONS!!!!!!!!!
                          COLLECTIONS!!!!!II!!
                          COLLECTIONS!!!!I!I!!




                                                                   P.O.
                                                                   P .O. No.            Terms                      Project

                                                                     30621           Due on receipt

   Quantity                                      Description                                    Rate                 Amount

               I Heating & Cooling Labor:CHECKED UNlT,
                                                  UNIT, OlD
                                                  UNIT. DID A CO TEST WITIl
                                                        OLD           WITH FURNACE                        70.00               70.00
                                  DIDN'T GET ANY TRACES, HOWEVER AS SOON AS I
                 RUNNING AND DrDN'T
                 ENTERED THETIlE PROPERTY I COULD SMELL A MUSTY SMELL. UNIT
                 CHECKED OUT OK.




                 1209 CASA GRANDE
                 Sales Tax                                                                              8.25%                   0.00




Thank you for your business.
                                                                                           Total                             $70.00


                                                                                                      Appendix 000291

                                                                    Motion to Remove Exhibit B Page 38 of 41 Pages
                     ASAP AlRL.L.C.
                          AlR
                          AIR L.L.C.                                                                                 Invoice
                     P.O. BOX 3037                                                                       Date            Invoice #
                     AMARILLO, TX 79116
                                                                                                       1112712013
                                                                                                       11 /27/2013         1688




           Bill To
                       CONSTRUCTION
         MAKE READY CONSTRUCfION
                       CONSTRUcnON CO
         506 S. LIPSCOMB
         AMARILLO, TX 79101
                        7910 I
         TURNED OVER TO COLLECTIONS!!!!!!!!!




                                                                   P.O. No.
                                                                        No.              Terms                       Project

                                                                    30680             Due on receipt

   Quantity                                    Description                                       Rate                  Amount
              1I Heating & Cooling Labor:CHECKED UNIT.
                                                 UNIT, LIT PILOT, CHECKED OPERATION                        70.00                70.00
                 AND ALL CHECKED OUT OK. RETURNED
                                              RETURNED
                                              RETURN ED UNIT TO SERVICE.




                 I [28 PRESCOTT
                 1128
                 Sales Tax                                                                               8.25%                    0.00




Thank you for your business.
                   business.
                                                                                            Total                              $70.00

                                                                                                       Appendix 000292

                                                                   Motion to Remove Exhibit B Page 39 of 41 Pages
                     ASAP AIR L.L.C.                                                                                   Invoice
                     P.O. BOX 3037                                                                          Date           Invoice #
                     AMARILLO, TX 79116
                                                                                                         11121 /20\3
                                                                                                         11/21
                                                                                                         11121/2013
                                                                                                               /2013         1674




           Bill To
         MAKE READY CONSTRUCTION
                       CONSTRUCT10N CO
         506 S. LIPSCOMB
         AMARILLO, TX 79101
         TURNED OVER TO COLLECTIONS!!!!!!!!!




                                                                     P.O. No.
                                                                     P.O.                   Terms                      Project

                                                                       30606            Due on receipt

   Quantity                                    Description                                          Rate                 Amount

              8 Heating & Cooling Labor:(2 MAN JOB) (11·19) CHECKED UNlT,
                                                                        UNIT, CONDEMNED                     105.00               840.00
                PURNACE, NEEDS REPLACED. (11-21) REPLACED FURNACE, BUILT NEW
                FURNACE,
                      FDRM. WIRED UP UNIT.
                PLAT FORM.
                      FORM,               UNIT, OPERATION GOOD.
                                                             GOOD.
                    Matenals Cost:
                Job Materials Cost: 70000 BTU PAYNE FURNACE.
                                                       FURNACE, 16X15XI
                                                                  16XI5XI FILTER BASE,                     1,074.24         1,074.24T
                                                                                                                            1.074.24T
                16X25XI
                16X25X I FILTERS, PIGTAIL,    5" DOUBLE WALL 90 VENTS, 8' 2X4S, GAS FLEX,
                                     PIGTAIL,S"
                4" DRAFT HOOD CONNECTOR, 1/2"    112" NIPPLE, 112       PLPE 90, ROMEX
                                                              1/2 BLACK PIPE
                CONNECTOR, SLUCONFJSCREWS,
                                SILICONE/SCREWS, CARBON MONOXIDE DETECTOR,
                                SILICONFJSCREWS,
                                             l1ffiRMOSTAT, 10' METAL 14X3 FRESH AIR,
                DIGITAL PROGRAMMABLE TIffiRMOSTAT,
                                             THERMOSTAT,
                INSPECTION


                 4710 W. 57TH
                          57TIl #47
                 Sales Tax                                                                                 8.25%                  88.62




Thank you for your business_
1l1ank             business_
                                                                                              Total                          $2,002.86

                                                                                                         Appendix 000293

                                                                      Motion to Remove Exhibit B Page 40 of 41 Pages
                     ASAP AIR L.L.C.                                                                                  Invoice
                     P.O. BOX 3037                                                                                        Invoice #
                                                                                                           Date
                     AMARllLO, TX 79116
                     AMARILLO,
                                                                                                         1112512013         1678




           Bill To
         MAKE READY CONSTRUCTION
                       CONSTRUCfION CO
         506 S. LrPSCOMB
                LfPSCOMB
                LIPSCOMB
         AMARILLO, TX 79101
         TURNED OVER TO COLLECTIONS!!!!!!!II
                          COLLECTIONS!!!!!!!I!




                                                                   P.O. No.                Terms
                                                                                           Tenns                      Project

                                                                    30650               Due on receipt

   Quantity                                      Descrtption
                                                 Descrip~on
                                                 Description                                       Rate                 Amount
               1I Heating & Cooling Labor:CHECKED UNIT, LIT PILOT, CHECKED FOR CARBON                        70.00               70.00
                  MONOXTDE AND CHECKED AIR FLOW, ALL CHECKED OUT OK.
                  MONOXIDE
                  OPERATION GOOD.



                 1211 CASAGRANDE
                       CASA GRANDE
                 Sales Tax                                                                                 8.25%                   0.00




                                                                                                      Filed
                                                                                                      Caroline Woodburn
Thank you for your business.
                                                                                                      District Clerk
                                                                                              Total   4/14/2015 11:08:35
                                                                                                                    $70.00 AM
                                                                                                      Potter County, Texas
                                                                                                  Appendix   000294Deputy
                                                                                                      By ________


                                                                   Motion to Remove Exhibit B Page 41 of 41 Pages
                                   CAUSE NO. 102171-A

MAKE READY CONTRACTORS,                          §   IN THE 47th DISTRICT COURT
INC.,                                            §
        Plaintiff,                               §
                                                 §                        IN AND FOR
vs.                                              §
                                                 §
ASAP AIR OF AMARILLO, L.L.C.,                    §       POTTER COUNTY, TEXAS
         Defendant.

DEFENDANT'S RESPONSE TO SUMMARY MOTION TO REMOVE INVALID
                 OR UNENFORCEABLE LIENS


TO THE HONORABLE JUDGE OF THIS COURT:

       COMES NOW, ASAP AIR OF AMARILLO, L.L.C. ("ASAP Air"), Defendant in

the above-entitled and numbered cause, and files this response to Plaintiff s Summary

Motion to Remove Invalid or Unenforceable Liens (the "Motion"):

                                I. INTRODUCTION AND FACTS

        1.      Defendant is in the business of performing HVAC installation and repair

services in the Amarillo area. From May through December 2013, Defendant performed a

majority of its work for Plaintiff and its various subsidiaries and related companies.

        2.      On February 24, 2014, Plaintiff filed suit against ASAP Air. Its only

claims for relief are (1) for $506.74 Plaintiff alleges it was improperly charged as sales

tax for services rendered and (2) a request for declaratory relief that it does not owe the

amounts included in two invoices attached to the Original Petition. ASAP Air filed its

Original Answer, a general denial, on May 5, 2015.

        3.      In May 2014, after being served with the Original Petition, ASAP Air and

its sole member, Michael Weatherford, filed approximately 40 liens (the "Liens") against

the various entities (the "Entities") named in the Motion. Each of the Entities is owned or



Defendant's Response to Motion to Remove Liens                                    Appendix1 000295
controlled by Daniel L. Rogers. Exhibit A, which is a true and correct copy of the

Assignment, Ratification and Limited Power of Attorney (the "Assignment") through

which Plaintiff claims the authority to seek to remove liens filed against the Entities, is

incorporated herein by reference for all purposes. The Assignment establishes that Rogers

is the President of Plaintiff and all but one of the Entities. He is the "agent" of the fmal

entity, Amarillo Residential, LLC. He has held positions of authority in Plaintiff and the

Entities for several years prior to any relationship Plaintiff or the Entities had with ASAP

Air. Exhibit B, which is a true and correct copy of the formation documents for Plaintiff

and the Entities, is incorporated herein by reference for all purposes.

       4.       On April 13, 2015, Plaintiff filed the Motion seeking to remove each of the

Liens under TEx.    PRoP. CODE    § 53.160. Plaintiffs sole reason that the Liens should be

removed is that they were untimely filed and, thus, do not comply with TEx. PRoP. CODE

§ 53.052.

        5.      Because the Liens are constitutional liens, and not statutory liens,

compliance with Chapter 53 of the Texas Property Code was not required to perfect the

Liens. Therefore, the Motion should be denied.

                             III. ARGUMENT AND AUTHORITIES

        6.      Texas recognizes two types of mechanics and materialmen's liens:

constitutional and statutory. Crawford Servs., Inc. v. Skillman Int'[ Firm, L.L.C., 444
S.W.3d 265, 267 (Tex. App.-Dallas 2014, pet. dism'd). Both liens exist to protect

people and entities who furnish labor and materials for improving the value of another's

land. Id. The law governing mechanic's and materialmen's liens in Texas are to be

liberally construed for the purposes of protecting laborers, materialmen, and owners.




Defendant's Response to Motion to Remove Liens                                   Appendix2 000296
Trinity Drywall Sys., UC v. Toka Gen. Contractors, Ltd., 416 S.W.3d 201, 211 (Tex.

App.-EI Paso 2013, pet. denied)

       7.      The statutory lien, deriving from Chapter 53 of the Texas Property Code,

was created to protect contractors and suppliers who did not contract directly with the

property owner. Id. at 268; TEx. PRoP. CODE § 53.021. This statutory lien requires

substantial compliance with the deadlines and formalities of Chapter 53. First Nat'l Bank

in Graham v. Sledge, 653 S.W.2d 283, 285-86 (Tex. 1983). In addition to the other

requirements of Chapter 53, a statutory lien must be filed "no later than the 15th day of

the fourth calendar month after the day on which the indebtedness accrues." TEx. PRoP.

CODE § 53.052.

        8.      The constitutional lien, deriving from Article 16, § 37 of the Texas

Constitution, protects only those who directly contract with the owner of the real property

against which the lien is asserted. Crawford Servs., Inc., 444 S.W.3d at 267. A

constitutional lien is self-executing and attaches to the real property irrespective of

compliance, or lack thereof, with Chapter 53. First Nat'l Bank in Dallas v. Whirlpool

Corp., 517 S.W.2d 262, 267 (Tex. 1974); In re Curry, 407 S.W.3d 376,379 (Tex. App.-

Dallas 2013, no pet.); Trinity Drywall Sys., LLC, 416 S.W.3d at 208; Tex. Wood Mill

Cabinets, Inc. v. Butter, 117 S.W.3d 98, 100 (Tex. App.-Tyler 2003, no pet.); Apex Fin.

Corp. v. Brown, 7. S.W.3d 820, 830 (Tex. App.-Texarkana 1999, no pet.).

        9.      Important to this discussion, a laborer who furnishes labor or materials

under a direct contractual relationship with a person other than the owner of the real

property is considered to be in direct contractual relationship with the owner if the owner

and the other person are effectively controlled by the same person. TEx. PRoP. CODE




Defendant's Response to Motion to Remove Liens                                  Appendix3 000297
§ 53.026. Put another way, a subcontractor or materialman to an original contractor is

elevated to original contractor status if there is a "sham relationship" between the owner

of the real property and the general contractor. Trinity Drywall Sys., UC, 416 S.W.3d at

209-10. Once elevated to original contractor status, even what appears at fIrst blush to be

a subcontractor may assert and enforce a constitutional lien on the real property. Da-Col

Paint Mfg. Co. v. Am. Indem. Co., 517 S.W.2d 270, 273 (Tex. 1974); Trinity Drywall

Sys., UC, 416 S.W.3d at 212.

        10.     Though an original contractor has a self-executing lien against the owner

of the real property, notice of the lien must still be provided in order to enforce the

constitutional lien against a third party. Tex. Wood Mill Cabinets, Inc., 117 S.W.3d at

105. A third party is considered to have constructive notice of the constitutional lien if the

lien claimant complies with Chapter 53. Detering Co. v. Green, 989 S.W.2d 479, 481

(Tex. App.-Houston [1st Dist.] 1999, pet. denied). However, even absent compliance

with the requirements of Chapter 53, a constitutional lien claimant is still protected as to

third parties if the third party has actual knowledge of the constitutional lien. Id. A third

party would have actual knowledge if it searched the property records and discovered the

filed and recorded lien affidavit. Thomson Oil Royalty, UC v. Graham, 351 S.W.3d 162,

166-67 (Tex. App.-Tyler 2011, no pet.) (citing Madison v. Gordon, 39 S.W.3d 605, 606

(Tex. 2001) (fmding actual notice of mineral lease when third party personally viewed

recorded lease prior to executing lease on same property). Because a constitutional lien

claimant cannot feasibly give actual notice of its lien to every potential third party

purchaser of the subject real property, filing the lien affidavit is the only way in which a

claimant may reasonably be expected to attempt to provide actual notice. In performing




Defendant's Response to Motion to Remove Liens                                    Appendix4 000298
its due diligence, a third party would be expected to search the property records and

would discover the lien affidavit; thus, providing actual notice of the claimed

constitutional lien and preserving the rights of the claimant. This must be so even if the

affidavit is untimely to provide constructive notice pursuant to Chapter 53. See Trinity

Drywall Sys., UC, 416 S.W.3d at 211 (stating that mechanic's liens provisions are to be

construed liberally for the purposes of protecting laborers, materialmen, and owners).

        11.     Plaintiff, the party purporting to be the general contractor that hired ASAP

Air, is in just such a sham relationship with each of the Entities; thus, ASAP Air is

considered to be an original contractor and holds a constitutional lien on each of the

properties in question. Exhibit A; Exhibit B. Daniel Rogers is Plaintiff's sole director.

Exhibit B. Rogers also owns and/or manages each of the Entities. Exhibit A. Because of

Rogers' dual control of Plaintiff and the Entities, either the Entities, owners of the real

property, can effectively control the purported general contractor Plaintiff, or vice versa.

See Da-Col Paint Mfg. Co., 517 S.W.2d at 271-74 (affuming trial court's application of

the predecessor to Section 53.062 when two of three owners of real property owned 99%

of the shares of stock issued by general contractor).

        12.     In addition to maintaining a position of control for both Plaintiff and the

Entities, the work order, billing, and payment process indicates a unity in interest between

Plaintiff and the Entities. Exhibit C, which is a true and correct copy of one of the work

orders Plaintiff presented to Defendant, is incorporated herein by reference for all

purposes. Each work order Plaintiff delivered to ASAP Air was on behalf of Plaintiff, not

any of the Entities. However, when Plaintiff paid ASAP Air upon completion of the work

specified in the work order, payments were made through different accounts held by the




Defendant's Response to Motion to Remove Liens                                   Appendix5 000299
individual Entities. Exhibit D, which is a true and correct copy of the check stubs for

payments actually made to ASAP Air, is incorporated herein by reference for all

purposes. The fact that payment was made by the Entities owned and/or operated by

Rogers for work orders submitted by Plaintiff, which is also owned and/or operated by

Rogers, is further evidence that there is a unity of interest between Plaintiff and the

Entities and a sham relationship exists under Section 53.026.

        13.     Because of this sham relationship, Plaintiffs role in the chain of

contractors is ignored and ASAP Air is considered to be in a direct contractual

relationship with each of the Entities. TEx. PRoP. CODE § 53.026. Because of ASAP Air's

status as an original contractor, the date the liens were recorded is immaterial to their

effectiveness and enforceability as to Plaintiff or the Entities. Further, because ASAP Air

must provide actual notice to any third party that desires to purchase any of the subject

properties, it must be permitted to file the Liens despite being untimely with Chapter 53.

Thus, the Motion should be denied.

                                    III. ATTORNEYS' FEES

        14.     Because the Motion should be denied, ASAP Air is entitled to its

reasonable attorneys' fees under TEx. PRoP. CODE § 53.156. A reasonable attorneys' fee

to respond to this Motion would be $1,200. Exhibit E, which is the affidavit of Jason

Fenton, is incorporated herein for all purposes.

                                          IV. PRAYER
        WHEREFORE PREMISES CONSIDERED, Defendant, ASAP AIR OF

AMARll...LO, L.L.C., prays that the Motion be denied and that it be awarded its

reasonable and necessary attorneys' fees in responding to this Motion.




Defendant's Response to Motion to Remove Liens                                  Appendix6 000300
                                                 Respectfully submitted,

                                                 UNDERWOOD LAW FIRM, P.C.
                                                 Mike Smiley
                                                 State Bar No. 18526550
                                                 Mike.Smiley@uwlaw.com
                                                 C. Jason Fenton
                                                 State Bar No. 24087505
                                                 J ason.Fenton@uwlaw.com
                                                 500 South Taylor, Suite 1200
                                                 P.O. Box 9158
                                                 Amarillo, TX 79105
                                                 Telephone: (806) 376-5613
                                                 Fax: (806) 373-0316




Defendant's Response to Motion to Remove Liens                              Appendix7 000301
                               CERTIFICATE OF SERVICE


       I hereby certify that on the 6th day of May, 2015, a true and correct copy of the
above and foregoing document was served via email and fIrst class mail to the following:

Frederic M. Wolfram
The Wolfram Law Firm, P.C.
Chase Tower
600 S. Tyler St.
Suite 1406
Amarillo, TX 79101-2361
eric@wolframlaw.com




Defendant's Response to Motion to Remove Liens                               Appendix8 000302
EXHIBIT A




            Appendix 000303
                                        Cause No. 102,171-A
 Make Ready Contractors, Inc.,                     •            In the 47th District Court
       Plaintiff,                                  •
                                                   *
 v.                                                *            In and For
                                                   *
 ASAP Air of Amarillo, L.L.C.,                     *
      Defendant                                    •            Potter County, Texas

       ASSIGNMENT, RATIFICATION AND LIMITED POWER OF AtTORNEY

       For ten dollars and other good and valuable consideration, the receipt and sufficiency of

which is hereby acknowledged, the following entities or persons each assign all of their right, title

and interest in an to all claims against ASAP Air of Amarillo, L.I-C., its members, managers,

representatives and agents, arising from or related to any claims made or which could be made in the

above captioned proceeding, including the right to enforce claims, answer counterclaims, and move

to remove liens on property owned by such entities or persons, subject to the further terms of this

agreement

        1.     4710 57th Street, LLC
        2.     Amberwood MHP, LLC
        3.     231214thAvenue, LLC
        4.     Daniel L. Rogers
        5.     Amarillo Residential, LLC
        6.     Potter County Homes, LLC
        7.     107 28th Street, LLC
        8.     1002 S.W. 11th, LLC
        9.     4710 57th Street, LLC
        10.    2407 13th Avenue, LLC
        11.    2620 10th Avenue, LLC
        12.    2618 10th Avene, LLC
        13.    1410 Ponderosa, LLC
        14.    Randall County Homes, LLC

        Each oCthe above entities or persons hereby adopts and ratifies all actions taken in the above


Assignment, Ratification and Limited Power of Attorney
S:\Clients\M\Make Ready Contractors, Inc\ASAP Air of Amarillo, LLC\Pleadings\Ma2814.007.wpd     Page I of 9




                                                                                              Appendix 000304
captioned proceeding by Make Ready Contractors, Inc., and adopts such actions as their own.



       Each of the below named entities or persons appoints Make Ready Contractors, Inc., whose

signature is set forth below, my true and lawful agent and attomey-in-fact. The attorney-in-fact

appointed by this document has the following powers only:

       1.      The power to prosecute and defend the above referenced case to judgment and

               appeal, if necessary.

       2.      The power to settle or compromise any and all claims and counterclaims in the above

               referenced case.

       3.      The power to seek removal of mechanic's liens on property owned by each such

               entity or person which property is involved in the above referenced proceeding.

       The attorney-in-fact appointed by this document has the power and authority to do and

perform every act necessary and proper to be done in the exercise of any of the powers descnbed

above, as fully as I might or could do if personally present

       The attorney-in-fact appointed by this document has full and complete power to delegate to

or to substitute any other person for the perfonnance of any act necessary and proper to be done in

the exercise of any of the powers described above.

        This power ofattomey shall be effective on April! 0, 2015, and shall remain in full force and

effect until the above referenced proceeding is concluded.



                                                 Date: April2!/-, 2015



Assignment, Ratification and Limited Power of Attorney
S:\clients\M\Make Ready Contractors, Inc\ASAP Air of Amarillo, LLC\Pleadings\Ma2814.007.wpd    Page 2 of 9




                                                                                              Appendix 000305
i-?thteeJJ
BYIU: __~~~~~
            ___________

                                          Acknowledgment

STATEOFTEXAS                   *
COUNTY OF POTIER               •

       Before me, the undersigned authority, on this day personally appeared Dan Rogers o f _
A k,.JAH/l. Ale, a Texas limited liability company, known to me to be the person whose
name is subscribed to the foregoing instrument, and acknowledged to me that he executed the same
for the purposes and consideration therein expressed, in the capacity therein stated and as the act and
deed of said limited liability company.

Date: April.£, 2015

                                                   ~LJ~
                                                Notary Public, In and For
                                                The State of TEXA S




                                          Acknowledgment

STATE OF TEXAS                  •
COUNTY OF POTIER                •

         Before me, the undersigned authority, on this day personally appeared Dan Rogers of __
 ~11!J /I/"~ LLv, a Texas limited liability company, known to me to be the person whose
Dame is subscribed to the foregoing instrument, and acknowledged to me that he executed the same
for the purposes and consideration therein expressed, in the capacity therein stated and as the act and
deed of said limited liability company.

Date: April    21, 20 IS

                                                Notary Public, In and For
                                                The State of T E X AS

Assignment, Ratification and Limited Power of Attorney
S:\clients\M\Make Ready Contractors, Inc\ASAP Air of Amanl10 t LLC\Pleadings\Ma2814.007.wpd    Page 3 of 9




                                                                                              Appendix 000306
                                          Acknowledgment

STATE OF TEXAS                  •
COUNTY OF POITBR                •


 A~ I.        "I,
        Before me, the undersigned authority, on this day personally appeared Dan Rogers of __
                    J. ~ , a Texas limited liability company, known to me to be the person whose
name is subscribed to the foregoing instrument, and acknowledged to me that he executed the same
for the purposes and consideration therein expressed, in the capacity therein stated and as the act and
deed of said limited liability company.

Date: April   z'l , 20 IS

                                                Notary Public, In and For
                                                The State of TEXA S
                                                                                  • f~·~YP    SHARON DROBERTS
                                                                                 ;; w..        NOTARY PUBLIC
                                                                                 It-  • State of Ti
                                                                                 J\~Of~ Comm.erp.1~

                                          Acknowledgment

STATE OF TEXAS                  •
COUNTY OF POTTER                •

        This instrument was acknowledged before me on April.3:!L., 201S, by Dan Roger.


                                                      ~L2.~~
                                                Notary Public, In and For
                                                The State of T EXA S




Assignment, Ratification and Limited Power of Attorney
S:\Clients\M\Make Ready Contractors, Inc\ASAP Air of Amarillo, LLC\Pleadings\Ma2814.007.wpd    Page 4 of 9




                                                                                              Appendix 000307
                                          Acknowledgment

STATE OF TEXAS                  •
COUNTY OF POTIER                •

          Before me the undersigned authority, on this day personally appeared Dan Rogers of _
 Ie toM t~ iZ ,."."J./fa Texas limited liability company, known to me to be the person whose
name is subscribed to the foregoing instrument, and acknowledged to me that he executed the same
for the purposes and consideration therein expressed, in the capacity therein stated and as the act and
deed of said limited liability company.

Date: April    .2   r   ,2015


                                                Notary Public, In and For
                                                The State of T E X A S


                                                                               •1
                                                                                ,
                                                                                ~
                                                                                         ew
                                                                                                   SHARON
                                                                                                    NOTARY RCl8EInS
                                                                                                          DPUBLIC
                                                                                                      Stale of Texas
                                                                                                   Ccmn. ecp. 12-144016



                                          Acknowledgment

STATE OF TEXAS                  •
COUNTY OF POTTER                •

          Before me, the undersigned authority, on this day personally appeared Dan Rogers of __
 10 7 ).f'II--.fI-J ~ I-(, , a Texas limited liability company, known to me to be the person whose
name is subscribed to the foregoing instrument, and acknowledged to me that he executed the same
for the purposes and consideration therein expressed, in the capacity therein stated and as the act and
deed of said limited liability company.

Date: April     ~ f , 2015

                                                Notary Public, In and For
                                                The State of T E X AS
                                                                                    •I               SHARoN DR08ERJS I
                                                                                                      NOTARY PUBUC
                                                                                                       State of Texas
                                                                                                    Comm. Exp. 12-14Q018
~s~jj7
                                                                                              rA



By Its.
  (,., "

Aaignmcnt, Ratification and Limited Power of Attorney
S:\C1ients\M\Make Ready Contractors, Inc\ASAP Air of Amarillo, LLCd»leadings\Ma2814.007.wpd              Page S of 9




                                                                                                      Appendix 000308
                                          Acknowledgment

STATE OF TEXAS                 *
COUNTY OF POTIER               *

        Before m~the undersigned authority, on this day personally appeared Dan Rogers of _
  l~cJ L 9", /1      J, L4a Texas limited liability company, known to me to be the person whose
name is subscribed to the foregoing instrument, and acknowledged to me that he executed the same
for the purposes and consideration therein expressed, in the capacity therein stated and as the act and
deed of said limited liability company.

Date: April   21 , 2015
                                                    ~£).~
                                                Notary Public, In and For
                                                The State of T E X A S




                                          Acknowledgment

STATE OF TEXAS                  *
COUNTY OF POTTER                *
         Before me, the undersigned authority, on this day personally appeared Dan Rogers of _
 Ll7/1   C""'-SU LJ.g a Texas limited liability company, known to me to be the person whose
name is subscribed to the foregoing instrument, and acknowledged to me that he executed the same
for the pmposes and consideration therein expressed, in the capacity therein stated and as the act and
deed of said limited liability company.

Date: April   :1,.1 ,2015

                                                Notary Public, In and For
                                                The State of T E X AS
                                                                                   •              SHARON 0 ROBERTS

                                                                                  OJ
                                                                                   ~
                                                                                       ell'
                                                                                              •    NOTARY PUBUC
                                                                                                     Slate of Texas
                                                                                                  Qnrn. Exp. 12-142018




Assignment, Ratification and Limited Power of Attorney
S:\Clients\M\Make Ready Contractors, Inc\ASAP Air of Amarillo, LLC\Pleadings\Ma2814.007.wpd          Page 6 of 9




                                                                                                  Appendix 000309
                                          Acknowledgment

STATE OF TEXAS                  •
COUNTY OF POTIER                •

          Before me, the undersigned authority, on this day personally appeared Dan Rogers o f _
a u~ 1/1"- '*'4"'" ,LL.",. Texas limited liability company, known to me to be the person whose
name is sub~bed to'the foregoing instrument, and acknowledged to me that he executed the same
for the purposes and consideration therein expressed, in the capacity therein stated and as the act and
deed of said limited liability company.

Date: April~ 2015

                                                    er                                         Acknowledgment

STATE OF TEXAS                 •
COUNTY OF POTIER               •

         Before me, the undersigned authority, on this day personally appeared Dan Rogers of __
 a'  /1 !pII.tL,..... /." , a Texas limited liability company, mown to me to be the person whose
name is subscribed to the foregoing instrument, and acknowledged to me that he executed the same
for the purposes and consideration therein expressed, in the capacity therein stated and as the act and
deed of said limited liability company.

Date: April   :2." ,2015
                                                    &44(1-&            £). ~
                                               Notary Public, In and For
                                               The State of T E X A S




                                          Acknowledgment

STATE OF TEXAS                  •
COUNTY OF POTIER                •

         I!efore me, the undersigned authority, on this day personally appeared Dan Rogers of _
 111t~   an4we    J.. J. v , a Texas limited liability company, known to me to be the person whose
name is subscri6ed to the foregoing instrument, and aclmowledged to me that he executed the same
for the purposes and consideration therein expressed, in the capacity therein stated and as the act and
deed of said limited liability company.

Date: April /l   t/ ,2015
                                                    ~£J,~
                                                Notary Public, In and For
                                                The State of T E X A S


                                                                             •
                                                                                ~'f~       SHARONDROBERTS
                                                                                       •    NOTARY PUBUC
                                                                              ;.~             State at Texas
                                                                              ~QII         camm.ecp.12-144018




Assignment, Ratification and Limited Power of Attorney
S:\Clients\M\Make Ready Contractors, Inc\ASAP Air of Amarillo, LLaPleadings\Ma2814.007.wpd       Page 8 of 9




                                                                                             Appendix 000311
                                          Acknowledgment

STATE OF TEXAS                  *
COUNTY OF POTIER                *
         Before me, the undersigned authority, on this day personally appeared Dan Rogers of __
 12Jlit:~!Ln. J Jc..a Texas limited liability company, known to me to be the person whose
name is subscribed to the foregoing instrument, and acknowledged to me that he executed the same
for the purposes and consideration therein expressed, in the capacity therein stated and as the act and
deed of said limited liability company.

Date: April   2 ~. 2015
                                                     ~ £)~ ~t£ap
                                                Notary Public, In and For


                                                                             •
                                                The State of T E X A S
                                                                                               0 ROBERTS



By its:     ~
                                                                             Gl
                                                                              ~
                                                                                  Of!
                                                                                        SHARON
                                                                                         NOTARY PU8UC
                                                                                           State of Texas
                                                                                        caan. Exp. 12-144018




Assignment, Ratification and Limited Power of Attorney
S:\Clients\M\Make Ready Contractors, Inc\ASAP Air of Amarillo, LLC\Pleadings\Ma2814.007.wpd     Page 9 of 9




                                                                                              Appendix 000312
EXHIBITB




           Appendix 000313
 Fonn 424

Secretary of State                                                                                                                                                                                                                                                                                              Filed in the Office of the
P.O. Box 13697                                                                                                                                                                                                                                                                                               Secretary of State of Texas
Austin, TX 78711-3697                                                                                                                                                                                                                                                                                    Filing #: 800594995 12113/2006
FAX: 512/463-5709                                                                                                                                                                                                                                                                                            Document #: 154059830004
                                                                                                                                                  Certificate                                                                                                                                          Image Generated Electronically
 Filing Fee: $150
                                                                                                                                                of Amendment                                                                                                                                                                for Web Filing
                                                                                                                                                                                                                                                                                                                           ~-                                                                            -       ~-                                                   -~
r"~.""'.-4_._.'.'-'             ..... _ . _ ••• __   ._.~.,_"'      ... _ ...... _ •.••.•' .... __ .......... _...... _.. __....... ,........   ~_~   __ •• - .••••   # __    " •••••_        •   '._ , __   .~     ___      •• . , . . . . . . . . . _   . _ . _ _ ...   ~   . . . . . . . . ~.,._ • • _       • • _ _ • • • __ .. _      . . . . . . . . . ..." •   ...-' __ ••••,    . . . . . _ . _ ........ _ . _ . _ _ _ ....... '    . . . . . _ _ .-.-. _ _ ... ,




   __ • _____          ,   __________ 4_,,_.              _. _ _ _ _ _ _ • _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ._, _ _ _ _ _ • _ _
                                                                                                                                                              Entity Information
                                                                                                                                                  , _ _ • __ • _ _ _ _ •• _




The filing entity is a: Domestic For-Profit Corporation
        -                                _.                                                                                                                    .---


The name of the corporation is: Limping Goat Corporation


The file number issued to the corporation by the secretary of state is: 800594995

                                                                                                                            ,                              Amendment to Name                                                                                                                                                                                                                                                                             '
The-amen                                                                  - - - _ ...._.. -.........---..-.-




                                                                            __ ..!.LED
                                                                            .n 1118 0Mee of "-
                      ARTICLES OF INCORPORATION                       Secretary of State of      raxaa
                                        OF                                    DEC 152004
             LLANO ESTACADO MANAGEMENT COMPANp,°rporat;ons Section
                                        INC.




                                  ARTICLE ONE
   The name of the Corporation is LLANO ESTACADO MANAGEMENT
COMPANY, INC. ("the Corporation").


                                 ARTICLE TWO
     The period of its duration is perpetual.


                                ARTICLE THREE
     The purpose for which the Corporation is organized is the transaction of any
and al11awful business for which a corporation may be organized under the Texas
Business Corporation Act.


                                 ARTICLE FOUR
     The street address of its initial Registered Office, and the name of its initial
Registered Agent at this address, is as follows:
                                  Daniel Rogers
                                  506 South Lipscomb
                                  Amarillo, Texas 79101


                                  ARTICLE FIVE
      The aggregate number of shares which the Corporation shaH have authority
to issue is One Hundred Thousand (100,000). The shares shall have no par value.



                   LLANO ESTACADO MANAGEMENT COMPANY. INC.

                                                                           Appendix 000315
                        ARTICLES OF INCORPORATION, PAGE I
                                  ARTICLE SIX
      The number of initial Directors is one. The name and address of the initial
director is:
                                  Daniel Rogers
                                  506 South Lipscomb
                                  Amarillo, Texas 79101


                                ARTICLE SEVEN
      In an election of Directors, each Shareholder shall have the right to cumulate
his votes by giving anyone candidate as many votes as the number of such
Directors multiplied by the number of such Shareholder's shares shall equal, or by
distributing such votes on the same principle among any number of such
candidates, in the manner provided by Art. 2.29D of the Texas Business
Corporation Act.


                                ARTICLE EIGHT
      The Shareholders of the Corporation shall have the preemptive right to
purchase additional shares or securities of the Corporation as set forth in Article
2.22-1 of the Texas Business Corporation Act.


                                 ARTICLE NINE
      The Corporation shall have the power to indemnify any of its Directors or
Officers, or fonner Directors or Officers, or any person who may have served at its
request as a Director or Officer of other corporations in which it owns shares of
capital stock or of which it is a creditor, against expenses actually and necessarily
incurred by them in connection with the defense of any action, suit, or proceeding
in which they, or any of them, are made parties, or a party, by reason of being or
baving been Directors or Officers of the Corporation, or of such other
corporations, except in relation to matters as to which any such Director or Officer
shall be adjudged in such action, suit, or proceeding to be liable for negligence or
misconduct in the perfonnance of duty. Such indemnification shall not be deemed
exclusive of any other right to which those indemnified may be entitled, under any
Bylaw, agreement, vote of Shareholders, or otherwise.




                   LLANO ESTACADO MANAGEMENT COMPANY~ INC.
                       ARTICLES OF INCORPORATION. PAGE 2
                                                                         Appendix 000316
                               ARTICLE TEN
    The name and address of the Incorporator is:
                               Sharon M. Leal
                               408 W. 17th Street, Suite 101
                               Austin, Texas 78701-1207
                               (512) 474-2002


     IN WIlNESS WHEREOF, I have hereunto set my hand this thirteenth day
of December, 2004.




                                           Sharon M. Leal, Incorporator




                 LLANO ESTACADO MANAGEMENT COMPANY, INC.
                     ARTICLES OF INCORPORATION, PAGE 3
                                                                     Appendix 000317
 I~--
                                                                                                                                                                                                                                                                             _. ._;. .-. ;. . . . ;.... ;. _   ...;..;..~----··-----I


                                                                                                                                                                                                                                                .----      .-...... -... - _.--... -... -- ···_------1
 becr~ta~'~f State                                                                                                                                                                                                                                      Filed in the Office of the 1
  P.o. Sox 13697                                                                                                                                                                                                                                     Secretary of State of Texas
!lAustin, TX 78711-3697                                                                                                                                                                                                                          Filing #: 801411688 04/13/2011
 IFAX: 512/463-5709                                                                                                                                                                                                                                  Document #: 363837010016
                                                                                                                     Certificate of Formation                                                                                                   Image Generated Electronically
  Filing Fee: $300                                                                                                  Limited Liability Company                                                                                                                               for Web Filing
I                                                                                            -~-
                                                                                                                    _~    ____              _ _ _ _ _ _ _ _ _ _ _ _________ .____ .0. ____
                                                                                                                                    . ..---------.--...-.---------
                                                                                                                                        ~                                             ~                                                    ~   ___________ _
                                                                                                                                                                                                                                                                                                                                               I
1---'---                                                                         ·-~===~=~~~~~T~Entity -~~.~e ~d-~~~=_=~~=_=~_~~_~~ -'---'-.~~~_=~~=
 ~he filing entity being formed Is a limited liability company, The name of the entity is:                                                                           I
                                                                                                                                                                                                                                                                                   . .-                                                    I
                                                                                    ____.________________._..._.. _ ..__...._____ ._. _________._.__________. . . . 1
 IRandall County Homes. LLC                                                                                                                                                                                                                                                                                                              I
 I....................................................................................................................................................................................................                                                                                                                                   j
                                                                                                                                                                                                                                                                               . ...........................................................
 I.I....··················································
            .... . ... . .. ....... ....................   Article 2 - Registered Agent and Registered O~ce
                                                                   .............................. ........ .......................... ....... .. ................. .......
                                                                                                                                                                                                                                                                                                                                         I
                                                                                                                                                                                                                                                                              .......................................................... ,
 ,MA. The initial registered agent is an organization (cannot be company named above) by the name of:
                                                                         .----------...-....---...----._.-.-------------------_.------·_·_·1I
 ILlano Estacado Management Company, Inc.                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                OR                                                                                                                                                             1
                                                                                                                                                                                                                                                                                                                          ---1
 IDs. The initial registered agent isan individual residenTOithe state whose name is set forth below:                                                                                                                                                                                                                                          :
 r···-·················································...........                                                                               . . . . . . . . . . ....... .............                                                  . ...........                    . ......................................:..... :. ,!
.[ __ •••• ___ • _____ ...... ____ ........ __ . ______ ..... ___ .•• ___ ......... _..• ______ ••• _____ •• _____ ..• _•• _._ •••••.       _..•.• __ ._. _____ •.. _. ___ •. _•••.. _____ • __ ._. ___ . _______ • ____ •••.•. __ .•. ____________ . ______ •••••••.   ---0-"----_.-._--- •• __ ••••. · •• --.· .•

 IC,' The business ad~ressofthe registered agent.and the registered office address.is:                                                                                                                                                                                                                                                         II



 ~~r;e~~~~;;:~mb A~ariliO ~X -79101 ------------                                                                                                                                                                                                                                                                                               I
 r...... ........ ............ ... .... ..                                                                                              Consent' (;f Reglste'reci Agent                                                                                                   . . . .. ...........                                           ..\
 !MA."A copy 'of the'consent 'of reg Iste'red agent' is ·attached·,··                                                                                                                      . ....... .                                                                           . .. _...........                                         ./

                                                                                                                                  jsmiijntaiiiedbii~eentity:
 !Ms:-i'heconseni-ottiieregiSiered'agent
 k                                                  .. ..
 I~A. The limited liability companyis to be managed by managers.
                                                                                                      .                             ~~~Ie 3 - G~~_~!_~~_ A~~h~ritY____~~===~~~~~
                                                                                                                                                                                OR
                                                                                                                                                                                                                 - -----                                                    ------
                                                                                                                                                                                                                                                                                            __.____ _____             ----- - .·1
                                                                                                                                                                                                                                                                                                                         ~                     !
                                                                                                                                                                                                                                                                                                                                               i
                                                                                                                                                                                                                                                                                                                                               j

                                                                                                                                                                                                                                                                                                                                               I
     -------------_..__._-_._..._._._-------_. _.------------_._-_._-_._--_._-------                                                                                                                                                                                                                                  -_._------_!
 Ins. The limited liability company will not have managers, Management of the company is reselVed to the members.                                                                                                                                                                                                                              1

 The names and addresses of the governing persons are set forth b e l o w : '                                                                                                                                                                                                                                                                  !
 ~'~~~~~~'1':' (B~~i~e~'N~'~~)                                             .Liano 'Est'acacio 'Mariageme'rii' C'o'mpany, Inc'"                                                                                                                             ..                    .. ...... .-.. ... .... ..
 I
                                                                                                                                               -----------------------------_·_-------·----1                                                                                                                                                    .


 ~ddress:506~.~ipscombAmarilio lX,. USA 79101 . .                                                                                                                               . . .. . . . I
 1----·------···----··· ···----·Artiae··4·.:-Purpose--- --.. -·-----···-·----·..
                                                                                                                                                                        .
                                                                                                                                                                                                                                                                               ·_--------·--·-----1
 ~he purpose for which the company is"org-anized is fortha'transaction Ofarly-and all lawfulbusiness-for whichlimited                                                                                                                                                                                                                          I
 \Uabillty companies may be organized under the Texas Business Organizations Code.                                                                                                                                                                                                                                                             I




                                                                                                                        Supplemental Provisions I Information
                                                                                                                                                                      ---.-.-------.----                                                  ~~~




                                                                                                                                                                                                                                                                                       Appendix 000318
    .                                                               --"------.. --.---.-"-'--'-"'--'---'-~--""""'''''--''---'---''--'------~--'~'-"---_····_····_---.-........-·1
~~~~ttached addendum~~:~~ is i:~orporated herein by reference.]                                                                                                                                                                                                               I
                                                                                                                                                                                                                                                                              !




                                                                                                                                                                                                                                                                              j




r'"' ' ' ' ................................... . . . . . . ....... .. .. ................ ........................-.. ................-.. . . . ............- .j
C-..-...-.-._-. -.-.---.----~--~_====~==-.--6~g~~~~~~=~=_~~:~~=:~~~~:~~~==~~=~~===_-·~=~~~._
~he name and address of the organizer are set forth below.
                                                                                                                                                                                                                                                    . __.___                   1

                                                                                                                                                                                                                                                                               l
I~_~~iel L~_ ~()~_~r~, President .LEMC                                                                                 506 S. Lipscomb Amarillo, TX 79101                                                                                                                      I
                                                                                                          Effectiveness of Filing
                                                                                                                                                                                                                                                                              I
!Rl",.ThIS ~ocum~ntbecorneseffective when the document is filed by the secretary of state.                            !
                                                             OR                                                       I
:1~nB. This document becomes effective at -a-iate-i date~-"whichis-notmore-than-ninety (9()"days from the-date of ~--!
  igning. The delayed effective date is:                                                                              ;
  ..                           .        -     -_.       . . . . . --.~--- . .~-----..•-~-----~------...--.........- - - - - -.. - - - - - - - -..-.~-.---.-.------~- ....--.. . .---                                                                                     .__ . !
I ..                                                               Execution
         _ .. _..--'-'-..;....;....:.:...--'-'----.---..- --------.----..-.. -.. -.. -...- ......... -.. -..- -.---~.-. --.........----..---..-. --. -----·_·1
                                                                                                                                                              I
   he undersigned affirms that the person designated as registered agent has consented to the appointment. The                                                ;
 undersigned signs this document subject to the penalties imposed by law for the submission of a materially false or j
  raudulent instrument and certifies under penalty of perjury that the undersigned is authorized under the provisions of I
;Iaw governing the entity to execute the filing instrument.                                                                                                   !
--···_·_···__···_-_··_-_ .. __ ····· ..·····.. _· .... ···· .... · ..................... _ .................. -.................................. _ .................................... -....... -......................- ........... -....... -............ _ ... _ - -..... !

.Daniel L. Rogers, President LEMC                                                                                                                                                                                                                                             !
1
ISignature"of 6rgilnizer··..···..... ·.. ·.. ··· .. -.. ·.... ··· ..·.. ·· ..·-····· ...~~· .. ·... :~~.... -.. -~: ... ~:~...... :~~ ......... :............ -~~:~.~:~.::-~:~:~ ..-....:.-...::~~~- ....:~.............. ---......... -.-.. ~................ -.....     j
   FILING OFFICE COPY




                                                                                                                                                                                                                       Appendix 000319
                                                ----.
~============~-.~~~--

Secretary of State
                                ---I~:

                                   ..                                                                         .. -..-.-~. . . . . . . -.--.. . . -.--~-.-. . ····-·-~·-I
                                                                       . _ - - - - - - - - - - - - - - ••- - - - - -




                                                                                                                         Filed in the Office of the 1
                                                                                                                                                                                                  j




P.O. Box 13697                                                                                                        Secretary of State of Texas i
 ustin, TX 78711-3697                                                                                             Filing #: 80141168304/13/2011 1
FAX: 512/463-5709                                                                                                     Document #: 363837010014 l
                                                     Certificate of Formation                                    Image Generated Electronically I
Filing Fee: $300                                    Limited Liability Company                                                       for Web Filing !
r . '                                               - ---... -- ,.   -------~.----------------~-        ...... _----_._-_ .. - .---.--------.- ..
                                                                     .----.---.----------------.----.-----.---.-.------.---.-----.---~,
                                                                                                                                                    --.--~---.------~----                       ..
r-----.~-. . --.--.--.------- .- -----"A·rtICie1-:--e-ritltY-j\jime··ancftYlle                             0..--. - _ . - . .   ... - - - - - - - - - - . - - - '-                        -·--1
                                                                                                                                                                       .. - - - - - - - - .




~he filing entity being fonned is a limited liability company. The name of the-entity is: ----------                                                                                          -._\


f~~~~,~~~[~~·;~~cle ·:··~··~::i:=::::~~:~~:::~::~~;.:~·--~·-·····~~··-~·~-··~·· ~~~--I
!MA."Theiiiiticii·registerec{cigenlisan·organizaiion '(c~mnot"l)ecompanynarned above) by the na'me of:
                                                                                                                                                                              .                   ;
ILiano Estacado Managem-ent CO-mpany; Inc:-::--------------·                                                                                                            --'-----1
rrMB.
  . · · . ·The
           · :· · · ·initial
                      :· · · ·. ·.registeredagent
                                   ·:·. · :·. ······. · :· · . . is a"n-individuatresiden't
                                                                    .......................... . of the state whose name is setforth below:                                                   ~I
fC:"T"he'"business"address"ofHie'reg'ish:)'red'ag'enland·the··re·gi"stered··offi'ceaddressTs:.. ···                                ............... ............                               ····1
                              --------                     - - . - - - - - -..                        -----~-----.-----------------.!




I'~......... .. .... . ........ ......... . ............... .'consent of Registered' Agent' .
  treet Address:
506 S. Lipscomb                   Amarillo TX 79101                                                                                                                                               I
                                                                                                                                                                                               ··1;
                                                                                                                                                                                                  1
II:A.· Acopy 'of the .consent 'of registered' agen't' is ·attached.....                                                                                                                        "1




                                                                                 OR                                                                                                              I
[Me.Tt1econsentOfthe-regiSiereti"sgentls' maintained bYtlieeniitY.·-~-"                                        -----.-.- . .......---.- . . .----.-.. . . . .-. '-----j                           i



I" . . ... ...... ... ..                      Article 3 - Governing Authority ---                . . -.. . .          .. i
!RiA. The Iimitediia;'blliiY' companyi"sto-be mari~igecf-by-ma-nag·ers:-··-·---····--··---··-·-·------··-·-------------·-1
                                                                                 OR                                                                                                               i

rB. The limited liability company   wil
                                   not h-ave·manager5."Management of"iti'e-compari-y-is reserVed to the members:-i
The names and addresses of the governing persons are set forth below:·                                           I
~~~~~~~'1':' (B~~i~~~'N~~~)'[lano 'Estacacto' 'Marlagement' Company, inc:···· ...... ".. .                                                                           ............. "'1
~ddress: 506 S. Lipscomb                     Amar1l1oTX,USA 79101 --                                         ----.                                                                              -,
1---------··-·---· . . . . . ----..... ··-ArtICle4-:-Pli'rpose--....                                           ----. . -.. -~...'-..... -....:---..... -.. . . . . ---... j
  he purpose for which the-company is organiZed lStorthe transaCtionoTany-'and aliTaWtuI busines's for whid,-nmltecr!
liability companies may be organized under the Texas Business Organizations Code.                                   I
                                                                                                                                                                                                  I
                                                                                                                                                                                                  !
                                                                                                                                                                                                  1
                                                                                                                                                                                                      i
                                                                                                                                                                                                  I
                                                                                                                                                                                                  I
                                                                                                                                                                                                  1


                                            _. ._____. _. _. _____._. ___.___~._._. _.___._ . . . . . . .___._. __._..~.__._.._ .________J
                                                     Supplemental Provisions I Information




                                                                                                                                            Appendix 000320
f[The attached      adde~dum, ir any, ~: incor~~~~::~~rein by-rer~ren::;--'-----'--'--'-~-' ---~. ----.--.---.-... --.~- ..... ~




r···················································.........   .. ...............            ..............                                                                                                                                                           i\



~~~Md~_~~~~a~!~-~~===~~=l
IDi1~i~IL.~.~~.~.~.~~, Pr~sidentLEMC                                                           .506              s. L~pscolTlbAmar~II(l,IX 79~~~                                                                                   ..... ..                   . ... 1
                                                                                      Effectiveness of Filing
                                                                                                                                                                                                                                                                       I
IMA. This document becomes effective when the document is filed by the secretary of state.                                                                                                                                                                             i


!fiB.. Th...i.S ..d. ocum... e
                             .. n. t b.ec-.o-mes        effeCiiVea(alatllrdaie.-wh~:-ls-iioimore                                                     thaririineti(OO) ci8 yS-fro.iiiihediite of 115                                                             ·1
~igning. The delayed effective date is:

rhe undersigned
     .. . . . . __                                                                _
                   . _~~··--·===== ~==~==~~~~~~~_i~n.~===~=-==·=·=·===~==~~·~·~·======~~=·.=--·-~····~·=lI
                                                                                                                                                                                                                                                                       I




~
                 affirms that the person designated as registered agent has consented to the appointment. The
undersigned signs this document subject to the penalties imposed by law for the submission of a materially false or                                                                                                                                                    I
 raudulent instrument and certifies under penalty of pe~ury that the undersigned is authorized under the provisions of                                                                                                                                                 I
law governing the entity to execute the filing instrument.                                                                                                                                                                                                             i
ID.an.ierI:-Roge.rs~-.PresideniI~EMC                                            .........       m
                                                                                                      h
                                                                                                          ........................................................................................................... _      ..................................... ,




~fgiiature·   ofOrgarlizer····--..······ ............_....... ....... m ................. ........
                                                                  ~                      ~           h._ ........~ ...................... : .................... ~~: .. ~: ......... _ .......... : ..................... ~: .....: ........ _.m ..... ~ .......~ ..   l
    FILING OFFICE COPY




                                                                                                                                                                                                          Appendix 000321
 ecretary of State
                             .--.-.-. --r-----.----.--.----.
                                                    ~-.
                                                                                                                                                       _.._--_._-----
                                                                                                                                                                        .                    . --1I
                                                                                                                                                                                   --".----~-----------


                                                                                                                                                                    Filed in the Office of the i
                                                                                                                                                                                                                _.j




                                                                                                                                                                                                  I
P.O. Box 13697                                                                                                                                                   Secretary of State of Texas
 ustin, TX 78711-3697                                                                                                                                        Filing #: 801685964 11/19/2012
FAX: 512/463-5709                                                                                                                                                Document #: 453378290003
                                                                                Certificate of Formation                                                    Image Generated Electronically
IFiling Fee: $300                              _ .__ ..____            ~_~imi!_~~ .~~~bi~_~~_~om~~~~_____.__.                                               _.... _.___________ .~~~~~i~i.n~ _.
r---            ..                ..... .--.-----.-.--.---..---.-------------.. . -.-.----..                                                                                    -.-~-.---                 -""""-"\
r·---·----·-····-----·---.... ------ ----.----.- "Artlc'lef-':-'Entity'Name'ancfrype---- .. -..---- . ~--- -.----. -..                                                                                             I
~he filing entitybeinQformed is Bifmited liability-company. The name of the entity-~-'------~-'-----"-!
1141 0 ~onderos~! LLC----·---·-·---·--·...·----...--.------.-.-..-.--.~.----.-....-.--.~..-.~·--··--------·---.------·--i
r······· . ··········································· .............···A:iiiCie·   2"~   'RegisterecfAge'rifancfRe'giste'red'                              office' .... ............. ..... ......... . . .. ..,
!MA:--The'i'nitlaf'registered"ageni"is an' organization (cannoibe"corTlpany'named abo\le)"byihe
                                                                     -..---.---......-----.---------....-.---..----.-------.--------·----···---···-1
                                                                                                                                                                                   nameo(·. ·. . ·····         '1
ILlano Estacado Management Company, I n c . l!
                                                                                                                OR                                                                                                    I1
FB. !~~initial re~i~ered agent is an individ-uairesidenlOf the state whose mime is set forth b e I O v . < : - !
.lc~··T·he··b"usiness··addre·ss··o{th·e-registere(fage·nt"ancfthe                                             . reg"fste·red·offlce. address·is:. - . · ·                        ..... _...........              "I
r - - - -_ _~.....;.;..-~.---.-.-------.---.--.--.                                                                                   ---------.--------                                                    ----I
    treet Address:                                                                                                                                                                                                    ;
506 S. Lipscomb                                  Amarillo TX 79101                                                                                                                                                 !
I' ... ....... ........ .... .... .... ..... . . . . ... .. ... . Consent of Registered Agent'..                                                                 ... ... . ..                               ... --,
liiA.·A copy 'of the' consent 'ofregistered' agent' is attacheci . . . . . . .                                                                                                                                  . 'j
                                                                                                                OR                                                                                                 I
~B. Th~             consent of theregistered- agentTs-maintained-bythe-en'tity,' ...... --- ......--_.-. ---.                                                                      '-~ __ -"'''''-----'--'''''~i
I            '. .               . ....                      .. '
                                              Artlcle3-:-Goveming Authority-··-----·-·-···-·······--·--··----~--····-·-'-1
18""                                                                 ..- - - - . - - - -...- - - . - . - - - - -..- - - . -...... --.-.-.•-.-.--..- ..- - - . - - - . - - . -.•- - - ,
II~jA. The limited liability company is to be managed by managers.                                                        !
                                                                                                                OR                                                                                                    I
rB. The limited liability companywiirnot ti·ave-managers.-·Managementof·thecompanY-is res'eNeci'toth'e-members':-!
The      names and addresses of the governing persons
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . - . . . . . . . . . . . . .... .....
                                                                                                      are set forth below:
                                                                                                   . . . . . . . . . . . . . . . . . . . . . .......   .   ...      ...    .....                               '--j
                                                                                                                                                                                                                      I
'~anager 1: (Business Name) Llano Estacado Management Company, Inc.                                                                                                                                                   I
                                            --------.. -.----.-.-.---..------..--..-...----.-----.--·-·-·-·----·---·------·--1
~ddress:.        506 S. Lipscomb                                   Amarillo TX, USA 79101                                                                                                                             I!
                         ..


                                                                            .
I--~-__--·--·~=~------·~-~===.~~-~.~ ·~~==~~~.-.~~~!~=~~~~~rp~~~~~~.~~_=~=:~.~.~==~~=_~=~.~~~.~=_--=.=~.==1
  he purpose for which the company is organized is for the transaction of any and all lawful business for which limited I
liability companies may be organized under the Texas Business Organizations Code.                                       I
                                                                                                                                                                                                                      !

                                                                                                                                                                                                                      1




                                                                              Supplemental Provisions I Information




                                                                                                                                                                                   Appendix 000322
              .                      .-----.-.---.-.------.---.---------.-.-..                                                                       ----~.-------                                    .. _ - - - - - - - j
'[The attached addendum, if any, is incorporated herein by reference.]                                                                                                                                                                         I
                                                                                                                                                                                                                                               1



                                                                                                                                                                                                                                               I
                                                                                                                                                                                                                                               l

                                                                                                                                                                                                                                               j


                                                                                                                                                                                                                                               I
F======-=·=·_~-=~·~~rga~i~~~ . =====~==_==~ . . . . -...:====                                                                                                                                                                               =1
    he name and address of the organizer are set forth below.                                                                                                                                                                                 !
Daniel. .....L........
                Rogers, President         LEMC
                        ... ........ .. ....... .. .                                      506 S. Lipscomb Amarillo, TX 79101                                                                                                                   1
                                                                                                                                                                                                                                               I
                                                                             Effectiveness of Filing
                                                                                                                                                                            --~----~~~~~--I
IRiA. This document becomes effective when the document is filed by the secretary of state.                                                                                                                                                    I'


                                                                                                     OR


~
                                                   .. -"~.--"---"- ..- .. - . - . - - ..-.~~.--.-.                          -~.-                 -   ··--~------·------·~·I

rB. . T...h.iS docume...nt. beco.m..es. effective .at a later datel.which is. not more than nine.ty (90) day.s from tho e. date of its                                                                                                         !
 igning. The delayed effective date is:                                                                                                                                                                                                         j


,-.-'-----.-.-=--====~~=~=====~~~lItion_=_::=_~_::==:=_-·-==_::·===__==1
   he undersigned affirms that the person designated as registered agent has consented to the appOintment. The                                                                                                                                 1

 undersigned signs this document subject to the penalties imposed by law for the submission of a materially false or                                                                                                                           I
. raudulent instrument and certifies under penalty of perjury that the undersigned is authorized under the provisions of
 law governing the entity to execute the filing instrument.
!DaiiiefL:-·Roge·rs~-·Preside·ni"L::Er\,fc·-·-                              ..·..·. -.. .··-·.................................._m ............... "..................- ..... ·····..·····..·····....····......····.. ·..·... ····..·· ..··-··..·1I
~Ignature   o,.6rganizer·...   ·····-··m ....... ~=~~~_   .. .. ....
                                                           ~~~:~: ~~   u ..... u....... ...........................................................................................................................................         --J
    FILING OFFICE COPY




                                                                                                                                                                                         Appendix 000323
I                            --.--_.--..-I[.-----..------.~~~~it.(;;----------- .~..=~ -.~~=-~.-                            .                  .                   ____ . . . . ._._ ._
~ecreta~ ~f-State --                -- -- -- -,                          ,i~~!                                       ·                     Filed in the Office of the
I~'O. Box 13697                                  .                       r-.~.~                                      :
                                                                                                Secretary of State of Texas
I:ustin, TX 78711-3697                                                           ...   .    Filing #: 80141168004/13/2011
:FAX: 5121463-5709                                                                              Document #: 363837010013
I ..                                             :        Certificate of Formation         Image Generated Electronically I
IFIling Fee: $300                          ..            Limited Liability Company ... .:..       .. . . . .. for Web Filingj
t-·-
I
                                                  j.

                                                                                                                                           . .
               ~=~-. ~ -.-~-~~-==~ ...~- ~..~.-....~:~~~~~.~~~~.-:.:::~~.-.~~~~.=-~=~-~~~~~~~~:~.~:~-~~--.~ :~ ~ ~-.-.-.~ ::~:.. .~~~~- --=~'l
                                                                Article 1 - Entity Name and Type
                                                                                                                                                              ..
                                                                                                                                                                                                    I
~he filing entity befngfornied                  is'a limitediiability company. The-name ofthe·entfi};Ts:--..·----~--------··--..-·--1
                            ___.__._._....._. ___.__.___._._.___ ... _____.______ ._... ~___ .. __... ____.__.__.._. ________._. ___._.. __ .....__.__... __.._1

r1~_1~~~~e~~~,~~c -Aiiicie 2::'ReglStereciAgerifiiridRegistereci Offlce                                                                    -       --- _-.•. -- .- ._m__ ---·-----1
IMA~..    The·initiai. regisierecfageni"is·a·n· orgariizaiion(cannoibe'co'mpany'rlB'med' above) byth·e·nameof:··· . . ·                                                                    ....!
ILlano Estacado Management Compan·y,--Inc ....- - - - - -..-.------.--.                                                                                                              ""'-1'
                                                                                       OR                                                                                                            1

frB. The initial registered agent is anTn'dividuaTresidentoTihe state 'whose name'is sei"forth below:"                                                                                             .. !
r········· . ········· . . . . · · ·. · ..................-   .                  . ......       .....                                                                            ..............    ·'1
[C~·the··i)"usiness·address··oftheregj"stere(fagentancfthe·regi'sle·recf"6fflceaddress·is:·····                                                                     ............. ........~:l
!street Address:                             ...-.----.-........- - - - - - - . - - - - - - - - - - - - - - . - - . - - - . -                                                                        I



ro~ ~,~ipsc()lTl~ ..J.\marmo .TX 7~!~~entof Registered Agent                                                                                                                                 .·1
IliA.;Acopy 'of the· consent 'of regiStered' agent is ·attaChed. .                                                                                                                                   :
                                                                                       OR                                                                                                            j
    _...._____._ _ _ _ . ___ ._ .. _... _. __ .__ .... _._ ....._....._._... _ . ______.._.... _   .... _._ . _.._._ ... _..... _.__ .~ __ ....... _.._.~. _ ... __ ._._. ___ ._._.. _ ...... __ .1
1MB. The consent of the registered ~~:~~~~~tai~:~ by .~:..:ntit~~~____.._..~__._______..____._ _..J
I                                                                Article 3 - Governing Authority                                                       .                                             'I'


IMA. The limited liability compa-nyi's'tobe-managed--by managers-:-···-------·--··-----------                                                                                                     "-1
!                                                                 OR
                              _._---_.... _-_.__ ..__ ._ _. _ - - - _ ._ _. _..---_._._---_.                                                                                          .._---j        I
IrB. The limited liability company will not have managers. Management of the company is reserved to the members. i
The names and addresses of the governing persons are set forth below:                                                  !
~~~~~~~'1':' (B~~i~~~' N~~~) .         Liano·Estacadc) 'Marlagement C'c;mpany,
                                                                           inc. ....... ....... ... .. . ... ........ '1
~ddress:       506 S. Lipsco.mb                      Amarillo. TX, USA 79101                            -...----------.--_...                                          .------.,
I"                                                                         Article 4 - Purpose
.-he purpose for 'whichthecompany""lso'rganized IS-for thetra-nsactio'no(arlyand''SlfiaWful busillesifo-r which'limited-
liability companies may be organized under the Texas Business Organizations Code.




                                                           Supplemental Provisions !Information




                                                                                                                                                      Appendix 000324
                                                                                                                                                      --·--·-·---~·-------·----------···-·~I
                                                                                                                                                                                                                                                                    I
                                                                                                                                                                                                                                                                    i
[The attached addendum, if any, is Incorporated herein by reference.]




I
I
~=   . . . . . •. . . . . . •. .   =--==.=~~.                      ..                                                                                                                              .....................


                                                                                                                                                                                                          .--------.--------1
                                                                                                                                                                                                                                                                    i
                                                                                                                                                                                                                                                                    \




                                                                                               Effectiveness of Filing
IRiA. This document becomes effeCtive when the document is filed by the secretary of state.
                                                                                                                      OR
m.-:8..   T. h.iS d.ocument b. ecomes eff.e.dive .at.a.later date,-Which is-not more than-ninety (90) da. ys from thedateofits---. ---
~igning. The delayed effective date is:
I                                                       -                                                     Execution                                 -----.-----_.                                                      --
   e undersigned affirms that the person designated as reglSte'red agent hasconsented to the appointment. The -----
undersigned signs this document subject to the penalties imposed by law for the submission of a materially false or

F.
 raudulent instrument and certifies under penalty of perjury that the undersigned is authorized under the provisions of
law governing the entity to execute the filing instrument.
IDai1iefL.Roge·rs~-·preside·niI:EMC---""-·"···-·-"········                                                          ........................................... -.................................................._........................................
~fgnature    of Orgiinizer..·.._·_···_······ ..··.... ········ .......·.. ····   ....--.....   ~~~_   ............:.. _..................-..............-...   ~:::~   ...... ........ _.............................._....................................... ..
                                                                                                                                                                            ~




    FILING OFFICE COpy




                                                                                                                                                                                                           Appendix 000325
                                             ---·--I!·-----------·---:(JL(;~-------
                                                                                                                                                    --               ,-----.----.. . ------._.--------------1I

~~=~~=~=~=~=~=10=;6=~=~=-te=-=-=-=::-.-.=.-=.-;                                                                 ~r)~fJ~!                                                            -~e:~~d~~~~:~::;!!~:-I
 ustin, TX 78711-3697

~
                                                                                                                                                                              Filing #: 801685965 1111912012
FAX: 5121463-5709                                                                                                                                                                 Document #: 453378290004
                                                                                            Certificate of Formation                                                         Image Generated Electronically
                                                                                           Limited Liability Company

                                                         ..
Filing Fee: $300                                                                                                                                                                               for Web Filing

r:==-:---~~= ~~---~~~-c-~:~;~~:~:::~;:~:~~~;~:=:c;::-~::-~-~:~=-~=:~-:-~~=-=~~=~=-_~I
~he       filing entity being fonned fs-a-iimltedifa-bility company. Til-i-name of the entity is:---·------------··-·-                                                                                                                                      I
                                                                                       .      . - - . - - - - - - - - . -..---....-----.--.----..----.-.-                                          .                             ·_·----1
~407 13th Avenue, LLC                                                                                                                                                                                                   I
I:-:-::::::~:::::::::::::::::::-::::-:···::.::-·_::-:::·::_-:::--:--::::::~~~~:~~::~.::.~~~:i:~~~~~~::~~e~t·~~~·-~:~~:~S!~:r.~d. ?ffice: • _: • - .: : : .: : - :-:- . ': . . :'.:..: : . : :.- . -: -._-_ . - .:-: . : I
IMA. The initial registered agent is an organization (cannot be company named above) by the name of:
                                  .-------.-.-..---.-.------.. .- . .-..--.. -.. . . .-..                                                            ~----.---                           . ---------..--.----._--.. !l                                     -!
ILlano Estacado Management Company, Inc.                                                                                                                                                                                                                    I

                                                                                                                                  OR                                                                                                                        I
                                                                             . - - - - - - - - . - -...----------.                                                      --.--.                                  ___________ l
IUB.The initial registered agent is an individual resident of the state whose name is set forth below:
r··········---·-·--·-----·---·-·----· .. --.----------.--.-.. -.---- .. -- .....           . ..................... -.. -..... --. ...... ...
                                                                                                                                                                                                                             .
                                                                                                                                               .- --.----------.---------.------------- ----.----.. --------.------ ... -.. --.-----.---------.-----.-.,
                                                                                                                                                                                                                                                            I

.~~~:r;~~;~::re5s:::::::i;~7;::~~nd-t~~~~tere-d·offic~~~~~~~~_iS:··                                                                                                                              . ··········~=.==······.····~~I
 .- ........ -- .. -.---.--.- .. -.- .. ------ ........ -.. -......... -- .. -.. -... --. -.- .. -.--                                                                                           . -----.---                 -- --- --- ---. ·1
I                  ....                                        .
                                                         Consent of Registered Agent                                                                                                                                                         ;
ji:A.· Acopy -of the -consen(o(registered' agent' is ·atlae·hed. .                                                                         .. . - . ---- -                                                                                  - - -- "
                                                                                                                                  OR
!MB.The conse-riTOfthe'regISiered agent -ismaintainecrby-the entlty-.- - -                                                                                                          . --------------.- --                                                   I
               .       ..                                      .          - ..- - - . - - . -...- - - - - - - - -                                                   ...- - - . - - - . - - - - . -                                                     --I
I ... . . . .      H.....   ...                 .    .     .       ....     ...    .                 Article 3 - Governing Authority..                                                           . .. "                          ..         .. .           .1
l~jA.       The limited iiability comp;iny-'fsto-'be-mariagecfby manaiiers~--·~--··-·-···-·---···------·---·--·--·-··------·~-i

                                                                                                     .. _-_.__._--'
                                                                                                                  i
    ..-------
                              .
                                                                                                 __                               OR
                                                                                               -_.__._---_._.-_..__ .... _-------_ .........._._._-_._._------_.
rB. The limited liability company will not have managers. Management of the company is reserved to the members. !
The names and addresses of the governing persons are set forth below:
~·~~~~~~·1·:·(B~~i~~~·N~~~) .Llano                          co'mpany~        -E-st-acado Management                                                                   inc."                                                 ._-----.1
~ddress:~06S. Lipscomb                                                        AmarflloTX, USA 79101                                                                     -------..                                                                           !
~~-----.-.-._-.------..c..----------                                               ___ . _______ .__________ ____ _ ____ ______________ ____ __ . _______________________ ._. ____________
I                                                                                                                 Article 4 - Purpose
                                                                      _ _ _ _ - - . . . a _.. _ ....... ~. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ • _____ _.._ ....... _. _ _ _ _ _ _ _ _ _ _ . __ -... _ _ _ _ _ _ ...... _ . _ _ _ _ _ -... _ _ _ _ _ . _ _ _


  he purpose for which the company is organized is for the transaction of any and all lawful business for which limited
liability companies may be organized under the Texas Business Organizations Code.




                                                                                                                       .   __...__ __._----_._._---_. __
                                                                                             Supplemental Provisions / Information
                                                                                                                                       .                                                .....   _. . . _ - -




                                                                                                                                                                                                          Appendix 000326
'I ,"            ,,     -.-"'.---~.-'    -'     ~.--.,-.-.---.--.-.,           ..   "~--,.--.-,,.---   ..,-------.---,--".,-,,----.--"'---.. --.,..,.-,.--..----..----.-.----.-....,-_....,,_.. !
In he attached addendum, if any, Is Incorporated herein by reference.]                                                                                                                               1
                                                                                                                                                                                                     j

                                                                                                                                                                                                     !

                                                                                                                                                                                                     i1


                                                                                                                                                                                                     i
                                                                                                                                                                                                     I

r - - - - - - - - - - - - - - - - - I
                                             .. ----..-.'---------.--.--------.---.------.. --... - .....--.----..- ...-.......---.-.--.-.. --.......- ..-.-.---,-.. -I

I he name and address of ilie organizer are settoriii b~~~~~~------------------------------------------------------!
Da".i,E?1 L. Rog_~rs,President LEMC                                         506~., Liqsc0rtlb Amarillo. TX 79101                                                                                     :
                                                                    Effectiveness of Filing
IMA. This document becomes effective when the document is filed by the secretary of state.                                                              '---·------1I
                                                                                        OR                                                                                                           ;
r = - - - - - - - - - - . - - - . - - - - - - - - - - - - - - - - - - - - - _. -.,.-- ... '" .. ,.. ,-' .... ,-, .----- -.-,,----- -.-----------.------.--- -,,---""---------l
rB. This document becomes effective at a later date, which is not more than ninety (90) days from the date of its                                                                                    I
 igning. The delayed effective date is:                                                                                                                                                              i
I '"           ,       -'----·--·--·--·--------executiOn-----------·-------------·----------·---·--·--1
  he undersigned affirms That the perso"i,deslgnatecT"asregistered-agent-hasconsentedT6-ihea'ppoTritmenffhe-"'--'" --';
undersigned signs this document subject to the penalties imposed by law for the submission of a materially false or iI
 raudulent instrument and certifies under penalty of perjury that the undersigned is authorized under the provisions of i
law governing the entity to execute the filing instrument.                                                              I
!~.~~~!~~~~~~~~;.:~~~~~~~~~:.~~~~.::.::::::::.:::::.~:::_.~::.~ ~::~.::.:::.::~::
!Signature of Organizer                                     .
                                                                                        . . : . :. . .: :. . : .-:. ::::::::.::::.::.~:::::::::::.::::::::::. :~::.::.::::::::~.::':::':::.:::~. :':Ji
                                                                                            _              _                ..         _..                                      __      .       ".
  FILING OFFICE COPY




                                                                                                                                                         Appendix 000327
1"'.-..-.-.. -.---.-......... ----....... ·. ··_····· ..·. ··..                                   ·---1······. _·_ . ·. · · ............ ". .                                            ~~.~~ "(J~          ....................................................... - ........- .....-~.- .. -.-.. -.-.---.-•••.•• -.-•. - •••• - ........                                                                              --I
j~~~~~~1~~~me                                                                 ........                       !~.g;                                                                                                                                                                    ... ~:~~~~~h:j::;!!=: i
~ustlO, TX 78711-3697                                                                                                                                                                                                                                                                                 Filing #: 80168596911/19/2012 !
,FAX: 5121463-5709                                                                                                                                                                                                                                                                                        Document #: 453378290008
                                                                                                                                       Certificate of Formation                                                                                                                                      Image Generated Electronically
!Filing Fee: $300                                                                                                                     Limited Liability Company                                                                                                                                                       for Web Filing
I

r·· .. ·.. ·· .. ·..··_·· ......···-.. ·_..•·· ..·······-······..··_ .._ ..•· ...... - .............................. _ ............................................ - .............. .... -.......- .••..- ... -.. -.-.................... _.-_ ......... _._ •• _.._._._ .•-.,
                                                                                                                                                                                                                                                                              ~



I                                                                                                                                                                                                                                                                              1
           . - - - --.                                                                                                                                 Article 1 - Entity Name and T y p e ' "                                                                                                                                                             . . .. ... - - ...-.. - . --- "1
_.......---_._._... _. __ .- ._-_._ .._._......_.-......-._.......... __ ..... _......................... _._._ .._. __ ._._._ ............. _-.._..._ .._._. __.. _. __.__.. _._---_._-_._-!
[The filing entity being formed is a limited liability company. The name of the entity is:
                                                                                                                                                                                                                ..........            _.._- _                                         _ _ - -- ..-._ .. _..... -.. -"-"---
                                                                                                                                                                                                                                                                 ..... -.......... ...... ..                                                                                       _.__.- _...-      ...       ...._... _-)
;107 28th Street. LLC .
r'
; .....                                            .                      ............
                                                                                                             Article 2- Registered Agent and Registered Office"
                                                                                                                                                    ....                                                               .",..                                                                                      .           ...               ..             ..........                                     . ..
                                                                                                                                                                                                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                                                                                                                                                                                             i
:MA. The initial registered agent is an organization (cannot be company named above) by the name of:                                                                                                                                                                                                                                                                                                                           j
; .... -   .. -   . . . . . . . . . - . - . . .-   . . . - - - - • • • - -. . -   . .- . - - - . -. . . . . . . -   . . . . . . . . . .-   . . . . . . . . . . . . .- - . . .   • ...   • ......   .o. . . . . . . . . . . . . . . . . ' . . . . . . . . . . "   ............ _   •.••••• _   •• _   . . . . . _ . _. . . . . . . . . . . . . . -    ..   ~- . . - - _ . . . . . . . . . . -   .......... _·_· _ _ ..   _··--1
iLlano Estacado Manangement Company, Inc.                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                            OR                                                                                                                                                                                                                                                                               !
rS':ThelnHial                                           feQlsterecfageni                                        Is'a'n 'indlvldual resident of thestate-whosename·ls..set·forthbeiow:·----·. ·-·-.......                                                                                                                                                                                                        -._--.!    .• 1
                                                                                                                                                                                                                                                                                                                                                                                                                             I

Sfre·ei·Address·:····_·_··_·....·..·_. ·..·..··· . -··-·. . _-·_............._.......................--.. -..-............-..-.......-.. ..........-..-.--... ----......-.-.......--.-..........-.--..-..........!!
IC, The business address ofthe registered agent and the registered office address is:
                                                                                                                                                                                                                                                                                  ~



,                                                                                                                                                                                                                                                                                                                                                                                                                              I

:506 S. Lipscomb                                                                      Amarillo TX 79101
                                                                                                                                                               Consent of Registered' Agent
:rA. A copy of the consent of registered agent is attached.
                                                                                                                                                                                                                OR
                                                                                                                                                                                                                                                                                                                                                                                                                               ,

[.~~.~~==:~.=
;~A.
                                           .
              =~.=.~:.~~.~~.=:~~~~~=.~ ~.::: :_~~.~~~~~~. ~ ~. ~~~~.~~~.~~~~-~~~~.~~~
      The limited liability company is to be managed by managers.
                                                                                                       . . . _. :.:•.                                                                      .                                                                                          -.. . ._.~.~:.~.~~~. ~-=.•~.=.~.=. :_~~=~~====.=~1I
                                       .                                                                                                                                                                        OR                                                                                                                                                                                                             I
:r~B~Theiimiiecfiiability-companyyiilrnoi'"have·m·ana·gers~i'iianagemeni'of'the·companY-isreservecfio·th-emembers·-·-l
The names and addresses of the governing persons are set forth below:                                                 i

~anager 1: (Business Name) Llano Estacado Management Company, Inc.                                                                                                                                                            !
r:-·-·--·_·_-_ .._-......··· __·_ ..· -'-"-""._---"'-'"'' .-.. _.-............. _...... . ...... . ... -....... _......_.... _. .......... . ......-......... ---..........-..._......... _.............. _....._..-..-.-.... i
~ddress: 506 S. Lipscomb Amarillo TX, USA 79101                                                                                                                                                                               !
,     ... _ ........ __... '.... .... .. .... ...... .... .. ...     ..........                         ..                   _. .....                      . ....................... - ..                    .. '---_._. .... I
                                                 Article 4 - Purpose                                                    :
_. _ _ _ _ .• ___ .__ ...• _. __.. __ .._._•._ ••.. _ ........... _ .... " . . _ . . . . . . . . . . . . . . . . . _ .. _ .......... _ .... _.......... __ ... " .. - ._._._ '" ..__ ...... _ ..•. _,,_ ......... _._ ..... _ .• _ - - _... _._ .. 1
rrhe purpose for which the company is organized is for the transaction of any and all lawful business for which limited .
;liability companies may be organized under the Texas Business Organizations Code.




                                                                                                                                           Supplemental Provisions
                                                                                                                                                              .- ......./___
                                                                                                                                                                          Information
                                                                                                                                                                             .... _. ___ ............. ____ ._... _~ ....                                                                                                                                            _. _....... __...._._._. __..... _.._.i




                                                                                                                                                                                                                                                                                                                                                                  Appendix 000328
:[The attached addendum, if any, is Incorporated herein by reference.]
I




                                                                                          Organizer                                                                                                            :
!fhe-name-anci'ad(iress'ofttlE;"or9aniieriire~setforth-beiow~~-----                                          .. ----.. --- .... ·- .. -· .. ·-~- ....-·---·-·- .. ·· ..·- ..-· ..-·---_·-·.. _-_ ..·_·· ..·..·1
l~aniel        L. Rogers, President LEMC                                               506 S. Lipscomb Amarillo, TX 79101
    .                                                                        Effectiveness of Filing                                      _
                                                                                                                                                                           _••• · _____ .0_ .••• 0._- ••• -...           I
                                  'becomes"effedlve"wh'e'n the documentis'fiied' by"ihesecret~iry"of-staie:
                                                                                                                                                                                                                   +_j

!P:A'-'Thisdoc'ume'nt                                                                                                                                                                                                    ;

                                                                                                OR
.IS-."Th"isdoc·ument 'becomes effective afa later date, which is not more than ninety (S"O) days from "the-date'                                                                                  of its
=~~~~~~.:.~~~.~~~~~~~~~~~~~=.~~.~~.i.~:                        . . . . . .__. . ~ ....... _ _..................
                                                                                              Execution
                                                                                                                ___._. _. __._. . _. . _. . . _. _. . . .~ __. . __. __. . . -._.~___ ._._. ___._. . _.ii
                                                                                                                                                                                                                         i

The undersigned affirms that the person designated as registered agent has consented to the appointment. The            i
:undersigned signs this document subject to the penalties imposed by law for the submission of a materially false or                                                                                                     !
:fraudulent instrument and certifies under penalty of pe~ury that the undersigned is authorized under the provisions of !
ilaw goveming the entity to execute the filing instrument.                                                              I
Danrei'L:"Ro-g"e'rs-;-Preside'niI~EMC'-"                                                      .............._............-.. . . -.. . . . . _. _. . . . . . -.. . -.-.-.. .--.. .-.--.-..----.--!
Slgnature·..of'6'rganlzer..·...... ......................._.-...........                          ........ -...... __............ -_. -.... -... .. ......... ....... . . .. - "-"-""" .. _.. ...-.... I
                                                                                                                                                                                          _    ._._..___         •• __ ::.1

        FILING OFFICE COPY




                                                                                                                                                                     Appendix 000329
                                                                                                                                                                                                  ' .. _"' ....•- ..... _ ... _..• -.... _-- ... -.. -_.- .. _.-.-_. __ .......... _.-- .. - ••..•. _- .•• -_ .. -.- •. I




                                                                                                                                                                                                                                    Filed in the Office of the
                                                                                                                                                                                                                                 Secretary of State of Texas
                                                                                                                                                                                                                             Filing #: 801685963 11/19/2012
                                                                                                                                                                                                                                 Document #: 453378290002
                                                                                                          Certificate of Formation                                                                                          Image Generated Electronically
:Filing Fee: $300
                                                                                                         Limited Liability Company                                                                                                             for Web Filing


                                                                                                                     Article 1 - Entity Name and Type
The-iiling'e-nttty-bei"ng'fonTlecfiiaiimffecHiabi'iity' compaii'y':rtl'e"name-1002 S.W. 11th, LLC                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                          !
,.  ......              ....
                                 Article 2 - Registered Agent and Registered Office
                                             ... .           .      -...... .... . . - ..                                                                                                                                                                                                                                                 II
:~A. The initial registered agent is an organization (cannot be company named above) by the name of:                                                                                                                                                                                                                                      !
                                                                                                                                                                         ........... _................. -- .......... -.........- .._ ................ _.................- ·····_·-_····_··1
                                                                                                                                                                                                                                                                                                                                          I

                                                                                                                                                              OR
                                                                                                                                                                                                                                                                                                                   -_· __·_·····1
                                                                                                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                                                                                                 i
                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                          i
IC, The business address of the registered agent and the registered office address is:                                                                                                                                                                                                                                                    ;
:..._•.. _._._._..... _ .._ •.•...... _ .._ ......_ ....._ ......... _ .._ ....- •.. _ .. - ......... _ ... '-' .. - .... -.......-...... - .... -.... - ..- ...._._.-._- .•...__ .. - ..........--- ... -......_._-.................... --.-- ..... - .. _.. _ ...... 1
:Street Address:                                                                                                                                                                                                                                                                                                                          !
:506 S. Lipscomb                                                    Amarillo TX 79101                                                                                                                                                                                                                                                     I
                                                                                                                          Consent of Registered Agent                                                                                                                                                                                    ·1
:rA. A copy of the consent of registered agent is attached.                                                                                                                                                                                                                                                                               I
                                                                                                                                                              OR                                                                                                                                                                          !
.                                                                                               ..                                                                                                                                 . - .... - ..---.. - ...--.---- .                                      -----.-.. -.---                 i
i~B. The consent of the registered agent is maintained by the entity.                                                                                                                                                                                                                                                                     1
... _ ...___...._._.. _. ___ ........ _.. _............. _..........._ .... _.._.. _.... ___ ..... __ . __.. " ......... __ . _.__".............. _......_                                                                                  ..... _._______ .. __ . __ ......... __ ... _. __ . __ ..._.1
1                                                                                                                       Article 3 - Governing AuthOrity                                                                                                                                                                                   I
:RA~-The-ifmited··"abiiity-companyi·s-to                                                                      "tie;"ITlanage'(j by"manaiie'rs:'                                            ~"-"-"'-           -.--.. -.--.............-..              --.-~--.---.-                   ..........-.. . -..-.. _. . . . . ,._.
                                                                                                                                                              OR                                                                                                                                                                          1

:r-ti"Th-e"iim-iiecj"Habiiiiy"company'wiW-not'have in-arla'ge'rs:'Management'oi'ihe"compiny-i's'reseiVet1'to'i'h'e··membeiS:-·i
The names and addresses of the governing persons are set forth below:                                                                                                                                                                                                                                                                     1

~anager 1: (Business Name)        Llano Estacado Management Company, Inc.
r- ....... - - - -..............- .......... - .. - ..............- •. - .....- ...........-.--.-.---.... - ........................................... - ........-._ ..- .... - .......... -._ .• - ........ _._.........-··-········--··· .. •• .. ···-· .. ·~-·-·· ..
                                                                                                                                                                                                                                                                                                                                          iI
~ddress:              506 S. Lipscomb Amarillo TX, USA 79101                                                                                                                                                                                                                                                                                  j
;... - ..----.. --- .--.. . . ..                              ...--.. - -- .....-..                      . - ....                  ..     ....                  ...... -. -.                             ....                  -          ... -....- -........                           . - --............. ---'- .... .... l
!                                                                                                                                         Article 4 - Purpose                                                                                                                                                                                 i
....... _.. _.. _ ..... _.......... _...... _............ __ ................... __ .. _ ............................ _ ............ _...._ .............. _.......... _.. _................._ ........ _._---_ ......._ .... _............ _---- __ ..... 1
lThe
.
      purpose for which the company is organized is for the transaction of any and all lawful business for which limited iI
liability companies may be organized under the Texas Business Organizations Code.




                                                                                                            Supplemental Provisions_.. ________
                                                                                                                                       / Information
                                                                                                                                                .... __ ... _... _______________________ .. _________                                                                                                                                     .1
                                                                                                                                                                                                                                                                                                                                              ,j




                                                                                                                                                                                                                                                                           Appendix 000330
· ..... _...   _-_. -_ ..__ ..__.. __ ......__.. _.......... -  ....   __.-...   - ...\_   ... __ ..... -.   __ _.-
                                                                                                               ..     ....   _.   __ _._... __
                                                                                                                                     .           .....•   -._._-._...•..-----... _._-_._---_._.                 __   .--.--.---..•   -- ...   ~:



{The attached addendum, if any, is incorporated herein by reference.]


                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                i

                                                                                                                                                                                                                                               Ii
                                                                                                                                                                                                                                                \
                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                i

.                                                                                                              Organizer                                                                                                                      .;
The-name-ci'nci"address"ofthe' organizer areset                                                   'forth"beiow~-'                   --..-..... --""" ......... --..--.. - ........ "." .. ''''-' ........ -..-.......-.-.... -.......
:Daniel L. Rogers, President, LEMC                                                                             506 S. Lipscomb Amarillo. TX 79101                                                                                               \
                                                                                                                                                                                                                                                i
                                                                                                Effectiveness of Filing                                                                                                                         i
I~A:··This-doc·ume·nt 'becomes'effediv'e"vih'e'n the docu'ment"is filed' by"i"tie secreta·ry·of"state-:···············                                                                                      ......-..................... '1
                                                                                                                      OR                                                                                                                        !
irs.' This document becomes effective at a later date, which is not more than' ninety (90) days from the- date'ot'itS' -- .i
signing. The delayed effective date is:                                                                                                                                                                                                            j
......... -....- ......... --......-•.. -.--.- .... -.. _....................... - ......••...... ,." " ......................... -...................-.~-.... ----..--.-.- ... -.-..- ........ _····_.. ··.. ·_·.. ·· __..·_·_.. -1
~
·                                                       Execution                                                      !
iThe undersigned affirms that the person designated as registered agent has consented to the appOintment. The          t

'undersigned signs this document subject to the penalties imposed by law for the submission of a materially false or
fraudulent instrument and certifies under penalty of pe~ury that the undersigned is authorized under the provisions of !
 law governing the entity to execute the filing instrument.                                                            .
!DanIei"L~·Rog-ers·;-Presfderit-i.-EMC-·                                                      . ·... ""'" ...........-...-..-... .. ..... ....... .......... .............. .......... -._..... -~-........----....... j
signature of" Orga-nizer"-"""-'"                -._._.. _.......... _.....-...... . .................-...............-.-....._ ........- ..-..-......................_........ -.. _.. ........... . ....                                   .... !
=.~.=.==        ..
       ...=_..=_.~._=_==_==_.=_=.==._=.=.=.==._.=
                                               ...          .. _=.=...=.. _=...=
                                                                               ...=
                                                                                  . . =.=....=
                                                                                             . . =...=
                                                                                                     .....=_=...=._.=.=._=....=-..=.. -=...=.....=. =..=....==.=..-=..=--.-=..=.. =-..=-.-=.=...=_.=... =..=_.=_..==.=___=..=__=_.==_=_======~i
    FILING OFFICE COPY




                                                                                                                                                                                                  Appendix 000331
Secretary of State                                                                                                                                                                                                                                                                                                                                                                      Filed in the Office of the
P.O. Box 13697                                                                                                                                                                                                                                                                                                                                                                        Secretary of State of Texas
Austin, TX 78711-3697                                                                                                                                                                                                                                                                                                                                                             Filing #: 801029615 09/17/2008
FAX: 5121463-5709                                                                                                                                                                                                                                                                                                                                                                     Document #: 229827820002
                                                                                                                                                                                                   Certificate of Formation                                                                                                                                                     Image Generated Electronically
 Filing Fee: $300                                                                                                                                                                                 Limited Liability Company                                                                                                                                                                         for Web Filing
,. _ _ ' . ' . . . . . ' " . . . . . ~   . . . . . -....._ • • • • • ..-,,_._ • • ' . '   . . . . ' . . . . . . ~ • • ~ .... ' •••• , •• -.   •• ' . ' .....   ~ .. ,       .....   I   ' .....   ~.".. ~ ' "   _   . . . ' ....... __ " ' .   , ..... _.   "'~_.,   " , 0-' . . . .   ;.,   ..   •   ••••••     ,   ••   ,-0 .. ' ...... "   T. . . "'"   ...... , . . . , .




                                                                                                                                                                                                                      Article 1 - Entity Name and Type
  ._----_.              __ ._ .. -----------_ .•.....                                                -----------.---------.~---.----                                                                                          ... -              .- .... --_. -                                              -.-~-~---                        -------_._-------- ... _---
The filing entity being formed is a limited liability company. The name of the entity is:
                                                                                                     -         -~.~-           -.       __      A.      -




 231214th Avenue. LLC
 The name ofUu;'entlty'                                                                         must'
                              contai'n'the words;;Liin~ed"l.iabiiiiY Company" or "LimitedCompany;';or'an'8ceepted,l"bbreviation                                                                                                                                                                                                                                                                                                             Cifsucti'lerms: The
 name must not be the same as, deceptively similar to or similar to that of an existing corporate, limited liability company, or limited partnership
 name on file with the secretary of state. A preliminary check for "name availability" is recommended.
                                                                                                                                                                    Article 2 - Registered Agent and Registered Office
·R"A.-The iiiitiaTiegistered agent is ano~anization-'(Ca'iinotbe'company named above) byttle-ila-me' of:·-----~--·
                                                                                                                                                        .                                                                                                                                                                                                                        . .

 Llano Estacado Management Company, Inc.
                                                                                                                                                                                                                                                                                             OR
irii The-initial 'reglstere'd 'agent-Is an' Indlvidus'I"resi(j-ent of the state' whose 'name' i~i set 'forth "below': _... '... -....... _. -.. . _. -.:
 c. 'The          adcfress-ofthe--reg'iSierecfageiiinifthe registEi"reCi'offfce"aCfdress'is':' ...................... _........ ---_.._. _._.__. _.... '
                                         busines~"
 .s.lreei"Address:' . . . . ____                                                                                              ~·_c_.            ___________________                                                           --~                 ...       -.--.~                                       .-.-p       -•... -.------ --------- ..                                -~-   .-.., .• -.-.-.•... -   -•..- ...... __ P'   . - - - - . - - . - . - - - - - - - •• - - . - - - •.   ~.




  506 S. Lipscomb                                                                                                               Amarillo TX 79101
                                                                                                                                                                                                                            Article 3 - Governing Authority
 ·~A.                       Thellmitediiability company is to                                                                                                                                            bemanagecfby"managers~'                                                                                     ._._._ ..- -.-.-.. --..-.-....-...-.-.---.. - .........-.--.----.-.--.
                                                                                                                                                                                                                                                                                             OR
  rS·. The limited 'liability eompanywill not have managers. Managemen(o(thecompa'ny is reserVed to the members.-
The names and addresses of the governing persons are set forth below:
 ~    .-                                    .....                                                              . ..                                                     .      -        -
  Manager 1: (Business Name) Llano Estacado Management Company, Inc.
 Add;;~~:···506·-S·.-'[rpscomb-·AmaiiiIo·--fx~                                                                                                                                                                                                                  ..usA -1"9-"-01"'-"'--"-'-'- ........_........................_.............-.. -......-..-.... -...                                                                                                      -.-.~      .. _,'
                                                                                                                                                                                                                                                              Article 4 - Purpose
  The'purpose -for-wti'idl-ih'e-compa-n-yis'orgailized is for the transaction'()fany'-and all lawful busfness'for-whTch-ffmited'
  liability companies may be organized under the Texas Business Organizations Code.




                                                                                                                                                                                                       Supplemental Provisions I Information

  [The attached addendum, if any, is incorporated herein by reference.]




                                                                                                                                                                                                                                                                                       Organizer                                                                                                                                                      Appendix 000332
The name and'address of the organizer are set forth below.
Llano Estacado Management Company, Inc.                                        506 S. Lipscomb, Amarillo, TX 79101
    .                                            Effectiveness of Filing
~ j\>fhls"documeni'be'comes'effeetlve'whe'il'the    do'cumeni'is'fiietfbY iti'e -secretary··oistate:····.. ................. .. '...... . . . . . . . . . . .
                                                                  OR
rB. This document becomes effective at a later date, which is not more than ninety (90) days from the date of Its
signing. The delayed effective date is:
                                                            Execution
The undersignedsigrl~dhisdocument subject to the penalties imposed by law forthe'submiSsion of a materially false
or fraudulent instrument.
Dai,.i8f[~-Rog-ers~-Presideni-·-··--··--··---··-----··-·-   ..'.- . . "-.-.,.... _--.- ......--.-...-..... --... -..   --.-.----.-~-.-.-.-   .......--..-----.. _.--.

 FlUNG OFFICE COPY




                                                                                                                                         Appendix 000333
c· .. · - · · ·..   ··~~   ••••••• - ••   ~.~   ...... -       ...... .• h~   • • • • • ,~ . . . . . . . . .   -1' ....... _............. ..... .
                                                                                                                          ~              ~
                                                                                                                                                                                                                            ..   ~    • . w.,   .... _ _   4._ ....... ,_ .... ____, __ ..
                                                                                                                                                                                                                                                                              ~              ~_   ~_.   __ .. ____.-.-... ____...   ~_.   __ ,_ ....... __   ..,.~   ,__ .. __ ....   ~




                                                                                                                                                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                                                                                                                                  ~   ,
                                                                                                                                                                                                                                                                                                                                                                                      !

:Secretary of State                                                                                                                                                                                                                                 Filed in the Office of the                                                                                                        i
P.O. Box 13697                                                                                                                                                                                                                                   Secretary of State of Texas
Austin, TX 78711-3697                                                                                                                                                                                                                        Filing #: 801685967 11/19/2012
 FAX: 5121463-5709                                                                                                                                                                                                                               Document #: 453378290006
                                                                                                                                Certificate of Formation                                                                                    Image Generated Electronically
'Filing Fee: $300                                                                                                              Limited Liability Company                                                                                                       for Web Filing
                                                                                                                                                 _ ,   .......   ~.   ~~   ..... ... .......
                                                                                                                                                                                  ~   ~~       '''-   .. - .......    _--- ..    -~    .-~-        ........ .........   ~                ~   .......... - ....... ....._ _._              ........, .. .........

                                               Article 1 - Entity Name and Type
                                                                                                                    ----.~-~~ -~.- - -. - -~~.-- - ~ . ~-J                                                                                                                                                                                                                            l
                                                                                                                                                           ,
:Th-e'fiiing-'entiiy'befng'formecHs's'llmlted'liability' company·:·th'e·name·of·ltie··entity··iS:·····. . ·-_·-·· . ·. . - . . --.----..... -.-- . . ·. ··1
                                                                                                                                                                                                                                                                                                                                                                                          i
4710"57th"Street~'L[C"-'-''''                                                                                         ......... _.... _......               . ..........................._.......... _................................... -·--· . -----·-·-·.. . ·-·l                                                                                                ~·




                                                                                                                 Article 2 - Registered Agent and Registered Office
'WA. The   initial registered agent is an organization (cannot be company named above) by the name' of: .
     ___ ._._._•• _ .... __ •__.. _ ... .........._ .......o .. _ .. _ ........... _ ........... ...... __ .. ... ... __ ........ __ ........ _._ ... _..... _....... _.... _ ....... _._._ .._. _ _ _ •.. ____ .__ j
,....~_._.                                                                                    ~                                                             ~                .~   ~   ~~   _.~




~Llano                       Estacado Management Company, LLC                                                                                                                                                                                                                                                                                                                             j

                                                                                                                                                                                  OR
:r'Ei T'tl'e' liliti'ai regiSterecfage'nt is-an Individu'al resident of the·statewhose·name ·issetforth -below;-·-"··· ~- ... -- .. -.-.

;C. The business address of the registered agent and the registered office address is:
Street..Address·:·. ···. __·. ·_·. ·. ·_· . . · . ·....·. . , · · ·. ··· _....................-...................- . .-.. . --.-....... . . -.... . . -.-.. . . . . . . .-..-.. . . . . -                     ~           ~                        ~.".--                                                         ~     """'---~"'"-''-''-'''''




:506 S. Lipscomb                                                                       Amarillo TX 79101                                                                                                                                                                                                                                                                                  I



                                                                                                                                                                                                                                                                                                                                                                                .. j
                                                                                                                                             Consent of Registered Agent
:rA. A copy of the consent of registered agent is attached.
                                                                   OR                                                                                                                                                                                                                        _._                                                               ...... I
:~B: Theconse'nt of the registered agent is maintained by' the enti'ty. -                                                                                                                                                                                                                                                                                                                 .
..- .--.--- ._. - -'. -.. --_..
                            "_  -- -_. -- - -
                                 ..    -~.                       _.-.--   ...                     ~-                                                                                                                                                  -       .--   -       ---   --~---.          -.    -- - ._.------       --~--         --~--~ ------~---,


;                                                   Article 3 - Governing Authority                                                                                                                                                                                                                                                                                                       i
.
jR"A~' ·ihe-·li·mite(I'iiabii~y-compa·r,-y -i"s" be'marla'ged "by'                                                            to'                                           ma·nage·rs.·--....·_··_·. ·_·..._-... _.............._-_. . . -._.-._-."" . . . __............._... _._.!                                                                                                     I




                                                                                                                                                                                  OR
!rrf·The-i·im~ecrliabiiiiy-                                                            comps'n-y wlll'noi'have man·a·g·ers.· 'r\ianagement'of'th'e'co'm"pany-is'reseNecfiothe-members:-"
The names and addresses of the governing persons are set forth below:
~anager 1: (Business Name)                   Llano Estacado Management Company, Inc.
r ......_._.-                    .~-   .. -.- ......... - ..--........ _._ .................. ................... ....
                                                              .............. ., ..... - ................ .. .............. -..........................
                                                                                                                          ~                   ~   ~.    ~                                                -.~       --.~                                                                  ~--      ...-.......... _.. _...........__....._.. _ ........ .oj
'Address:
;
                                 506 S. Lipscomb Amarillo TX, USA 79101                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                         i
I .. • · . . .                    -               .......                                         ~'.~                         ...                      Article 4 - PurPose                                                       .                            .                    ..            .~..                   -_.~_.-                                          ~.    . Ij
Ffhe-i)urpose-for which-the' compa'n'y'i's organized' is'for-the"iransactiono{ ~iny and "aiiiaWfuibusIness'for"which-ITmlted-'l
;liability companies may be organized under the Texas Business Organizations Code.




                                                                                                                                                                                                                                                                                                                                                                                          I
                                                           .                                                                    Supplemental Provisions~~~ ../ Information                                  .         I
                                                                                                                                                               _.~ ... _.~. __ ._.~~ .. ___ ...____ ~ ___.__________IJ




                                                                                                                                                                                                                                                                                                        Appendix 000334
{The attached addendum, if any, Is Incorporated herein by reference.]
I
i




                                                                                                                Organizer
The-nama-and adciress-ofthe'orgaiiiZ"er'i:ire-set                                                  -forth-·below~····-·-·-·-····-·-··-····-··-···---~-·-·-                                        ......... _.. _ .. -.... _._.._.•.. _. __._...._-:
                                                                                                                                                                                                                                                                 l

:Daniel L. Rogers, President LEMC                                                                           506 S. Lipscomb Amarillo. TX 79101
                                                                                                Effectiveness of Filing                                                                                                                               .
!~A.· This'docurrle'ni"becomes'effective"when                                                 the documeni"isti'led' by'the secretary--oi'State·............. -..................... -..                                                                        .j


                                                                                                                   OR                                                                                                                                           I
·r·B. This document becomes effective at a later date, which is not m()re than'n'fnety (90)daysfrom-th-e 'date-of ~5-----'1
signing. The delayed effective date is:                                                                                                                                                                                                       i
:.. .........................__ .••••._ •• ......................................................................, ••... _ ....... _ •• _ ..•••. _. __ ._ .••••••..•.. _'_.••.••••• _ ••••••• .. _._•• _._ •. _._ ••••• __ ••_. __ •. ___ •__ 1
                                         ~                                                                                                                                                      ~

.                                                                                                           Execution                                                                                                                         i
                                                                                                                                                                                                                                                                 !
ifhe undersigned affirms that the person designated as registered agent has consented to the appointment. The          ;
:undersigned signs this document subject to the penalties imposed by law for the submission of a materially false or
fraudulent instrument and certifies under penalty of pe~ury that the undersigned is authorized under the provisions of !
law governing the entity to execute the filing instrument.                                                             ~
r['-iinIefL~"Roge-rs;-Presideni[EMC"""                                                                       ................ -.....................-._. . . . .- . -.. ..-..... -............-.----.. . --..
                                                                                                                                                                                      -~.--                                                           --~!


!Signature··ofO·rganlzer···· ........................................................-._.- ......-.............. _.... .................. ...... .. ... ................ ......-....... . ......... . _._..... " 1
                                                                                                                                                                                                              ~


                                              •   .._•.•••• _.   .......................   .-............ .............. .........   -- ......... _ ............. _ ..........__._.   ..--_.   ........   •       •   -   ......_ • • . _--   •   -       ••-    j


    FILING OFFICE COPY




                                                                                                                                                                                                          Appendix 000335
Secretary of State                                                                                                                                 Filed in the Office of the
P.O. Box 13697                                                                                                                                  Secretary of State of Texas
Austin, TX 78711-3697                                                                                                                       Filing #: 8009414460212212008
FAX: 512/463-5709                                                                                                                               Document #: 204812640002
                                                                                         Certificate of Formation                         Image Generated Electronically
Filing Fee: $300                                                                        Limited Liability Company                                              for Web Filing


                                                                                               Article 1 - Entity Name and Type



Aberwood MHP, LLC
  .-~   - .. .. -........ ... ... _- ......... -.- .. -. .. -.
                     -                                ,-   -        - -   -              ...               -   ."                                                                       .. _... ..-   .. -   .. _. ..... .
                                                                                                                                                                                                                  -



The name of the entity must contain the words "Limited Liability Company" or "Limited Company," or an accepted abbreviation of such terms. The
name must not be the same as, deceptively similar to or similar to that of an existing corporate, limited liability company, or limited partnership
name on file with the secretary of state. A preliminary check for "name availability" is recommended.
                                             .                                     Article 2 - Registered Agent and Registered Office                         .
~~A~The-iiiitiarregistered                                                    agent'lSan'organ'izatlon(Canno(t;-e-company-riamedabOvej-bythename'ot:--'-'-'-'-"---'--"
                          .                                                                                                           .           .
Llano Estacado Management Company, Inc.
                                                                                                                       OR
'rS-:rheli1iiia,'registered ag'ent Is·an·lndhficlual·resldentof the· siate··whose-name -lssetfofth·be·iow:·· ..... -.... _...-.. -.. --..-.
~C.     The busi·ness·adcfressofihe·registered·agerltind-ihe· reg-iSteredofflce·a(j·dress··iS":·· -.-.--...-.._-_ . -._.._...._-.. -.. --..._... '
StreetAddress:----·---· - ...--.-                                                       ---.~-.-----    - . -.- - .             -. -....--- --. ----.-                ---'--'--'---'-'~                               ----.--
506 S. Lipscomb                                                           Amarillo TX 79101-1024
                                                                                                   Article 3 - Governing Authority
'i~·A.               Thelimiie(j-liabllity cOmpany' is to bemari'agec(by'managers: ... --._.'. -... ---....-....--..-..-.-.-..--...---..-.----.--...-.-.. ...-.-.                                                     -~


                                                                                                                       OR
'rEi: Tfle--limtted-liability Company will not have managers. Management of the company -is reserved to the members.
The names and addresses of the governing persons are set forth below:
 +.   •• - - -   ~       _. - • -   - _. "       ••            ••                        ••    •




Manager 1: (BUSiness Name) Llano Estacado Management Company, Inc.
Addr;~-" 506-S~-[iPscomb-'-'Amarilio"-fx,-'USA' ··t91"of~1024"·-···                                                                  ..... _._ ...-.__.- ._,...._._.........._......-
                                                                                                                                                                                    ~-.-.-       .... -...-----.,
            .                                                                                            Article 4 - Purpose
The-J:iurpose forwhiCh-the·companY-is-·or~ianized is-for"ihe transaction-of·any'and -ali laWfui· busi"ness for·whichTi·mtted
,liability companies may be organized under the Texas Business Organizations Code.




                              .                                                          Supplemental Provisions / Information                                                                           .

{The attached addendum, if any, is incorporated herein by reference.]




                                                                                                                    Organizer                                                             Appendix 000336
                                                             ·                                                          .
The name and address of the organizer are set forth below.
Llano Estacado Management Company, Inc.                                                                                                                                                                                                                                          506 S. Lipscomb Amarillo. TX 79101
                                                                                                                                                                                                 Effectiveness of Filing                                                                                                                                                                                                                                                  .
P'A·.-T"hls·documeni"·be·comes··effeCtlve·whe·n·the· docume·nt· is'riiecfbythe··secretary··of ·state:....· · · ..........................._.........
                                                                                                                                                                                                                                                 OR
rB. This documeni becomes effeCtive -at a later date, which is not more than ninety (90) days from the date of its
signing. The delayed effective date is:
                                                                                                                                                                                                                                   Execution
The undersigned signs this document 'subject to the penalties imposed by'                                                                                                                                                                                                                                        law for the submission of a 'mateiially'faise
or fraudulent instrument.
.... _   . . . ._   ....   " ....... _ _ _ ••••   _._~   _ _ _ • _ _ _ ..   _~   __ • • • • •   ~   . . . . . . _ • • _ _ .. ,_ .. _ . _ _ _ _ _ _ _   ~._   .. _   ..... _   ..   ~_   . . . . . . . . ._   ~.   _ _ •• po   ••   _   .•   ~   •• _._ . • • _ _ _ _ _ 0 • • _   ___   ~_._   .. __   T_...__ ...._ ..___ • ___ ._ .._. _ •• _..••••.r _ • • _   •• _ n . . . . . . . . . . . . . . . . _ _ _ _ ............... _   •• _   ..... _ _ _ _ _ . _ .............. _, __ . _ •




.Daniel L. Rogers, President

         FILING OFFICE COPY




                                                                                                                                                                                                                                                                                                                                                                                                                                            Appendix 000337
fES-c~-2008({UE)        It:OO        CaPItal Income Properties                             (FRX)806 373 298&                            P 0031005




       Form 403 '                                                                                    This space reserved lor office usc.
       (.kvised 01/01)
                                                                                                                    FILED
       Return in duplicate to:                                                                               in the OffIce of the
       Secretary of State                                                                                Secretary of State of Texas
       P.O. Box. 13697                                 Certifimte of CornctioD                                   FEB 2 AlOO!
       Austin. TX 78711 ..3697
       512 463..5555                                                                                     Corporations Section
       FAX: S12/463-5709
       Filia Fee: SIS

                                                          Eatity lurorlDabOD
       I. The name of the filing cnLity is:

      AbcIWOod MHP LLC       f


       Sl.lle die nounc of the entit) 3.,( currenUy shown in the records of the secrctary oC stutc. (fthe cenitic.lc: of COl1'eCt;Oft
       conec\t the n:une of \he entity. sIDle ~ prcsent name and nollhe namt as it will be conceled.

       The file number issued (0 the filing entity by the secrewy of state is: 800941446
                                                                                                  -------------------------
                                              Filiag lastrument to be Co~ted
       2. Tl,c fiJing instrument to be corrected is: _C_C_rtl_'fi_IC_D_tc_o_f_F_o_l1D_at_io_D_____________
       The date the filing instrument was filed with the secretory of state;                       02122/2008

                                         IdeDtification of Erron aDd Correetioll!
             (Indicate lhe: CROrs th81 h;lve been made by checking d\c approprinlc box or boxes; theft p~oyide (ht: ClORccted lex\.)

       [l] The entity name is inaccurate or erroneously slaled. The corrected entity name is:
       Amberwood MHP, LLC

       o The registered agent name is inaccurate or erroneously stated. The corrected registered :agenl
       DOme is:
                                                        Corrected Reggtcrcd Agent
                                                    (Cumplc:te eith~t A or 8, bUI nOt both.)

       A. Th~ registered agent is an organi7Jltion (CAnnot be entity named ubovc) by the namc of:



       01\
       B. TI\e registered agenl is an individual resid~nt of the slate whose name is:

       First                                    Middle:       Las, "umt




                                                                                                                      Appendix 000338
FEB-26-2008(TUE) 11:00             (dPltal    Income Properties                     (fAX)806 373 2986                      P 00111005




      o The registered office address is inaccurate or erroneously stated. The corrected regi~tered oftice
      addre5S is:


                                                                                                     TX
      S"", AddnJI (N~ 1'.0.   ~)                                CII)'


      o The putpos~ of the entity is inaccurate or erroneously stated. The purpose is cOrtect~d to read as
      foHows:




      o The period of duration of the entity is inaccunlte or erroneously stated.
      The period of duration is corrected to read as follows:



                                    Ideatilicatioa of Other Errors aad CorrectioDi
      (Indicate the ather error$ and corrections that have been mode by c:b~cking and complelin& the appropriate box or boxes.)

      o Otber erron and corftdioas. The following inaccuracies and errors in the filing instnl'nent are
      corrected as follows:

      o Add      Each of the following provisions was omilted and should be added to the filing instrument.
      The identification or reference of each added provision and the full text of the provision is set for1h
      below.




      D Alter     The following identitied provisions of the filing instrument contain inaccuracies or errors
      to be corrected. The full tCl(t of each corrected provision is set forth below:




      o Delete      Each of the provisions identified below was included in ClTOr and should be deleted.




     Fonn.al                                                      4
                                                                                                            Appendix 000339
fE8-2G-2008(TUE) 11:00               (aPltal Income Propertles                              (FRX)806 313        ~986                   P 005/005




      o      Defedive ElECCatioD              The tiling instrUment was defectively or erroneously signed. scaled,
       acknowledged or verified.               Attached is a COJTeCtly signed, scaled, acknowledged or verifitd
       instrument.

                                               StatelDent RegardiJIg CorrcctioD

       The filing instrument identified in dlis certificate was an inaccuraate record of abe event or tranSaction
       evidenced in the instrument. contained an in&l~urate or clTOneous staLCment, or W3S defectively or
       erroneously SigDed~ sealed. acknowledged or verified. This certificatt of correction is submitted for
       the purpose of correcting the filing instrument.

                                   CorrectioD to Merger, COD'YcnioD or Excbange
       The filing instrument identified in this urtificate of correction is a merger, conversion or other
       instrument involving multiple entitje..~. The name and tile number of each entity that was a party to
       the tran~ction is set forth below. (1rlJ..: "Puce proy,ded iN nl'. Ill00cieDt. i",=ludc intarlDAlion ~ an alr.lcluMnl k. this fonn.)




       E""IYIJamr

                                                        EffectiveaCis of Filing
       After \he secretary of state files the certificate of correction, the filing instrument is considered t(\ havc
       been correclCd on the dale the tiling instrument was originally filed except as to persons adversely
       affected. As Lo persons adversely nffecled by the correction. the filing instrum~nL is considertd to
       have been corrected on the date dle certificate of correction is filed by the secretory of state.

                                                                  ExecutiOD
       The undersigned signs this document subject to the penalties imposed by law for the submission of a
       materially false or fraudulent instrument.




       Date:      02126/2008




      Funn403                                                            s
                                                                                                                        Appendix 000340
Secretary of State                                                                                                                                         Filed in the Office of the
P.O. Box 13697                                                                                                                                          Secretary of State of Texas
Austin, TX 78711-3697                                                                                                                               Filing #: 801411685 04/13/2011
FAX: 512/463-5709
                                                                                                                                                        Document #: 363837010015
                                                                  Certificate of Formation                                                         Image Generated Electronically
;Filing Fee: $300
I                                                                Limited Liability Company                                                                            for Web Filing


                                                                        .. Article 1 - Entity Na111e and Type
:The-fiiing- ·a-nltty·'being·fOrmecfis·a·iim'ited ·Hability·com·pany:·Thenam-e-of·the·entltY-is-:--· -_ . . _._ ..-..--..--~--. - .... _.-......... -..

I·                                                       .             ~   --   -   -                                    .
I                                                       Article 2 - Registered Agent and Registered Office
:~A. The Initial registered ·age·ntis an organization (cannot be company named above) by the name o(
[iJano-Estacado'Manag-emenfComiiany                                                        ~. iric~··    ........ ._..........._........-.- ..... --.-.-......................-......-._-_ . ., . . '.'-'.
                                                                                                                     ~




                                                                                                        OR
r- l3"::fhe'
f
        f        initi·alregi-sterecfigent is an-individual resident of tliestate-whose name-is-setforth-below:· ..... -.............. .
                                                                                                                                                      ._- .


:C. The business address of the registered agent and the registered office address is:
Sireet"Address·:·····-·······-·····-·~·-"'····-··-···-·-            ._'-"-"-.. -.-..-................ -.... -.. -.   ---~.-   ....- .. -_..... -.. --.--.. _.._... __ .._..... -"- - -.-...-.--._-.... _.. _.... -
                                                                                                                                                              ~




:506 S. Lipscomb                           Amarillo TX 79101
                                                                                Consent of Registered Agent
:rA. A copy of the consent of registered agent is attached.
                                                                                                        OR
:W:Ef The consent oithe re·gistered agen(is maintained by the entity.
    ... --.- --- .. -........- .. --.. -.----.--..... - .. ·-·-Article                    3   ~.   Govemi·ng-AuthOr1tY'·· -----.-.--- -.- .. - - .... -.
:~~fhe-iimtted·liabifny-company·i·s-to·t;emanagedby·manag·ers~-·-··-·-·---··-·····--···---·-··-··-                                                                  ..... -.......... ~...,'-'-- ..... -.-._........
                                                                                                        OR                                                                                                                I



:"B~Tii·e-ii"miie·cfliabiiiiy-com·pany·wil. .                     ·rloTh·ave managers:'Nlanage'ment ofthe··companY··fs··rese·rvecfio"t"he··mem-tie-rs.--                                                                  j

:he names and addresses of the governing persons are set forth below:                                                                                                                                                     I
Manager 1: (Business Name)                 Llano Estacado Management Company, Inc.                                                                                                                                        i
~dd;;~;-5-06·S·:·Lipscomb···-Amariiio'··fx~··USA·                                                       ·7910f-······· .....__._._....__ . _._. _._ ......... --_.-_. __ ._. . . -····_······_-·_·-··1
                                                                                       Article 4 - PurPose" -- .. - -                                                                                           :
.__ '" "'- .-...........-.-..-.. -.------ ......-.-..... _... -.-......._.- _ ........... '-' ...............- - ..... - ................. ----~ .. -.......-.".'.. -. _.. _......- .... -. - ........-_ ...... i
ffhe purpose for which the company is organized is for the transaction of any and all lawful business for which limited .
iliability companies may be organized under the Texas Business Organizations Code.
i




                                                                                                                                                                                                                           I


                                                                                                                                                                                                                           j
                                                                                                                                                                                                                          i
                                                                                                                                                                                                                           j
    .                                                              Supplemental Provisions I Information -                                                                                                                I
                                                                                                                             -....•___ ....   -'.-.~_-._"_"   •. __ ._......• _ ....... _ _ _ _ _ _ _ ... __ .. __. _ .... 1




                                                                                                                                                                                Appendix 000341
! . _. . .__ ........ ____ 4___.__
               .~                    .~O"   . _...... _._ . . . . _· .............   ,_~~._   . ___ ..... '_- ...... ___ ..___ ---- . . . . .--.. .   -~-,_.   0'.----·---   ~-.-----,.-.--------.   __,....._, ..._, .....'-' ..   ----4---.
                                                                                                                                                                                                                                            .--..---.---.----.----r--~            . . -------l
i(The attached addendum, If any, is incorporated herein by reference.]
I




                                                                                                                                                        Organizer
Thenarr,e'-a'n'cfaddress"of'the"organlzer ~ireset ·foiih··below~··· .. _.. _....... _. __ ... ........                                                                                                             ... _._. ~. - ._._. -_._.. _.........-.-.- ..._._-.' ... "'.
:Oaniel L. Rogers, President LEMC                                                                                                                     506 S. Lipscomb Amarillo, TX 79101
                                                                                                                                   Effectiveness of Filing
\~A"'This'document                                        becomes··effe·cilve·whe'nthe·                                                    docu·rru~nt·is                    filed by"the·secreta·ry oistate': ........... ,. . . .... . . . . . ......,.' .........
                                                          OR                                                                                                                                                                                                                                         i
                                                                                                                                                                                                                                                                                                     !
:i:B.·Th-is document becOmes effective ata late'r date. which is not more than ninety '(9() days from the' dale                                                                                                                                                              of its··, .:
signing. The delayed effective date is:                                                                                                                                                                                                                                                              '
_....'_.. _.-.... _... -.-.. _._ . -............. _.-.-.-......_...... _.- - .. ,,_ .... "."'--'Exe'cuiioil' _.._........ --...-... -..-.-...... --..-,-..                                                                                      -.~--   .... _._......-.-........ ····_···_··_·1
,The undersigned affirms that the person designated as registered agent has consented to the appointment. The           l
!undersigned signs this document subject to the penalties imposed by law for the submission of a materially false or i
fraudulent instrument and certifies under penalty of perjury that the undersigned is authorized under the provisions of !
Ilaw governing the entity to execute the filing instrument.                                                             !
rDai1ierI·:··Rogers~·-Presfde·nf[E·MC                                                                                      -.. ... ......................__.._._._..................................__. _._-..._._._. . . . _._ . . . . . _._._--,
                                                                                                                                                                                                                                                                                                     ,
:signature of O'rganizer"'"''
                                                                                                                                                                                                                                                                                         ~..   ...
                                                                                                                                                                                                                                                                                                     I


=========.-==.--=..=
                   .. =. ============.=.. =.~-.=-=-..~...~--=.=. =-..=.=...~-.==.-.~-=..=-=...=.=.==~=.=.=.-=.=-=....=.=.==...=.=.============.==.~
    FlUNG OFFICE COPY




                                                                                                                                                                                                                                                  Appendix 000342
 Form 642                                                                                  fru-e !eserved for office
 (Revised 05/11)                                                                          OUiceof~
                                                                                    In the i State orre2CBS
 Return in duplicate to;                                                        SectetatV     0               '

 SecretaIy of Stare                                                       ~t\G 111Q'~
 P.O. Box 13697                              Certificate of ConversioD          .   Section
 Austin, IX 78711-3697                                    of a         Corporations
 512463-5555                               Limited Partnership Converting
 FAX: 512 463 ...5709
                                                        to a
 Filing Fee: See Instructions                Limited Liablli Com an
                                           Con-verting Entity Information

The name of the converting limited partnership is:
AMARILLO RESIDENTIAL, LP
 The jurisdiction of fonnation of the limited partnership is: TE_XA
                                                                 __ S _ _ _ _ _ _ _ _ _ __
 The date offormation of the limited partnership is: _M_AR_C_H_2-6....;,.._20_0.. . ;.7_ _ _ _ _ _ _ _ __
 The file number., if any, issued to the limited partnership by the secretary of state is: 0800793124
                                           Converted Entity Information
 The limited partnership named above is converting to a limited liability company. The name of the
 limited liability company is:
AMARILLO RESIDENTIAL, LLC
 The limited liability company will be fonned under the laws of:                 TEXAS
                                                                                 ----------------------
                                                Plan of Conversion
 o The plan of conversion
                  1/
                          is attached.
                           ofctmvU310n
                               lite plan       is not Gtulched, ",,/ollowin,,«,ton. ,"ur' be comp/'"

                                               Alternative Statements
 In lieu of providing the plan of conversion, the converting limited partnership certifies that:
  I. A signed plan of conversion is on file at the principal place of business of the limited partnership,
 the converting entity. The address of the principal place of business of the limited partnership is:
2~04TECKLABLVD                                    AMARILLO                     TX USA 79106
 $lIWr 01' Mailillg A.ddrl4$                            City                               State   eo""tI'Y   Zip CINh

 2. A signed plan of cODversion will be on file after the conversion at the principal place of business of
 the limited liability company, the converted entity. The address of the principal place of business of
 the limited liability company is:
2404 TEeKLA BLVD                                AMARILLO                     TX USA 79106
 S"..t or MalIl", .ll.ddru3                             City

 3. A copy of the plan of conversion will be ftunished on written request without cost'by the
 coDverting entity before the conversion or by the converted entity after the conversion to any owner or
 member of the converting or converted entity.
Ponn641                                                        4
                                                                                                        Appendix 000343
                             Certifiute of Formation for the Converted Entity

If the converted entity is a Texas limited liability company, the certificate of formation of the Texas
limited liability company must be attached to this certificate either as an attachment or exhibit to the
plan of conversion, or as an attachment or exhibit to this certificate of conversion if the plan has not
been attached to the certificate of conversion.
                                     Approval of the Plan of CODvenlon

The plan of conversion has been approved as required by the laws of the jurisdiction of fonnation and
the governing documents of the converting entity.
                                  Effectiveness of Filing (Select either A, B, or C.)

A. ~ This document becomes effective when the document is accepted and filed by the seoretuy of
state.
B. 0 This docwnent becomes effective at a later date, which is not more than njnety (90) days from
the date of signing. The delayed effective date is: _ _ _ _ _- - - - - - -_ _ _ __
C. 0 This document takes effect upon the occurrence of the future event or fact, other than the
l'assage of time. The goth day after the date of signing is: _ _ _ _ _ _ _ _ _ _ _ _ __
The following event or mct win cause the document to take effect in the manner described below:




                                                  Tax Certificate

 o       Attached hereto is a certificate from the comptroller of public accowrts that certifies that the
         converting entity is in good standing for purposes of conversion.
 ~       In lieu of prOviding the tax certificate, the limited liability company as the converted entity is
         liable for the payment of any franchise taxes.
                                                   Execution
 The undersigned signs this document subject to the penalties imposed by law for the submission of a
 materially false or fraudulent instrument. The undersigned certifies that the statements contained
 herein are true and correct, and that the person signing is authorized under the provisions of the
 Business Organizations Code to execute the filing instrument.

 Date:           i jz 1/L'I


                                                        Printed or typed name of authorized person

Parm542                                                    s
                                                                                                     Appendix 000344
                                                                                                     This space roserved for office use.
Form lOS
(Revised 05/11)
                                                                                                                     I      }.. FI.~-:~D
                                                                                                               s         n t.e O.rrice of th
Submit in duplicate to:
Secretary of State                                                                                                 ecretary of State of    texas
P.O. Box 13697                                 Certificate of Formation                                                    AUG 2 7 20t~
Austin. TX 78711-3697                          Limited Liability Company
S12463-5555                                                                                                     COrporations Section
fAX: 512463-5709
FilIn Fee: $300
                                             Article 1- Entity Name and Type
The filing entity being fonned is a limited liability company. The name of the entity is:

AMARILLO RESIDENTIAL. LLC
The DUDO must COllcain the   wom "limited liability company,.' "limited. company." Of   II)   abbmliatioD of Olle ofthac phrases.

                                 Article 2 - Registered Agent and Registered Office
                                  (See inatn1ctions. SeJect and GOmplcn: mtha: A Of B and complete C.)
o A. The initial registered agent is an organization                       (cannot be entity aamtci above) by the name       of: .

OR
 l2J   B. The initial registered agent is an individual resident of the state whose name is set forth below:
JOHN                                             T                     DAVID
FirliHama                                        M.I.

 C. The business a~dress of the registered agent and the registered office address is:
2404 TECKLA BLVD                                        AMARILLO                                          TX        79106
                                                        City

                                              Article 3-Governing Authority
                    (Select and ~mplete JWhm: A OJ B and provIde the nama end IddreSS of each govmring pc:raon.)

 ~ A. The limited liability company will have managers. The name and address of each initial
 manager are set forth below.
 o  B. The Umited liability company will not have managers. The company will be governed by its
 members. and the name and address of each initial member are set ~orth below.
 GOVERNING PERSON 1
 NAME ~tcr the aame   vr citMr 111 indMduai or an orpnimtion, but not bOlb.)
    IF INDIVIDUAL
       10HN                                             T              DAVID
       First Name                                       MI.            wr Nam,                                                S&d}tx
       OR
       IF OllGANIZI\TION


       Orpnldttolt Name
 ADDRESS
 2.404 TEeKLA BLVD                                              AMARILLO                               TIC     USA          79106
 SrPWt or Mallin2 t4ddreu                                       City                                   State    Q,Wlfr)/    ZiD Codd

Form lOS                                                               4
                                                                                                                         Appendix 000345
GOVERNING PERSON 2
NAME (Ector the AmC of cJlhu an individual or an orsllftlPtion. but Dot both.)
   IP ~DIVIDl1AL

      Fir,t Ntlm.£                                           M.l             LaltName                            SUffcx    .
      OR
      JIl ORGANlZAnON


      OrpnizlltlDft Nam.~
ADDRESS

SIred or MaiJinR Acldru3                                             Citv                State     Countl'Y    ZlpC{)d~


GOVERNING PERSON 3
NAME (Enter the l\amo of oither III individual or au organization. but Dol botll.)
      IF INDIYlJ)UAL


      Fin, NIJIM                                            M.I.             IAutNIlIM                           SIIjfix
      OR
      U' ORGANlZAnON


      OfganU4tion Nllml
AJ:)DRESS


Srlwt or MallilJg Addrus                                             CiN                 $fll.tc   COUIItJ'Y   ZiDCod~



                                                              ArtIcle 4 - Purpose

The purpose for which the company is formed is for the transaction of any and a111awful pwposes for
which a limited liability company may be organized under the Texas Business Organizations Code.

                                               Supplemental ProvisionsJInCormation
Tat Area: (The attaebed addendum. if 8I\Y i& mc:otJJOfltcd herein bv rofCf~.'
THIS CERTIFICATE OF FORMATION OF AMARILLO RESIDENTIAL, LLC IS FILED UNDER A PLAN
OF CONVERSION OF AMARILLO RESIDENTIAL, LP FROM A LIMITED PARTNERSHIP TO A
LIMITED LIABILIlY COMPANY. INFORMATION CONCERNING THE CONVBRTING ENTITY IS AS
FOLLOWS:
CONVBRTING BNTITY NAME: AMARILLO RESIDENTIAL, LP
ADDRESS: 2404 TBCK.LABLVD, AMARILLO, TX 79106
FORMATION DATE: MARCH26,2007
PRIOR FORM OF ORGANIZATION: LIMITED PARTNERSHIP
JUlUSDICl10N OF PRIOR. FORMATION: TEXAs
                .
               ,.




Pon»20S                                                                      s
                                                                                                           Appendix 000346
                                                  Organizer

 The name and address of the organizer:
10HNTDAVID


2404 TEeKLA BLVD .                                                                   TX   79106
 Swter or MtJillng Addrus                                    City


                               Effectiveness or Filing (Select either A. B. or C.)

A. (!] This document becomes effective when the document is filed by the secretary of state.
B. 0 This document becomes effective at a later date~ which is not more than ninety (90) days from
the date of signing. The delayed effective date is: _ _ _ _ _ _ _ _ _ _ _ _ _- -__
 C. 0 This document takes effect upon the occurrence of the future event or fact, other than the

Ipassage of time. The 90th day after the date of signing is: _ _ _ _ _ _ _ _ _ _ _ _ _ __
 The following event or met will cause the document to take efIec:t in the manner descn'bed below:




                                                 Execution

The undersigned affirms that the person designated as registered agent has consented to the
appointment. The undersigned signs this document subject to the penaitie$ imposed by law for the
submission of a materially false or fraudulent insttument and certifies under penalty of perjury that the
undersigned is authorized to execute the filing instrument.

Date:        a/Z1/1'1




Form 205                                                6
                                                                                          Appendix 000347
                                                                                     Fl:LED
                                                                                 In the Office of the
                         CERTIFICATE OF FORMATION OF SeaetaryOfStateofTexas
                           AMARILLO RESIDENTIAL, LP       MAR 2 6 Z007
                                     Article 1 - Entity Name                Corporations Section
The filing entity being fonned is a limited partnership. The name of the entity is:

                                   AMARILLO RESIDENTIAL, LP

                       Article 2 - Registered Agent and Registered Office

The initial registered agent is an individual resident of the state whose name is GLEN HOLDGRAFER.
The business address ofthe registered agent and the registered office address is: 1410 South Madison
Street, Amarillo, Texas 79101.

                                 Article 3 - Governing Authority

The name and address of the general partner is GDH HOLDING COMPANY, INC., 1410 South Madison
Street, Amarillo, Texas 79101.

                                    Article 4 .. Principal Office

The address of the principal office of the limited partnership in the United States where records are
to be kept or made available under section 153.551 of the Texas Business Organizations Code is
1410 South Madison Street, Amarillo, Texas 79101.

                                      Effectiveness of Filing

This document becomes effective when the document is filed by the secretary of state.

                                             Execution

The undersigned signs this document subject to the penalties imposed by law for the submission of
a materially false or fraudulent instrument.

Date: March 23, 2007

General Partner:

GDH HOLDING COMPANY, INC.




                                                                                      Appendix 000348
EXHIBIT C




            Appendix 000349
                                                           *************************

                                                           *    W0 R K      0 R DE R        *
                                                           ••••• **.**** •• *.** •• *****



                                                                                                                WORK ORDER:            28684
                                                                                                                        DATE:    5/16/2013

TENANT:      Nathaniel & Ashley cummings            WORK LOCATION: 1112 Prescott                                      PROJECT: 1112
             1112 Prescott                                           1112 Prescott                                    ISSUED:    5/16/2013
             Amarillo TX 79118                                       Amarillo TX 79118                                            4:17 PM
                                                                                                                REQUIRED BY:     5/16/2013
CONTACT:     Ashley Cummings                                   PHONE: 806-206-5852                                 PRIORITY:
                                                                                                                OPERATOR: Mario
ISSUED TO:                                                                                                 RESPONSIBILITY:
     Make Ready Contractors Inc.                                                                          TYPE OF SERVICE: HVAC
     506 S. Lipscomb                                                                                               Heating and Air Conditioning
    Amarillo TX 79101                                                                                        BILLING CODE: DROGER
                                                                                                              G/L ACCOUNT: 70100-0014



DESCRIPTION OF WORK:
    A/C not working.


SOLUTION


WORK PERFORMED:


                                                   MOtor

                                                                                                J
                                                                                .#¥97V,""




1-----------------------------     LAB     0   R   -----------------------------1"1---------------      MAT       E   R   I     A L   ---------------1
                                                                                     I" I
     DATE           EMPLOYEE         TIME IN       TIME OUT       TOTAL    1*1 QTY               DESCRIPTION              COST
1---------------1----------------1-------------1--------------1-----------1*1-----------1---------------------------1--------------1
:(-1/-/],                          :                 I                 I   ;2   V.s;::               :AlolM'~     41'+0,. rek~
I                 I                                                                  :::        2,      he            ~JDr: /'f(J.0~
                                                                                     I' I
                                                                                     1*1 _____-              .________ 11_ tJ t!J,
                                                                                                                                      -l, /17    ,sr   I


                                                                           __ :::__                               T4'I..                   13. "t~:
    ______________________________ :: :_______________ :132" 5                                                                                     0
                                                                                                                                                       :


CUSTOMER SIGNATURE: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                          DATE:

SERVICE REP SIGNATURE: _ _ _ _ _ _ _ _ _ _ _ _ _ __




                                                                                                                                Appendix 000350
EXHIBITD




           Appendix 000351
Amberwood MHP, L.L.C.                                                                     ",i
VENDOR: ASA110     ASAP Air LLC            $14-2249 $11-2273                                  i
                                                                      00003882            /       l
Reference        Date     Comment                      Gross   Disc          Net

130531-1362      05/31/13 1117 Prescott - HVAC        124.49              124.49
130620-1347      06/20/13 1117 Prescott - HVAC       1693.68             1693.68




     06/29/13 Check #: 00003882
     ACCT # 1059930
                                                     1818.17              Appendix
                                                                         1818.17     000352
Dan Rogers Rentals
VENDOR : ASA110     ASAP Air LLC            $14-2249 $11 - 2273
                                                                          00016702
Reference         Date     Comment                       Gross     Disc          Net

130529-1357       OS/29/13 106 Rosemary - HVAC           75 . 78               75 . 78




     06/29/13 Check #: 00016702
     ACCT # 7062273
                                                         75.78
                                                                             Appendix
                                                                              75.78
                                                                                      000353
Dan Rogers Rentals
VENDOR : ASA110     ASAP Air LLC            $14 - 2249 $11 - 2273
                                                                           00016701
Reference         Date    Comment                         Gross     Disc          Net

130531 - 1361     05/31/13 2620 #6 - HVAC                173 . 20              173 . 20




      06/29/13 Check #: 00016701
     ACCT # 7062273
                                                         173.20
                                                                              Appendix
                                                                              173.20
                                                                                       000354
Dan Rogers Rentals
VENDOR : ASA110     ASAP Air LLC            $14 - 2249 $11 - 2273
                                                                            00016703
Reference         Date    Comment                         Gross      Disc          Net

130612 - 1364     06/12/13 4357 S Tyler - HVAC             75 . 78               75 . 78




      06/29/13 Check #: 00016703
     ACCT # 7062273
                                                           75.78               Appendix
                                                                                75.78   000355
Dan Rogers Rentals
VENDOR : ASA110     ASAP Air LLC              $14 - 2249 $11 - 2273
                                                                             00016704
Reference         Date     Comment                          Gross     Disc          Net

130611 - 1351     06/11/13 0088 Tenn - HVAC                232 . 68              232 . 68   J




      06/29/13 Check #: 00016704
     ACCT # 7062273
                                                           232.68                Appendix
                                                                                 232.68   000356
Dan Rogers Rentals
VENDOR : ASA110      ASAP Air LLC
                                                                       00016936
Reference         Date      Comment                   Gross     Disc          Net

1398#             07/19/13 3907S . Harrison - HVAC   843 . 88              843 . 88




        08/12/13 Check #: 00016936
        ACCT # 7062273
                                                     843.88
                                                                          Appendix
                                                                          843.88
                                                                                   000357
Dan Rogers Rentals
VENDOR : ASA110     ASAP Air LLC
                                                                  00016962
Reference         Date     Comment               Gross     Disc          Net

1450              08/09/13 4357 S Tyler - HVAC   75 . 78               75 . 78   /




       08/14/13 Check #: 00016962
       ACCT # 7062273
                                                 75.78
                                                                     Appendix
                                                                      75.78
                                                                              000358
Dan Rogers Rentals
VENDOR: ASA110     ASAP Air LLC
                                                             00016961
Reference        Date     Comment           Gross     Disc           Net

1448             08/09/13 2620 #4 - HVAC   736 . 36              736 . 36   /




       08/14/13 Check #: 00016961
       ACCT # 7062273
                                           736.36
                                                                Appendix
                                                                736.36
                                                                         000359
Amberwood MHP, L.L.C.
VENDOR : ASA110     ASAP Air LLC
                                                                 00003968
Reference         Date     Conunent             Gross     Disc          Net

142 1             07/30/13 1043 Tempe - HVAC   194 . 85              194 . 85




        08/12/13 Check # : 00003968
        ACCT # 1059930
                                               194 . 85
                                                                    Appendix
                                                                    194.85
                                                                             000360
Amberwood MHP, L.L.C.
VENDOR : ASA110      ASAP Air LLC
                                                                      00003967
Reference         Date     Comment                   Gross     Disc          Net

1432              07/30/13 1220 CasaGrande - HVAC   257 . 58              257 . 58




       08/12/13 Check #: 00003967
       ACCT # 1059930
                                                    257.58
                                                                         Appendix
                                                                         257.58
                                                                                  000361
Amberwood MHP, L.L.C .
VENDOR : ASA110      ASAP Air LLC
                                                                      00003966
Reference         Date     Comment                   Gross     Disc          Net

142 3             07/30/13 1216 CasaGrande - HVAC   270 . 63              270 . 63   J



        08/12/13 Check # : 00003966
        ACCT # 1059930
                                                    270.63
                                                                         Appendix
                                                                         270.63
                                                                                  000362
Amberwood MHP, 1.1.C.
VENDOR : ASA110      ASAP Air LLC
                                                                 00003965
Reference         Date     Comment              Gross     Disc          Net

1425              07/30/13 1027 Tempe - HVAC   273 . 82              273 . 82
                                                                                /


       08/12/13 Check #: 00003965
       ACCT # 1059930
                                               273.82
                                                                    Appendix
                                                                    273.82
                                                                             000363
Amberwood MHP, L.L.C.
VENDOR : ASA110     ASAP Air LLC
                                                                 00003963
Reference

1428
                  Date    Comment

                  07/30/13 1003 Tempe - HVAC
                                                Gross

                                               117 . 94
                                                          Disc           Net

                                                                     117 . 94   /



       08/12/13 Check #: 00003963
       ACCT # 1059930
                                               117.94
                                                                     Appendix
                                                                     117.94
                                                                              000364
Dan Rogers Rentals
VENDOR : ASA110      ASAP Air LLC
                                                                     000 1 6935
Reference

141 9
                  Date     Comment

                  07/30/13 5 1 4 S.W. 45th - HVAC
                                                    Gross

                                                  l758 . 21
                                                              Disc            Net

                                                                        l758 . 21
                                                                                    /



        08/12/13 Check #: 00016935
        ACCT # 7062273
                                                  1758.21
                                                                         Appendix 000365
                                                                        1758.21
Dan Rogers Rentals
VENDOR : ASA110      ASAP Air LLC
                                                                   000 1 6959
Reference         Date     Comment                Gross     Disc           Net

1451              08/09/13 1507 W 48th - HVAC   1569 . 84             1569 . 84   /



       08/14/13 Check # : 00016959
       ACCT # 7062273
                                                1569 . 84
                                                                        Appendix 000366
                                                                       1569.84
Amberwood MHP, L.L.C.
VENDOR : ASA110     ASAP Air LLC               $14 - 2249 $11 - 2273
                                                                              00003880
Reference         Date    Comment                            Gross     Disc          Net

130531 - 1327     05/31/13 1021 Tempe - HVAC                140 . 73              140 . 73




      06/29/13 Check #: 00003880                            140.73               Appendix
                                                                                 140.73   000367
     ACCT # 1059930
Dan Rogers Rentals
VENDOR: ASA11 0      ASAP Air LLC
                                                                  00003444
Reference         Date     Comment               Gross     Disc          Net

1574              10/07/13 2407 Apt #6 - HVAC   341.83                341.83




       10/21/13 Check #: 00003444               341 . 83              Appendix
                                                                      341.83   000368
       AC CT # 7062273
Dan Rogers Rentals
VENDOR : ASA110     ASAP Air LLC
                                                                 00003445



                                                                                /
Reference         Date     Comment              Gross     Disc          Net

157 9             10/04/13 0107 Apt #9 - HVAC   82 . 05               82 . 05




        10/21/13 Check # : 00003445
        ACCT # 7062273
                                                82.05               Appendix
                                                                     82.05   000369
Dan Rogers Rentals
VENDOR: ASA110      ASAP Air LLC
                                                                   00003446



                                                                                  /
Reference        Date     Comment                 Gross     Disc          Net

1580             10/04/13 1410 Apt #230 - HVAC   413 . 16              413 . 16




       10/21/13 Check #: 00003446
       ACCT # 7062273
                                                 413.16
                                                                      Appendix
                                                                      413.16
                                                                               000370
Dan Rogers Rentals
VENDOR : ASA110     ASAP Air LLC

Reference

1585
                  Date     Comment

                  10/10/13 1002 Apt #1 - HVAC
                                                 Gross

                                                226 . 55
                                                           Disc
                                                                  00003447
                                                                         Net

                                                                      226 . 55
                                                                                 /


       10/21/13 Check #: 00003447
       ACCT # 7062273
                                                226.55               Appendix
                                                                     226.55   000371
Dan Rogers Rentals
VENDOR : ASA110      ASAP Air LLC
                                                           00003448
Reference         Date     Comment        Gross     Disc          Net

1586              10/11/13 5700 Apt #26   70 . 00               70 . 00




       10/21/13 Check #: 00003448
       ACCT # 7062273
                                          70.00                Appendix
                                                                70 . 00 000372
Dan Rogers Rentals
VENDOR: ASA110      ASAP Air LLC
                                                                    00003449
Reference        Date     Comment                  Gross     Disc          Net

1592             10/14/13 4510 Bo nh a m - Elec   177 . 17              177 . 17




       10/21/13 Check #: 00003449
       ACCT # 7062273
                                                  177 . 17
                                                                        Appendix
                                                                        177.17
                                                                                 000373
Dan Rogers Rentals
VENDOR : ASA110         ASAP Air LLC
                                                                       00003517
Reference           Date      Comment                 Gross     Disc           Net

1600                 10/17/13 1410 Apt #132 - HVAC   169 . 94              169 . 94




       11/04/13 Check #: 00003517
       ACCT   j~   7062273
                                                     169.94                Appendix
                                                                           169.94
                                                                                    000374
Dan Rogers Rentals
VENDOR : ASA110      ASAP Air LLC
                                                                  00003516
Reference         Date     Comment               Gross     Disc          Net

1 60 8            10/18/13 1002 Apt #20 - HVAC   70 . 00               70 . 00




         11/04/13 Check #: 00003516
         ACCT # 7062273
                                                 70.00                Appendix
                                                                       70.00   000375
Dan Rogers Rentals
VENDOR : ASA110      ASAP Air LLC
                                                                    00003515
Reference         Date     Comment                 Gross     Disc          Net

1 612             10/21/13 5210 Hillside - HVAC   234 . 15              234 . 15




        11/04/13 Check #: 00003515                234.15               Appendix
                                                                       234.15   000376
        ACCT # 7062273
Dan Rogers Rentals
VEN DOR : ASA110      ASAP Air LLC
                                                                    000035 1 4
Reference          Date     Comment                Gross     Disc           Net

1613               10/22/13 2618 Apt #23 - HVAC   689 . 64               689 . 64




       11/04/13 Check #: 00003514                 689 . 64              Appendix
                                                                        689.64   000377
       ACCT # 7062273
Dan Rogers Renta ls
VENDO R: ASA110      ASAP Air LLC
                                                             00003518
Reference         Date     Comment          Gross     Disc          Net

1614              10/21/13 1410 Apt #126   245 . 34              245 . 34




       11/04/13 Check # : 00003518         245.34               Appendix
                                                                245.34   000378
       ACCT # 7062273
Amarillo Residential LP
VENDOR : ASAIIO      ASAP Air LLC
                                                                    00000692
Reference         Date     Comment                 Gross     Disc          Net

1 606             10/23/13 106 Palo Duro A- HVAC   70 . 00               70 . 00




        11/04/13 Check #: 00000692
        ACCT # 1464569
                                                   70 . 00             Appendix
                                                                        70.00   000379
Amberwood MHP, L.L.C.
VENDOR : ASA110      ASAP Air LLC
                                                                     00004123
Reference         Date     Comment                  Gross     Disc          Net

1602              10/17/13 14001 IH 2 7 B - HVAC   315 . 00              315 . 00




       11/05/13 Check #: 00004123
       ACCT # 1059930
                                                   315.00               Appendix
                                                                        315.00
                                                                                 000380
Amberwood MHP, L.L.C.
VENDOR : ASA110      ASAP Air LLC
                                                                    00004122
Reference

1 60 1
                  Date     Comment

                  10/17/13 1140 Prescott - HVAC
                                                   Gross

                                                  105 . 00
                                                             Disc          Net

                                                                        105 . 00
                                                                                   /



         11/05/13 Check # : 00004122              105 . 00             Appendix
                                                                       105 . 00 000381
         ACCT # 1059930
Amberwood MHP, L.L.C.
VENDOR : ASA110      ASAP Air LLC
                                                                     00004121
Reference         Date     Comment                  Gross     Disc          Net

1598              10/16/13 1106 Presc o tt - HVAC   70 . 00               70 . 00




       11/05/13 Check #: 00004121
       AC CT # 1059930
                                                    70.00
                                                                        Appendix
                                                                         70.00
                                                                                 000382
Amberwood MHP, L.L.C.
VENDOR : ASA110      ASAP Air LLC
                                                                     00004120
Reference         Date     Comment                  Gross     Disc          Net

1597              10/16/13 1217 Casa Gr . - HVAC   105 . 00              105 . 00




       11/05/13 Check #: 00004120
       ACCT # 1059930
                                                   105.00
                                                                        Appendix
                                                                        105 . 00
                                                                                 000383
Amberwood MHP, L.L.C.
VENDOR : ASA110      ASAP Air LLC
                                                                    00004119
Reference         Date     Comment                 Gross     Disc          Net

1596              10/16/13 1113 Prescott - HVAC   105 . 00              105 . 00




       11/05/13 Check #: 00004119
       ACCT # 1059930
                                                  105.00               Appendix
                                                                       105.00   000384
Amberwood MHP, L.L.C.
VENDOR : ASA110      ASAP Air LLC
                                                                    00004118
Reference         Date     Comment                 Gross     Disc          Net

1595              10/16/13 1306 Holbroo k - HVAC   70 . 00               70 . 00




       11/05/13 Check #: 00004118
       ACCT # 1059930
                                                   70.00                Appendix
                                                                         70.00
                                                                                 000385
Amberwood MHP, L.L.C.
VENDOR : ASA110      ASAP Air LLC
                                                                    00004117
Reference         Date     Comment                 Gross     Disc          Net

1594              10/15/13 1103 Prescott - HVAC   696 . 45              696 . 45




       11/05/13 Check #: 00004117                 696.45               Appendix
                                                                       696.45   000386
       ACCT # 1 059930
Amberwood MHP, L.L.C.
VENDOR : ASA1 10      ASAP Ai r LLC
                                                                    00 0 04 1 29
Reference          Date     Comment                Gross     Disc             Net

1615               10/24/13 1217 Casa Gr - HVAC   105 . 00                105 . 00




       11/05/13 Check # : 00004129                105 . 00                Appendix
                                                                          105.00   000387
       ACCT # 1059930
Amberwood MHP, L.L.C .
VE NDOR : ASA110      ASAP Air LLC
                                                                     00004128
Reference          Date     Comment                 Gross     Disc          Net

1611               10/18/13 1139 Prescott - HVAC   140 . 00              140 . 00




       11/05/13 Check #: 00004128
       ACCT # 1059930
                                                   140 . 00             Appendix
                                                                        140.00   000388
Amberwood MHP, L.L.C.
VENDOR : ASA110      ASAP Air LLC
                                                                  00004127
Reference         Date     Comment               Gross     Disc          Net

1610              10/18/13 1229 Casa Gr - HVAC   70 . 00               70 . 00




       11/05/13 Check #: 00004127
       ACCT # 1059930
                                                 70.00               Appendix
                                                                      70.00   000389
Amberwood MHP, L.L.C.
VENDOR : ASA110      ASAP Air LLC

Reference

1609
                  Date     Comment

                  10/18/13 1301 Holbrook - HVAC
                                                  Gross

                                                  70 . 00
                                                            Disc
                                                                   00004126
                                                                          Net

                                                                        70 . 00
                                                                                  /


       11/05/13 Check #: 00004126
       ACCT # 1059930
                                                  70.00               Appendix
                                                                       70.00   000390
Amberwood MHP, L.L.C.
VENDOR : ASA110      ASAP Air LLC
                                                                    00004125
Reference         Date     Comment                 Gross     Disc          Net

1607              10/23/13 1310 Holbrook - HVAC   133 . 13              133 . 13




       11/05/13 Check #: 00004125                 133.13               Appendix
                                                                       133.13   000391
       ACCT # 1059930
                                                                                /
Amberwood MHP, l.l.C.
VENDOR : ASA110      ASAP Air LLC
                                                                 00004124
Reference         Date     Comment              Gross     Disc          Net

1605              10/24/13 1023 Tempe - HVAC   266 . 65              266 . 65




       11/05/13 Check #: 00004124
       ACCT # 1059930
                                               266.65
                                                                    Appendix
                                                                    266.65
                                                                             000392
Dan Rogers Rentals
VENDOR : ASA110      ASAP Air LLC                               00003250
Reference         Date     Comment              Gross    Disc          Net

1455              08/09/13 2707 Apt#ll - HVAC   105 . 00 ~          105 . 00




                                                                   Appendix 000393

       09/18/13 Check #: 00003250               105.00              105.00
HSB Park Terrace Properties
VENDOR : ASA110      ASAP Air LLC
                                                                         00001105
Reference         Date     Comment                   Gross       Disc           Net

1587              10/11/13 2103 Eagle Ln - Elec      70 . 00                  70 . 00




                                                  ENTERED      OCT 2 920r3




       10/21/13 Check #: 00001105
       ACCT # 14330126
                                                     70.00                   Appendix
                                                                              70.00   000394
Amarillo Residential LP
VENDOR : ASA1l0      ASAP Air LLC
                                                                      0000068 1
Reference         Date     Comment               Gross     Disc               Net

1588              10/11/13 4217 2nd #1 - HVAC   272 . 43                  272 . 43




                                                  ENTERED         OCT 2 9 2.013



       10/21/13 Check #: 00000681
       ACCT # 1464569
                                                272.43                    Appendix
                                                                          272.43   000395
Amberwood MHP, L.L.C.
VENDOR : ASA110      ASAP Air LLC
                                                                     00004 1 05
Reference         Date    Comment                   Gross     Disc            Net

159 1             10/14/13 1209 Casa Gr - Elec     160 . 03              160 . 03




                                        ENTERED OCT 2 9 2013




        10/21/13 Check #: 00004105                 160.03                Appendix
                                                                         160.03   000396
        ACCT # 1059930
Amberwood MHP, L.L.C.
VENDOR : ASA110      ASAP Air LLC
                                                                 00004095
Reference         Date     Comment              Gross     Disc          Net

1570              10/03/13 1039 Tempe - HVAC   315 . 00              3 1 5 . 00




       10/17/13 Check #: 00004095
       ACCT # 1059930
                                               315.00
                                                                     Appendix
                                                                     315.00
                                                                              000397
Amberwood MHP, L.L.C.
VENDO R: ASA110      ASAP Air LLC
                                                                    00004104
Reference         Date     Comment                 Gross     Disc          Net

1583              10/10/13 1209 Casa Gr - HVAC    102 . 48              102 . 48




                                                 ENTERED     OCT 2 9 l013




       10/21/13 Check #: 00004104
       ACCT # 1059930
                                                  102 . 48                  Appendix
                                                                            102.48   000398
Amberwood MHP, L.L.C.
VENDOR : ASA110      ASAP Air LLC
                                                                        00004106
Reference         Date     Comment                    Gross      Disc          Net

1593              10/14/13 13951 I - 27 - HVAC       623 . 75               623 . 75




                                        ENTERED   OCT 2 9 2013




       10/21/13 Check #: 00004106
       ACCT # 1059930
                                                     623.75                 Appendix
                                                                            623.75   000399
Amberwood MHP, L.L.C.
VENDOR : ASA110      ASAP Air LLC
                                                                      00004103
Reference         Date     Comment                   Gross     Disc          Net

1582              10/14/13 1108 Prescott - Elec     140 . 00              140 . 00




                                          ENTERED    aCT 2 9 2013




       10/21/13 Check #: 00004103
       ACCT # 1059930
                                                    140.00                Appendix
                                                                          140.00   000400
Mesa Verde Apartments
VENDOR: ASA11D      ASAP Air LLC
                                                                    00000543
Reference        Date     Comment                  Gross     Disc          Net

1569             10/03/13 MESA Apt #15 - HVAC     367 . 50               367 . 50




                                                ENTERED OCT    2 92013




       10/17/13 Check #: 00000543
       ACCT # 1464551
                                                  367 . 50
                                                                         Appendix
                                                                         367.50
                                                                                  000401
Mesa Verde Apartments
VENDO R: AS A11D      ASAP Air LLC
                                                                     00000533
Reference          Date     Comment               Gross       Disc          Net

1567               09/25/13 MESA Apt #7 - HVAC   726 . 02                726 . 02




                                                            ENTERED OCT 1 1 20'3



       10/02/13 Check #: 00000533
       ACCT # 14 6 4551
                                                 726.02
                                                                         Appendix
                                                                         726.02
                                                                                  000402
HSB Park Terrace Properties
VENDOR: ASA110     ASAP Air LLC
                                                                  00001093
Reference        Date    Comment                  Gross    Disc          Net

1389             07/19/13 4600 Meadowlark-HVAC   1677.91             1677.91




       08/12/13 Check #: 00001093
       ACCT # 14330126
                                                 1677.91
                                                                     Appendix 000403
                                                                     1677.91
Amberwood MHP, L.L.C.
VENDOR: ASA110     ASAP Air LLC              $14-2249 $11-2273
                                                                                            .
                                                                                            .

                                                                        00003881
Reference        Date    Comment                         Gross   Disc          Net

130618-1355      06/18/13 1021 Tempe - A/C             1463.76            1463. 7L-------~.--.




     06/29/13 Check #: 00003881
     ACCT # 1059930
                                                       1463.76              Appendix
                                                                           1463.76     000404
Amberwood MHP, L.L.C.
VENDOR: ASA110     ASAP Air LLC               $14-2249 $11-2273
                                                                         00003876
Reference        Date    Comment                          Gross   Disc          Net

130620-1348      06/20/13 1037 Tempe - HVAC             3655.94             3655.94




    06/29/13 Check #: 00003876
    ACCT # 1059930
                                                        3655.94              Appendix
                                                                            3655.94     000405
Amberwood MHP, L.L.C.
VENDOR: ASA110      ASAP Air LLC           $14-2249 $11-2273
                                                                      00003943
Reference        Date     Comment                      Gross   Disc          Net

130612-1354      06/12/13 1112 Prescott - HVAC       1479.99            1479.99




    08/01/13 Check #: 00003943
    ACCT # 1059930
                                                     1479.99
                                                                         Appendix 000406
                                                                         1479.99
Amberwood MHP, L.L.C.
VENDOR: ASA110     ASAP Air LLC            $14-2249 $11-2273
                                                                      00003942
Reference        Date    Comment                       Gross   Disc          Net

130612-1363      06/12/13 Granny Trailer- HVAC        324.13              324.13




     08/01/13 Check #: 00003942
     ACCT # 1059930
                                                      324.13
                                                                          Appendix
                                                                          324.13
                                                                                   000407
Amberwood MHP, L.L.C.
VENDOR: ASA110      ASAP Air LLC           $14-2249 $11-2273
                                                                      00003941
Reference        Date    Comment                       Gross   Disc          Net

130613-1359      06/13/13 1209 Casa Gr - HVAC         124.49              124.49
130701-1373      07/01/13 1209 Casa Gr - HVAC         216.45              216.45




    08/01/13 Check #: 00003941
    ACCT    *
           1059930
                                                      340.94
                                                                          Appendix 000408
                                                                          340.94
Amberwood MHP, L.L.C.
VENDOR: ASA110     ASAP Air LLC            $14-2249 $11-2273
                                                                        00003944
Reference        Date    Comment                       Gross   D"i.sc          Net

130530-1318      05/30/13 1204 Casa Gr - HVAC         173.20                173.20




     08/01/13 Check #: 00003944
     ACCT # 1059930
                                                      173.20
                                                                           Appendix
                                                                           173.20   000409
Amberwood MHP, L.L.C.
VENDOR: ASAII0      ASAP Air LLC
                                                                0000.~970
Reference        Date     Comment                Gross   Disc          Net

1460             08/09/13 1323 Holbrook - HVAC   75.78               75.78




       08/14/13 Check #: 00003970
       ACCT # 1059930
                                                 75.78              Appendix
                                                                     75.78   000410
Amberwood MHP, L.L.C.
VENDOR: ASA110     ASAP Air LLC            $14-2249 $11-2273
                                                                      00003879
Reference        Date    Comment                       Gross   Disc          Net

130529-1324      OS/29/13 1324 Holbrook - A/C         313.93              313.93




    06/29/13 Check #: 00003879
    ACCT # 1059930
                                                      313.93             Appendix
                                                                         313.93   000411
Amberwood MHP, L.L.C.
VENDO R: ASA110      ASAP Air LLC
                                                                       00004080
Reference         Date     Comment                 Gross        Disc          Net

1554              09/03/13 1322 Holbrook - HVAC   226 . 60                 226 . 60




                                                             ENTERED OCT 1 1 20t3




       10/02/13 Check #: 00004080
       ACCT # 1059930
                                                  226.60                   Appendix
                                                                           226.60   000412
Amberwood MHP, L.L.C.
VENDOR : ASA110      ASAP Air LLC
                                                                     00004081
Reference         Date     Comment                Gross     Disc            Net

155 6             09/03/13 1132 Prescott - HVAC   70 . 00                 70 . 00




                                                    ENTERED a
                                                                   CT 1 1 2013



        10/02/13 Check #: 00004081
        ACCT # 1059930
                                                  70.00
                                                                         Appendix
                                                                          70.00
                                                                                  000413
Amberwood MHP, L.L.C.
VENDOR : ASA110      ASAP Air LLC
                                                                     00004082
Reference         Date     Comment               Gross     Disc             Net

1558              08/29/13 13951 I - 27 - HVAC   70 . 00                  70 . 00




                                                  ENTERED         OCT 1 1 2013




       10/02/13 Check #: 00004082
       ACCT # 1059930
                                                 70.00                   Appendix
                                                                          70.00   000414
Amberwood MHP, L.L.C.
VENDOR : ASA110      ASAP Air LLC
                                                                     00004083
Reference         Date     Comment               Gross     Disc             Net

1563              09/17/13 1039 Tempe - HVAC   4859 . 89                4859 . 89




                                                   ENTERED        OCT 1 1 2013




       10/02/13 Check #: 00004083
       ACCT # 1059930
                                               4859.89
                                                                         Appendix 000415
                                                                        4859.89
Dan Rogers Rentals
VENDOR: ASA110     ASAP Air LLC            $14-2249 $11-2273
                                                                      00016698
Reference     Date       Comment                       Gross   Disc          Net

130618-1356      06/18/13 506 S Lipscomb - A/C        279.06              279.06




    06/29/13 Check #: 00016698
    ACCT # ·7062273
                                                      279.06
                                                                         Appendix
                                                                         279.06   000416
Dan Rogers Rentals
VENDOR: ASA110      ASAP Air LLC           $14-2249 $11-2273
                                                                      00016699
Reference        Date     Comment                      Gross   Disc          Net

130530-1317      05/30/13 1410 Ponderosa - A/C        173.20              173.20
130530-1349      05/30/13 1410 Ponderosa - A/C        192.63              192.63




    06/29/13 Check #: 00016699
    ACCT # 7062273
                                                      365.83             Appendix
                                                                         365.83   000417
Dan Rogers Rentals
VENDOR: ASA110     ASAP Air LLC            $14-2249 $11-2273
                                                                      00016700
Reference        Date    Comment                       Gross   Disc          Net

130612-1365      06/12/13 4403 S Fannin - HVAC        140.73              140.73




     06/29/13 Check #: 00016700
    ACCT # 7062273
                                                      140.73              Appendix
                                                                          140.73   000418
Dan Rogers Rentals
VENDOR: ASA110     ASAP Air LLC               $14-2249 $11-2273
                                                                         00016888
Reference        Date    Comment                          Gross   Disc          Net

130701-1371      07/01/13 2504 House - HVAC              194.85              194.85
130701-1372      07/01/13 2504 Apt E - HVAC              214.28              214.28
130730-1430      07/30/13 2504 House - HVAC              167.73              167.73




    08/01/13 Check #: 00016888
    ACCT # 7062273
                                                         576.86              Appendix
                                                                             576.86     000419
Dan Rogers Rentals
VENDOR: ASA110     ASAP Air LLC            $14-2249 $11-2273
                                                                      00016889
Reference        Date    Comment                       Gross   Disc          Net

130730-1426      07/30/13 2709 S Jackson- HVAC        187.22             187.22




    08/01/13 Check #: 00016889
    ACCT # 7062273
                                                      187.22
                                                                         Appendix
                                                                         187.22
                                                                                  000420
Dan Rogers Rentals
VENDOR: ASA110     ASAP Air LLC            $14-2249 $11-2273
                                                                      00016890
Reference        Date    Comment                       Gross   Disc          Net

130701-1369      07/01/13 2618 Apt #4 - HVAC          203.46              203.46




     08/01/13 Check #: 00016890
     ACCT # 7062273
                                                      203.46
                                                                         Appendix
                                                                         203.46
                                                                                  000421
Dan Rogers Rentals
VENDOR: ASA110     ASAP Air LLC            $14-2249 $11-2273
                                                                      00016891
Reference        Date    Comment                       Gross   Disc          Net

130701-1374      07/01/13 3202 Center - HVAC          156.96              156.96




    08/01/13 Check #: 00016891
    ACCT #0 7062273
                                                      156.96
                                                                          Appendix
                                                                          156.96
                                                                                   000422
Dan Rogers Rentals
VENDOR: ASA110

Reference

1427
                    ASAP Air LLC

                 Date     Comment

                 07/30/13 4015 Pinon - HVAC
                                              Gross

                                              232.68
                                                       Disc
                                                              00016931
                                                                     Net

                                                                  232.68
                                                                           /

       08/12/13 Check #: 00016931
       ACCT # 7062273
                                              232.68              Appendix
                                                                  232.68     000423
Dan Rogers Rentals
VENDOR: ASA110     ASAP Air LLC
                                                              00016932
Reference

1401
                 Date    Comment

                 07/19/13 ParkPlace#20-HVAC
                                              Gross

                                              216.45
                                                       Disc          Net

                                                                  216.45
                                                                           J


       08/12/13 Check #: 00016932
       ACCT # 7062273
                                              216.45
                                                                  Appendix 000424
                                                                 216.45
Dan Rogers Rentals
VENDOR: ASA110      ASAP Air LLC
                                                                 00016933
Reference        Date     Comment                Gross    Disc          Net

1431             07/30/13 Park Place#ll - HVAC   140.73              140.73




       08/12/13 Check #: 00016933
       ACCT # 7062273
                                                 140.73
                                                                     Appendix
                                                                     140.73
                                                                              000425
Dan Rogers Rentals
VENDOR: ASA110     ASAP Air LLC
                                                               00016934
                                                                              J
Reference        Date    Comment               Gross    Disc          Net

1418             07/30/13 Parkview #15-HVAC    126.65              126.65
1420             07/30/13 Parkview #1 - HVAC    75.78               75.78




       08/12/13 Check #: 00016934
       ACCT # 7062273
                                               202.43             Appendix
                                                                  202.43   000426
Dan Rogers Rentals
VENDOR: ASA110

Reference

1424
                    ASAP Air LLC

                 Date     Comment

                 07/30/13 506S.Lipscomb-HVAC
                                               Gross

                                               129.85
                                                        Disc
                                                               00016937
                                                                      Net

                                                                   129.85
                                                                            /

       08/12/13 Check #: 00016937
       ACCT # 7062273
                                               129.85             Appendix
                                                                  129.85   000427
Dan Rogers Rentals
VENDOR: ASA110      ASAP Air LLC
                                                              00016938
Reference        Date    Comment              Gross    Disc          Net

1422             07/30/13 88 Tennessee-HVAC   113.66              113.66




       08/12/13 Check #: 00016938
       ACCT # 7062273
                                              113.66
                                                                  Appendix
                                                                  113.66
                                                                           000428
Dan Rogers Rentals
VENDOR: ASA110     ASAP Air LLC
                                                                 00016939
Reference        Date    Comment                 Gross    Disc          Net

1429             07/30/13 2501 N.Wilson - HVAC   140.73             140.73




       08/12/13 Check #: 00016939
       ACCT # 7062273
                                                 140.73              Appendix
                                                                     140.73     000429
Dan Rogers Rentals
VENDOR: ASA110      ASAP Air LLC
                                                             00016940
Reference        Date     Comment            Gross    Disc          Net

1433             07/30/13 4219 Jennie-HVAC   113.66              113.66




       08/12/13 Check #: 00016940
       ACCT # 7062273
                                             113.66
                                                                Appendix
                                                                113.66
                                                                         000430
Dan Rogers Rentals
VENDOR: ASA110

Reference

1353
                    ASAP Air LLC

                 Date     Comment

                 06/18/13 1002 Apt #16 - HVAC
                                                Gross

                                                194.80
                                                         Disc
                                                                00016942
                                                                       Net

                                                                    194.80
                                                                             J


       08/13/13 Check #: 00016942
       ACCT # 7062273
                                                194.80             Appendix
                                                                   194.80   000431
Dan Rogers Rentals
VENDOR: ASA110     ASAP Air LLC



                                                                            J
                                                               00016943
Reference        Date    Comment               Gross    Disc          Net

1452             08/09/13 1002 Apt #7 - HVAC   108.24              108.24




       08/13/13 Check #: 00016943
       ACCT # 7062273
                                               108.24              Appendix
                                                                   108.24   000432
Dan Rogers Rentals
VENDOR: ASA110     ASAP Air LLC

Reference

1453
                 Date    Comment

                 08/09/13 2618 10th #18 - HVAC
                                                  Gross

                                                 151. 55
                                                           Disc
                                                                  00016944
                                                                         Net

                                                                      151. 55
                                                                                J

       08/13/13 Check #: 00016944
       ACCT # 7062273
                                                 151.55
                                                                      Appendix 000433
                                                                      151.55
Dan Rogers Rentals
VENDOR: ASA110     ASAP Air LLC
                                                                00016945
Reference        Date    Comment                Gross    Disc          Net

1454             08/09/13 1002 Apt #20 - HVAC   167.73              167.73




       08/13/13 Check #: 00016945
       ACCT # 7062273
                                                167.73
                                                                    Appendix
                                                                    167.73
                                                                             000434
Dan Rogers Rentals
VENDOR: ASA110      ASAP Air LLC
                                                                00016946
Reference        Date     Comment                Gross   Disc          Net

1458             08/09/13 1410 Ponder#221-HVAC   75.78               75.78




       08/13/13 Check #: 00016946
       ACCT # 7062273
                                                 75.78
                                                                   Appendix
                                                                    75.78   000435
Dan Rogers Rentals
VENDOR: ASA110      ASAP Air LLC
                                                               00016947
Reference        Date     Comment               Gross   Disc          Net

1459             08/09/13 5700 Apt #28 - HVAC   97.43               97.43




       08/13/13 Check #: 00016947
       ACCT # 7062273
                                                97.43
                                                                  Appendix
                                                                   97.43
                                                                           000436
Dan Rogers Rentals

                                                                      J
VENDOR: ASAII0      ASAP Air LLC
                                                         00016948
Reference        Date     Comment         Gross   Disc          Net

1461             08/09/13 2312 Apt #201   75.78               75.78




       08/13/13 Check #: 00016948
       ACCT # 7062273
                                          75.78             Appendix
                                                             75.78   000437
Amberwood MHP, L.L.C.
VENDO R: ASA1 10      ASAP Air LLC                                   00004051
Reference          Date     Comment                 Gross     Disc          Net

1474               08/09/13 1223 Casa Gr - HVAC    355 . 95              355 . 95




                                                  ENTERED SEP 2 720t3


                                                                        Appendix 000438

       09/18/13 Check #: 00004051                  355.95                355.95
Amberwood MHP, L.L.C.
VENDOR : ASAII0      ASAP Ai r LLC                                  00004049
Reference         Date     Comment                Gross      Disc           Net

13 1 9            06/06/13 1245 Casa Gr - HVAC   2 42 . 78              242 . 78




                                                       ENTERED SEP 2 1 l013


                                                                       Appendix 000439

         09/18/13 Check #: 00004049              242.78                 242.78
Dan Rogers Rentals
VENDOR : ASA1 10      ASAP Air LLC                                      00003252
Reference          Date     Comment                  Gross     Disc            Net

1472               08/14/13 1410 Pond #124 - HVAC   283 . 93                283 . 93



                                                       ENTERED        SEP 2 7 2013




                                                                            Appendix 000440

       09/18/13 Check #: 00003252                   283.93                  283 . 93
Dan Rogers Rentals
VENDOR: ASA110       ASAP Air LLC                                      00003251
Reference        Date      Comment                    Gross     Disc           Net

14 7 0            06/20/13 1410 Po nd #128 - HVAC   2044 . 10             2044 . 10



                                                        ENTERED SEP 2     i   20iJ




                                                                          Appendix 000441

         09/18/13 Check #: 00003251                 2044.10               2044.10
Dan Rogers Rentals
VENDOR : ASA110      ASAP Air LLC                                    00003253
Reference         Date     Comment                  Gross     Disc          Net

1476              08/14/13 1410 Pond #226 - HVAC   353 . 33              353 . 33




                                                       ENTERED SEP 2 7 20J3


                                                                        Appendix 000442

       09/18/13 Check #: 00003253                  353.33                353.33
Dan Rogers Rentals
VENDOR : ASA110      ASAP Air LLC
                                                                      00003261
Reference         Date     Comment                Gross        Disc          Net

1492              08/19/13 2312 Apt #210 - HVAC   70 . 00                  70 . 00




                                                            ENTERED SEP 2. 62013




       09/18/13 Check #: 00003261
       ACCT # 7062273
                                                  70.00                  Appendix
                                                                          70.00   000443
Dan Rogers Rentals
VENDOR : ASA110      ASAP Air LLC
                                                                 00003257
Reference         Date     Comment               Gross    Disc          Net

1485              08/14/13 4710 Apt #46 - HVAC   91. 65               91 . 65




       09/18/13 Check #: 00003257
       ACCT # 70 6227 3
                                                 91.65              Appendix
                                                                     91 . 65 000444
Dan Rogers Rentals
VENDOR : ASA110      ASAP Air LLC
                                                                     00003255
Reference         Date     Comment                  Gross     Disc          Net

1478              08/14/13 1410 Pond #221 - HVAC   148 . 97              148 . 97




                                                      ENTERED SEP 2 6 ZOO




       09/18/13 Check #: 00003255
       ACCT # 7062273
                                                   148.97               Appendix
                                                                        148.97   000445
Amberwood MHP, L.L.C.
VENDOR : ASAII0      ASAP Air LLC
                                                                     00004052
Reference         Date     Comment                Gross       Disc          Net

1486              08/13/13 1208 Casa Gr - HVAC   167 . 43                167 . 43




                                                            ENTERED SfP 2 6 2013




       09/18/13 Check #: 00004052
       ACCT # 1059930
                                                 167.43                  Appendix
                                                                         167 . 43 000446
Amberwood MHP, L.L.C.
VENDOR : ASA110      ASAP Air LLC
                                                                     00004055
Reference         Date     Comment               Gross        Disc          Net

1498              08/08/13 1045 Tempe - HVAC   1727 . 71                1727 . 71




                                                           ENTERED SEP 2 6 2013




       09/18/13 Check # : 00004055
       ACCT # 1059930
                                               1727 . 71
                                                                         Appendix 000447
                                                                        1727 . 71
Amberwood MHP, L.L.C.
VENDOR : ASA110      ASAP Air LLC
                                                                    00004054
Reference         Date     Comment                 Gross     Disc           Net

1490              08/22/13 1207 Casa Gr - HVAC   1619 . 62             1619 . 62



                                                         ENTERED SEP 2 6 l013




       09/18/13 Check #: 00004054                1619.62                Appendix
                                                                       1619.62     000448
       ACCT # 1059930
Mesa Verde Apartments
VENDOR : ASA11D      ASAP Air LLC
                                                                 00000528
Reference         Date     Comment              Gross     Disc          Net

1493              08/19/13 MESA Apt #7 - HVAC   70 . 00               70 . 00




                                                  ENTERED SEP 2 6 2013




       09/18/13 Check #: 00000528
       ACCT # 1464551
                                                70.00               Appendix
                                                                     70.00   000449
Amberwood MHP, L.L.C.
VENDOR : ASA110      ASAP Air LLC
                                                                                  00004059
Reference         Date       Comment                      Gross        Disc              Net
-------------     --------   -------------------- -------------     --------   -------------
1507              08/27/13   1223 CasaGrande - HVAC       70 . 00                      70 . 00
1536              09/12/13   1223 Casa Gr - HVAC        2364 . 83                    2364 . 83
1541              09/03/13   ll45 Prescott - HVAC        226 . 60                     226 . 60
1544              09/17/13   13ll Holbrook - Elec        194 . 24                     194 . 24




                                                         ENTERED SEP 2 6 2013



     09/20/13 Check #: 00004059
     ACCT # 1059930
                                                         2855.67
                                                                                      Appendix 000450
                                                                                     2855.67
Amarillo Residential LP
VENDOR : ASA110      ASAP Air LLC
                                                                      00000662
Reference         Date     Comment                Gross       Disc           Net

1489              08/21/13 2605 Oak - Electrica   70 . 00                  70 . 00




                                                            ENTERED    SEP 2 6 20\3




       09/18/13 Check #: 00000662
       ACCT # 1464569
                                                  70.00                   Appendix
                                                                           70.00   000451
Dan Rogers Rentals
VENDOR : ASAII0      ASAP Air LLC
                                                               00003280
Reference         Date     Comment            Gross     Disc          Net

1503              08/28/13 1410 #226 - HVAC   91 . 65               91 . 65




                                                   ENTERED S£P 2 6 2013




       09/20/13 Check #: 00003280
       ACCT # 7062273
                                              91 . 65
                                                                   Appendix
                                                                    91.65
                                                                            000452
Dan Rogers Rentals
VENDOR : ASA110       ASAP Air LLC
                                                                                     00003282
Reference         Date          Comment                      Gross         Disc             Net
------------- - - - - - - - -   -------------------- -------------     --------   -------------
152 0             09/06/13      4015 Pinon - HVAC           118 . 71                     118 . 7 1
1537              08/14/13      1507 w. 49th - HVAC         271 . 65                     271 . 65
1538              09/06/13      1002 Apt #9 - HVAC           70 . 00                      70 . 00
1539              09/10/13      5700 #33 - HVAC              70 . 00                      70 . 00




                                                                  ENTERED SEP 2 6 2013



        09/20/13 Check #: 00003282
        ACCT # 7062273
                                                             530.36
                                                                                          Appendix 000453
                                                                                          530.36
Dan Rogers Rentals
VENDOR : ASA110      ASAP Ai r LLC
                                                                            00003281
Reference         Date       Conunent                     Gross     Disc           Net
-------------     --------   -------------------- ------------- -------- -------------
1504              08/28/13   4357 S . Taylor - HVAC       70 . 00                70 . 00
1505              08/29/13   2312 14thAv , #201HVAC       70 . 00                70 . 00
1506              08/27/13   1410 #121 - HVAC             70 . 00                70 . 00
1508              08/28/13   1410 #221 - HVAC            144 . 76               144 . 76
1509              08/26/13   2 61 8 10 t h #13 - HVAC    159 . 31               159 . 31




                                                                   ENTERED SEP 2 6 lO\3



       09/20/13 Check #: 00003281
       ACCT # 7062273
                                                          514.07
                                                                                 Appendix
                                                                                 514.07
                                                                                          000454
Dan Rogers Rentals
VENDOR : ASA110    ASAP Air LLC
                                                                                   00003283
Reference     Date            Comment                      Gross        Disc              Net
------------- - - - - - - - - -------------------- -------------     --------   -------------
15 40         09/11/13 2312 Apt #106 - HVAC               126 . 65                     126 . 65
15 43         09/16/13 514 w. 45th - Elec                  70 . 00                      70 . 00
1545          09/10/13 2707 Apt # 3 2 - Elec              105 . 00                     105 . 00



                                                                     ENTERED        SE.P 2 6 2.013




     09/20/13 Check #: 00003283
     ACCT # 7062273
                                                           301.65
                                                                                        Appendix
                                                                                        301 . 65
                                                                                                 000455
Dan Rogers Rentals
VENDOR : ASA110      ASAP Air LLC
                                                           00017003
Reference         Date     Comment        Gross     Disc          Net

1439              08/02/13 1002 Apt #9   404 . 18              404 . 18




       08/21/13 Check #: 00017003
       ACCT # 7062273
                                         404.18
                                                               Appendix
                                                               404.18
                                                                        000456
Amberwood MHP, L.L.C.
VENDOR: ASA110      ASAP Air LLC             $14-2249 $11-2273
                                                                        00003878
Reference        Date     Comment                        Gross   Disc          Net

130530-1350      05/30/13 1045 Tempe - A/C              156.96              156.96




    06/29/13 Check #: 00003878
    ACCT # 1059930
                                                        156.96
                                                                            Appendix
                                                                            156.96
                                                                                     000457
Amberwood MHP, L.L.C.
VENDOR: ASA110     ASAP Air LLC            $14-2249 $11-2273
                                                                      00003877
Reference        Date    Comment                       Gross   Disc          Net

130529-1358      OS/29/13 1112 Prescott - A/C         173.20             173.20




    06/29/13 Check #: 00003877
    ACCT # 1059930
                                                      173.20             Appendix
                                                                         173.20   000458
Amberwood MHP, L.L.C.
VENDOR: ASA110      ASAP Air LLC
                                                                 00003964
Reference        Date     Comment                Gross    Disc          Net

1431-1           07/30/13 1103 Prescott - HVAC   140.73              140.73




     08/12/13 Check #: 00003964
     ACCT # 1059930
                                                 140.73
                                                                     Appendix 000459
                                                                     140.73
Fee Manaaed Progerties
VENDOR:   A~A110      ASAP Air LLC           $14-2249 $11-2273
                                                                        00000318
Reference          Date     Comment                      Gross   Disc          Net

130520-1325        OS/20/13 20150 Prairie - HVAC        216.50              216.50




     06/29/13 Check #: 00000318
     ACCT # 1183235
                                                        216.50
                                                                           Appendix
                                                                           216.50   000460
Dan Rogers Rentals
VENDOR : ASA110       ASAP Air LLC
                                                                    00016960
Reference         Date          Comment            Gross     Disc          Net

14 4 9            08/09/13 4614 Crockett - HVAC   113 . 66              113 . 66
                                     7. )
   ~ ' C\.   - \Sc. . (\. '-~
*" \     SS -    \\S .~\.o




         08/14/13 Check #: 00016960
         ACCT # 7062273
                                                  113.66
                                                                        Appendix 000461
                                                                        113.66
Fee Manaaed Pro~erties
VENDOR:   A~A110     ASAP Air LLC            $14-2249 $11-2273
                                                                        00000314
Reference      Date        Comment                       Gross   Disc          Net

130517-1299        05/17/13 1101W.DowlenRd.-Labr        151.55              151. 55




     06/18/13 Check #: 00000314
     ACCT # 1183235
                                                        151.55
                                                                            Appendix 000462
                                                                            151.55
Amberwood MHP, L.L.C.
VENDOR : ASA110      ASAP Air LLC                                00003981
Reference         Date     Comment              Gross     Disc           Net

1438              08/02/13 1221 Casa Grande   1700 . 23             1700 . 23




                                                                    Appendix 000463

       08/21/13 Check #: 00003981             1700.23              1700.23
EXHIBITE




           Appendix 000464
                                     CAUSE NO. 102171-A

 MAKE READY CONTRACTORS,                          §    IN THE 47th DISTRICT COURT
 INC.,                                            §
                 Plaintiff,                       §
                                                  §                           IN AND FOR
 vs.                                              §
                                                  §
 ASAP AIR OF AMARILLO, L.L.C.,                    §         POTTER COUNTY, TEXAS
          Defendant.

                                 AFFIDAVIT OF C. ,JASON FENTON

 STATE OF TEXAS                  §
                                 §
 COUNTY OF POTTER                §


            BEFORE ME, the undersigned authority, on this day personally appeared the

 undersigned affiant, who swore on oath that the following facts are true:

            1.     "My name is C. Jason Fenton. I am at least 21 years of age, of sound mind,

 capable of making this Affidavit, and fully competent to testify to the matters stated herein. I

 have personal knowledge of each of the matters set forth and know them to be true and

 correct.

            2.     "I am an attorney with the law frrm of Underwood Law Firm, P.C .

. (,Underwood Law Firm'), and I have been licensed to practice law in Texas since 2013. I

 have been in the practice of law in the Amarillo area since 2014.

            3.     "ASAP Air of Amarillo, LLC, Defendant herein, seeks a judgment of this

 Court that its constitutional liens are valid and should not be removed as requested by

 Plaintiff. I have performed the following services in response to Plaintiff s motion:

            a)     correspondence;

            b)     conferences with client;




 Defendant's Response to Motion to Remove Liens                                      Appendix 000465
           c)       reviewing documentation;

           d)       legal research regarding mechanic's liens in Texas;

            e)      preparation of Defendant's Response to Sununary Motion to Remove Invalid

                    or Unenforceable Liens; and

           f)       appearance at a hearing on the above-named motion.

   4.       "A reasonable fee for the above-described services that were necessarily performed

   in preparation for this hearing is at least $1,200.

            SIGNED this 6th day of May, 2015.




            SUBSCRIBED AND SWORN TO BEFORE ME by C. Jason Fenton on the 6tll day

   of May, 2015.


 ~~~~~V~~;I."   KAREN ARCHINAL
!~~,.\ Notary Public, State of Texas
\ ..\~1.~~; My Commission Expi res
 ..J./ii\\,~~'"
      II,,,,,    May 10, 2015




   Defendant's Response to Motion to Remove Liens                                  Appendix2 000466
                                                                                                     Filed
                                                                                                     Caroline Woodburn
BN                                                                                                   District Clerk
                                                                                                     6/15/2015 5:06:53 PM
                                                                                                     Potter County, Texas
                                              Cause No. 102,171-A                                    By ________ Deputy

      Make Ready Contractors, Inc.,                      *            In the 47th District Court
            Plaintiff,                                   *
                                                         *
      v.                                                 *            In and For
                                                         *
      ASAP Air of Amarillo, L.L.C. and Michael           *
      ~ea~erford,                                        *            Potter County, Texas
              Defendants                                 *
                                               STIPULATIONS

     To the Honorable Judge of Said Court:

             All parties stipulate and agree as follows:

     1.      The mechanic's liens attached to ~e Make Ready Summary Motion to Remove liens are
             true and correct copies of ~e original liens filed in ~e official public records.

     2.      The ASAP Air invoices attached to ~e Make Ready Summary Motion to Remove are
             true and correct copies of some of ~e invoices sent by ASAP Air to Make Ready, and are
             business records of ASAP Air.

     3.      ASAP Air contracted wi~ and invoiced Make Ready.

     4.      If called to testify under oath, Dan Rogers would testify ~at Llano Estacado Management
             Company (LEMC) manages all properties subject to ASAP Air liens pursuant to an oral
             agreement.

     5.      If called to testify under oath, Dan Rogers would testify that LEMC retained Make Ready
             to perform repairs and maintenance on all properties subject to ASAP Air liens pursuant
             to an oral agreement.

     6.      ASAP Air did not contract directly wi~ LEMC or send invoices to LEMC.

     7.      Dan Rogers owns 100% of the common stock of Make Ready Contractors, Inc.

     8.      Dan Rogers owns 100% of ~e common stock of LEMC.

     9.      For each corporation at issue in Make Ready's Summary Motion to Remove Liens, Dan
             Rogers owns 100% of the common stock.

     Stipulations
     C:\Users\jf\AppData\Local\Microsoft\Windows\Temporary Internet Files\Content.Outlook\T9Y70VlN\Stipulations
     draft 3 fmw.doc

                                                                                                    Page 1 of 2

                                                                                             Appendix 000467
 10.    For each corporation at issue in Make Ready' s Summary Motion to Remove Liens, Dan
        Rogers is the sole director and officer.

11.     For each owner of property the subject of the Make Ready's Summary Motion to
        Remove Liens which is a limited liability company (LLC), Dan Rogers owns 100% of
        the membership interest, except for Amarillo Residential, LLC.

12.     Except for Amarillo Residential, LLC, LEMC is the manager for each LLC owner who
        has property subject to the liens filed by ASAP Air. Each of those LLC's which own
        such property are manager-managed LLC's.

13.     Dan Rogers can and does control Make Ready, LEMC, and each LLC, corporate, or
        individual owner of property subject to ASAP Air liens, except for Amarillo Residential,
        LLC. Dan Rogers and LEMC have authority to act as agent for Amarillo Residential,
        LLC.

14.     Dan Rogers, LEMC and Make Ready do not own any membership interest in Amarillo
        Residential, LLC. LEMC manages the property owned by Amarillo Residential, LLC.

15.     All property owners subject to the filed liens of ASAP Air have assigned their rights to
        contest the liens under the Texas Property Code and given power of attorney to Make
        Ready to conduct the above litigation on their behalf. Dan Rogers signed the assignment
        on behalf of each of the property owners subject to the filed liens of ASAP Air.

16.     The ASAP Air lien affidavits in question were not filed timely under the statutory
        mechanic's lien provisions of the Texas Property Code.




                                                                                             Filed
                                                                                             Caroline Woodburn
                                                                                             District Clerk
                                                                                             6/15/2015 5:06:53 PM
                                                                                             Potter County, Texas
                                                                                             By ________ Deputy



Stipulations
C:\Users\jf\AppData\Loca1\Microsoft\Windows\Temporary Internet Files\Content.Outlook\J9Y70VlN\Stipulations
draft 3 fmw.doc

                                                                                               Page20f 2

                                                                                         Appendix 000468
                                                                                              Filed
                      BW                                                                      Caroline Woodburn
                                                                                              District Clerk
                                                                                              6/19/2015 1:38:48 PM
                                                                                              Potter County, Texas
                                                                                              By ________ Deputy
                                        Cause No. 102,171-A
 Make Ready Contractors, Inc.,                      *            In the 47th District Court
       Plaintiff,                                   *
                                                    *
 v.                                                 *            In and For
                                                    *
 ASAP Air of Amarillo, L.L.C. and Michael           *
 Weatherford,                                       *
       Defendant                                    *            Potter County, Texas

                                  NOTICE OF COURT RULING

        Attached hereto is a true and correct copy of the ruling of the court sent by email.

                                        Respectfully submitted,

                                        THE WOLFRAM LAW FIRM, P.C.
                                        Chase Tower
                                        600 S. Tyler St.
                                        Suite 1406
                                        Amarillo, Texas 79101-2361
                                        806-372-3449
                                        Fax No. 806-372-3324
                                        eric@wolframlaw.com



                                        Frederic M. Wolfram
                                        State Bar I.D. No. 21869900

                                        ATTORNEYS FOR PLAINTIFF




Notice of Court Ruling
S:\Clients\M\Make Ready Contractors, Inc\ASAP Air of Amarillo, LLC\Pleadings\MA2814.018.wpd   Page 1 of 2

                                                                                       Appendix 000469
                                  CERTIFICATE OF SERVICE

       I hereby certify that on the June 19, 2015, a true and correct copy of the foregoing was served
upon all counsel of record as follows:

               (a) by delivery in person;
               (b) by agent or courier receipted delivery;
               (c) by certified mail, return receipt requested;
               (d) by telephonic document transfer;
          X     (e) by email.

 C. Jason Fenton
 Underwood Law Firm
 PO Box 9158
 Amarillo TX 79105-9158



                                                Frederic M. Wolfram




Notice of Court Ruling
S:\Clients\M\Make Ready Contractors, Inc\ASAP Air of Amarillo, LLC\Pleadings\MA2814.018.wpd   Page 2 of 2

                                                                                       Appendix 000470
Frederic M. Wolfram

From:                           Judge Dan Schaap 
Sent:                           Thursday, June 18, 2015 3:09 PM
To:                             eric@wolframlaw.com; Mr. Jason Fenton (Jason.Fenton@uwlaw.com)
Subject:                        M/Remove Lien - 102,171-A Make Ready Contractors vs. ASAP Air



Gentlem en,

T hankyou foryourefforts. Inm y m indS ection53.026’suseofthephrases“ personw ho
labors,[etc.]” ,“ anotherperson” and“ otherperson” inrelationtoow nerisnotsoclearasto
yieldacleandividebetw eenAS AP Airandthe“ ow ners” andthevarious“ persons”
contem plated by thestatute. P laintiffw ouldcreateabrightlinew herethelegislatureplainly
seekstoblurthelinesandlim ittheconsequencestothe“ personw holabors,[etc.]” pursuant
toagreem entsm adew ithentitiesw ithintheboundariesofthelaw fulcorporatelayering
undertakenby M r.R ogerstonodoubtlim ithislegalliabilitiesinothercontexts.

W hilecertainly thelanguageusedinastatuteisthestartingpointinstatutory interpretation,
Governm entCode§ 311.023 counselsthatinconstruingastatute,w hetherornotthestatute
isconsideredam biguousonitsface,acourtm ay considersuchthingsastheobjectsoughtto
beattained,thecircum stancesunderw hichthestatutew asenactedandconsequencesofa
particularconstruction. T heconsequenceofacceptingtheinterpretationofS ection53.026
offeredby P laintiffistofinditsapparentobjectiveeffectively circum vented by sim ply adding
m orelayerstothem ix ontheow nersideoftheequation;aresulttheCourtisnotinclinedto
endorse.

T heCourtisnototherw iseconvincedthatunderthecircum stancesreflectedby thestipulation
offactsenteredby theparties,theM otiontoR em oveL iensshouldbegranted.

Accordingly,M r.FentonisinstructedtoprepareandappropriateO rderdenyingthem otion
andshallsubm itittotheCourtby reply em ailafterfirsttenderingittocounselforP laintifffor
hisreview .

JudgeS chaap.




Internet communications are not guaranteed to be secure or error-free. Information can arrive late or
incomplete, be intercepted, corrupted, lost, destroyed, or contain viruses. Therefore, we do not accept
                                                                                          Appendix 000471
                                                        1
responsibility for any errors or omissions that are in this message or any attachment. If verification is required,
please request a hard-copy. Any views or opinions presented are solely those of the author and do not
necessarily represent those of the company.




                                                                                   Filed
                                                                                   Caroline Woodburn
                                                                                   District Clerk
                                                                                   6/19/2015 1:38:48 PM
                                                                                   Potter County, Texas
                                                                                            Appendix
                                                                                   By ________    Deputy000472
                                                          2
Appendix 000473
Texas Property Code: § 53.026

(a) A person who labors, specially fabricates materials, or furnishes labor or materials under a direct

contractual relationship with another person is considered to be in direct contractual relationship with

the owner and has a lien as an original contractor, if:

        (1) the owner contracted with the other person for the construction or repair of a house,

        building, or improvements and the owner can effectively control that person through

        ownership of voting stock, interlocking directorships, or otherwise;

        (2) the owner contracted with the other person for the construction or repair of a house,

        building, or improvements and that other person can effectively control the owner through

        ownership of voting stock, interlocking directorships, or otherwise; or

        (3) the owner contracted with the other person for the construction or repair of a house,

        building, or improvements and the contract was made without good faith intention of the

        parties that the other person was to perform the contract.

(b) In this section, "owner" does not include a person who has or claims a security interest only.




                                                                                      Appendix 000474
Appendix 000475